UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2011 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (38.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (19.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $267,962 $300,291 6s, with due dates from April 15, 2028 to November 20, 2038 934,001 1,021,824 5 1/2s, April 20, 2038 1,505,330 1,626,579 5s, TBA, April 1, 2041 7,000,000 7,427,657 4 1/2s, with due dates from October 20, 2040 to February 20, 2041 14,931,828 15,407,902 4s, January 20, 2041 997,909 999,390 U.S. Government Agency Mortgage Obligations (18.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 81,144 92,202 7s, with due dates from November 1, 2026 to May 1, 2032 920,271 1,047,204 5 1/2s, December 1, 2033 208,915 224,037 4s, TBA, April 1, 2041 12,000,000 11,783,437 3 1/2s, with due dates from January 1, 2041 to January 1, 2041 5,968,723 5,616,430 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 57,109 64,792 7s, with due dates from December 1, 2028 to December 1, 2035 1,730,835 1,969,417 6 1/2s, September 1, 2036 141,798 158,886 5s, February 1, 2039 320,258 335,270 4 1/2s, April 1, 2039 234,217 238,655 4s, TBA, April 1, 2041 5,000,000 4,918,750 Total U.S. government and agency mortgage obligations (cost $52,831,361) U.S. TREASURY OBLIGATIONS (37.3%)(a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,080,987 6 7/8s, August 15, 2025 3,866,000 5,089,831 6 1/4s, May 15, 2030 (SEGSF) 6,505,000 8,200,874 6 1/4s, August 15, 2023 4,440,000 5,515,659 6s, February 15, 2026 4,000,000 4,871,250 5 1/2s, August 15, 2028 3,075,000 3,561,234 5 1/4s, February 15, 2029 (SEGSF) 6,852,000 7,719,206 5 1/4s, November 15, 2028 (SEGSF) 3,805,000 4,284,787 4 1/2s, August 15, 2039 (SEGSF) 2,518,000 2,518,197 4 1/2s, February 15, 2036 3,077,000 3,108,251 4 3/8s, February 15, 2038 (SEGSF) 3,086,000 3,036,817 U.S. Treasury Notes 2 5/8s, November 15, 2020 32,000 29,865 Total U.S. treasury obligations (cost $50,950,238) MORTGAGE-BACKED SECURITIES (11.2%)(a) Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.767s, 2037 $60,389 $85,409 IFB Ser. 2979, Class AS, 23.338s, 2034 89,696 117,484 IFB Ser. 3072, Class SM, 22.862s, 2035 157,020 210,152 IFB Ser. 3072, Class SB, 22.715s, 2035 127,982 170,432 IFB Ser. 3065, Class DC, 19.095s, 2035 639,200 812,008 IFB Ser. 3105, Class SI, IO, 18.961s, 2036 70,000 33,515 IFB Ser. 3031, Class BS, 16.087s, 2035 187,514 228,123 IFB Ser. 3184, Class SP, IO, 7.095s, 2033 181,130 20,632 IFB Ser. 2752, Class XS, IO, 6.895s, 2030 1,601,839 124,319 IFB Ser. 3287, Class SE, IO, 6.445s, 2037 324,265 50,592 IFB Ser. 3762, Class SA, IO, 6.345s, 2040 970,991 157,445 IFB Ser. 3677, Class KS, IO, 6.295s, 2040 1,376,940 195,593 IFB Ser. 3485, Class SI, IO, 6.295s, 2036 263,584 39,195 IFB Ser. 3225, Class EY, IO, 6.035s, 2036 667,419 87,198 Ser. 3747, Class HI, IO, 4 1/2s, 2037 132,757 21,140 Ser. 3768, Class MI, IO, 4s, 2035 2,607,705 361,724 Ser. 3738, Class MI, IO, 4s, 2034 3,788,888 503,019 Ser. 3707, Class HI, IO, 4s, 2023 274,841 30,873 Ser. 3327, Class IF, IO, zero %, 2037 15,871 119 Ser. 3439, Class AO, PO, zero %, 2037 14,245 11,146 Ser. 3300, PO, zero %, 2037 38,672 33,277 Ser. 3046, PO, zero %, 2035 8,434 7,300 Ser. 2684, PO, zero %, 2033 107,000 89,726 FRB Ser. 3274, Class TX, zero %, 2037 14,679 14,025 FRB Ser. 3326, Class YF, zero %, 2037 3,010 2,730 FRB Ser. 3238, Class LK, zero %, 2036 128,473 130,756 FRB Ser. 3326, Class WF, zero %, 2035 21,195 19,828 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.364s, 2037 86,980 166,525 IFB Ser. 06-62, Class PS, 38.403s, 2036 245,885 402,663 IFB Ser. 06-8, Class HP, 23.652s, 2036 145,131 200,557 IFB Ser. 05-45, Class DA, 23.505s, 2035 225,039 322,501 IFB Ser. 07-53, Class SP, 23.285s, 2037 191,208 261,105 IFB Ser. 08-24, Class SP, 22.368s, 2038 984,635 1,341,258 IFB Ser. 05-122, Class SE, 22.227s, 2035 208,328 278,199 IFB Ser. 05-75, Class GS, 19.502s, 2035 204,886 259,237 IFB Ser. 05-106, Class JC, 19.35s, 2035 143,826 184,456 IFB Ser. 05-83, Class QP, 16.745s, 2034 71,961 88,824 IFB Ser. 11-4, Class CS, 12.401s, 2040 699,318 725,369 FRB Ser. 03-W8, Class 3F2, 0.6s, 2042 15,970 15,550 FRB Ser. 07-95, Class A3, 0 1/2s, 2036 2,308,000 2,121,929 Ser. 08-53, Class DO, PO, zero %, 2038 123,926 86,937 Ser. 07-44, Class CO, PO, zero %, 2037 98,316 80,713 Ser. 04-61, Class CO, PO, zero %, 2031 89,355 88,746 Ser. 1988-12, Class B, zero %, 2018 2,634 2,433 FRB Ser. 06-115, Class SN, zero %, 2036 88,707 87,931 FRB Ser. 05-45, Class FG, zero %, 2035 26,550 24,677 Government National Mortgage Association IFB Ser. 10-158, Class SD, 14.24s, 2040 209,000 216,330 IFB Ser. 11-25, Class SP, 13.79s, 2040 357,000 359,171 IFB Ser. 10-20, Class SC, IO, 5.897s, 2040 2,077,756 332,109 Ser. 11-56, Class SA, 5 1/2s, 2041 (FWC) 1,311,000 1,796,149 Ser. 10-116, Class QI, IO, 4s, 2034 2,138,648 319,702 Ser. 06-36, Class OD, PO, zero %, 2036 15,835 14,810 FRB Ser. 07-73, Class KM, zero %, 2037 262,616 227,349 FRB Ser. 07-35, Class UF, zero %, 2037 7,347 7,039 GSMPS Mortgage Loan Trust 144A Ser. 06-RP2, Class 1AS1, IO, 5.267s, 2036 2,031,310 283,962 FRB Ser. 06-RP2, Class 1AF1, 0.65s, 2036 2,031,310 1,716,457 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 4,175,610 115,329 Total mortgage-backed securities (cost $14,737,835) REPURCHASE AGREEMENT (7.8%)(a) Principal amount Value Interest in $374,656,000 joint tri-party repurchase agreement dated March 31, 2011 with Merrill Lynch & Co. due April 1, 2011 - maturity value of $10,948,049 for an effective yield of 0.16% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.518% to 6.50% and due dates ranging from December 1, 2015 to March 20, 2061, valued at $382,149,120) $10,948,000 $10,948,000 Total repurchase agreement (cost $10,948,000) PURCHASED OPTIONS OUTSTANDING (1.4%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $18,826,100 $921,349 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 18,826,100 626,533 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 3,241,900 181,773 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 3,241,900 76,833 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 12,811,400 68,541 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 6,742,842 65,743 Total purchased options outstanding (cost $2,428,040) SHORT-TERM INVESTMENTS (35.2%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 15,788,143 $15,788,143 U.S. Treasury Bills, for effective yields ranging from 0.15% to 0.17%, November 17, 2011 (SEG) (SEGSF) $490,000 489,499 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.25%, October 20, 2011 (SEG) (SEGSF) 2,680,000 2,676,977 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) 35,000 34,971 U.S. Treasury Bills, for effective yields ranging from 0.21% to 0.24%, June 2, 2011 (SEG) (SEGSF) 177,000 176,918 U.S. Treasury Bills, for an effective yield of 0.06%, April 21, 2011 (SEGSF) 10,000,000 9,999,667 U.S. Treasury Cash Management Bills, for an effective yield of 0.06%, April 15, 2011 10,000,000 9,999,757 U.S. Treasury Bills, for an effective yield of 0.04%, April 7, 2011 (SEGSF) 10,000,000 9,999,929 Total short-term investments (cost $49,165,241) TOTAL INVESTMENTS Total investments (cost $181,060,715) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 116 $28,752,050 Mar-12 $53,060 U.S. Treasury Bond 20 yr (Short) 12 1,442,250 Jun-11 9,727 U.S. Treasury Bond 30 yr (Short) 82 10,132,125 Jun-11 (162,593) U.S. Treasury Note 10 yr (Short) 18 2,142,563 Jun-11 27,357 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $11,408,264) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $10,036,000 Aug-11/4.49 $684,857 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 468,963 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,542,000 Aug-11/4.475 22,801 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,542,000 Aug-11/4.475 304,405 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 20,473 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 10,036,000 Aug-11/4.49 47,270 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 364,959 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.765 9,608 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.765 376,774 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.7 8,323 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.7 305,931 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 15,611 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 868,956 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 7,729 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 16,731 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 17,582 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 21,137 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 225,203 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 436,579 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 437,434 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 1,796,300 Aug-15/4.375 276,738 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 1,796,300 Aug-15/4.375 135,908 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 1,796,300 Aug-15/4.46 144,099 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 1,796,300 Aug-15/4.46 263,374 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 2,697,137 Apr-11/3.89 5,286 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,800 Sep-15/4.04 372 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,800 Sep-15/4.04 1,138 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,515,500 Feb-15/5.36 76,533 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,515,500 Feb-15/5.36 121,543 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,504,360 Feb-15/5.27 186,937 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,504,360 Feb-15/5.27 267,207 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 3,462,505 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 132,793 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $1,964,297) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4s, April 1, 2041 $2,000,000 4/13/11 $1,967,500 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $33,844,600 $(2,297) 12/6/12 0.79% 3 month USD-LIBOR-BBA $(90,594) 43,186,200 (39,554) 7/23/20 3 month USD-LIBOR-BBA 2.96% (1,574,187) Barclays Bank PLC 2,917,900 3/10/41 3 month USD-LIBOR-BBA 4.38% 56,041 22,172,900 26,263 3/30/16 3 month USD-LIBOR-BBA 2.39% 2,523 5,946,700 (12,052) 3/30/21 3.55% 3 month USD-LIBOR-BBA (12,953) 6,096,500 (8,051) 3/30/31 4.17% 3 month USD-LIBOR-BBA (12,006) 24,097,700 5,575 4/1/13 1% 3 month USD-LIBOR-BBA (18,763) 1,034,000 4/1/21 3.562% 3 month USD-LIBOR-BBA (910) 43,518,000 104,109 10/25/16 3 month USD-LIBOR-BBA 1.65% (1,828,340) Citibank, N.A. 11,733,100 36,115 1/28/16 3 month USD-LIBOR-BBA 2.17% (23,901) 11,608,300 (68,764) 1/28/21 3.41% 3 month USD-LIBOR-BBA (13,449) 67,657,500 (18,320) 6/28/14 1.81% 3 month USD-LIBOR-BBA (700,394) 14,157,900 (34,810) 2/14/21 3.76% 3 month USD-LIBOR-BBA (368,515) Credit Suisse International 4,527,100 (39,493) 2/1/41 4.29% 3 month USD-LIBOR-BBA (75,217) 9,659,200 2/3/13 0.83125% 3 month USD-LIBOR-BBA (2,875) 46,885,900 (62,489) 3/14/16 3 month USD-LIBOR-BBA 2.35% (126,959) 5,694,200 13,053 3/14/41 4.36% 3 month USD-LIBOR-BBA (74,035) 7,000,000 (E) 3/21/13 1.15625% 3 month USD-LIBOR-BBA 17,430 2,100,000 3/23/21 3.452% 3 month USD-LIBOR-BBA 15,981 6,083,500 (1,672) 11/3/12 0.50% 3 month USD-LIBOR-BBA 9,619 42,722,800 (4,551) 2/24/13 0.96% 3 month USD-LIBOR-BBA (85,903) 19,092,700 (3,906) 2/24/15 2.04% 3 month USD-LIBOR-BBA (97,540) 24,020,000 4,785 2/24/16 3 month USD-LIBOR-BBA 2.48% 169,476 12,715,300 (2,036) 2/24/21 3.69% 3 month USD-LIBOR-BBA (209,677) 4,859,500 1,422 2/24/26 4.16% 3 month USD-LIBOR-BBA (109,244) Deutsche Bank AG 45,122,200 (31,974) 3/16/14 2.25% 3 month USD-LIBOR-BBA (1,067,536) 20,085,100 (570) 11/3/12 0.50% 3 month USD-LIBOR-BBA 36,710 43,294,400 101,421 7/27/20 3 month USD-LIBOR-BBA 2.94% (1,526,208) 5,642,000 10/5/21 3 month USD-LIBOR-BBA 3.52057% 43,942 Goldman Sachs International 2,999,700 2/28/41 3 month USD-LIBOR-BBA 4.31% 24,854 2,242,500 (552) 10/1/13 0.84% 3 month USD-LIBOR-BBA 13,759 6,409,800 (E) 3/19/13 1.09375% 3 month USD-LIBOR-BBA 19,422 6,122,200 4/4/16 3 month USD-LIBOR-BBA 2.415% JPMorgan Chase Bank, N.A. 3,289,700 3/9/26 3 month USD-LIBOR-BBA 4.07% 34,869 9,830,000 4,633 3/11/13 0.91% 3 month USD-LIBOR-BBA 2,225 1,496,500 (2,567) 3/11/21 3 month USD-LIBOR-BBA 3.64% 12,580 3,215,000 12,249 3/11/41 4.42% 3 month USD-LIBOR-BBA (71,390) 8,277,200 3/11/13 0.912% 3 month USD-LIBOR-BBA (2,286) 13,800,000 (E) 3/21/13 1.1685% 3 month USD-LIBOR-BBA 32,706 4,200,000 (E) 3/22/13 1.185% 3 month USD-LIBOR-BBA 9,408 1,300,000 3/23/41 4.21% 3 month USD-LIBOR-BBA 15,147 20,886,100 3,728 3/31/16 3 month USD-LIBOR-BBA 2.42% 9,132 21,854,900 11/5/15 3 month USD-LIBOR-BBA 1.42% (694,729) 14,285,500 2/4/13 0.879% 3 month USD-LIBOR-BBA (17,236) 47,035,600 11/12/12 0.665% 3 month USD-LIBOR-BBA (54,043) 14,487,700 11/23/15 3 month USD-LIBOR-BBA 1.777% (238,221) UBS, AG 4,040,500 12/9/40 4.1075% 3 month USD-LIBOR-BBA 70,100 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $333,045 $ 1/12/40 5.00% (1 month Synthetic TRS $4,199 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 126,979 1/12/40 4.50% (1 month Synthetic TRS 734 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 385,348 1/12/40 5.00% (1 month Synthetic TRS 4,858 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 169,215 1/12/40 5.00% (1 month Synthetic TRS 2,133 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,590,249 1/12/38 (6.50%) 1 month Synthetic TRS (51,477) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,048,951 1/12/38 (6.50%) 1 month Synthetic TRS (34,192) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,203,173 (8,950) 1/12/40 4.50% (1 month Synthetic TRS (1,109) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,258,584 (16,126) 1/12/41 5.00% (1 month Synthetic TRS (813) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 468,019 1/12/38 (6.50%) 1 month Synthetic TRS (5,249) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 454,028 1/12/38 6.50% (1 month Synthetic TRS 5,092 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 424,048 1/12/38 (6.50%) 1 month Synthetic TRS (4,755) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 551,296 1/12/38 (6.50%) 1 month Synthetic TRS (6,182) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,053,459 1/12/40 5.00% (1 month Synthetic TRS 51,101 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,509,856 1/12/40 5.00% (1 month Synthetic TRS 19,034 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 198,443 1/12/40 5.00% (1 month Synthetic TRS 2,502 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 260,555 1/12/40 4.50% (1 month Synthetic TRS 1,506 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,348,417 1/12/38 (6.50%) 1 month Synthetic TRS (37,551) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,052,204 1/12/39 5.50% (1 month Synthetic TRS 25,943 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,252,163 1/12/39 5.50% (1 month Synthetic TRS 10,643 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,348,417 1/12/38 (6.50%) 1 month Synthetic TRS (37,551) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 12,813,862 (22,024) 1/12/39 (5.50%) 1 month Synthetic TRS (109,602) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 12,821,853 26,044 1/12/40 5.00% (1 month Synthetic TRS 168,322 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,299,900 1/12/39 5.50% (1 month Synthetic TRS 19,549 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,385,703 1/12/39 5.50% (1 month Synthetic TRS 11,778 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,513,983 1/12/38 (6.50%) 1 month Synthetic TRS (16,978) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,797,473 1/12/39 5.50% (1 month Synthetic TRS 23,776 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $139,596,373. (b) The aggregate identified cost on a tax basis is $181,310,683, resulting in gross unrealized appreciation and depreciation of $3,316,957 and $1,637,549, respectively, or net unrealized appreciation of $1,679,408. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,580 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,000,000 and $5,090,000, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $45,782,009 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $57,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $113,070 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,430,614 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $17,060,293. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $ $15,685,777 $ Purchased options outstanding 1,940,772 Repurchase agreement 10,948,000 U.S. Government and agency mortgage obligations 53,232,723 U.S. Treasury Obligations 52,016,958 Short-term investments 15,788,143 33,377,718 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(72,449) $ $ Written options (9,735,759) TBA sale commitments (1,967,500) Interest rate swap contracts (8,480,882) Total return swap contracts 66,767 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $3,022,535 $19,304,086 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (95.4%)(a) Shares Value Air freight and logistics (0.2%) HUB Group, Inc. Class A (NON) 2,091 75,673 Pacer International, Inc. (NON) 5,167 27,178 Aerospace and defense (0.6%) Alliant Techsystems, Inc. 1,004 70,953 National Presto Industries, Inc. 422 47,551 Teledyne Technologies, Inc. (NON) 3,005 155,388 Airlines (0.5%) Republic Airways Holdings, Inc. (NON) (S) 37,385 240,386 Auto components (1.6%) Autoliv, Inc. (Sweden) 5,201 386,070 BorgWarner, Inc. (NON) 2,465 196,436 Superior Industries International, Inc. 4,450 114,098 Biotechnology (0.5%) Cephalon, Inc. (NON) (S) 1,550 117,459 Cubist Pharmaceuticals, Inc. (NON) 3,996 100,859 Building products (0.4%) AAON, Inc. 2,563 84,323 American Woodmark Corp. 1,535 32,051 Apogee Enterprises, Inc. 4,178 55,108 Capital markets (3.8%) Calamos Asset Management, Inc. Class A 2,380 39,484 Eaton Vance Corp. 1,169 37,689 Federated Investors, Inc. (S) 8,920 238,610 Jefferies Group, Inc. 3,310 82,551 Legg Mason, Inc. 2,900 104,661 LPL Investment Holdings, Inc. (NON) 1,254 44,906 optionsXpress Holdings, Inc. 1,505 27,557 SEI Investments Co. 18,145 433,302 TradeStation Group, Inc. (NON) 46,785 328,431 Waddell & Reed Financial, Inc. Class A (S) 6,619 268,798 Chemicals (3.7%) American Vanguard Corp. 4,555 39,537 Ashland, Inc. 1,965 113,498 Cytec Industries, Inc. 2,175 118,255 Eastman Chemical Co. 1,374 136,466 FMC Corp. 1,156 98,179 Georgia Gulf Corp. (NON) 2,820 104,340 Innophos Holdings, Inc. 3,210 148,012 International Flavors & Fragrances, Inc. 1,965 122,420 LSB Industries, Inc. (NON) 1,065 42,217 Lubrizol Corp. (The) 1,030 137,979 Methanex Corp. (Canada) 4,760 148,654 Olin Corp. (S) 4,181 95,829 OM Group, Inc. (NON) 2,070 75,638 Valspar Corp. 5,040 197,063 Commercial banks (6.3%) Bancorp, Inc. (NON) 40,570 374,461 Bond Street Holdings, LLC 144A Class A (F)(NON) 3,695 75,748 City Holding Co. 955 33,769 City National Corp. 3,365 191,973 Commerce Bancshares, Inc. 735 29,723 Cullen/Frost Bankers, Inc. 830 48,987 Danvers Bancorp, Inc. 24,398 522,604 East West Bancorp, Inc. 14,732 323,515 First Citizens BancShares, Inc. Class A 597 119,746 IBERIABANK Corp. 1,550 93,202 International Bancshares Corp. 2,380 43,649 NBH Holdings Corp. 144A Class A (NON) 6,250 107,813 OmniAmerican Bancorp, Inc. (NON) 5,175 81,972 PacWest Bancorp 2,703 58,790 Popular, Inc. (Puerto Rico) (NON) 18,425 53,617 Seacoast Banking Corp. of Florida (NON) 20,065 31,703 Signature Bank (NON) 1,510 85,164 SVB Financial Group (NON) (S) 4,326 246,278 Union First Market Bankshares Corp. 2,134 24,008 Webster Financial Corp. (S) 5,472 117,264 Commercial services and supplies (1.7%) Brink's Co. (The) 2,585 85,589 Deluxe Corp. (S) 3,708 98,410 Ennis Inc. (S) 8,406 143,154 R. R. Donnelley & Sons Co. 16,530 312,747 Steelcase, Inc. 6,583 74,915 Communications equipment (2.1%) ADTRAN, Inc. 3,027 128,526 Brocade Communications Systems, Inc. (NON) 21,425 131,764 EchoStar Corp. Class A (NON) 3,165 119,795 Emulex Corp. (NON) 20,490 218,628 Netgear, Inc. (NON) 4,670 151,495 Polycom, Inc. (NON) 3,105 160,994 Computers and peripherals (1.2%) Lexmark International, Inc. Class A (NON) 4,290 158,902 Logitech International SA (Switzerland) (NON) (S) 9,225 167,249 Logitech International SA (Switzerland) (NON) 1,195 21,570 QLogic Corp. (NON) (S) 7,660 142,093 Construction materials (0.3%) Headwaters, Inc. (NON) 25,300 149,270 Construction and engineering (1.1%) Chicago Bridge & Iron Co., NV (Netherlands) 6,605 268,559 Tutor Perini Corp. 7,787 189,691 Containers and packaging (0.8%) Packaging Corp. of America 2,807 81,094 Sealed Air Corp. 5,970 159,160 Sonoco Products Co. 2,485 90,032 Diversified consumer services (1.0%) Career Education Corp. (NON) 5,667 128,754 Sotheby's Holdings, Inc. Class A 1,760 92,576 Weight Watchers International, Inc. 2,865 200,837 Electrical equipment (1.7%) AMETEK, Inc. 5,414 237,512 Hubbell, Inc. Class B 4,156 295,201 Regal-Beloit Corp. 725 53,527 Roper Industries, Inc. 1,736 150,095 Electric utilities (1.8%) El Paso Electric Co. (NON) 6,325 192,280 FirstEnergy Corp. 2,831 105,002 Pepco Holdings, Inc. 5,690 106,119 Pinnacle West Capital Corp. 3,000 128,370 PNM Resources, Inc. 6,935 103,470 Westar Energy, Inc. 4,970 131,307 Electronic equipment, instruments, and components (0.3%) Multi-Fineline Electronix, Inc. (NON) 3,935 111,046 Energy equipment and services (4.2%) Atwood Oceanics, Inc. (NON) 2,900 134,647 Basic Energy Services, Inc. (NON) 6,005 153,188 Cal Dive International, Inc. (NON) 4,035 28,164 Complete Production Services, Inc. (NON) 1,845 58,689 Global Industries, Ltd. (NON) 7,450 72,936 Helix Energy Solutions Group, Inc. (NON) 8,235 141,642 Hercules Offshore, Inc. (NON) 17,390 114,948 ION Geophysical Corp. (NON) 3,375 42,829 Key Energy Services, Inc. (NON) 9,005 140,028 Oil States International, Inc. (NON) 1,955 148,854 Parker Drilling Co. (NON) 13,135 90,763 Patterson-UTI Energy, Inc. 5,280 155,179 Rowan Cos., Inc. (NON) 1,550 68,479 Superior Energy Services (NON) 2,150 88,150 TETRA Technologies, Inc. (NON) 6,315 97,251 Tidewater, Inc. 1,240 74,214 Unit Corp. (NON) 2,485 153,946 Food and staples retail (0.3%) Nash Finch Co. 3,178 120,573 Food products (0.2%) Fresh Del Monte Produce, Inc. 3,935 102,743 Gas utilities (0.3%) Southwest Gas Corp. 3,415 133,083 Health-care equipment and supplies (1.8%) Conmed Corp. (NON) 6,005 157,811 Hill-Rom Holdings, Inc. 5,470 207,751 Hologic, Inc. (NON) 6,415 142,413 Invacare Corp. 2,900 90,248 Kinetic Concepts, Inc. (NON) 1,550 84,351 SurModics, Inc. (NON) 7,228 90,350 Health-care providers and services (5.4%) Amedisys, Inc. (NON) 3,586 125,510 AMERIGROUP Corp. (NON) 6,382 410,044 AMN Healthcare Services, Inc. (NON) 18,809 162,886 Centene Corp. (NON) 3,105 102,403 Coventry Health Care, Inc. (NON) 4,970 158,493 Cross Country Healthcare, Inc. (NON) 9,626 75,372 Gentiva Health Services, Inc. (NON) 4,345 121,790 Health Net, Inc. (NON) 4,655 152,219 Healthways, Inc. (NON) 9,475 145,631 Kindred Healthcare, Inc. (NON) (S) 5,070 121,072 LifePoint Hospitals, Inc. (NON) 2,690 108,084 Medcath Corp. (NON) 4,659 64,993 Molina Healthcare, Inc. (NON) 4,655 186,200 Omnicare, Inc. 5,481 164,375 Universal American Financial Corp. 8,580 196,568 Hotels, restaurants, and leisure (0.5%) Red Robin Gourmet Burgers, Inc. (NON) 5,795 155,886 Sonic Corp. (NON) 4,760 43,078 Household durables (2.2%) Blyth, Inc. 1,145 37,201 CSS Industries, Inc. 2,380 44,863 Helen of Troy, Ltd. (Bermuda) (NON) 7,444 218,854 Hooker Furniture Corp. 2,175 26,013 Mohawk Industries, Inc. (NON) 3,650 223,198 NVR, Inc. (NON) 150 113,400 Whirlpool Corp. 2,935 250,532 Household products (0.4%) Church & Dwight Co., Inc. 2,272 180,260 Insurance (3.9%) American Financial Group, Inc. 2,800 98,056 Amerisafe, Inc. (NON) 1,637 36,194 Aspen Insurance Holdings, Ltd. (S) 2,556 70,443 CNA Surety Corp. (NON) 4,451 112,431 Delphi Financial Group Class A 4,012 123,208 Endurance Specialty Holdings, Ltd. (Bermuda) 2,822 137,770 Hanover Insurance Group, Inc. (The) 3,357 151,904 Harleysville Group, Inc. 1,157 38,331 HCC Insurance Holdings, Inc. 3,368 105,451 RenaissanceRe Holdings, Ltd. 1,610 111,074 Safety Insurance Group, Inc. 3,281 151,286 SeaBright Insurance Holdings, Inc. 4,334 44,424 Selective Insurance Group 6,844 118,401 Stancorp Financial Group 3,201 147,630 Validus Holdings, Ltd. 1,926 64,194 W.R. Berkley Corp. 3,700 119,176 Internet software and services (0.5%) IAC/InterActiveCorp. (NON) 3,830 118,309 ValueClick, Inc. (NON) 6,520 $94,279 IT Services (2.8%) Acxiom Corp. (NON) 6,185 88,755 Alliance Data Systems Corp. (NON) 2,255 193,681 Broadridge Financial Solutions, Inc. 3,415 77,486 CSG Systems International, Inc. (NON) 6,525 130,109 DST Systems, Inc. 2,555 134,954 Global Cash Access, Inc. (NON) 10,765 35,202 Global Payments, Inc. 2,485 121,566 NeuStar, Inc. Class A (NON) 9,070 232,011 Satyam Computer Services., Ltd. ADR (India) (NON) 21,010 63,450 Unisys Corp. (NON) 2,945 91,943 Leisure equipment and products (0.9%) Hasbro, Inc. 2,810 131,620 Jakks Pacific, Inc. (NON) 1,973 38,178 Polaris Industries, Inc. (S) 2,575 224,077 Life sciences tools and services (0.4%) Parexel International Corp. (NON) (S) 6,725 167,453 Machinery (6.7%) Actuant Corp. Class A (S) 25,880 750,520 AGCO Corp. (NON) 1,995 109,665 EnPro Industries, Inc. (NON) (S) 4,000 145,280 Gardner Denver, Inc. 2,037 158,947 Harsco Corp. 3,000 105,870 Kennametal, Inc. 4,825 188,175 Manitowoc Co., Inc. (The) 16,370 358,176 Oshkosh Corp. (NON) (S) 5,040 178,315 Terex Corp. (NON) 5,745 212,795 WABCO Holdings, Inc. (NON) 10,125 624,105 Media (0.6%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 4,000 58,200 Gannett Co., Inc. (S) 15,135 230,506 Metals and mining (2.2%) Century Aluminum Co. (NON) 5,610 104,795 Cliffs Natural Resources, Inc. 310 30,467 Coeur d'Alene Mines Corp. (NON) (S) 4,220 146,772 Commercial Metals Co. 5,280 91,186 Compass Minerals International, Inc. 1,345 125,798 Contango Ore, Inc. (NON) 135 2,496 Reliance Steel & Aluminum Co. 2,909 168,082 Schnitzer Steel Industries, Inc. Class A 930 60,459 Steel Dynamics, Inc. 6,935 130,170 U.S. Steel Corp. (S) 1,550 83,607 Multiline retail (0.7%) Dollar Tree, Inc. (NON) 3,630 201,538 Saks, Inc. (NON) 10,433 117,997 Multi-utilities (1.3%) Alliant Energy Corp. 2,585 100,634 Black Hills Corp. 3,415 114,198 Integrys Energy Group, Inc. 1,550 78,291 NiSource, Inc. 6,105 117,094 NSTAR 2,690 124,466 Oil, gas, and consumable fuels (4.0%) Berry Petroleum Co. Class A 2,756 139,040 Cabot Oil & Gas Corp. Class A 1,865 98,789 Clayton Williams Energy, Inc. (NON) 1,180 124,726 Contango Oil & Gas Co. (NON) 1,450 91,698 James River Coal Co. (NON) 1,760 42,539 Massey Energy Co. (S) 2,585 176,711 Overseas Shipholding Group 900 28,926 Penn Virginia Corp. 3,210 54,442 Petroleum Development Corp. (NON) 3,389 162,706 Scorpio Tankers, Inc. (Monaco) (NON) 6,924 71,456 Ship Finance International, Ltd. (Norway) (S) 4,724 97,929 SM Energy Co. 1,425 105,721 Stone Energy Corp. (NON) 3,620 120,799 Swift Energy Co. (NON) 3,210 137,003 Vaalco Energy, Inc. (NON) 4,655 36,123 W&T Offshore, Inc. 3,710 84,551 Whiting Petroleum Corp. (NON) 1,851 135,956 Pharmaceuticals (3.3%) Endo Pharmaceuticals Holdings, Inc. (NON) 5,204 198,585 Medicis Pharmaceutical Corp. Class A 9,437 302,361 Par Pharmaceutical Cos., Inc. (NON) 3,712 115,369 Valeant Pharmaceuticals International, Inc. (Canada) 7,276 362,418 Watson Pharmaceuticals, Inc. (NON) 7,749 434,021 Professional services (1.9%) CDI Corp. 2,636 38,986 Dun & Bradstreet Corp. (The) 1,345 107,923 Heidrick & Struggles International, Inc. 4,035 112,294 IHS, Inc. Class A (NON) 2,355 209,006 TrueBlue, Inc. (NON) 19,344 324,786 Real estate investment trusts (REITs) (4.1%) DiamondRock Hospitality Co. (NON)(R) 21,344 238,412 Entertainment Properties Trust (R) (S) 1,029 48,178 Hospitality Properties Trust (R) 9,515 220,272 Kimco Realty Corp. (R) 3,520 64,557 LaSalle Hotel Properties (R) (S) 7,830 211,410 LTC Properties, Inc. (R) 3,741 106,020 Macerich Co. (The) (R) 2,094 103,716 National Health Investors, Inc. (R) 2,219 106,334 National Retail Properties, Inc. (R) 3,394 88,685 Nationwide Health Properties, Inc. (R) 2,667 113,428 Omega Healthcare Investors, Inc. (R) 8,003 178,787 Taubman Centers, Inc. (R) 4,630 248,075 Real estate management and development (0.4%) Jones Lang LaSalle, Inc. 1,665 166,067 Road and rail (0.4%) Arkansas Best Corp. 4,794 124,260 Con-way, Inc. 1,345 52,845 Semiconductors and semiconductor equipment (4.8%) Amkor Technologies, Inc. (NON) 16,335 110,098 Diodes, Inc. (NON) 2,050 69,823 Fairchild Semiconductor Intl., Inc. (NON) 5,280 96,096 Hittite Microwave Corp. (NON) 540 34,436 International Rectifier Corp. (NON) 6,325 209,105 Intersil Corp. Class A 8,385 104,393 KLA-Tencor Corp. 2,275 107,767 Lam Research Corp. (NON) 2,175 123,236 MKS Instruments, Inc. 4,450 148,185 National Semiconductor Corp. 4,840 69,406 Novellus Systems, Inc. (NON) 3,705 137,567 Omnivision Technologies, Inc. (NON) (S) 2,720 96,642 ON Semiconductor Corp. (NON) 16,735 165,174 PMC - Sierra, Inc. (NON) 11,390 85,425 RF Micro Devices, Inc. (NON) 14,985 96,054 Silicon Laboratories, Inc. (NON) (S) 3,340 144,321 Teradyne, Inc. (NON) 7,100 126,451 Tessera Technologies, Inc. (NON) 8,625 157,493 Software (4.5%) ANSYS, Inc. (NON) 3,540 191,833 AsiaInfo-Linkage, Inc. (China) (NON) 4,035 87,358 Autodesk, Inc. (NON) 2,015 88,882 Blackbaud, Inc. 5,280 143,827 FactSet Research Systems, Inc. 965 101,064 Fair Isaac Corp. (S) 4,450 140,665 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 3,925 123,324 Manhattan Associates, Inc. (NON) 3,285 107,485 MicroStrategy, Inc. (NON) 1,165 156,669 Perfect World Co., Ltd. ADR (China) (NON) 4,245 89,909 Progress Software Corp. (NON) 3,170 92,215 Quest Software, Inc. (NON) 4,970 126,188 Shanda Interactive Entertainment, Ltd. ADR (China) (NON) (S) 1,140 47,869 Synopsys, Inc. (NON) (S) 5,957 164,711 TIBCO Software, Inc. (NON) (S) 3,765 102,596 Websense, Inc. (NON) 6,415 147,353 Specialty retail (2.7%) Abercrombie & Fitch Co. Class A (S) 965 56,646 Aeropostale, Inc. (NON) 4,345 105,670 ANN, Inc. (NON) 9,155 266,501 Books-A-Million, Inc. (S) 9,953 41,106 Brown Shoe Co., Inc. 3,617 44,200 Buckle, Inc. (The) 2,162 87,345 Cabela's, Inc. (NON) 10,695 267,481 Cato Corp. (The) Class A 1,758 43,071 Jos. A. Bank Clothiers, Inc. (NON) 2,357 119,924 Systemax, Inc. (NON) 6,642 89,800 Textiles, apparel, and luxury goods (2.0%) Jones Group, Inc. (The) 12,030 165,413 Kenneth Cole Productions, Inc. Class A (NON) 5,280 68,482 Maidenform Brands, Inc. (NON) 3,749 107,108 Perry Ellis International, Inc. (NON) (S) 2,626 72,268 Timberland Co. (The) Class A (NON) 9,040 373,262 Wolverine World Wide, Inc. 2,278 84,924 Thrifts and mortgage finance (1.1%) Brookline Bancorp, Inc. 2,642 27,820 Kaiser Federal Financial Group, Inc. 10,376 127,625 MGIC Investment Corp. (NON) 7,694 68,400 Provident New York Bancorp 26,324 271,664 Tobacco (0.2%) Universal Corp. (S) 1,884 82,029 Trading companies and distributors (1.1%) Applied Industrial Technologies, Inc. 8,228 273,662 GATX Corp. 4,570 176,676 Total common stocks (cost $29,007,101) SHORT-TERM INVESTMENTS (12.3%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 3,813,037 $3,813,037 Putnam Money Market Liquidity Fund 0.13% (e) 1,381,115 1,381,115 Total short-term investments (cost $5,194,152) TOTAL INVESTMENTS Total investments (cost $34,595,277)(b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $42,086,812. (b) The aggregate identified cost on a tax basis is $34,742,976, resulting in gross unrealized appreciation and depreciation of $12,412,371 and $1,345,455, respectively, or net unrealized appreciation of $11,066,916. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,723,133. The fund received cash collateral of $3,813,037 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $404 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,650,844 and $3,413,918, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,227,113 $ $ Consumer staples 485,605 Energy 3,473,022 Financial 8,105,837 107,813 75,748 Health care 4,867,089 Industrials 6,950,297 Information technology 6,887,427 Materials 3,001,475 Utilities 1,434,314 Total common stocks Short-term investments 1,381,115 3,813,037 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Diversified Income Fund The fund's portfolio 3/31/11 (Unaudited) CORPORATE BONDS AND NOTES (29.4%)(a) Principal amount Value Basic materials (2.3%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $299,000 $319,930 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 162,000 172,935 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 270,000 278,100 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 99,000 104,693 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.31s, 2013 (Netherlands) 100,000 96,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 440,000 466,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 389,000 401,268 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 315,000 327,600 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 40,000 40,250 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 240,000 254,700 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 65,000 69,550 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 232,650 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 247,000 256,108 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 255,000 277,950 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 246,666 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $275,000 301,125 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 180,000 249,630 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $95,000 97,138 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 85,000 86,275 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 401,600 571,199 Lyondell Chemical Co. sr. notes 11s, 2018 $795,000 892,388 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 422,000 465,255 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 273,000 303,030 Momentive Performance Materials, Inc. 144A notes 9s, 2021 412,000 425,905 Nalco Co. 144A sr. notes 6 5/8s, 2019 100,000 102,875 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 85,000 86,700 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 312,120 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 295,000 324,500 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 80,000 81,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 483,000 781,270 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $225,000 258,750 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 72,405 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.343s, 2015 (Germany) EUR 182,000 253,955 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 134,970 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 225,000 247,500 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 211,000 228,408 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 111,000 118,215 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 267,548 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 397,000 506,969 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 175,000 210,438 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 255,000 269,663 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 75,000 78,375 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 100,000 104,500 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 48,000 51,360 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 114,000 120,840 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 420,000 458,850 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 120,000 124,800 Capital goods (1.5%) Acquisition Co., Lanza Parent 144A sr. notes 10s, 2017 305,000 336,263 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 335,000 350,075 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 277,000 284,271 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 432,120 469,390 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 144,788 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 275,211 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $193,000 199,514 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 131,000 130,345 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 155,000 153,450 Berry Plastics Holding Corp. company guaranty notes FRN 4.185s, 2014 150,000 141,188 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 209,500 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 195,000 198,413 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 88,321 Exide Technologies 144A sr. notes 8 5/8s, 2018 $130,000 138,775 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 90,000 91,575 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 225,000 248,063 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 555,975 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 40,000 44,500 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 155,000 162,750 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 150,000 147,938 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 289,571 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 423,000 650,568 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 7 3/4s, 2016 (Luxembourg) EUR 467,000 688,609 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $110,000 113,850 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 185,000 189,625 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 464,380 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 105,000 112,088 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 201,825 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 85,354 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 333,000 351,731 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 204,000 220,320 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 300,000 322,125 Communication services (3.4%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 106,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 71,940 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 213,893 256,137 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 255,000 270,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 195,000 199,388 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 214,755 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 112,000 113,400 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 110,000 103,950 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 420,000 453,600 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 70,000 70,438 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 395,000 397,963 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 548,750 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 701,250 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 94,275 CSC Holdings LLC sr. notes 6 3/4s, 2012 116,000 120,350 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 320,000 358,800 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 593,000 628,580 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 270,000 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 848,976 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 160,000 168,800 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) (FWC) 288,000 288,720 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 310,000 310,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 129,937 142,606 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 381,283 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) (FWC) EUR 175,000 251,108 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 (FWC) $342,000 349,695 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 169,000 163,508 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 75,970 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 631,000 675,170 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 192,000 191,760 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 590,000 672,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 85,000 86,913 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 215,000 226,825 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 392,210 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 265,000 277,588 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 377,487 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $140,000 142,275 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 254,063 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 62,838 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 570,000 609,900 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 157,620 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 120,000 132,600 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 220,000 239,525 Sprint Capital Corp. company guaranty 6 7/8s, 2028 140,000 129,150 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 260,000 274,300 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,453,444 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 137,000 137,514 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 150,673 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 148,202 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 622,726 Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 412,992 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 646,870 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 89,651 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 445,000 658,507 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 85,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 389,318 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 185,000 188,006 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 160,000 176,200 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 95,000 102,125 Consumer cyclicals (4.7%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 27,000 30,679 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 316,500 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 566,000 532,040 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 172,924 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 240,000 256,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 345,000 345,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 225,000 239,344 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 (FWC) 230,000 227,999 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 376,650 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 160,000 161,800 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 410,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 75,075 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 145,250 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 264,563 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 107,363 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 185,000 179,450 Caesars Entertainment Operating Co., Inc. company guaranty notes 10s, 2018 210,000 191,625 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 11 1/4s, 2017 580,000 659,025 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 100,000 108,500 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 115,000 115,575 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 80,000 86,700 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 280,000 289,100 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 124,000 118,110 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 250,000 249,375 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 659,000 722,429 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 135,156 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 135,000 135,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 121,275 DISH DBS Corp. company guaranty 7 1/8s, 2016 247,000 263,673 DISH DBS Corp. company guaranty 6 5/8s, 2014 876,000 927,465 DR Horton, Inc. sr. notes 7 7/8s, 2011 25,000 25,375 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 245,000 279,913 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 136,000 152,320 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 265,000 289,048 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 120,000 116,400 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 234,975 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 249,263 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 250,000 257,813 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 353,000 396,243 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 210,000 208,425 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 185,000 184,075 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 132,000 195,636 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 73,622 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $585,000 624,488 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 120,000 138,600 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 386,000 419,775 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 345,000 379,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 779,896 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 78,188 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 214,200 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 964,000 1,399,359 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 289,913 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 320,000 32,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 207,100 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 290,000 308,850 Navistar International Corp. sr. notes 8 1/4s, 2021 360,000 397,800 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 186,850 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 127,000 132,715 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 219,863 Nortek, Inc. company guaranty sr. notes 11s, 2013 268,479 283,917 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 155,000 167,013 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 665,000 784,700 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 66,225 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 232,594 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 149,800 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 140,000 152,250 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 70,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 244,200 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 90,000 92,475 Polish Television Holding BV sr. notes Ser. REGS, stepped-coupon 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 392,000 593,872 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 $70,000 69,475 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 190,000 199,975 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 203,615 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 200,000 205,250 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 55,550 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 230,000 260,475 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 192,000 186,240 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 489,000 550,736 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 44,000 46,200 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 74,000 76,498 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 68,738 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 258,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 420,000 476,700 Travelport LLC company guaranty 11 7/8s, 2016 221,000 206,083 Travelport LLC company guaranty 9 7/8s, 2014 210,000 204,488 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 125,000 116,094 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 357,713 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $220,000 242,000 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 335,000 364,731 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,460 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F)(NON)(PIK) 199,516 9,976 Visteon Corp. 144A sr. notes 6 3/4s, 2019 (FWC) 180,000 180,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 150,000 159,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 165,000 195,938 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 363,000 382,965 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 210,000 217,875 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 110,000 110,825 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 322,000 358,225 Consumer staples (1.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 848,738 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F)(NON) $77,746 2,488 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 165,000 182,325 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 443,438 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 215,000 223,600 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 271,040 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 276,000 289,110 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 130,000 121,875 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 295,000 325,238 Claire's Stores, Inc. 144A notes 8 7/8s, 2019 185,000 176,675 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 270,313 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 60,000 65,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 159,276 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 160,000 173,600 Dole Food Co. 144A sr. notes 8s, 2016 123,000 130,534 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 83,000 84,556 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 128,000 202,348 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 234,844 Europcar Groupe SA company guaranty sr. sub. bonds FRB Ser. REGS, 4.593s, 2013 (France) EUR 67,000 93,634 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 105,000 145,370 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $30,000 30,750 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 95,000 94,169 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 98,325 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 329,745 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $100,000 107,750 Libbey Glass, Inc. sr. notes 10s, 2015 68,000 74,120 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 195,000 205,725 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 100,000 105,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 365,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 241,000 216,599 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 79,406 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 165,000 176,963 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 130,000 135,200 Service Corporation International sr. notes 7s, 2019 105,000 110,250 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 160,000 173,600 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 475,000 559,313 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 367,000 404,618 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 542,678 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 215,000 258,000 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 100,000 104,500 West Corp. 144A sr. notes 7 7/8s, 2019 265,000 269,969 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 11,000 11,578 Energy (5.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 165,599 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 540,000 587,038 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 345,000 379,740 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 425,000 455,813 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 428,240 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 90,000 94,500 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 393,000 436,230 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 474,000 502,440 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 415,000 435,750 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 95,000 97,850 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 195,000 216,450 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 837,000 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 302,785 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 118,855 84,387 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 429,000 454,740 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 180,000 193,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 191,814 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,075,290 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,050 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 550,450 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 267,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 130,000 133,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 573,165 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 276,000 273,240 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 140,000 135,800 Forest Oil Corp. sr. notes 8s, 2011 485,000 506,825 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 250,000 256,250 Gazprom Via Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 361,800 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 175,373 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 690,000 857,470 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 219,938 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 259,200 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 500,000 600,790 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 267,000 267,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 530,000 559,150 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 397,469 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 290,000 302,325 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 127,000 216,197 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $90,000 93,150 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 130,000 132,275 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 135,000 140,569 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 450,425 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 325,000 358,725 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 185,000 188,006 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 300,615 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 305,000 162,794 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 295,000 155,981 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 401,000 400,499 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 124,000 126,015 Peabody Energy Corp. company guaranty 7 3/8s, 2016 886,000 983,460 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,885 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 381,183 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 74,681 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 528,210 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 780,000 806,509 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 109,131 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,365,000 2,636,460 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 120,973 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 125,213 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 400,000 294,000 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,305,000 857,542 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 230,000 162,610 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 394,188 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,141,875 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 333,438 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 414,958 420,224 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 317,450 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 310,000 323,563 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 61,950 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 365,000 411,538 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 490,200 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 513,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 291,250 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 223,650 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 192,030 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 55,000 57,063 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 630,000 659,925 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 115,000 118,019 Williams Cos., Inc. (The) notes 7 3/4s, 2031 111,000 131,826 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 165,000 205,335 Financials (5.4%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 190,000 193,325 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 44,000 45,375 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 312,900 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 334,880 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 443,981 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 31,000 30,076 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 195,000 198,656 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 842,338 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 261,000 280,901 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 318,000 194,960 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 $271,750 268,689 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 223,836 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 84,460 CIT Group, Inc. sr. bonds 7s, 2017 1,276,000 1,277,595 CIT Group, Inc. sr. bonds 7s, 2016 680,000 680,850 CIT Group, Inc. sr. bonds 7s, 2015 200,000 201,750 CIT Group, Inc. sr. bonds 7s, 2014 64,000 65,200 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 279,020 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 84,800 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 384,090 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 208,000 276,901 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 72,450 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 52,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 539,438 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 503,981 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 3.91s, 2011 RUB 18,000,000 632,864 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 14,000,000 316,699 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $438,000 459,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 441,417 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 177,000 197,355 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 266,000 273,315 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 160,000 177,600 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 267,000 272,674 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,409,219 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 2,860,000 2,867,493 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 390,000 448,032 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 370,000 413,919 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 140,000 147,700 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 218,719 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 235,000 245,906 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 315,244 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 218,479 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR 194,000 248,285 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 257,720 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 45,000 43,763 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 600,000 608,400 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 424,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 359,000 369,303 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 4,068,860 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,222,400 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,521,000 2,676,344 Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 454,759 Health care (1.5%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 (FWC) $285,000 297,113 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 219,645 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $140,000 153,475 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 225,000 239,625 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 378,000 398,790 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 146,197 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $295,000 309,750 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 65,813 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 200,000 202,000 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 305,000 295,469 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 257,906 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 130,000 133,413 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 240,000 250,200 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 701,000 755,328 HCA, Inc. sr. sec. notes 9 1/4s, 2016 964,000 1,037,505 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 219,350 Select Medical Corp. company guaranty 7 5/8s, 2015 194,000 197,395 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 346,725 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 175,770 179,725 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 84,000 92,190 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 140,550 Tenet Healthcare Corp. sr. notes 9s, 2015 542,000 596,200 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 337,440 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 245,000 255,413 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 38,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 98,000 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 39,400 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 275,000 174,625 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 279,596 Technology (1.1%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 85,000 87,338 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 88,000 89,430 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 255,000 248,625 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 257,000 272,420 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 79,000 82,555 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 293,000 304,720 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 195,000 203,775 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 115,000 125,638 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 298,031 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 408,437 423,243 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 169,000 168,366 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 115,238 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 (FWC) 65,000 66,381 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,000 2,125 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 567,000 633,623 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 1,000 1,123 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 140,700 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 466,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 167,788 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 245,000 254,494 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 454,720 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 256,000 264,960 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 480,000 504,000 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 208,583 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 114,000 138,510 Transportation (0.1%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 277,000 297,083 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 295,000 320,075 Utilities and power (1.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 774,000 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 518,000 579,136 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $225,000 238,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 618,800 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 313,512 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 685,000 531,731 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 92,650 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 47,760 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 85,020 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 13,643 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 318,972 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 434,839 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,112,659 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 276,000 292,470 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 205,000 222,938 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 110,000 110,275 GenOn Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2020 405,000 423,225 GenOn Energy, Inc. 144A sr. unsec. notes 9 1/2s, 2018 65,000 67,600 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 102,838 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 340,500 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,514,672 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 374,850 NRG Energy, Inc. sr. notes 7 3/8s, 2016 745,000 771,075 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 152,653 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 105,000 107,694 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 72,228 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 221,922 Total corporate bonds and notes (cost $147,905,094) MORTGAGE-BACKED SECURITIES (21.1%)(a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 5A31, 0.39s, 2037 $1,317,266 $727,789 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 102,500 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 210,508 Ser. 07-5, Class XW, IO, 0.427s, 2051 43,513,161 756,559 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.429s, 2036 2,168,850 1,420,597 FRB Ser. 07-6, Class A1, 0.54s, 2037 1,865,293 1,432,974 FRB Ser. 07-B, Class A1, 0.464s, 2047 1,339,007 883,745 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.237s, 2047 1,521,926 1,004,471 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 5.999s, 2036 2,614,315 1,803,877 FRB Ser. 06-5, Class 2A1, 5.637s, 2036 719,481 489,247 FRB Ser. 07-1, Class 21A1, 5.202s, 2047 1,775,692 1,072,021 FRB Ser. 05-10, Class 25A1, 2.671s, 2036 1,313,528 853,793 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.447s, 2047 5,731,185 3,560,499 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.55s, 2037 2,385,952 1,192,976 FRB Ser. 06-IM1, Class A1, 0.48s, 2036 762,781 407,592 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.121s, 2050 51,155,682 316,628 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.473s, 2036 1,054,788 613,773 FRB Ser. 07-AR5, Class 1A1A, 5.411s, 2037 919,200 572,572 FRB Ser. 05-10, Class 1A4A, 2.4s, 2035 1,563,353 1,004,455 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 1/8s, 2044 29,875,872 193,686 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.823s, 2014 (United Kingdom) GBP 328,253 369,159 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 165,399 199,297 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 $1,046,039 740,700 Ser. 06-45T1, Class 2A5, 6s, 2037 1,007,853 725,654 Ser. 06-J8, Class A4, 6s, 2037 1,042,796 636,106 Ser. 06-41CB, Class 1A7, 6s, 2037 1,092,330 813,786 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,049,232 1,004,640 Ser. 07-8CB, Class A1, 5 1/2s, 2037 1,090,068 839,353 FRB Ser. 05-4, Class 2A7, 3/4s, 2035 1,058,153 774,767 FRB Ser. 06-24CB, Class A13, 0.6s, 2036 1,230,373 766,292 FRB Ser. 06-OC10, Class 2A2A, 0.43s, 2036 1,037,159 554,880 Countrywide Home Loans FRB Ser. 04-HYB6, Class A2, 3.079s, 2034 573,698 476,169 FRB Ser. 05-HYB4, Class 2A1, 2.87s, 2035 767,285 567,791 FRB Ser. 06-HYB2, Class 2A1B, 2.741s, 2036 1,884,876 1,262,867 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.532s, 2035 170,104 20,909 FRB Ser. 05-R3, Class AF, 0.65s, 2035 167,214 143,804 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.211s, 2041 1,458,000 1,576,473 Ser. 07-1, Class 1A4, 6.131s, 2037 802,700 501,688 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 72,219 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.58s, 2036 4,684,000 2,224,900 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.44s, 2037 3,410,486 2,046,292 FRB Ser. 06-AR3, Class A1, 0.44s, 2036 1,628,633 836,710 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 226,127 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1 5/8s, 2014 (United Kingdom) GBP 190,419 42,830 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.58s, 2032 $259,859 403,004 IFB Ser. 3211, Class SI, IO, 26.593s, 2036 IFB Ser. 3408, Class EK, 24.767s, 2037 IFB Ser. 2979, Class AS, 23.338s, 2034 IFB Ser. 3072, Class SM, 22.862s, 2035 IFB Ser. 3072, Class SB, 22.715s, 2035 IFB Ser. 3249, Class PS, 21.434s, 2036 IFB Ser. 3065, Class DC, 19.095s, 2035 IFB Ser. 3105, Class SI, IO, 18.961s, 2036 IFB Ser. 3031, Class BS, 16.087s, 2035 IFB Ser. 3184, Class SP, IO, 7.095s, 2033 IFB Ser. 3727, Class PS, IO, 6.445s, 2038 IFB Ser. 3287, Class SE, IO, 6.445s, 2037 IFB Ser. 3398, Class SI, IO, 6.395s, 2036 IFB Ser. 3762, Class SA, IO, 6.345s, 2040 IFB Ser. 3677, Class KS, IO, 6.295s, 2040 IFB Ser. 3485, Class SI, IO, 6.295s, 2036 IFB Ser. 3346, Class SC, IO, 6.295s, 2033 IFB Ser. 3346, Class SB, IO, 6.295s, 2033 IFB Ser. 3242, Class SC, IO, 6.035s, 2036 IFB Ser. 3225, Class EY, IO, 6.035s, 2036 IFB Ser. 3751, Class SB, IO, 5.785s, 2039 Ser. 3645, Class ID, IO, 5s, 2040 Ser. 3653, Class KI, IO, 5s, 2038 Ser. 3632, Class CI, IO, 5s, 2038 Ser. 3626, Class DI, IO, 5s, 2037 Ser. 3623, Class CI, IO, 5s, 2036 Ser. 3747, Class HI, IO, 4 1/2s, 2037 Ser. 3738, Class MI, IO, 4s, 2034 Ser. 3736, Class QI, IO, 4s, 2034 Ser. 3751, Class MI, IO, 4s, 2034 Ser. 3707, Class HI, IO, 4s, 2023 Ser. 3707, Class KI, IO, 4s, 2023 Ser. T-57, Class 1AX, IO, 0.425s, 2043 Ser. 3300, PO, zero %, 2037 FRB Ser. 3326, Class YF, zero %, 2037 FRB Ser. 3251, Class TC, zero %, 2036 FRB Ser. 3326, Class WF, zero %, 2035 FRB Ser. 3030, Class EF, zero %, 2035 FRB Ser. 3412, Class UF, zero %, 2035 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.403s, 2036 IFB Ser. 06-62, Class PS, 38.403s, 2036 IFB Ser. 07-53, Class SP, 23.285s, 2037 IFB Ser. 08-24, Class SP, 22.368s, 2038 IFB Ser. 05-122, Class SE, 22.227s, 2035 IFB Ser. 05-83, Class QP, 16.745s, 2034 IFB Ser. 10-35, Class SG, IO, 6.1505s, 2040 Ser. 10-21, Class IP, IO, 5s, 2039 Ser. 378, Class 19, IO, 5s, 2035 Ser. 366, Class 22, IO, 4 1/2s, 2035 Ser. 407, Class 2, IO, 4s, 2041 (FWC) Ser. 406, Class 2, IO, 4s, 2041 Ser. 406, Class 1, IO, 4s, 2041 Ser. 03-W10, Class 1, IO, 1.554s, 2043 Ser. 00-T6, IO, 0.77s, 2030 Ser. 99-51, Class N, PO, zero %, 2029 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.114s, 2020 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 Government National Mortgage Association Ser. 06-36, Class OD, PO, zero %, 2036 Ser. 99-31, Class MP, PO, zero %, 2029 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.285s, 2039 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.6s, 2035 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.835s, 2037 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.36s, 2037 (F) IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.473s, 2037 FRB Ser. 06-AR25, Class 5A1, 5.434s, 2036 FRB Ser. 06-AR25, Class 3A1, 5.399s, 2036 (F) FRB Ser. 07-AR9, Class 2A1, 5.384s, 2037 FRB Ser. 07-AR7, Class 2A1, 4.808s, 2037 FRB Ser. 07-AR11, Class 1A1, 4.742s, 2037 FRB Ser. 06-AR3, Class 2A1A, 3.012s, 2036 FRB Ser. 05-AR31, Class 3A1, 2.69s, 2036 FRB Ser. 06-AR27, Class 2A2, 0.45s, 2036 FRB Ser. 06-AR39, Class A1, 0.43s, 2037 FRB Ser. 06-AR35, Class 2A1A, 0.42s, 2037 FRB Ser. 06-AR15, Class A1, 0.37s, 2036 FRB Ser. 06-AR29, Class A2, 0.33s, 2036 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.41s, 2036 FRB Ser. 06-A6, Class 1A1, 0.41s, 2036 FRB Ser. 07-A1, Class 1A1A, 0.39s, 2037 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.148s, 2051 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 Ser. 98-C4, Class J, 5.6s, 2035 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.38s, 2037 (F) Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.43s, 2036 1,796,192 1,149,563 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.287s, 2028 699,517 23,203 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.828s, 2050 196,000 204,654 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.222s, 2049 44,921,556 544,629 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 3.985s, 2049 1,922,526 135,154 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 1,114,350 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.503s, 2036 1,201,530 853,086 FRB Ser. 07-11AR, Class 2A1, 5.068s, 2037 3,407,560 1,719,148 Ser. 05-5AR, Class 2A1, 2.987s, 2035 627,854 414,384 Ser. 06-6AR, Class 2A, 2.674s, 2036 1,049,197 640,010 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,196,000 1,267,760 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.233s, 2012 1,143 11 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.49s, 2036 2,878,914 1,439,457 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 157,000 6,280 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 1,817,366 1,372,111 FRB Ser. 05-A2, Class A1, 3/4s, 2035 774,726 627,294 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 110,600 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 1,448,793 746,129 FRB Ser. 06-9, Class 1A1, 5.224s, 2036 642,665 388,370 FRB Ser. 07-4, Class 1A1, 0.49s, 2037 1,265,091 651,522 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 4,361,126 602,381 Ser. 07-4, Class 1A4, IO, 1s, 2045 6,601,043 182,324 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.508s, 2035 558,963 59,376 Ser. 05-RF3, Class 1A, IO, 5.315s, 2035 502,686 65,245 FRB Ser. 05-RF3, Class 1A, 0.6s, 2035 502,686 404,662 FRB Ser. 05-RF1, Class A, 0.6s, 2035 558,963 451,363 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 156,784 12,594 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.378s, 2046 $14,937,429 225,107 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.555s, 2018 363,000 217,800 Total mortgage-backed securities (cost $106,043,737) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.2%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,081,928 $1,209,688 U.S. Government Agency Mortgage Obligations (20.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 (FWC) 14,934,714 14,053,215 3 1/2s, TBA, April 1, 2041 1,000,000 939,766 Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 276,243 289,710 4 1/2s, August 1, 2039 561,437 572,074 4 1/2s, TBA, April 1, 2041 9,000,000 9,159,609 4s, TBA, April 1, 2041 35,000,000 34,431,250 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 (FWC) 18,913,036 17,833,663 3 1/2s, TBA, April 1, 2041 30,000,000 28,251,564 Total U.S. government and agency mortgage obligations (cost $106,503,450) ASSET-BACKED SECURITIES (10.8%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.38s, 2037 $1,183,000 $816,270 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.4s, 2036 94,000 58,652 FRB Ser. 06-HE3, Class A2C, 0.4s, 2036 100,000 47,694 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 33,367 35,369 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.41s, 2036 73,313 52,210 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5 1/8s, 2034 37,339 8,266 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,093,366 776,290 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.32s, 2037 611,812 281,433 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 776,144 636,438 Ser. 00-4, Class A6, 8.31s, 2032 709,554 539,483 Ser. 00-5, Class A7, 8.2s, 2032 732,661 611,772 Ser. 00-1, Class A5, 8.06s, 2031 574,788 448,335 Ser. 00-4, Class A5, 7.97s, 2032 124,108 102,389 Ser. 00-5, Class A6, 7.96s, 2032 323,888 278,544 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 12,971 Ser. 00-6, Class A5, 7.27s, 2031 2,736,983 2,846,462 FRB Ser. 02-1, Class M1A, 2.311s, 2033 1,609,000 1,413,983 FRB Ser. 01-4, Class M1, 2.011s, 2033 241,000 127,346 Countrywide Asset Backed Certificates FRB Ser. 06-BC1, Class 2A3, 0.54s, 2036 992,000 724,160 FRB Ser. 06-6, Class 2A3, 0.53s, 2036 2,253,000 906,833 FRB Ser. 07-7, Class 2A3, 0.48s, 2047 3,588,000 1,758,120 FRB Ser. 07-3, Class 2A2, 0.42s, 2047 1,239,000 922,677 FRB Ser. 07-6, Class 2A2, 0.42s, 2037 729,000 566,506 FRB Ser. 06-8, Class 2A3, 0.41s, 2046 919,000 560,590 FRB Ser. 06-24, Class 2A3, 0.4s, 2047 1,499,000 756,995 FRB Ser. 06-25, Class 2A2, 0.37s, 2047 1,141,000 1,038,310 FRB Ser. 07-1, Class 2A2, 0.35s, 2037 2,148,000 1,739,880 Credit-Based Asset Servicing and Securitization FRB Ser. 06-CB9, Class A2, 0.36s, 2036 1,439,000 654,745 FRB Ser. 07-CB1, Class AF1A, 0.32s, 2037 765,771 247,336 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 383,096 7,662 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2D, 0.47s, 2038 1,161,000 554,339 FRB Ser. 06-FF18, Class A2C, 0.41s, 2037 2,208,000 1,026,720 FRB Ser. 06-FF11, Class 2A3, 0.4s, 2036 1,108,000 655,105 FRB Ser. 06-FF7, Class 2A3, 0.4s, 2036 492,813 332,170 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.42s, 2036 309,000 195,880 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 (F) EUR 1,225,000 920,054 FRB Ser. 03-2, Class 3C, 3.326s, 2043 (F) GBP 588,814 442,237 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 470,094 Ser. 94-4, Class B2, 8.6s, 2019 251,473 129,632 Ser. 93-1, Class B, 8.45s, 2018 139,110 110,702 Ser. 99-5, Class A5, 7.86s, 2029 1,165,022 1,065,995 Ser. 96-8, Class M1, 7.85s, 2027 304,000 292,501 Ser. 99-5, Class A6, 7 1/2s, 2030 808,954 736,148 Ser. 95-8, Class B1, 7.3s, 2026 285,417 277,508 Ser. 95-4, Class B1, 7.3s, 2025 289,077 272,194 Ser. 97-6, Class M1, 7.21s, 2029 182,000 154,217 Ser. 95-F, Class B2, 7.1s, 2021 9,343 9,188 Ser. 96-1, Class M1, 7s, 2027 251,123 252,815 Ser. 93-3, Class B, 6.85s, 2018 9,561 8,618 Ser. 99-3, Class A7, 6.74s, 2031 655,959 655,959 Ser. 99-3, Class A9, 6.53s, 2031 613,318 579,585 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,883,305 2,969,804 GSAA Home Equity Trust FRB Ser. 05-15, Class 2A2, 1/2s, 2036 1,075,000 766,486 FRB Ser. 05-11, Class 3A4, 1/2s, 2035 1,946,009 1,654,108 FRB Ser. 06-19, Class A3A, 0.49s, 2036 299,019 153,995 FRB Ser. 06-11, Class 2A2, 0.41s, 2036 3,188,153 1,673,780 FRB Ser. 07-4, Class A1, 0.35s, 2037 2,916,662 1,472,171 FRB Ser. 06-19, Class A1, 0.34s, 2036 2,369,877 1,206,339 FRB Ser. 06-17, Class A1, 0.31s, 2036 3,364,839 1,648,771 FRB Ser. 06-8, Class 2A1, 0.31s, 2036 2,182,181 1,025,625 FRB Ser. 06-12, Class A1, 0.3s, 2036 2,384,426 1,245,863 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.37s, 2047 704,861 665,565 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 1/2s, 2035 1,428,609 1,014,312 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2 1/4s, 2030 300,841 13,538 FRB Ser. 05-1A, Class E, 2.05s, 2030 7,565 1,362 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 1,184,319 553,669 FRB Ser. 07-6, Class 2A1, 0.46s, 2037 810,959 298,855 FRB Ser. 07-1, Class 1A3, 0.37s, 2037 5,646,366 2,396,713 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.51s, 2036 101,512 39,569 FRB Ser. 06-WL1, Class 2A3, 0.49s, 2046 997,343 693,154 FRB Ser. 06-6, Class 2A3, 0.4s, 2036 2,258,000 925,780 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3 1/2s, 2032 925,076 864,946 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.42s, 2037 1,375,421 770,236 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 83,279 79,524 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.45s, 2034 42,436 9,393 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.41s, 2036 105,736 57,309 FRB Ser. 06-2, Class A2C, 0.4s, 2036 130,000 72,156 FRB Ser. 06-6, Class A2B, 0.35s, 2037 755,742 505,147 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 551,392 556,905 Ser. 00-A, Class A2, 7.765s, 2017 81,167 64,143 Ser. 95-B, Class B1, 7.55s, 2021 81,649 59,350 Ser. 00-D, Class A4, 7.4s, 2030 1,433,763 1,003,634 Ser. 02-B, Class A4, 7.09s, 2032 228,936 231,067 Ser. 99-B, Class A4, 6.99s, 2026 545,274 545,274 Ser. 01-D, Class A4, 6.93s, 2031 321,008 267,239 Ser. 98-A, Class M, 6.825s, 2028 43,000 39,744 Ser. 01-E, Class A4, 6.81s, 2031 742,578 665,072 Ser. 01-C, Class A2, 5.92s, 2017 750,885 412,987 Ser. 02-C, Class A1, 5.41s, 2032 1,093,782 1,063,703 Ser. 01-E, Class A2, 5.05s, 2031 515,182 414,721 Ser. 02-A, Class A2, 5.01s, 2020 65,856 60,156 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 97,595 94,667 FRB Ser. 01-B, Class A2, 0.63s, 2018 199,975 176,714 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.41s, 2037 154,000 100,466 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.46s, 2036 219,000 84,702 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.42s, 2036 104,000 84,215 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 411,724 49,407 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 122,850 Total asset-backed securities (cost $58,519,530) FOREIGN GOVERNMENT BONDS AND NOTES (8.0%)(a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $461,000 $469,298 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 2,362,000 845,596 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,916,000 5,569,914 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 1,080,000 263,840 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 $30,634,000 7,428,745 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 1,027,751 917,268 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 125,000 127,188 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 160,000 174,000 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,350 752,751 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 1,080 635,215 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 494,814 Colombia (Government of) bonds 6 1/8s, 2041 $565,000 576,300 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 360,000 360,450 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 31,500,000 668,850 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 1,032,356 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 160,000 160,683 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 150,000 150,188 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,074,184 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 655,875 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 481,313 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 310,080 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 612,174 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,339,247 Iraq (Republic of) 144A bonds 5.8s, 2028 695,000 638,010 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,093,512 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $800,000 905,000 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,000,000 1,054,760 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,489,162 1,728,471 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 598,044 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 256,793 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 130,895 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,395,094 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,759,133 Turkey (Republic of) unsec. notes 6 3/4s, 2040 370,000 381,955 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 288,750 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 250,000 258,075 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,570,000 1,619,063 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 785,000 789,898 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 450,000 474,750 Venezuela (Republic of) bonds 8 1/2s, 2014 430,000 389,786 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 147,500 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,411,086 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.303s, 2011 690,000 687,737 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,149,876 Total foreign government bonds and notes (cost $37,567,878) SENIOR LOANS (2.5%)(a)(c) Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.303s, 2012 $63,047 $62,983 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) (FWC) 121,298 124,671 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) (FWC) 128,702 132,282 Momentive Performance Materials, Inc. bank term loan FRN 3.813s, 2013 218,290 215,698 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 90,053 90,222 Communication services (0.3%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.762s, 2014 150,000 146,625 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 74,759 75,040 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 582,514 581,054 Insight Midwest, LP bank term loan FRN Ser. B, 2.024s, 2014 88,786 87,647 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 375,000 367,266 Level 3 Communications, Inc. bank term loan FRN 2.553s, 2014 234,000 227,142 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 58,740 Consumer cyclicals (1.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 618,450 630,046 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 70,000 69,027 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 370,000 342,192 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 429,402 397,130 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 350,000 354,156 Cedar Fair LP bank term loan FRN 4s, 2017 108,050 108,454 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 397,325 380,391 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.912s, 2016 327,731 288,176 Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 85,310 82,325 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 132,837 117,700 Federal Mogul Corp. bank term loan FRN Ser. B, 2.196s, 2014 95,520 93,064 Federal Mogul Corp. bank term loan FRN Ser. C, 2.189s, 2015 48,735 47,481 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 158,157 70,222 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 (FWC) 309,115 137,247 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 (FWC) 115,342 51,212 Golden Nugget, Inc. bank term loan FRN 2.268s, 2014 (PIK) 41,393 35,624 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014 (PIK) 72,719 62,584 Goodman Global, Inc. bank term loan FRN 9s, 2017 169,000 173,542 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 340,290 341,777 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.584s, 2013 77,441 76,645 National Bedding Co., LLC bank term loan FRN Ser. B, 3.818s, 2013 40,706 40,553 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 408,140 319,880 Realogy Corp. bank term loan FRN Ser. B, 4.562s, 2016 470,436 442,504 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.779s, 2014 320,503 314,150 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 31,753 31,123 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 295,097 296,720 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 399,187 277,872 Univision Communications, Inc. bank term loan FRN 4.512s, 2017 358,919 349,048 Consumer staples (0.3%) Claire's Stores, Inc. bank term loan FRN 3.026s, 2014 258,309 246,219 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 155,000 155,024 Revlon Consumer Products bank term loan FRN 6.001s, 2015 1,321,650 1,324,954 Rite-Aid Corp. bank term loan FRN Ser. B, 2.013s, 2014 75,615 72,647 West Corp. bank term loan FRN Ser. B2, 2.743s, 2013 12,829 12,754 West Corp. bank term loan FRN Ser. B5, 4.618s, 2016 31,201 31,227 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1 1/4s, 2012 169,864 166,466 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 119,712 117,574 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) (FWC) 155,000 155,853 Financials (0.1%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 145,000 145,068 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 60,000 60,825 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 90,620 90,031 Health care (0.3%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 210,406 211,107 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 89,775 89,523 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 195,000 190,643 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) (FWC) 140,000 140,875 Health Management Associates, Inc. bank term loan FRN 2.053s, 2014 454,684 447,750 IASIS Healthcare Corp. bank term loan FRN 5.554s, 2014 (PIK) 194,885 192,325 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 20,198 20,009 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.262s, 2014 212,807 210,812 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.262s, 2014 73,660 72,969 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 197,876 198,421 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 104,852 102,230 Ceridian Corp. bank term loan FRN 3.253s, 2014 207,000 200,790 First Data Corp. bank term loan FRN Ser. B3, 3.002s, 2014 142,852 136,681 Utilities and power (0.1%) NRG Energy, Inc. bank term loan FRN 3.553s, 2015 119,744 118,864 NRG Energy, Inc. bank term loan FRN 2.245s, 2013 21,405 21,459 NRG Energy, Inc. bank term loan FRN 2.053s, 2013 46 46 NRG Energy, Inc. bank term loan FRN Ser. B, 3.553s, 2015 141,998 142,530 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 198,937 167,426 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.761s, 2014 159,653 134,108 Total senior loans (cost $13,737,772) PURCHASED OPTIONS OUTSTANDING (0.5%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 $87,897,800 $470,253 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 7,765,400 258,433 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 7,765,400 380,039 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 21,550,000 82,259 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 21,550,000 77,806 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 21,550,000 83,077 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 $9,356,600 221,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 46,262,018 451,055 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 9,356,600 524,624 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 21,550,000 80,335 Total purchased options outstanding (cost $3,765,319) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $293,000 $302,156 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 186,000 337,378 General Growth Properties, Inc. 144A cv. escrow funding bonds zero %, 2027 (F) (R) 455,000 569 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 245,000 241,631 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 300,213 Total convertible bonds and notes (cost $929,138) PREFERRED STOCKS (0.1%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 163 $151,672 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 224,400 Total preferred stocks (cost $274,831) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $255,056 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 627 345 Total convertible preferred stocks (cost $855,646) COMMON STOCKS (%)(a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 842 $2,627 Nortek, Inc. (NON) 985 42,355 Trump Entertainment Resorts, Inc. (F) (NON) 71 355 Total common stocks (cost $36,558) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $435 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 422 27,753 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (33.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 108,217,258 $108,217,258 U.S. Treasury Bills with an effective yield of 0.24%, August 25, 2011 (SEG) (SEGSF) $2,504,000 2,501,534 U.S. Treasury Bills with an effective yield of 0.20%, June 2, 2011 (SEG) (SEGSF) 19,836,000 19,826,796 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.26%, October 20, 2011 (SEG) (SEGSF) 7,124,000 7,115,964 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 17,582,000 17,567,337 U.S. Treasury Bills with effective yields ranging from 0.17% to 0.22%, November 17, 2011 (SEG) (SEGSF) 20,115,000 20,094,442 Total short-term investments (cost $175,320,086) TOTAL INVESTMENTS Total investments (cost $651,475,115) (b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $316,660,334) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $928,322 $926,238 $2,084 Brazilian Real Buy 4/20/11 488,969 481,988 6,981 British Pound Sell 4/20/11 4,744,870 4,774,543 29,673 Canadian Dollar Buy 4/20/11 1,489,522 1,459,557 29,965 Chilean Peso Buy 4/20/11 41,511 41,770 (259) Czech Koruna Sell 4/20/11 421,392 420,721 (671) Euro Buy 4/20/11 2,610,119 2,531,734 78,385 Japanese Yen Sell 4/20/11 3,806,686 3,871,241 64,555 Mexican Peso Buy 4/20/11 527,985 517,900 10,085 Norwegian Krone Buy 4/20/11 3,482,833 3,447,754 35,079 Singapore Dollar Buy 4/20/11 1,763,043 1,742,950 20,093 South African Rand Sell 4/20/11 7,865 7,461 (404) South Korean Won Buy 4/20/11 1,475,965 1,451,866 24,099 Swedish Krona Sell 4/20/11 2,554,847 2,543,874 (10,973) Swiss Franc Sell 4/20/11 1,016,876 1,028,389 11,513 Taiwan Dollar Sell 4/20/11 542,713 541,500 (1,213) Turkish Lira (New) Sell 4/20/11 813,411 772,497 (40,914) Barclays Bank PLC Australian Dollar Buy 4/20/11 698,983 692,511 6,472 Brazilian Real Buy 4/20/11 1,212,064 1,189,870 22,194 British Pound Sell 4/20/11 6,012,568 6,082,719 70,151 Canadian Dollar Sell 4/20/11 2,469,877 2,453,863 (16,014) Chilean Peso Sell 4/20/11 39,504 39,783 279 Czech Koruna Sell 4/20/11 422,694 421,149 (1,545) Euro Sell 4/20/11 67,290 66,787 (503) Hungarian Forint Buy 4/20/11 1,210,614 1,196,299 14,315 Indian Rupee Sell 4/20/11 1,565,705 1,538,270 (27,435) Japanese Yen Sell 4/20/11 3,950,379 3,973,437 23,058 Mexican Peso Buy 4/20/11 305,607 304,972 635 New Zealand Dollar Sell 4/20/11 580,533 560,332 (20,201) Norwegian Krone Buy 4/20/11 3,146,796 3,131,438 15,358 Philippines Peso Buy 4/20/11 681,749 684,259 (2,510) Polish Zloty Sell 4/20/11 412,426 412,573 147 Singapore Dollar Buy 4/20/11 2,809,589 2,791,585 18,004 South Korean Won Buy 4/20/11 1,251,234 1,226,792 24,442 Swedish Krona Sell 4/20/11 1,595,738 1,593,036 (2,702) Swiss Franc Sell 4/20/11 2,650,730 2,680,159 29,429 Taiwan Dollar Sell 4/20/11 4,947 4,930 (17) Thai Baht Buy 4/20/11 672,208 667,925 4,283 Turkish Lira (New) Buy 4/20/11 159,917 153,650 6,267 Citibank, N.A. Australian Dollar Buy 4/20/11 2,274,874 2,223,308 51,566 Brazilian Real Sell 4/20/11 106,093 102,298 (3,795) British Pound Sell 4/20/11 2,930,868 2,938,831 7,963 Canadian Dollar Buy 4/20/11 1,875,472 1,863,207 12,265 Chilean Peso Sell 4/20/11 316,508 318,601 2,093 Czech Koruna Buy 4/20/11 449,031 446,245 2,786 Danish Krone Buy 4/20/11 337,020 330,962 6,058 Euro Buy 4/20/11 804,500 804,459 41 Hungarian Forint Buy 4/20/11 763,462 764,186 (724) Japanese Yen Sell 4/20/11 3,663,724 3,725,969 62,245 Mexican Peso Buy 4/20/11 1,117,298 1,099,864 17,434 New Zealand Dollar Buy 4/20/11 22,495 21,697 798 Norwegian Krone Buy 4/20/11 2,002,913 1,983,693 19,220 Polish Zloty Buy 4/20/11 790,704 783,308 7,396 Singapore Dollar Buy 4/20/11 189,019 186,491 2,528 South African Rand Sell 4/20/11 97,019 92,596 (4,423) South Korean Won Buy 4/20/11 839,298 824,568 14,730 Swedish Krona Buy 4/20/11 400,707 399,401 1,306 Swiss Franc Sell 4/20/11 489,283 482,105 (7,178) Taiwan Dollar Buy 4/20/11 771,520 768,492 3,028 Turkish Lira (New) Buy 4/20/11 434,586 417,614 16,972 Credit Suisse AG Australian Dollar Sell 4/20/11 1,032,802 977,074 (55,728) Brazilian Real Buy 4/20/11 808,776 793,895 14,881 British Pound Sell 4/20/11 3,143,543 3,162,113 18,570 Canadian Dollar Sell 4/20/11 1,382,095 1,373,233 (8,862) Czech Koruna Buy 4/20/11 41,372 41,124 248 Euro Buy 4/20/11 5,359,787 5,236,589 123,198 Indian Rupee Sell 4/20/11 226,458 223,749 (2,709) Japanese Yen Buy 4/20/11 3,130,469 3,185,135 (54,666) Malaysian Ringgit Buy 4/20/11 1,097,729 1,098,235 (506) Mexican Peso Buy 4/20/11 813,757 811,968 1,789 Norwegian Krone Buy 4/20/11 1,678,645 1,671,354 7,291 Polish Zloty Sell 4/20/11 780,670 780,068 (602) South African Rand Buy 4/20/11 1,070,827 1,046,762 24,065 South Korean Won Buy 4/20/11 1,606,034 1,587,673 18,361 Swedish Krona Sell 4/20/11 1,615,914 1,613,280 (2,634) Swiss Franc Sell 4/20/11 4,625,763 4,625,903 140 Taiwan Dollar Sell 4/20/11 8,451 8,422 (29) Turkish Lira (New) Buy 4/20/11 529,502 509,449 20,053 Deutsche Bank AG Australian Dollar Sell 4/20/11 303,510 293,711 (9,799) Brazilian Real Buy 4/20/11 210,719 207,249 3,470 British Pound Sell 4/20/11 2,370,106 2,383,862 13,756 Canadian Dollar Buy 4/20/11 351,587 349,185 2,402 Chilean Peso Buy 4/20/11 271,586 273,048 (1,462) Czech Koruna Sell 4/20/11 541,765 537,410 (4,355) Euro Buy 4/20/11 690,789 675,060 15,729 Hungarian Forint Buy 4/20/11 1,593,311 1,584,275 9,036 Malaysian Ringgit Buy 4/20/11 1,216,730 1,216,528 202 Mexican Peso Buy 4/20/11 548,878 538,838 10,040 New Zealand Dollar Sell 4/20/11 550,870 531,578 (19,292) Norwegian Krone Buy 4/20/11 2,901,051 2,887,001 14,050 Peruvian New Sol Sell 4/20/11 1,038,318 1,051,625 13,307 Philippines Peso Buy 4/20/11 680,552 682,584 (2,032) Polish Zloty Buy 4/20/11 14,680 14,542 138 Singapore Dollar Buy 4/20/11 986,501 974,679 11,822 South Korean Won Buy 4/20/11 917,807 902,923 14,884 Swedish Krona Sell 4/20/11 1,336,404 1,329,488 (6,916) Swiss Franc Sell 4/20/11 2,772,860 2,805,027 32,167 Taiwan Dollar Buy 4/20/11 5,147 5,128 19 Turkish Lira (New) Buy 4/20/11 915,564 891,138 24,426 Goldman Sachs International Australian Dollar Buy 4/20/11 1,412,241 1,389,842 22,399 British Pound Sell 4/20/11 1,929,496 1,960,358 30,862 Canadian Dollar Sell 4/20/11 719,375 714,615 (4,760) Chilean Peso Sell 4/20/11 38,665 38,914 249 Euro Sell 4/20/11 38,472 38,260 (212) Hungarian Forint Buy 4/20/11 1,026,520 1,026,358 162 Japanese Yen Sell 4/20/11 4,397,817 4,472,670 74,853 Norwegian Krone Buy 4/20/11 128,078 126,677 1,401 Polish Zloty Sell 4/20/11 154,409 154,241 (168) South African Rand Buy 4/20/11 116,777 114,107 2,670 Swedish Krona Sell 4/20/11 1,711,987 1,709,196 (2,791) Swiss Franc Sell 4/20/11 1,388,831 1,384,190 (4,641) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 888,077 868,068 20,009 British Pound Sell 4/20/11 1,046,164 1,062,900 16,736 Euro Buy 4/20/11 2,860,682 2,854,916 5,766 Indian Rupee Sell 4/20/11 226,458 223,157 (3,301) Japanese Yen Sell 4/20/11 2,626,744 2,671,485 44,741 Norwegian Krone Sell 4/20/11 803,555 795,334 (8,221) Philippines Peso Buy 4/20/11 680,552 681,797 (1,245) Singapore Dollar Buy 4/20/11 1,511,837 1,494,991 16,846 South Korean Won Buy 4/20/11 645,994 642,747 3,247 Swiss Franc Sell 4/20/11 319,240 314,432 (4,808) Taiwan Dollar Sell 4/20/11 51,993 52,010 17 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 3,466,052 3,422,651 43,401 Brazilian Real Buy 4/20/11 901,057 885,779 15,278 British Pound Sell 4/20/11 5,155,764 5,170,038 14,274 Canadian Dollar Sell 4/20/11 1,273,946 1,265,472 (8,474) Chilean Peso Buy 4/20/11 63,799 64,190 (391) Czech Koruna Buy 4/20/11 313,259 309,743 3,516 Euro Sell 4/20/11 388,125 376,513 (11,612) Hungarian Forint Buy 4/20/11 320,102 308,160 11,942 Japanese Yen Sell 4/20/11 1,601,405 1,628,792 27,387 Malaysian Ringgit Buy 4/20/11 955,903 956,817 (914) Mexican Peso Buy 4/20/11 886,229 870,713 15,516 New Zealand Dollar Sell 4/20/11 611,264 589,709 (21,555) Norwegian Krone Buy 4/20/11 694,398 687,582 6,816 Peruvian New Sol Sell 4/20/11 164,142 166,185 2,043 Polish Zloty Sell 4/20/11 2,541,834 2,524,367 (17,467) Singapore Dollar Buy 4/20/11 1,737,502 1,715,759 21,743 South African Rand Buy 4/20/11 523,653 516,095 7,558 South Korean Won Buy 4/20/11 565,219 558,023 7,196 Swedish Krona Sell 4/20/11 1,483,551 1,474,187 (9,364) Swiss Franc Sell 4/20/11 2,189,933 2,194,945 5,012 Taiwan Dollar Buy 4/20/11 288,315 290,251 (1,936) Thai Baht Buy 4/20/11 680,723 676,196 4,527 Turkish Lira (New) Sell 4/20/11 777,486 746,649 (30,837) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 3,465,845 3,404,669 61,176 Brazilian Real Buy 4/20/11 1,361,547 1,352,012 9,535 British Pound Sell 4/20/11 4,241,936 4,265,938 24,002 Canadian Dollar Sell 4/20/11 1,935,945 1,923,353 (12,592) Chilean Peso Sell 4/20/11 8,454 8,502 48 Czech Koruna Buy 4/20/11 126,426 124,572 1,854 Euro Buy 4/20/11 5,728,747 5,674,993 53,754 Hungarian Forint Buy 4/20/11 968,213 968,177 36 Indian Rupee Sell 4/20/11 1,314,674 1,296,939 (17,735) Japanese Yen Sell 4/20/11 7,786,569 7,874,782 88,213 Malaysian Ringgit Buy 4/20/11 1,097,729 1,098,597 (868) Mexican Peso Buy 4/20/11 1,596,846 1,582,095 14,751 New Zealand Dollar Sell 4/20/11 808,842 795,737 (13,105) Norwegian Krone Sell 4/20/11 183,118 178,533 (4,585) Polish Zloty Buy 4/20/11 175,145 174,824 321 Singapore Dollar Buy 4/20/11 1,582,828 1,568,565 14,263 South African Rand Buy 4/20/11 1,495,986 1,460,615 35,371 South Korean Won Buy 4/20/11 1,343,225 1,319,090 24,135 Swedish Krona Sell 4/20/11 1,629,618 1,583,176 (46,442) Swiss Franc Sell 4/20/11 2,348,735 2,375,407 26,672 Taiwan Dollar Sell 4/20/11 417,014 416,649 (365) Turkish Lira (New) Sell 4/20/11 48,201 47,916 (285) State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 439,748 435,294 4,454 Brazilian Real Buy 4/20/11 558,944 549,468 9,476 British Pound Sell 4/20/11 2,491,864 2,488,099 (3,765) Canadian Dollar Sell 4/20/11 2,050,801 2,037,483 (13,318) Euro Buy 4/20/11 3,099,889 3,017,205 82,684 Hungarian Forint Buy 4/20/11 2,013,074 1,997,053 16,021 Japanese Yen Sell 4/20/11 4,065,232 4,132,755 67,523 Malaysian Ringgit Buy 4/20/11 1,226,526 1,228,023 (1,497) Mexican Peso Buy 4/20/11 569,671 559,227 10,444 Norwegian Krone Buy 4/20/11 2,873,096 2,844,025 29,071 Philippines Peso Buy 4/20/11 680,552 683,879 (3,327) Polish Zloty Sell 4/20/11 140,609 140,446 (163) Singapore Dollar Buy 4/20/11 1,333,288 1,320,642 12,646 South African Rand Buy 4/20/11 805,504 793,861 11,643 Swedish Krona Sell 4/20/11 1,217,681 1,213,385 (4,296) Swiss Franc Sell 4/20/11 857,419 867,215 9,796 Taiwan Dollar Buy 4/20/11 299,947 298,547 1,400 Thai Baht Buy 4/20/11 680,729 676,647 4,082 UBS AG Australian Dollar Buy 4/20/11 4,220,895 4,183,707 37,188 Brazilian Real Buy 4/20/11 1,595,734 1,586,239 9,495 British Pound Sell 4/20/11 718,180 729,733 11,553 Canadian Dollar Sell 4/20/11 2,111,893 2,106,168 (5,725) Czech Koruna Sell 4/20/11 1,133,513 1,131,875 (1,638) Euro Buy 4/20/11 4,626,835 4,628,195 (1,360) Hungarian Forint Buy 4/20/11 1,026,282 1,022,349 3,933 Indian Rupee Sell 4/20/11 1,988,451 1,958,158 (30,293) Japanese Yen Sell 4/20/11 7,008,576 7,126,689 118,113 Mexican Peso Buy 4/20/11 2,017,576 1,998,462 19,114 New Zealand Dollar Sell 4/20/11 811,282 798,170 (13,112) Norwegian Krone Buy 4/20/11 4,921,961 4,877,405 44,556 Polish Zloty Sell 4/20/11 272,170 272,190 20 Singapore Dollar Buy 4/20/11 2,914,371 2,891,030 23,341 South African Rand Buy 4/20/11 1,659,111 1,625,117 33,994 South Korean Won Buy 4/20/11 1,612,075 1,577,203 34,872 Swedish Krona Sell 4/20/11 3,039,873 3,033,688 (6,185) Swiss Franc Sell 4/20/11 6,840,908 6,857,986 17,078 Taiwan Dollar Buy 4/20/11 1,738 1,730 8 Thai Baht Buy 4/20/11 672,208 667,498 4,710 Turkish Lira (New) Buy 4/20/11 787,824 783,879 3,945 Westpac Banking Corp. Australian Dollar Buy 4/20/11 1,592,236 1,576,202 16,034 British Pound Sell 4/20/11 3,949,106 4,012,198 63,092 Canadian Dollar Sell 4/20/11 99,480 98,844 (636) Euro Sell 4/20/11 1,481,732 1,439,066 (42,666) Japanese Yen Sell 4/20/11 6,379,447 6,487,561 108,114 New Zealand Dollar Buy 4/20/11 4,270 4,027 243 Norwegian Krone Buy 4/20/11 3,198,994 3,182,100 16,894 Swedish Krona Sell 4/20/11 2,675,314 2,632,365 (42,949) Swiss Franc Sell 4/20/11 2,486,581 2,514,902 28,321 Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 26 $2,546,681 Jun-11 $(2,304) Canadian Government Bond 10 yr (Long) 91 11,272,840 Jun-11 (38,804) Euro-Bobl 5 yr (Short) 4 650,781 Jun-11 (14) Euro-Bund 10 yr (Long) 451 77,672,824 Jun-11 (747,673) Euro-Dollar 90 day (Short) 424 105,093,700 Mar-12 185,871 Euro-Schatz 2 yr (Short) 216 32,875,407 Jun-11 (9,252) Euro-Swiss Franc 3 Month (Short) 50 13,441,916 Dec-12 1,705 Euro-Swiss Franc 3 Month (Short) 50 13,478,747 Jun-12 12,836 Euro-Swiss Franc 3 Month (Short) 50 13,521,035 Mar-12 2,660 Euro-Swiss Franc 3 Month (Short) 50 13,551,045 Dec-11 505 Euro-Swiss Franc 3 Month (Short) 50 13,578,327 Sep-11 1,869 Japanese Government Bond 10 yr (Long) 3 5,039,119 Jun-11 1,067 Japanese Government Bond 10 yr Mini (Long) 5 839,974 Jun-11 3,058 U.K. Gilt 10 yr (Long) 270 50,826,237 Jun-11 (281,651) U.S. Treasury Bond 30 yr (Long) 487 60,174,938 Jun-11 206,169 U.S. Treasury Bond 20 yr (Long) 130 15,624,375 Jun-11 (68,466) U.S. Treasury Note 10 yr (Short) 107 12,736,344 Jun-11 14,937 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $42,285,580) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $13,021,000 Aug-11/4.475 $872,667 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,320,000 Aug-11/4.55 896,034 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,485,000 Aug-11/4.70 975,191 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 22,280,000 Aug-11/4.765 1,992,055 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 13,021,000 Aug-11/4.475 65,365 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,320,000 Aug-11/4.55 50,266 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,485,000 Aug-11/4.70 26,530 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 22,280,000 Aug-11/4.765 50,798 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 3,026,380 Feb-15/5.36 242,716 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 3,026,380 Feb-15/5.36 152,832 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,640,000 Aug-11/4.49 1,681,434 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 24,066,000 Jul-11/4.52 1,736,603 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 12,033,000 Jul-11/4.5475 894,052 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,640,000 Aug-11/4.49 116,054 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 24,066,000 Jul-11/4.52 66,422 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 12,033,000 Jul-11/4.5475 30,684 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 21,550,000 Dec-11/0.578 4,923 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 21,550,000 Dec-11/0.602 5,673 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 21,550,000 Jan-12/0.70175 10,805 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. $54,334,800 Sep-15/4.04 1,873,131 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,916,600 Aug-15/4.375 750,290 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,916,600 Aug-15/4.46 795,510 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.46 1,733,144 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.525 1,861,706 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,491,500 Jul-11/4.745 3,449,609 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 196,091 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,832,000 Apr-12/4.8675 555,824 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 9,586,860 Feb-15/5.27 730,998 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 2,432,946 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 18,504,807 Apr-11/3.89 36,269 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 54,334,800 Sep-15/4.04 5,724,150 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,916,600 Aug-15/4.375 1,527,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,916,600 Aug-15/4.46 1,453,972 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.46 83,911 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.525 69,798 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,491,500 Jul-11/4.745 61,971 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 86,040 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,832,000 Apr-12/4.8675 106,250 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 9,586,860 Feb-15/5.27 511,402 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 164,467 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 21,550,000 Jan-12/0.722 11,943 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $63,410,156) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, April 1, 2041 $1,000,000 4/13/11 $939,766 Federal National Mortgage Association, 4 1/2s, April 1, 2041 9,000,000 4/13/11 9,159,609 Federal National Mortgage Association, 4s, April 1, 2041 35,000,000 4/13/11 34,431,250 Federal National Mortgage Association, 3 1/2s, April 1, 2041 20,000,000 4/13/11 18,834,376 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap Notional premium Termination made by received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 21,060,000 $ 2/3/13 1.875% 6 month GBP-LIBOR-BBA $(87,222) GBP 9,420,000 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (132,594) GBP 6,650,000 2/3/21 3.9225% 6 month GBP-LIBOR-BBA (155,565) GBP 13,690,000 (E) 2/3/31 6 month GBP-LIBOR-BBA 4.87% 121,409 Barclays Bank PLC $12,271,900 2/25/16 3 month USD-LIBOR-BBA 2.3525% 7,972 EUR 8,260,000 3/1/21 6 month EUR-EURIBOR-REUTERS 3.425% (168,378) $23,489,400 3/10/41 3 month USD-LIBOR-BBA 4.38% 451,134 11,843,800 3/10/18 3.06% 3 month USD-LIBOR-BBA (55,025) 5,672,600 3/14/21 3 month USD-LIBOR-BBA 3.475% (26,002) 3,728,000 3/15/21 3 month USD-LIBOR-BBA 3.505% (7,711) 10,732,400 3/18/21 3 month USD-LIBOR-BBA 3.2925% (223,676) AUD 23,920,000 3/21/16 5.57% 6 month AUD-BBR-BBSW 111,544 AUD 18,180,000 3/21/21 6 month AUD-BBR-BBSW 5.88% (168,405) $37,376,700 74,576 3/30/21 3 month USD-LIBOR-BBA 3.55% 80,241 12,822,700 (16,933) 3/30/31 4.17% 3 month USD-LIBOR-BBA (25,252) 207,425,700 47,990 4/1/13 1% 3 month USD-LIBOR-BBA (161,510) 1,266,000 4/1/21 3.562% 3 month USD-LIBOR-BBA (1,114) GBP 13,520,000 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (100,748) GBP 12,640,000 (E) 2/3/31 6 month GBP-LIBOR-BBA 4.86% 101,334 GBP 29,490,000 2/3/13 1.895% 6 month GBP-LIBOR-BBA (140,679) GBP 4,840,000 2/3/21 6 month GBP-LIBOR-BBA 3.95% 131,444 EUR 17,544,000 2/9/21 3.53% 6 month EUR-EURIBOR-REUTERS 99,087 Citibank, N.A. $122,136,700 23,398 7/9/20 3 month USD-LIBOR-BBA 3.01% (3,606,449) SEK 34,440,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 208,921 $38,239,300 (10,522) 12/10/12 0.81% 3 month USD-LIBOR-BBA (125,177) SEK 29,080,000 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% (15,633) SEK 21,070,000 2/4/21 3.79% 3 month SEK-STIBOR-SIDE 5,717 GBP 50,260,000 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (646,915) GBP 14,910,000 8/3/20 6 month GBP-LIBOR-BBA 3.885% 370,380 GBP 62,830,000 8/3/12 6 month GBP-LIBOR-BBA 1.61% 174,837 SEK 34,440,000 11/23/20 3 month SEK-STIBOR-SIDE 3.75% (31,658) Credit Suisse International CHF 7,880,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 97,249 $16,700,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (357,408) CHF 37,740,000 1/28/13 0.675% 6 month CHF-LIBOR-BBA 75,913 $27,339,900 (238,507) 2/1/41 4.29% 3 month USD-LIBOR-BBA (454,250) GBP 15,120,000 2/3/16 3.065% 6 month GBP-LIBOR-BBA (215,594) GBP 8,360,000 2/3/21 6 month GBP-LIBOR-BBA 3.93% 204,187 SEK 21,070,000 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (2,108) GBP 4,110,000 3/3/21 3.87375% 6 month GBP-LIBOR-BBA (50,900) CHF 4,110,000 3/7/21 2.27% 6 month CHF-LIBOR-BBA 12,280 $100,319,900 (199,512) 3/14/20 3 month USD-LIBOR-BBA 3.42% 92,444 9,074,700 20,803 3/14/41 4.36% 3 month USD-LIBOR-BBA (117,987) CHF 8,090,000 3/18/21 2.16% 6 month CHF-LIBOR-BBA 120,624 CHF 4,045,000 3/21/21 2.16% 6 month CHF-LIBOR-BBA 60,487 $36,500,000 (E) 3/21/13 1.15625% 3 month USD-LIBOR-BBA 90,885 CHF 5,910,000 3/22/16 1.5075% 6 month CHF-LIBOR-BBA 45,794 $9,600,000 3/23/21 3.452% 3 month USD-LIBOR-BBA 73,057 SEK 19,520,000 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% (8,419) SEK 14,760,000 4/4/21 3.815% 3 month SEK-STIBOR-SIDE CHF 10,030,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA 30,606 MXN 46,690,000 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (249,226) CHF 41,970,000 2/9/13 0.6875% 6 month CHF-LIBOR-BBA 97,096 $105,888,600 (35,473) 2/17/13 1.04% 3 month USD-LIBOR-BBA (436,436) 123,716,100 (15,448) 2/24/14 1.53% 3 month USD-LIBOR-BBA (415,051) 41,477,100 (8,486) 2/24/15 2.04% 3 month USD-LIBOR-BBA (211,896) 41,094,700 (9,514) 2/24/16 2.48% 3 month USD-LIBOR-BBA (291,276) 3,500 2/24/17 3 month USD-LIBOR-BBA 2.84% 31 920,000 293 2/24/19 3 month USD-LIBOR-BBA 3.35% 11,535 31,540,500 4,032 2/24/21 3 month USD-LIBOR-BBA 3.69% 519,088 99,600 29 2/24/26 4.16% 3 month USD-LIBOR-BBA (2,239) CHF 4,140,000 2/25/21 6 month CHF-LIBOR-BBA 2.2125% (32,440) CHF 5,015,000 3/1/21 6 month CHF-LIBOR-BBA 2.24% (27,189) EUR 4,130,000 3/4/21 3.46% 6 month EUR-EURIBOR-REUTERS 68,196 SEK 36,100,000 3/4/21 3 month SEK-STIBOR-SIDE 3.78% (24,998) Deutsche Bank AG $158,074,000 (195,365) 2/3/14 2.25% 3 month USD-LIBOR-BBA (4,308,984) 88,509,600 (2,511) 11/3/12 0.50% 3 month USD-LIBOR-BBA 161,769 177,515,900 415,848 7/27/20 3 month USD-LIBOR-BBA 2.94% (6,257,765) MXN 46,690,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (233,047) EUR 32,270,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 810,667 $69,119,500 43,339 2/11/13 1.03% 3 month USD-LIBOR-BBA (227,325) Goldman Sachs International 14,966,200 2/14/13 1.03875% 3 month USD-LIBOR-BBA (59,079) SEK 22,000,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 42,235 CHF 33,040,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA 106,345 $86,556,300 (20,460) 1/5/13 0.79% 3 month USD-LIBOR-BBA (83,113) 63,595,100 7/20/20 3 month USD-LIBOR-BBA 2.96375% (2,212,643) 38,583,000 2/15/13 1.01625% 3 month USD-LIBOR-BBA (133,393) 10,295,400 2/28/41 3 month USD-LIBOR-BBA 4.31% 85,301 EUR 4,130,000 3/2/21 3.4325% 6 month EUR-EURIBOR-REUTERS 80,969 SEK 36,100,000 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% (34,572) $23,702,200 (E) 3/19/13 1.09375% 3 month USD-LIBOR-BBA 71,818 38,763,800 4/4/16 3 month USD-LIBOR-BBA 2.415% GBP 6,530,000 1/21/21 3.81% 6 month GBP-LIBOR-BBA (65,835) JPMorgan Chase Bank, N.A. $105,737,900 (17,930) 2/16/13 1.04% 3 month USD-LIBOR-BBA (420,392) JPY 816,000,000 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (88,610) $6,866,200 3/9/26 3 month USD-LIBOR-BBA 4.07% 72,778 18,088,900 30,908 3/11/21 3.64% 3 month USD-LIBOR-BBA (152,182) 22,113,200 84,248 3/11/41 4.42% 3 month USD-LIBOR-BBA (491,027) 73,000,000 (E) 3/21/13 1.1685% 3 month USD-LIBOR-BBA 173,010 30,600,000 (E) 3/22/13 1.185% 3 month USD-LIBOR-BBA 68,544 4,600,000 3/23/41 4.21% 3 month USD-LIBOR-BBA 53,598 18,416,900 3/28/41 4.249% 3 month USD-LIBOR-BBA 100,376 MXN 6,670,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (31,697) $1,051,500 (319) 3/31/16 2.42% 3 month USD-LIBOR-BBA (591) 1,612,000 3/31/21 3 month USD-LIBOR-BBA 3.57% 2,870 2,032,000 3/31/21 3 month USD-LIBOR-BBA 3.565% 2,744 JPY 1,820,030,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (149,152) EUR 14,930,000 5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% (606,915) MXN 34,260,000 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (240,953) $86,820,500 26,852 1/6/13 0.79% 3 month USD-LIBOR-BBA (34,817) 50,343,000 2/4/13 0.879% 3 month USD-LIBOR-BBA (60,740) GBP 4,840,000 2/3/21 6 month GBP-LIBOR-BBA 3.93105% 118,849 JPY 1,814,990,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 28,790 CAD 4,790,000 9/21/20 3.105% 3 month CAD-BA-CDOR 227,063 JPY 424,200,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (67,092) JPY 570,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 100,719 MXN 51,780,000 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (332,507) $63,399,800 12/3/12 0.8025% 3 month USD-LIBOR-BBA (197,243) UBS, AG 22,939,400 12/9/40 4.1075% 3 month USD-LIBOR-BBA 397,972 CHF 42,540,000 2/11/13 0.6975% 6 month CHF-LIBOR-BBA 90,521 CHF 6,350,000 2/17/21 2.275% 6 month CHF-LIBOR-BBA 6,387 CHF 3,220,000 3/28/21 6 month CHF-LIBOR-BBA 2.21% (34,206) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by appreciation/ counterparty amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,879,821 $ 1/12/40 5.00% (1 month Synthetic TRS $23,698 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 718,175 1/12/40 4.50% (1 month Synthetic TRS 4,150 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,891,936 1/12/40 5.00% (1 month Synthetic TRS 49,065 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,071,341 1/12/40 5.00% (1 month Synthetic TRS 26,113 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,420,014 1/12/38 (6.50%) 1 month Synthetic TRS (83,211) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,831,320 1/12/40 4.50% (1 month Synthetic TRS 39,476 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,750,029 9,688 1/12/40 5.00% (1 month Synthetic TRS 96,749 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,986,409 (30,331) 1/12/41 5.00% (1 month Synthetic TRS 6,414 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,699,546 (10,967) 1/12/40 4.50% (1 month Synthetic TRS (1,359) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,542,311 (19,761) 1/12/41 5.00% (1 month Synthetic TRS (996) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 16,583,801 1/12/40 5.00% (1 month Synthetic TRS 209,067 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,124,222 1/12/40 5.00% (1 month Synthetic TRS 51,993 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,309,207 1/12/40 5.00% (1 month Synthetic TRS 104,752 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,195,920 1/12/40 4.50% (1 month Synthetic TRS 18,468 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,224,500 1/12/38 6.50% (1 month Synthetic TRS (36,161) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,376,907 1/12/39 5.50% (1 month Synthetic TRS 28,703 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,575,254 1/12/38 (6.50%) 1 month Synthetic TRS (62,523) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 10,020,000 5/18/13 (3.38%) GBP Non-revised 394,861 UK Retail Price Index Goldman Sachs International $5,010,000 7/28/11 (0.685%) USA Non Revised 104,536 Consumer Price Index- Urban (CPI-U) 5,010,000 7/29/11 (0.76%) USA Non Revised 100,866 Consumer Price Index- Urban (CPI-U) 5,010,000 7/30/11 (0.73%) USA Non Revised 102,455 Consumer Price Index- Urban (CPI-U) 4,140,000 3/1/16 2.47% USA Non Revised (8,145) Consumer Price Index- Urban (CPI-U) 2,070,000 3/2/16 2.45% USA Non Revised (5,989) Consumer Price Index- Urban (CPI-U) 4,140,000 3/3/16 2.45% USA Non Revised (11,760) Consumer Price Index- Urban (CPI-U) 4,140,000 3/7/16 2.51% USA Non Revised 1,266 Consumer Price Index- Urban (CPI-U) 3,017,404 1/12/40 (5.00%) 1 month Synthetic TRS (38,040) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,815,309 1/12/39 5.50% (1 month Synthetic TRS 23,930 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,026,381 1/12/39 5.50% (1 month Synthetic TRS 59,723 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $ $1,020,000 3/20/12 285 bp $19,146 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 (23,679) 2,660,000 12/20/19 (100 bp) 235,949 Ukraine (Government of), 7.65%, 6/11/13 B2 795,000 10/20/11 194 bp 7,926 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3 700,000 10/20/17 105 bp (6,556) Russian Federation, 7 1/2%, 3/31/30 187,500 4/20/13 (112 bp) (2,708) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 405,000 9/20/13 715 bp 80,652 United Mexican States, 7.5%, 4/8/33 Baa1 $1,095,000 3/20/14 56 bp (6,203) Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- EUR 375,000 9/20/13 477 bp 42,793 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- EUR 375,000 9/20/13 535 bp 50,294 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2 EUR 350,000 3/20/13 680 bp (256,765) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 28,017 $485,000 12/20/13 335 bp 50,408 DJ CDX NA HY Series 16 Version 1 Index B+ (73,673) 3,572,000 6/20/16 500 bp 6,832 Republic of Argentina, 8.28%, 12/31/33 B3 520,000 6/20/14 235 bp (43,666) Russian Federation, 7 1/2%, 3/31/30 Baa1 95,000 9/20/13 276 bp 4,740 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 850,000 11/20/11 (170 bp) 1,880 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1 884,900 3/20/12 44 bp 261 Republic of Venezuela, 9 1/4%, 9/15/27 B2 680,000 10/20/12 339 bp (38,814) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $529,129,963. (b) The aggregate identified cost on a tax basis is $655,789,829, resulting in gross unrealized appreciation and depreciation of $23,400,697 and $12,893,107, respectively, or net unrealized appreciation of $10,507,590. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $29,646 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $137,158,508 and $50,549,653, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $328,720,777 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 85.3% Russia 3.1 Argentina 2.3 Venezuela 1.3 Indonesia 0.8 Turkey 0.6 Netherlands 0.5 United Kingdom 0.5 Ukraine 0.5 Brazil 0.5 Luxembourg 0.5 Canada 0.5 Other 3.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $127,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $3,973,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $421,089 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $49,800,174 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $54,976,032. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $42,355 $ $355 Energy 2,627 Total common stocks Asset-backed securities 55,632,277 1,362,291 Convertible bonds and notes 1,181,378 569 Convertible preferred stocks 255,401 Corporate bonds and notes 155,383,414 12,464 Foreign government bonds and notes 42,258,517 Mortgage-backed securities 111,590,584 Preferred stocks 376,072 Purchased options outstanding 2,629,632 Senior loans 13,477,425 U.S. Government and agency mortgage obligations 106,740,539 Warrants 435 27,753 Short-term investments 108,217,258 67,106,073 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $2,093,498 $ Futures contracts (717,487) Written options (34,088,277) TBA sale commitments (63,365,001) Interest rate swap contracts (19,035,529) Total return swap contracts 1,249,472 Credit default contracts 215,504 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $570,216 $354,712 Foreign exchange contracts 2,804,175 710,677 Equity contracts 28,188 Interest rate contracts 10,945,549 60,907,738 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Equity Income Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (90.0%)(a) Shares Value Aerospace and defense (2.5%) Huntington Ingalls Industries, Inc. (NON) 6,348 $263,442 L-3 Communications Holdings, Inc. (S) 24,410 1,911,547 Northrop Grumman Corp. (S) 38,090 2,388,624 Raytheon Co. 79,506 4,044,470 United Technologies Corp. 20,190 1,709,084 Airlines (0.2%) United Continental Holdings, Inc. (NON) 31,450 723,036 Auto components (1.0%) Autoliv, Inc. (Sweden) 11,280 837,314 TRW Automotive Holdings Corp. (NON) 61,600 3,392,928 Automobiles (0.8%) Ford Motor Co. (NON) 224,280 3,344,015 Biotechnology (0.1%) Celgene Corp. (NON) 8,520 490,156 Capital markets (4.8%) Bank of New York Mellon Corp. (The) 109,860 3,281,518 Goldman Sachs Group, Inc. (The) 7,730 1,224,973 Invesco, Ltd. 40,150 1,026,234 Legg Mason, Inc. 2,360 85,172 Morgan Stanley 114,120 3,117,758 State Street Corp. 254,670 11,444,870 Chemicals (1.3%) Ashland, Inc. 59,220 3,420,547 Huntsman Corp. (S) 59,434 1,032,963 Lubrizol Corp. (The) 7,170 960,493 Commercial banks (2.6%) Comerica, Inc. 12,510 459,367 Popular, Inc. (Puerto Rico) (NON) 317,202 923,058 Sterling Bancshares, Inc. 34,080 293,429 U.S. Bancorp 100,280 2,650,400 Wells Fargo & Co. 206,822 6,556,257 Commercial services and supplies (1.0%) Avery Dennison Corp. (S) 34,190 1,434,612 R. R. Donnelley & Sons Co. 138,170 2,614,176 Communications equipment (1.8%) Cisco Systems, Inc. (NON) 153,020 2,624,293 Harris Corp. (S) 57,580 2,855,968 Qualcomm, Inc. 37,370 2,048,997 Computers and peripherals (2.3%) Dell, Inc. (NON) (S) 153,720 2,230,477 EMC Corp. (NON) (S) 85,306 2,264,874 Hewlett-Packard Co. 73,450 3,009,247 SanDisk Corp. (NON) 50,520 2,328,467 Consumer finance (3.0%) Discover Financial Services 526,681 12,703,546 Containers and packaging (0.8%) Rock-Tenn Co. Class A (S) 7,260 503,481 Sonoco Products Co. (S) 77,700 2,815,071 Diversified financial services (3.1%) JPMorgan Chase & Co. 278,740 12,849,914 Diversified telecommunication services (3.4%) AT&T, Inc. (S) 415,270 12,707,262 Verizon Communications, Inc. 41,460 1,597,868 Electric utilities (2.2%) Great Plains Energy, Inc. (S) 56,870 1,138,537 NV Energy, Inc. 244,720 3,643,881 Pepco Holdings, Inc. (S) 228,201 4,255,949 Electrical equipment (0.7%) Hubbell, Inc. Class B 44,520 3,162,256 Energy equipment and services (0.8%) National Oilwell Varco, Inc. 45,540 3,609,956 Food and staples retail (1.0%) CVS Caremark Corp. 123,680 4,244,698 Health-care equipment and supplies (2.3%) Baxter International, Inc. 54,290 2,919,173 Covidien PLC (Ireland) (S) 68,532 3,559,552 Medtronic, Inc. 80,350 3,161,773 Health-care providers and services (2.1%) Aetna, Inc. 109,160 4,085,859 CIGNA Corp. 47,230 2,091,344 McKesson Corp. 5,180 409,479 Quest Diagnostics, Inc. 33,360 1,925,539 WellPoint, Inc. 1,800 125,622 Hotels, restaurants, and leisure (0.3%) Brinker International, Inc. (S) 22,563 570,844 Wyndham Worldwide Corp. (S) 17,310 550,631 Household durables (0.7%) Jarden Corp. 51,350 1,826,520 Newell Rubbermaid, Inc. 52,120 997,056 Household products (2.3%) Energizer Holdings, Inc. (NON) (S) 20,660 1,470,166 Kimberly-Clark Corp. (S) 127,400 8,315,398 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 252,630 3,284,190 Industrial conglomerates (1.2%) Tyco International, Ltd. 112,855 5,052,518 Insurance (4.8%) Aflac, Inc. 13,650 720,447 Allstate Corp. (The) 26,100 829,458 Assurant, Inc. 128,980 4,967,020 Assured Guaranty, Ltd. (Bermuda) 115,290 1,717,821 Hartford Financial Services Group, Inc. (The) 229,510 6,180,704 Prudential Financial, Inc. 57,010 3,510,676 Validus Holdings, Ltd. 66,243 2,207,879 IT Services (0.7%) IBM Corp. 17,518 2,856,660 Leisure equipment and products (0.7%) Mattel, Inc. 111,950 2,790,914 Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc. (NON) 15,250 847,138 Machinery (1.8%) Ingersoll-Rand PLC 107,490 5,192,842 Parker Hannifin Corp. 24,240 2,295,043 Media (7.0%) Comcast Corp. Special Class A 305,590 7,095,800 DIRECTV Class A (NON) 24,570 1,149,876 DISH Network Corp. Class A (NON) 40,250 980,490 Interpublic Group of Companies, Inc. (The) 520,490 6,542,559 McGraw-Hill Cos., Inc. (The) (S) 44,800 1,765,120 Omnicom Group, Inc. 36,020 1,767,141 Time Warner Cable, Inc. 3,510 250,403 Time Warner, Inc. (S) 163,500 5,836,950 Viacom, Inc. Class B 78,380 3,646,238 Multi-utilities (0.8%) Ameren Corp. 112,120 3,147,208 Office electronics (0.5%) Xerox Corp. 176,560 1,880,364 Oil, gas, and consumable fuels (13.6%) Apache Corp. 28,730 3,761,332 BP PLC ADR (United Kingdom) 30,710 1,355,539 Chevron Corp. 211,580 22,730,039 Marathon Oil Corp. 64,140 3,419,303 Occidental Petroleum Corp. 21,210 2,216,233 Royal Dutch Shell PLC ADR (United Kingdom) 61,750 4,499,105 Sunoco, Inc. 980 44,678 Total SA (France) 302,690 18,463,560 Total SA ADR (France) 10 610 Paper and forest products (1.2%) International Paper Co. 165,530 4,995,695 Pharmaceuticals (5.4%) Abbott Laboratories 118,250 5,800,163 Merck & Co., Inc. 29,790 983,368 Pfizer, Inc. 769,750 15,633,623 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,350 168,070 Professional services (0.9%) Dun & Bradstreet Corp. (The) (S) 44,180 3,545,003 Real estate investment trusts (REITs) (2.5%) American Capital Agency Corp. (R) 7,385 215,199 Annaly Capital Management, Inc. (R) 131,190 2,289,266 Chimera Investment Corp. (R) 571,430 2,262,863 CreXus Investment Corp. (R) 236,241 2,697,872 Digital Realty Trust, Inc. (R) (S) 7,610 442,445 MFA Financial, Inc. (R) 199,560 1,636,392 ProLogis (R) 65,676 1,049,502 Semiconductors and semiconductor equipment (1.1%) KLA-Tencor Corp. (S) 32,520 1,540,472 Texas Instruments, Inc. (S) 84,660 2,925,850 Software (1.8%) BMC Software, Inc. (NON) 18,700 930,138 CA, Inc. 127,080 3,072,794 Microsoft Corp. 133,411 3,383,303 Specialty retail (0.7%) Best Buy Co., Inc. 25,850 742,412 Office Depot, Inc. (NON) 91,410 423,228 OfficeMax, Inc. (NON) (S) 132,480 1,714,291 Textiles, apparel, and luxury goods (0.5%) Hanesbrands, Inc. (NON) (S) 71,020 1,920,381 Thrifts and mortgage finance (0.2%) Capitol Federal Financial, Inc. 38,686 435,991 People's United Financial, Inc. (S) 26,550 333,999 Tobacco (2.3%) Philip Morris International, Inc. 144,690 9,496,005 Wireless telecommunication services (0.2%) Telephone and Data Systems, Inc. 18,840 634,907 Total common stocks (cost $276,490,721) CONVERTIBLE BONDS AND NOTES (4.1%)(a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $5,365,000 $10,327,625 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 510,000 925,069 MGIC Investment Corp. cv. sr. notes 5s, 2017 2,408,000 2,606,178 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 1,404,000 3,335,483 Total convertible bonds and notes (cost $11,044,765) CONVERTIBLE PREFERRED STOCKS (3.8%)(a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 65,745 $4,216,884 PPL Corp. $4.75 cv. pfd. 99,888 5,281,079 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 139,896 1,940,358 Unisys Corp. Ser. A, 6.25% cv. pfd. 9,054 808,070 XL Group, Ltd. $2.688 cv. pfd. 103,700 3,488,468 Total convertible preferred stocks (cost $13,462,988) INVESTMENTS COMPANIES (0.8%)(a) Shares Value Apollo Investment Corp. 259,250 $3,126,555 Ares Capital Corp. 4,710 79,599 Total investment companies (cost $2,655,185) WARRANTS (0.4%)(a)(NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 110,685 $1,857,294 Total warrants (cost $1,431,504) SHORT-TERM INVESTMENTS (10.4%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 38,990,656 $38,990,656 Putnam Money Market Liquidity Fund 0.13% (e) 4,458,442 4,458,442 Total short-term investments (cost $43,449,098) TOTAL INVESTMENTS Total investments (cost $348,534,261) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $416,187,734. (b) The aggregate identified cost on a tax basis is $352,671,748, resulting in gross unrealized appreciation and depreciation of $106,179,310 and $2,896,067, respectively, or net unrealized appreciation of $103,283,243. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $37,746,600. The fund received cash collateral of $38,990,656 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $471 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,601,141 and $13,142,699, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $48,145,111 $ $ Consumer staples 23,526,267 Energy 60,100,355 Financials 88,114,030 Health care 42,200,859 Industrials 34,336,653 Information technology 33,951,904 Materials 13,728,250 Telecommunication services 14,940,037 Utilities 15,469,765 Total common stocks Convertible bonds and notes 17,194,355 Convertible preferred stocks 15,734,859 Investment companies 3,206,154 Warrants 1,857,294 Short-term investments 4,458,442 38,990,656 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $1,857,294 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com VT George Putnam Balanced Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (60.7%)(a) Shares Value Banking (6.4%) Bank of America Corp. 109,102 $1,454,330 Bank of New York Mellon Corp. (The) 41,100 1,227,657 BB&T Corp. 15,500 425,475 Fifth Third Bancorp 18,600 258,168 JPMorgan Chase & Co. 96,200 4,434,820 PNC Financial Services Group, Inc. 11,200 705,488 State Street Corp. 29,100 1,307,754 SunTrust Banks, Inc. 11,500 331,660 U.S. Bancorp 59,800 1,580,514 Wells Fargo & Co. 48,200 1,527,940 Basic materials (2.1%) Alcoa, Inc. 31,100 548,915 Dow Chemical Co. (The) 10,900 411,475 E.I. du Pont de Nemours & Co. 22,300 1,225,831 Nucor Corp. 17,700 814,554 PPG Industries, Inc. 12,100 1,152,041 Weyerhaeuser Co. (R) 5,516 135,694 Capital goods (3.5%) Avery Dennison Corp. 4,800 201,408 Deere & Co. 4,800 465,072 Eaton Corp. 8,400 465,696 Emerson Electric Co. 4,000 233,720 Illinois Tool Works, Inc. 17,600 945,472 Ingersoll-Rand PLC 15,400 743,974 Lockheed Martin Corp. 6,000 482,400 Molex, Inc. 8,900 223,568 Northrop Grumman Corp. 12,200 765,062 Parker Hannifin Corp. 8,000 757,440 Raytheon Co. 15,800 803,746 United Technologies Corp. 13,500 1,142,775 Communication services (4.3%) AT&T, Inc. 102,200 3,127,320 Comcast Corp. Class A 47,100 1,164,312 DIRECTV Class A (NON) 8,200 383,760 DISH Network Corp. Class A (NON) 10,700 260,652 Time Warner Cable, Inc. 7,800 556,452 Verizon Communications, Inc. 74,840 2,884,334 Vodafone Group PLC ADR (United Kingdom) 19,000 546,250 Conglomerates (2.2%) 3M Co. 5,400 504,900 General Electric Co. 125,600 2,518,280 Honeywell International, Inc. 13,300 794,143 Tyco International, Ltd. 14,700 658,119 Consumer cyclicals (5.3%) Ford Motor Co. (NON) 29,700 442,827 Home Depot, Inc. (The) 12,300 455,838 Kimberly-Clark Corp. 17,500 1,142,225 Limited Brands, Inc. 11,400 374,832 Lowe's Cos., Inc. 14,000 370,020 Marriott International, Inc. Class A 6,618 235,468 Omnicom Group, Inc. 18,200 892,892 Staples, Inc. 30,700 596,194 Target Corp. 14,800 740,148 Time Warner, Inc. 38,700 1,381,590 TJX Cos., Inc. (The) 29,100 1,447,143 Viacom, Inc. Class B 30,400 1,414,208 Wal-Mart Stores, Inc. 7,400 385,170 Walt Disney Co. (The) 23,700 1,021,233 Consumer staples (5.2%) Avon Products, Inc. 6,600 178,464 Clorox Co. 6,200 434,434 Coca-Cola Co. (The) 10,500 696,675 Colgate-Palmolive Co. 10,900 880,284 CVS Caremark Corp. 38,400 1,317,888 General Mills, Inc. 5,000 182,750 Hertz Global Holdings, Inc. (NON) 34,000 531,420 Kellogg Co. 7,100 383,258 Kraft Foods, Inc. Class A 25,602 802,879 Lorillard, Inc. 1,800 171,018 Newell Rubbermaid, Inc. 34,500 659,985 PepsiCo, Inc. 4,100 264,081 Philip Morris International, Inc. 36,480 2,394,182 Procter & Gamble Co. (The) 21,400 1,318,240 SYSCO Corp. (FWC) 21,200 587,240 Energy (8.2%) Anadarko Petroleum Corp. 3,300 270,336 Apache Corp. 2,300 301,116 Chevron Corp. 36,400 3,910,452 ConocoPhillips 11,800 942,348 Devon Energy Corp. 7,800 715,806 EOG Resources, Inc. 1,300 154,063 Exxon Mobil Corp. 47,500 3,996,175 Hess Corp. 6,400 545,344 Marathon Oil Corp. 19,200 1,023,552 Noble Corp. (Switzerland) 12,200 556,564 Occidental Petroleum Corp. 10,600 1,107,594 Petrohawk Energy Corp. (NON) 29,200 716,568 Schlumberger, Ltd. 8,776 818,450 Total SA ADR (France) 22,100 1,347,437 Valero Energy Corp. 14,000 417,480 Financials (2.8%) American Express Co. 16,100 727,720 Citigroup, Inc. (NON) 246,500 1,089,530 Goldman Sachs Group, Inc. (The) 12,280 1,946,012 Progressive Corp. (The) 27,500 581,075 Prudential Financial, Inc. 23,900 1,471,762 Health care (9.4%) Abbott Laboratories 5,600 274,680 Aetna, Inc. 36,400 1,362,452 Baxter International, Inc. 30,000 1,613,100 Bristol-Myers Squibb Co. 18,800 496,884 Celgene Corp. (NON) 10,000 575,300 Covidien PLC (Ireland) 22,825 1,185,531 Johnson & Johnson 45,300 2,684,025 McKesson Corp. 3,600 284,580 Medtronic, Inc. 27,500 1,082,125 Merck & Co., Inc. 44,500 1,468,945 Novartis AG ADR (Switzerland) 4,500 244,575 Omnicare, Inc. 5,100 152,949 Pfizer, Inc. 175,148 3,557,256 Quest Diagnostics, Inc. 16,600 958,152 St. Jude Medical, Inc. (NON) 14,900 763,774 Stryker Corp. 12,500 760,000 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 5,300 265,901 Thermo Fisher Scientific, Inc. (NON) 23,700 1,316,535 WellPoint, Inc. 6,100 425,719 Insurance (2.3%) ACE, Ltd. 3,300 213,510 Allstate Corp. (The) 27,700 880,306 Chubb Corp. (The) 16,300 999,353 Marsh & McLennan Cos., Inc. 19,900 593,219 MetLife, Inc. 17,100 764,883 RenaissanceRe Holdings, Ltd. 4,300 296,657 Travelers Cos., Inc. (The) 18,300 1,088,484 Investment banking/Brokerage (0.6%) Morgan Stanley 44,150 1,206,178 Real estate (0.7%) Digital Realty Trust, Inc. (R) 2,700 156,978 Equity Residential Trust (R) 10,252 578,315 ProLogis (R) 14,500 231,710 Simon Property Group, Inc. (R) 4,541 486,614 Technology (4.7%) BMC Software, Inc. (NON) 12,000 596,880 Cisco Systems, Inc. (NON) 36,200 620,830 EMC Corp. (NON) 35,000 929,250 Hewlett-Packard Co. 30,000 1,229,100 IBM Corp. 4,500 733,815 Intel Corp. 25,400 512,318 KLA-Tencor Corp. 11,100 525,807 L-3 Communications Holdings, Inc. 7,700 602,987 Microsoft Corp. 21,100 535,096 Oracle Corp. 15,600 520,572 Qualcomm, Inc. 18,400 1,008,872 SanDisk Corp. (NON) 8,000 368,720 Texas Instruments, Inc. 19,000 656,640 Yahoo!, Inc. (NON) 51,300 854,145 Transportation (0.3%) FedEx Corp. 2,900 271,295 Huntington Ingalls Industries, Inc. (NON) 2,033 84,370 United Parcel Service, Inc. Class B 3,700 274,984 Utilities and power (2.7%) Ameren Corp. 25,900 727,013 American Electric Power Co., Inc. 17,000 597,380 Dominion Resources, Inc. 5,000 223,500 Duke Energy Corp. 10,500 190,575 Edison International 21,800 797,662 Entergy Corp. 17,220 1,157,356 Exelon Corp. 3,200 131,968 NextEra Energy, Inc. 2,700 148,824 PG&E Corp. 20,040 885,367 PPL Corp. 24,800 627,440 Total common stocks (cost $94,732,123) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (16.2%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.4%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2041 $3,000,000 $3,090,234 4s, February 20, 2041 998,155 999,637 3 1/2s, December 20, 2040 999,901 953,773 U.S. Government Agency Mortgage Obligations (13.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, April 1, 2041 long 5,000,000 4,909,766 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 (FWC) 7,995,139 7,523,240 3 1/2s, TBA, April 1, 2041 long 5,000,000 4,698,828 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, April 1, 2041 4,000,000 4,350,312 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,176,541 2,333,067 5s, August 1, 2033 790,924 832,571 4s, TBA, April 1, 2041 long 1,000,000 983,750 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 (FWC) 991,478 934,896 3 1/2s, TBA, April 1, 2041 long 2,000,000 1,883,438 Total U.S. government and agency mortgage obligations (cost $33,393,636) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.7%)(a) Principal amount Value Fannie Mae 7 1/4s, May 15, 2030 $1,440,000 $1,921,927 Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 1,000,000 1,004,054 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 300,000 302,590 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 132,000 134,469 2 1/8s, FDIC guaranteed notes, June 15, 2012 168,000 171,210 Total U.S. government agency obligations (cost $3,486,821) U.S. TREASURY OBLIGATIONS (2.7%)(a) Principal amount Value U.S. Treasury Notes 3 5/8s, December 31, 2012 $3,400,000 $3,576,641 0 3/8s, August 31, 2012 2,000,000 1,996,719 Total U.S. treasury obligations (cost $5,579,480) CORPORATE BONDS AND NOTES (14.6%)(a) Principal amount Value Basic materials (0.9%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $55,000 $57,909 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 235,000 297,846 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 290,730 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 209,000 229,900 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 148,331 International Paper Co. sr. unsec. notes7.95s, 2018 35,000 42,108 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 185,332 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 12,819 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 15,000 16,781 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 113,000 122,040 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 52,565 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 115,000 108,574 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 106,233 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 6,000 7,662 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 8,418 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,430 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 5,000 5,342 Temple-Inland, Inc. sr. unsec. unsub. notes 6 7/8s, 2018 30,000 32,481 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 46,385 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 105,219 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 272,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 123,286 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 140,994 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 42,917 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 65,000 73,162 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 15,930 Communication services (1.4%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 120,000 134,886 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 88,242 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 310,000 323,094 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 81,870 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 189,594 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 110,000 111,154 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 53,560 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 131,377 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 21,774 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 37,676 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 105,071 France Telecom notes 8 1/2s, 2031 (France) 50,000 67,279 NBC Universal, Inc. 144A notes 6.4s, 2040 55,000 56,847 NBC Universal, Inc. 144A notes 5.15s, 2020 45,000 46,307 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 12,852 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 30,284 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 175,000 181,273 TCI Communications, Inc. company guaranty 7 7/8s, 2026 345,000 413,692 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 125,000 136,368 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 99,246 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,693 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 62,734 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 76,777 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 130,621 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 156,403 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 52,707 Consumer cyclicals (0.8%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 68,035 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 110,000 127,695 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 1,000 1,055 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 63,943 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 60,013 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 129,741 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 15,000 16,875 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 80,000 80,700 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 115,000 124,775 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 95,358 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 130,156 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 40,000 40,000 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 155,082 News America Holdings, Inc. debs. 7 3/4s, 2045 182,000 215,062 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 48,000 56,640 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 65,000 78,037 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 24,659 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 52,477 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 9,928 Time Warner, Inc. debs. 9.15s, 2023 85,000 111,661 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 50,000 65,756 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 110,931 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 34,012 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 (FWC) 255,000 313,729 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 70,000 70,105 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 146,508 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 272,000 267,240 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 171,382 196,565 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 22,159 23,484 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 136,253 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 230,000 283,819 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 130,000 132,214 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 22,104 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 65,331 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 122,714 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 305,000 323,583 Kroger Co. company guaranty 6 3/4s, 2012 60,000 63,579 Kroger Co. company guaranty 6.4s, 2017 55,000 63,281 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 86,632 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 95,472 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 70,000 80,978 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 45,000 46,350 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 116,562 Energy (0.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 165,599 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 60,000 66,042 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 156,800 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 33,000 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 32,916 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 80,000 83,600 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 52,496 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 17,143 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 92,588 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 60,236 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 36,057 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 130,392 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 67,138 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 31,199 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 38,681 WeatherfordBermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 45,000 57,311 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 65,000 69,800 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 50,000 52,957 Financials (6.0%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 83,928 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 55,202 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 187,151 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 100,000 99,736 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 45,000 48,431 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 109,447 AON Corp. jr. unsec. sub. notes 8.205s, 2027 200,000 222,145 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 1,919,907 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.873s, 2027 288,000 221,787 Barclays Bank PLC 144A sub. notes 10.179s, 2021 120,000 152,413 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 280,000 291,724 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 229,706 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 51,266 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 99,750 98,626 Capital One Capital III company guaranty 7.686s, 2036 41,000 42,179 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 157,325 Citigroup, Inc. sub. notes 5s, 2014 205,000 214,062 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 100,000 95,360 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 52,560 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 35,834 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 191,599 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 44,485 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 105,117 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturiy (United Kingdom) 106,000 102,820 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 99,055 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturiy 40,000 36,100 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 15,000 16,527 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 10,000 9,951 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 40,000 41,200 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 279,000 212,345 GATX Financial Corp. notes 5.8s, 2016 80,000 86,148 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 220,106 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.434s, 2012 530,000 528,989 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 220,000 220,704 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 243,147 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 248,328 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 143,676 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 287,250 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 173,357 ING Bank NV 144A sr. unsec. notes FRN 1.36s, 2013 (Netherlands) 240,000 240,509 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 18,326 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.313s, 2047 488,000 393,918 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 242,237 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 90,000 117,000 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 275,886 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 20,702 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 315,000 309,678 Loews Corp. notes 5 1/4s, 2016 35,000 37,890 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) (FWC) 160,000 159,688 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 70,000 95,729 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 338,717 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 322,500 Nationwide Financial Services notes 5 5/8s, 2015 50,000 50,385 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 90,000 91,346 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 64,945 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 96,635 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 48,077 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 46,000 49,450 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 31,679 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 321,775 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 58,706 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 55,183 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 38,562 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 27,000 37,216 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 63,000 67,740 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.31s, 2037 270,000 218,817 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 43,143 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 74,075 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 124,028 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 85,000 87,035 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 327,539 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 135,000 154,524 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 135,000 154,901 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 55,000 60,088 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturiy (Australia) 140,000 141,152 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 70,000 69,454 Government (0.6%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 500,000 505,575 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 669,200 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 54,068 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 16,000 19,105 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 39,000 43,321 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 33,000 31,784 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 17,082 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 29,803 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 63,613 WellPoint, Inc. notes 7s, 2019 90,000 106,047 Technology (0.1%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 43,000 46,724 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 230,345 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 30,000 30,773 Transportation (0.3%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 5,000 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 40,000 40,451 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 35,000 39,826 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 50,000 52,199 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 5,316 5,581 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 59,456 61,983 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 181,067 180,161 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 103,838 113,703 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,278 Utilities and power (2.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 63,900 Ameren Illinois Co. sr. notes 9 3/4s, 2018 130,000 167,687 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 54,871 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 206,152 Beaver Valley Funding Corp. sr. bonds 9s, 2017 111,000 123,213 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 131,041 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 317,878 331,928 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 33,549 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 215,000 237,518 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 76,560 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 56,847 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 248,000 243,660 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 100,803 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 100,000 94,874 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 91,863 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 116,265 Electricite de France 144A sr. notes 5.6s, 2040 (France) 40,000 39,894 Electricite de France 144A sr. notes 4.6s, 2020 (France) 120,000 122,310 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 65,000 63,482 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 95,000 94,426 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 27,000 27,809 Iberdola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 31,427 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 10,000 10,825 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 39,703 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 43,716 Kansas Gas & Electric bonds 5.647s, 2021 45,786 49,059 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 122,704 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 11,230 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 53,008 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 55,000 71,473 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 48,667 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 30,320 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 40,024 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 82,577 82,626 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 96,525 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 89,018 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 133,948 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,042 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 150,000 188,351 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 150,611 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 125,000 144,008 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 301,125 Total corporate bonds and notes (cost $28,534,053) CONVERTIBLE PREFERRED STOCKS (1.1%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 9,222 $651,995 General Motors Co. Ser. B, $2.375 cv. pfd. 11,850 571,022 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 23,252 601,646 MetLife, Inc. $3.75 cv. pfd. 4,800 409,824 Total convertible preferred stocks (cost $2,077,018) MORTGAGE-BACKED SECURITIES (0.7%)(a) Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 (FWC) $250,000 $254,241 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 986,080 18,489 Ser. T-56, Class 3, IO, 0.008s, 2043 684,350 428 Ser. T-56, Class 1, IO, zero %, 2043 914,189 714 Ser. T-56, Class 2, IO, zero %, 2043 823,240 76 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 44,522 40,961 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 139,797 140,636 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.987s, 2051 112,000 118,817 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 90,208 Ser. 99-C1, Class G, 6.41s, 2031 97,000 95,126 Ser. 98-C4, Class H, 5.6s, 2035 143,000 148,160 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.412s, 2030 82,000 87,013 Morgan Stanley Capital I FRB 5.597s, 2049 248,399 251,097 FRB Ser. 07-HQ12, Class A2FL, 0.506s, 2049 114,357 105,803 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 146,000 5,840 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.6s, 2034 55,753 44,742 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.555s, 2018 100,000 60,000 Total mortgage-backed securities (cost $1,460,502) INVESTMENT COMPANIES (0.5%)(a) Shares Value Utilities Select Sector SPDR Fund 33,500 $1,068,650 Total investment companies (cost $828,810) MUNICIPAL BONDS AND NOTES (0.2%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $32,314 IL State G.O. Bonds 4.421s, 1/1/15 65,000 64,843 4.071s, 1/1/14 185,000 185,233 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 54,690 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 36,642 Total municipal bonds and notes (cost $375,212) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Omnicare, Inc. cv. sr. sub. notes 3 3/4s, 2025 $195,000 $251,492 Total convertible bonds and notes (cost $195,000) ASSET-BACKED SECURITIES (0.1%)(a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.005s, 2032 70,543 14,109 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 134,895 108,402 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 188,030 22,564 Total asset-backed securities (cost $217,856) SHORT-TERM INVESTMENTS (13.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) $28,439,101 $28,439,103 Total short-term investments (cost $28,439,103) TOTAL INVESTMENTS Total investments (cost $199,319,614)(b) TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $11,552,500) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 4s, April 1, 2041 $5,000,000 4/13/11 $4,909,766 FHLMC, 3 1/2s, April 1, 2041 5,000,000 4/13/11 4,698,828 FNMA, 4s, April 1, 2041 1,000,000 4/13/11 983,750 FNMA, 3 1/2s, April 1, 2041 1,000,000 4/13/11 941,719 Total Key to holding's abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $206,388,092. (b) The aggregate identified cost on a tax basis is $200,849,009, resulting in gross unrealized appreciation and depreciation of $33,861,898 and $2,688,371, respectively, or net unrealized appreciation of $31,173,527. (NON) Non-income-producing security. (FWC) Forward commitments, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,291 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $38,324,269 and $25,943,050, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $14,110,010 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The fund had the following sector concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 19.4% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,288,510 $ $ Capital goods 7,230,333 Communication services 8,923,080 Conglomerates 4,475,442 Consumer cyclicals 10,899,788 Consumer staples 10,802,798 Energy 16,823,285 Financials 26,566,112 Health care 19,472,483 Technology 9,695,032 Transportation 630,649 Utilities and power 5,487,085 Total common stocks Asset-backed securities 145,076 Convertible bonds and notes 251,492 Convertible preferred stocks 2,234,487 Corporate bonds and notes 30,151,936 Investment Companies 1,068,650 Mortgage-backed securities 1,462,351 Municipal bonds and notes 373,722 U.S. Government Agency Obligations 3,534,250 U.S. Government and Agency Mortgage Obligations 33,493,512 U.S. Treasury Obligations 5,573,360 Short-term investments 28,439,103 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $ $(11,534,063) $ Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Asset Allocation Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (50.0%)(a) Shares Value Basic materials (3.9%) Agrium, Inc. (Canada) 389 $35,952 Agrium, Inc. (Canada) 123 11,348 Albemarle Corp. (S) 5,701 340,749 AMCOL International Corp. 917 32,994 Andersons, Inc. (The) 2,257 109,961 Arafura Resources, Ltd. (Australia) (NON) 7,270 9,419 Archer Daniels Midland Co. 340 12,243 Arkema (France) 664 60,431 Austevoll Seafood ASA (Norway) 3,749 29,211 Avalon Rare Metals, Inc. (Canada) (NON) 2,278 18,390 BASF SE (Germany) 1,449 125,579 BBMG Corp. (China) 66,500 108,568 BHP Billiton, Ltd. (Australia) 6,244 301,332 Black Earth Farming, Ltd. SDR (Sweden) (NON) 606 2,742 Boise, Inc. (S) 4,186 38,344 Broadwind Energy, Inc. (NON) 4,419 5,789 Cameco Corp. (Canada) 409 12,286 Canada Lithium Corp. (Canada) (NON) 8,295 6,251 Carillion PLC (United Kingdom) 12,652 77,241 Century Aluminum Co. (NON) 1,042 19,465 CF Industries Holdings, Inc. 71 9,712 China Agri-Industries Holdings, Ltd. (China) 5,000 5,605 China BlueChemical, Ltd. (China) 6,000 4,913 China Everbright International, Ltd. (Hong Kong) 57,000 27,771 China Molybdenum Co., Ltd. (China) 10,000 8,716 China Rare Earth Holdings, Ltd. (China) (NON) 18,000 7,914 China Shanshui Cement Group, Ltd. (China) 49,000 45,731 China Vanadium Titano-Magnetite Mining Co., Ltd. (China) (NON) 16,000 6,890 CITIC Dameng Holdings, Ltd. (China) (NON) 19,000 6,326 Clearwater Paper Corp. (NON) 436 35,490 Coeur d'Alene Mines Corp. (NON) (S) 1,008 35,058 Commerce Resources Corp. (Canada) (NON) 5,303 4,653 Compagnie de Saint-Goban (France) 904 55,463 Contango Ore, Inc. (NON) 57 1,054 Creston Moly Corp. (Canada) (NON) 9,170 4,307 Cresud S.A.C.I.F. y A. ADR (Argentina) 247 4,471 Cytec Industries, Inc. (S) 3,600 195,732 Denison Mines Corp. (Canada) (NON) 1,581 3,770 Domtar Corp. (Canada) 622 57,087 Energy Resources of Australia, Ltd. (Australia) 527 4,343 Extract Resources, Ltd. (Australia) (NON) 478 3,914 Ferro Corp. (NON) 5,276 87,529 Fletcher Building, Ltd. (New Zealand) 15,448 110,139 Fortescue Metals Group, Ltd. (Australia) 3,881 25,785 Freeport-McMoRan Copper & Gold, Inc. Class B 14,800 822,140 Galaxy Resources, Ltd. (Australia) (NON) 3,687 4,968 General Moly, Inc. (NON) 1,268 6,822 Gibraltar Industries, Inc. (NON) 2,843 33,917 Golden Agri-Resources, Ltd. (Singapore) 12,000 6,568 GrainCorp, Ltd. (Australia) 716 5,648 Great Western Minerals Group, Ltd. (Canada) (NON) 12,000 10,158 Greenland Minerals & Energy, Ltd. (Australia) (NON) 4,355 4,469 Hecla Mining Co. (NON) 4,846 44,002 HeidelbergCement AG (Germany) 404 28,275 Horsehead Holding Corp. (NON) 4,460 76,043 HQ Sustainable Maritime Industries, Inc. (NON) 1,069 3,271 Hudson Resources, Inc. (Canada) (NON) 2,574 2,604 Hunan Non-Ferrous Metal Corp., Ltd. (China) (NON) 22,000 8,343 Incitec Pivot, Ltd. (Australia) 2,057 9,232 Innophos Holdings, Inc. 1,189 54,825 Insituform Technologies, Inc. (NON) 1,145 30,629 International Flavors & Fragrances, Inc. (S) 4,700 292,810 Intrepid Potash, Inc. (NON) 177 6,163 JSR Corp. (Japan) 2,900 58,258 KapStone Paper and Packaging Corp. (NON) 3,528 60,576 Koninklijke DSM NV (Netherlands) 1,831 112,728 Koppers Holdings, Inc. 2,210 94,367 KWS Saat AG (Germany) 13 2,750 Layne Christensen Co. (NON) 2,173 74,969 Lubrizol Corp. (The) 3,100 415,276 Lynas Corp., Ltd. (Australia) (NON) 10,663 24,867 MagIndustries Corp. (Canada) (NON) 15,178 2,507 MeadWestvaco Corp. 9,742 295,475 Metminco, Ltd. (Australia) (NON) 14,368 5,510 Minerals Technologies, Inc. 1,194 81,813 Mitsui Chemicals, Inc. (Japan) 71,000 251,252 Mitsui Mining & Smelting Co., Ltd. (Japan) 28,000 97,400 Moly Mines, Ltd. (Australia) (NON) 4,720 5,137 Molycorp, Inc. (NON) 1,655 99,333 Monsanto Co. 5,351 386,663 Mosaic Co. (The) 131 10,316 Neenah Paper, Inc. 712 15,643 Neo Material Technologies, Inc. (Canada) (NON) 1,100 10,595 Newcrest Mining, Ltd. (Australia) 262 10,814 NewMarket Corp. 217 34,334 Nitto Denko Corp. (Japan) 7,100 376,878 Noranda Aluminum Holding Corp. (NON) 1,131 18,153 Noront Resources, Ltd. (Canada) (NON) 5,741 5,571 Northwest Pipe Co. (NON) 368 8,438 Nufarm, Ltd. (Australia) (NON) 1,026 5,498 OM Group, Inc. (NON) 2,356 86,088 Orocobre, Ltd. (Australia) (NON) 2,194 5,799 Paladin Energy, Ltd. (Australia) (NON) 1,590 5,949 Pescanova SA (Spain) 634 25,866 Petronas Chemicals Group Bhd (Malaysia) (NON) 25,800 61,673 Potash Corp. of Saskatchewan, Inc. (Canada) 366 21,568 PPG Industries, Inc. 5,600 533,176 Prophecy Resource Corp. (Canada) (NON) 4,232 4,281 Quaker Chemical Corp. 503 20,206 Quest Rare Minerals, Ltd. (Canada) (NON) 1,691 10,474 Rare Element Resources, Ltd. (Canada) (NON) 781 10,263 Rayonier, Inc. (R) 8,200 510,942 Reliance Steel & Aluminum Co. 647 37,384 Rio Tinto PLC (United Kingdom) 5,068 356,549 Rio Tinto, Ltd. (Australia) 6,250 549,021 Rock-Tenn Co. Class A (S) 577 40,015 Sinofert Holdings, Ltd. (China) (NON) 8,000 3,445 SLC Agricola SA (Brazil) 272 3,825 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 11,715 Stepan Co. 353 25,593 Stillwater Mining Co. (NON) (S) 3,281 75,233 STR Holdings, Inc. (NON) 480 9,206 Syngenta AG (Switzerland) 488 158,965 Taiwan Fertilizer Co., Ltd. (Taiwan) 2,000 5,883 Tasman Metals, Ltd. (Canada) (NON) 2,300 10,352 Thompson Creek Metals Co., Inc. (Canada) (NON) 686 8,604 TPC Group, Inc. (NON) 670 19,343 TSRC Corp. (Taiwan) 6,000 15,405 Ucore Rare Metals, Inc. (Canada) (NON) 9,009 9,114 UEX Corp. (Canada) (NON) 1,435 1,748 Umicore NV/SA (Belgium) 760 37,768 Uralkali (Russia) (NON) 7,564 62,025 Uranium One, Inc. (Canada) 1,353 5,308 USEC, Inc. (NON) 866 3,810 Vale Fertilizantes SA (Preference) (Brazil) (NON) 634 6,157 Vale SA ADR (Preference) (Brazil) 1,800 53,136 Vallourec SA (France) 557 62,613 Vedanta Resources PLC (United Kingdom) 1,889 72,199 Vilmorin & Cie (France) 29 3,480 Viterra, Inc. (Canada) 597 7,248 voestalpine AG (Austria) 3,169 149,090 W.R. Grace & Co. (NON) (S) 4,573 175,100 Western Lithium Canada Corp. (Canada) (NON) 3,016 3,736 Wilmar International, Ltd. (Singapore) 2,000 8,662 Xstrata PLC (United Kingdom) 6,196 145,037 Yara International ASA (Norway) 1,348 68,442 Capital goods (3.3%) Abengoa SA (Spain) 240 7,965 Active Power, Inc. (NON) 4,412 13,015 AGCO Corp. (NON) 298 16,381 Aisin Seiki Co., Ltd. (Japan) 8,200 285,046 Alamo Group, Inc. 1,610 44,195 Altra Holdings, Inc. (NON) 2,674 63,160 American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,785 22,473 American Science & Engineering, Inc. 237 21,889 Applied Industrial Technologies, Inc. 2,132 70,910 Autoliv, Inc. (Sweden) 2,700 200,421 AZZ, Inc. (S) 721 32,878 Bio-Treat Technology, Ltd. (China) (NON) 83,000 2,963 BWT AG (Austria) 152 4,455 Calgon Carbon Corp. (NON) (S) 2,055 32,633 Canon, Inc. (Japan) 6,000 261,435 Capstone Turbine Corp. (NON) 7,883 14,268 Chart Industries, Inc. (NON) 1,030 56,691 China High Speed Transmission Equipment Group Co., Ltd. (China) 9,000 14,416 China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) (S) 2,339 24,115 China Valves Technology, Inc. (China) (NON) 1,501 6,965 CNH Global NV (Netherlands) (NON) 227 11,021 Cobham PLC (United Kingdom) 7,340 27,146 Cookson Group PLC (United Kingdom) (NON) 2,724 30,175 Deere & Co. 179 17,343 Dover Corp. 9,538 627,028 Duoyuan Global Water, Inc. ADR (China) (NON) (S) 1,826 11,011 DXP Enterprises, Inc. (NON) 1,322 30,512 EMCOR Group, Inc. (NON) 1,677 51,937 Emerson Electric Co. 12,305 718,981 Energy Conversion Devices, Inc. (NON) 984 2,224 Energy Recovery, Inc. (NON) 2,512 7,988 EnergySolutions, Inc. 1,259 7,504 EnPro Industries, Inc. (NON) (S) 647 23,499 Sound Global, Ltd. (China) (NON) 34,000 19,417 Exide Technologies (NON) (S) 4,863 54,368 Flowserve Corp. 395 50,876 Franklin Electric Co., Inc. 879 40,610 Fuel Systems Solutions, Inc. (NON) 284 8,571 Fuel Tech, Inc. (NON) 871 7,752 Gamesa Corp Tecnologica SA (Spain) (NON) 1,042 10,851 Generac Holdings, Inc. (NON) 528 10,713 GLV, Inc. Class A (Canada) (NON) 513 4,369 Gorman-Rupp Co. (The) 170 6,696 GrafTech International, Ltd. (NON) 1,305 26,922 Graham Packaging Co., Inc. (NON) 2,767 48,229 Harbin Electric, Inc. (China) (NON) 1,021 21,124 Hitachi High-Technologies Corp. (Japan) 600 11,981 Hyflux, Ltd. (Singapore) 13,500 23,129 JinkoSolar Holding Co., Ltd. ADR (China) (NON) (S) 320 8,640 John Bean Technologies Corp. 1,783 34,287 Joy Global, Inc. 69 6,818 Kurita Water Industries, Ltd. (Japan) 1,400 41,437 Legrand SA (France) 2,114 88,123 Lindsay Corp. 737 58,238 Lockheed Martin Corp. 7,018 564,247 LS Corp. (South Korea) 249 24,969 LSB Industries, Inc. (NON) 1,217 48,242 Meritor, Inc. (NON) 1,877 31,853 Met-Pro Corp. 529 6,295 Mitsubishi Electric Corp. (Japan) 45,000 531,897 MTU Aero Engines Holding AG (Germany) 230 15,628 Mueller Water Products, Inc. Class A 6,766 30,312 NACCO Industries, Inc. Class A 161 17,818 Nalco Holding Co. 9,590 261,903 Oshkosh Corp. (NON) (S) 1,028 36,371 Parker Hannifin Corp. 7,300 691,164 Pentair, Inc. 1,175 44,403 Polypore International, Inc. (NON) 1,120 64,490 Powell Industries, Inc. (NON) (S) 789 31,118 Quantum Fuel Systems Technologies Worldwide, Inc. (NON) (S) 558 2,427 Raser Technologies, Inc. (NON) 11,016 1,586 Raytheon Co. 10,941 556,569 Regal-Beloit Corp. 4,700 347,001 Rentech, Inc. (NON) 6,584 8,230 Rheinmetall AG (Germany) 357 29,642 Safran SA (France) (NON) 912 32,299 Satcon Technology Corp. (NON) 2,600 10,036 Schneider Electric SA (France) 513 87,855 SembCorp Industries, Ltd. (Singapore) 22,000 90,914 Singapore Technologies Engineering, Ltd. (Singapore) 23,000 59,473 Sinomem Technology, Ltd. (Singapore) 11,000 6,064 SKF AB Class B (Sweden) 9,101 265,526 SMA Solar Technology AG (Germany) 57 7,159 Smith (A.O.) Corp. 1,843 81,719 Societe BIC SA (France) 922 82,118 Standex International Corp. 739 28,001 Sumitomo Heavy Industries, Ltd. (Japan) 3,000 19,608 Sunpower Corp. Class A (NON) 813 13,935 Tenneco Automotive, Inc. (NON) 471 19,994 Thomas & Betts Corp. (NON) 1,597 94,974 Tianjin Capital Environmental Protection Group Co., Ltd. (China) 22,000 7,806 Timken Co. 701 36,662 Tri-Tech Holding, Inc. (China) (NON) (S) 856 9,990 TriMas Corp. (NON) 3,017 64,866 Trony Solar Holdings Co., Ltd. (China) (NON) 12,000 7,821 United Technologies Corp. (S) 1,498 126,806 Valmont Industries, Inc. 987 103,013 Vinci SA (France) 846 52,974 Westport Innovations, Inc. (Canada) (NON) 563 12,350 Xinjiang Goldwind Science & Technology Co., Ltd. (China) (NON) 11,000 20,278 Xinjiang Tianye Water Saving Irrigation System Co., Ltd. (Hong Kong) (NON) 28,000 5,075 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 847 10,926 Communication services (2.3%) ADTRAN, Inc. (S) 2,167 92,011 Allot Communications, Ltd. (Israel) (NON) 836 13,092 American Tower Corp. Class A (NON) 5,700 295,374 Aruba Networks, Inc. (NON) (S) 628 21,252 AT&T, Inc. 18,331 560,929 Atlantic Tele-Network, Inc. (S) 476 17,702 BCE, Inc. (Canada) 1,541 56,028 BT Group PLC (United Kingdom) 92,230 275,016 China Mobile, Ltd. (China) 3,000 27,632 Cincinnati Bell, Inc. (NON) 9,407 25,211 DIRECTV Class A (NON) 13,910 650,988 EchoStar Corp. Class A (NON) 5,908 223,618 Finisar Corp. (NON) 921 22,657 France Telecom SA (France) 7,040 158,055 HSN, Inc. (NON) 960 30,749 IAC/InterActiveCorp. (NON) 14,700 454,083 InterDigital, Inc. 237 11,307 Iridium Communications, Inc. (NON) (S) 5,451 43,444 Kabel Deutschland Holding AG (Germany) (NON) 1,918 101,865 Loral Space & Communications, Inc. (NON) 634 49,167 Mobile Telesystems ADR (Russia) 800 16,984 NeuStar, Inc. Class A (NON) 1,659 42,437 NII Holdings, Inc. (NON) 12,773 532,251 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 8,200 368,645 NTT DoCoMo, Inc. (Japan) 36 63,351 Qiao Xing Universal Resources, Inc. (China) (NON) 1,792 3,745 Tele2 AB Class B (Sweden) 3,232 74,800 Telecity Group PLC (United Kingdom) (NON) 2,552 20,849 Telecom Corp. of New Zealand, Ltd. (New Zealand) 77,639 119,124 Telenet Group Holding NV (Belgium) (NON) 1,100 51,649 USA Mobility, Inc. 1,742 25,242 Verizon Communications, Inc. 23,721 914,207 Virgin Media, Inc. (United Kingdom) 1,090 30,291 Vodafone Group PLC (United Kingdom) 40,420 114,617 Conglomerates (1.2%) 3M Co. 1,007 94,155 General Electric Co. 41,745 836,987 Honeywell International, Inc. 14,000 835,940 Marubeni Corp. (Japan) 3,000 21,630 Mitsui & Co., Ltd. (Japan) 26,600 477,378 Siemens AG (Germany) 1,130 155,186 SPX Corp. 5,225 414,813 Vivendi (France) 852 24,379 Consumer cyclicals (6.3%) Advance Auto Parts, Inc. 4,700 308,414 Aeropostale, Inc. (NON) 1,324 32,200 Alliance Data Systems Corp. (NON) 458 39,338 Amazon.com, Inc. (NON) 657 118,345 AMERCO (NON) 130 12,610 ANN, Inc. (NON) 1,750 50,943 Asahi Diamond Industrial Co., Ltd. (Japan) 3,000 57,631 Ascena Retail Group, Inc. (NON) 1,284 41,614 Bayerische Motoren Werke (BMW) AG (Germany) 1,209 100,864 Best Buy Co., Inc. 12,200 350,384 Bunzl PLC (United Kingdom) 4,607 55,105 Burberry Group PLC (United Kingdom) 9,826 185,333 Cash America International, Inc. (S) 642 29,564 Childrens Place Retail Stores, Inc. (The) (NON) 454 22,623 Christian Dior SA (France) 519 73,207 Coach, Inc. 10,455 544,078 Collective Brands, Inc. (NON) 1,300 28,054 Compass Group PLC (United Kingdom) 10,809 97,335 Cooper Tire & Rubber 527 13,570 Ctrip.com Int'l, Ltd. ADR (China) (NON) (S) 733 30,412 CyberAgent, Inc. (Japan) 12 42,321 Deckers Outdoor Corp. (NON) 976 84,082 Deluxe Corp. (S) 2,093 55,548 Dongfeng Motor Group Co., Ltd. (China) 10,000 17,020 DSW, Inc. Class A (NON) (S) 1,981 79,161 Dun & Bradstreet Corp. (The) (S) 4,700 377,128 Edenred (France) (NON) 2,132 64,472 Elders, Ltd. (Australia) (NON) 6,143 3,215 Electrolux AB Class B (Sweden) (S) 4,119 106,378 Expedia, Inc. (S) 10,900 246,994 EZCORP, Inc. Class A (NON) 2,651 83,215 Fiat Industrial SpA (Italy) (NON) 5,187 74,616 Fiat SpA (Italy) 8,954 81,250 Finish Line, Inc. (The) Class A (S) 2,233 44,325 Foot Locker, Inc. 13,900 274,108 GameStop Corp. Class A (NON) (S) 10,700 240,964 Geberit International AG (Switzerland) 179 39,068 Genesco, Inc. (NON) 1,130 45,426 Ghabbour Auto (Egypt) 1,489 6,726 Great Lakes Dredge & Dock Corp. 4,587 34,999 Green Dot Corp. Class A (NON) 217 9,311 Helen of Troy, Ltd. (Bermuda) (NON) (S) 422 12,407 Host Marriott Corp. (R) 12,500 220,125 Iconix Brand Group, Inc. (NON) (S) 1,392 29,900 Indofood Agri Resources, Ltd. (Singapore) (NON) 1,000 1,769 Industria de Diseno Textil (Inditex) SA (Spain) 1,224 98,414 Interpublic Group of Companies, Inc. (The) 27,900 350,703 JB Hi-Fi, Ltd. (Australia) (S) 833 17,380 Jos. A. Bank Clothiers, Inc. (NON) 1,221 62,124 Kenneth Cole Productions, Inc. Class A (NON) 1,080 14,008 Kia Motors Corp. (South Korea) 1,330 83,659 Kid Brands, Inc. (NON) 2,007 14,751 Kimberly-Clark Corp. (S) 9,000 587,430 Kingfisher PLC (United Kingdom) 17,355 68,563 Kirkland's, Inc. (NON) 1,095 16,907 Knology, Inc. (NON) 1,496 19,313 La-Z-Boy, Inc. (NON) 3,408 32,546 Landauer, Inc. 143 8,797 LG Corp. (South Korea) 349 26,025 Limited Brands, Inc. (S) 12,200 401,136 M6-Metropole Television (France) 1,776 46,506 Maidenform Brands, Inc. (NON) 1,506 43,026 Mediaset SpA (Italy) 34,536 219,908 Moody's Corp. 12,371 419,501 Myer Holdings, Ltd. (Australia) 5,333 17,744 News Corp. Class A 40,000 702,400 Next PLC (United Kingdom) 7,467 237,530 NGK Spark Plug Co., Ltd. (Japan) 4,000 54,694 Nintendo Co., Ltd. (Japan) 200 54,092 Nissan Motor Co., Ltd. (Japan) 17,400 154,564 Nortek, Inc. (NON) 178 7,654 Nu Skin Enterprises, Inc. Class A 835 24,006 OfficeMax, Inc. (NON) (S) 1,148 14,855 Omnicom Group, Inc. 11,000 539,660 OPAP SA (Greece) 4,662 100,032 Pandora A/S (Denmark) (NON) 2,046 104,627 PCD Stores, Ltd. (China) 124,000 33,953 Perry Ellis International, Inc. (NON) (S) 1,862 51,242 Persimmon PLC (United Kingdom) 11,113 79,451 Peugeot SA (France) (NON) 6,399 253,343 Phillips-Van Heusen Corp. 357 23,216 Porsche Automobil Holding SE (Rights) (Germany) (NON) 760 6,602 Porsche Automobil Holding SE (Preference) (Germany) 760 49,872 PPR SA (France) 505 77,557 R. R. Donnelley & Sons Co. 20,000 378,400 Randstad Holding NV (Netherlands) (NON) 414 23,104 Reed Elsevier PLC (United Kingdom) 3,164 27,450 Regis Corp. (S) 1,077 19,106 Ross Stores, Inc. 5,600 398,272 Select Comfort Corp. (NON) 2,623 31,633 Signet Jewelers, Ltd. (Bermuda) (NON) 484 22,274 Sinclair Broadcast Group, Inc. Class A 2,019 25,318 Sonic Automotive, Inc. Class A (S) 7,599 106,462 Sotheby's Holdings, Inc. Class A 485 25,511 Stage Stores, Inc. 1,892 36,364 Steven Madden, Ltd. (NON) 1,761 82,644 Suzuki Motor Corp. (Japan) 6,100 136,494 Swire Pacific, Ltd. (Hong Kong) 17,000 249,132 Tata Motors, Ltd. (India) 904 25,306 Team, Inc. (NON) 431 11,318 Tesla Motors, Inc. (NON) 334 9,252 Time Warner, Inc. 17,296 617,467 TJX Cos., Inc. (The) (S) 10,300 512,219 TNS, Inc. (NON) 1,369 21,315 Toro Co. (The) 411 27,216 JS Group Corp. (Japan) 1,000 25,999 Tractor Supply Co. 357 21,370 Trump Entertainment Resorts, Inc. (F) (NON) 34 170 TRW Automotive Holdings Corp. (NON) (S) 3,500 192,780 TUI Travel PLC (United Kingdom) 6,948 25,339 UniFirst Corp. 517 27,406 United Business Media, Ltd. PLC (Ireland) 1,695 16,298 Valeo SA (France) (NON) 2,065 120,683 ValueClick, Inc. (NON) (S) 761 11,004 VF Corp. 3,326 327,711 Visteon Corp. 144A (NON) 797 44,226 Volkswagen AG (Preference) (Germany) 142 23,079 Volvo AB Class B (Sweden) (NON) 2,497 43,996 Wal-Mart Stores, Inc. 19,697 1,025,229 Walt Disney Co. (The) 3,300 142,197 Warnaco Group, Inc. (The) (NON) 1,151 65,826 Wheelock and Co., Ltd. (Hong Kong) 12,000 45,044 Whirlpool Corp. (S) 3,700 315,832 Williams-Sonoma, Inc. 7,400 299,700 World Fuel Services Corp. 727 29,523 WPP PLC (Ireland) 7,266 89,711 Zale Corp. (NON) (S) 3,751 14,966 Consumer staples (4.3%) ACCO Brands Corp. (NON) 3,009 28,706 AFC Enterprises (NON) 6,332 95,803 Ajinomoto Co., Inc. (Japan) 5,000 52,179 Akasha Wira International Tbk PT (Indonesia) (NON) 20,000 2,710 Alibaba.com, Ltd. (China) 9,500 16,291 Anheuser-Busch InBev NV (Belgium) 2,725 155,540 Associated British Foods PLC (United Kingdom) 8,056 128,392 Avis Budget Group, Inc. (NON) 6,812 122,003 Beijing Enterprises Water Group, Ltd. (Hong Kong) (NON) 72,000 25,175 BRF - Brasil Foods SA ADR (Brazil) 343 6,548 Bunge, Ltd. 139 10,054 Career Education Corp. (NON) 2,128 48,348 CEC Entertainment, Inc. (NON) 1,497 56,482 Cermaq ASA (Norway) (NON) 2,679 47,452 Chaoda Modern Agriculture Holdings, Ltd. (China) 10,000 6,209 Chiquita Brands International, Inc. (NON) 120 1,841 Coca-Cola Co. (The) 7,200 477,720 Coca-Cola Hellenic Bottling Co. SA (Greece) 3,325 89,476 Core-Mark Holding Co., Inc. (NON) 733 24,226 Corn Products International, Inc. 143 7,410 Cosan, Ltd. Class A (Brazil) 1,370 17,673 Costco Wholesale Corp. (S) 10,100 740,532 Darling International, Inc. (NON) 1,085 16,676 DineEquity, Inc. (NON) 542 29,799 Domino's Pizza, Inc. (NON) 7,307 134,668 Dr. Pepper Snapple Group, Inc. (S) 13,100 486,796 E-Commerce China Dangdang, Inc. ADR (China) (NON) (S) 729 15,039 Energizer Holdings, Inc. (NON) (S) 3,091 219,956 Estee Lauder Cos., Inc. (The) Class A (S) 3,500 337,260 Genuine Parts Co. 7,100 380,844 Glanbia PLC (Ireland) 430 2,595 Heckmann Corp. (NON) 5,117 33,516 Heineken Holding NV (Netherlands) 1,760 84,776 Henkel AG & Co. KGaA (Germany) 1,349 83,733 Hershey Co. (The) (S) 9,600 521,760 Imperial Tobacco Group PLC (United Kingdom) 2,109 65,293 IOI Corp. Bhd (Malaysia) 3,700 7,037 Itron, Inc. (NON) 702 39,621 ITT Educational Services, Inc. (NON) 678 48,918 Japan Tobacco, Inc. (Japan) 73 264,041 Kao Corp. (Japan) 3,600 89,913 Kerry Group PLC Class A (Ireland) 5,019 187,232 Koninklijke Ahold NV (Netherlands) 18,053 242,723 Kuala Lumpur Kepong Bhd (Malaysia) 900 6,300 Lawson, Inc. (Japan) 600 28,960 Leroy Seafood Group ASA (Norway) 677 20,855 Lifetime Brands, Inc. (NON) 16 239 Lincoln Educational Services Corp. 1,901 30,207 Lorillard, Inc. 2,500 237,525 Maple Leaf Foods, Inc. (Canada) 278 3,541 Marine Harvest (Norway) 74,583 92,846 McDonald's Corp. 2,614 198,899 Mecox Lane, Ltd. ADR (China) (NON) 1,538 9,043 MEIJI Holdings Co., Ltd. (Japan) 1,400 56,367 Metro AG (Germany) 934 63,949 MGP Ingredients, Inc. 1,864 16,254 National Presto Industries, Inc. 206 23,212 Nestle SA (Switzerland) 3,806 218,678 Nippon Meat Packers, Inc. (Japan) 8,000 101,011 Nutreco Holding NV (Netherlands) 180 13,228 Olam International, Ltd. (Singapore) 2,000 4,442 On Assignment, Inc. (NON) 2,537 24,000 Papa John's International, Inc. (NON) 595 18,844 PepsiCo, Inc. 5,080 327,203 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,527 Philip Morris International, Inc. 5,361 351,842 Prestige Brands Holdings, Inc. (NON) 2,616 30,084 Procter & Gamble Co. (The) 11,724 722,198 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,910 Reckitt Benckiser Group PLC (United Kingdom) 6,430 330,781 Revlon, Inc. Class A (NON) 1,458 23,138 Ruth's Hospitality Group, Inc. (NON) 1,395 7,198 Safeway, Inc. (S) 23,180 545,657 Smithfield Foods, Inc. (NON) 156 3,753 Spartan Stores, Inc. 1,225 18,118 Spectrum Brands Holdings, Inc. (NON) 766 21,264 SRA International, Inc. Class A (NON) 1,013 28,729 Suedzucker AG (Germany) 1,318 36,834 SunOpta, Inc. (Canada) (NON) 1,578 11,709 SUPERVALU, Inc. (S) 1,591 14,208 Synergy Co. (Russia) (NON) (FWC) 923 36,366 Tate & Lyle PLC (United Kingdom) 488 4,528 Tesco PLC (United Kingdom) 3,771 23,083 Toyo Suisan Kaisha, Ltd. (Japan) 1,000 21,738 Tyson Foods, Inc. Class A 274 5,258 Unilever NV (Netherlands) 9,824 308,656 Unilever PLC (United Kingdom) 598 18,254 USANA Health Sciences, Inc. (NON) 312 10,767 W.W. Grainger, Inc. 3,900 536,952 WebMD Health Corp. (NON) 297 15,866 Wolseley PLC (Switzerland) (NON) 8,654 291,835 Energy (5.7%) Alkane Resources, Ltd. (Australia) (NON) 4,337 8,564 Alpha Natural Resources, Inc. (NON) 90 5,343 Amyris, Inc. (NON) 328 9,361 Areva SA (France) 290 12,910 Athabasca Oil Sands Corp. (Canada) (NON) 1,036 18,010 Atwood Oceanics, Inc. (NON) (S) 1,276 59,245 Ballard Power Systems, Inc. (Canada) (NON) 3,717 8,661 BG Group PLC (United Kingdom) 5,181 129,102 BP PLC (United Kingdom) 29,249 213,341 Cairn Energy PLC (United Kingdom) (NON) 19,141 142,105 Cal Dive International, Inc. (NON) 2,971 20,738 Caltex Australia, Ltd. (Australia) 7,791 125,976 Cameron International Corp. (NON) (S) 12,300 702,330 Canadian Oil Sands Trust (Unit) (Canada) 680 22,933 Canadian Solar, Inc. (Canada) (NON) 398 4,485 Chevron Corp. 7,801 838,061 China Coal Energy Co. (China) 3,000 4,088 China Shenhua Energy Co., Ltd. (China) 1,500 7,067 China Sunergy Co., Ltd. ADR (China) (NON) 723 2,979 Cimarex Energy Co. 6,700 772,108 Cloud Peak Energy, Inc. (NON) 1,472 31,780 Compagnie Generale de Geophysique-Veritas (France) (NON) 5,804 209,717 Complete Production Services, Inc. (NON) 2,006 63,811 Connacher Oil and Gas, Ltd. (Canada) (NON) 4,421 6,526 ConocoPhillips 3,648 291,329 CONSOL Energy, Inc. 155 8,313 Contango Oil & Gas Co. (NON) 578 36,553 Covanta Holding Corp. 1,102 18,822 E-Ton Solar Tech Co., Ltd. (Taiwan) (NON) 3,000 4,122 EDP Renovaveis SA (Spain) (NON) 1,275 9,176 Enel Green Power SpA (Italy) (NON) 4,781 13,293 ENI SpA (Italy) 14,164 348,568 Exxon Mobil Corp. 23,704 1,994,218 Fersa Energias Renovables SA (Spain) 2,775 5,537 First Solar, Inc. (NON) 475 76,399 FuelCell Energy, Inc. (NON) 4,188 8,962 GCL Poly Energy Holdings, Ltd. (China) (NON) 47,000 28,880 Gintech Energy Corp. (Taiwan) 2,019 6,420 Green Plains Renewable Energy, Inc. (NON) 899 10,806 GT Solar International, Inc. (NON) 2,004 21,363 Gushan Environmental Energy, Ltd. ADR (China) (NON) (S) 1,232 5,741 Halliburton Co. (S) 19,278 960,816 Hanwha SolarOne Co., Ltd. ADR (China) (NON) 624 4,736 Headwaters, Inc. (NON) 1,852 10,927 Helix Energy Solutions Group, Inc. (NON) (S) 4,060 69,832 Hidili Industry International Development, Ltd. (China) 17,000 15,013 Iberdrola Renovables SA (Spain) 2,912 12,592 Innergex Renewable Energy, Inc. (Canada) 900 8,882 Inpex Holdings, Inc. (Japan) 13 98,736 JA Solar Holdings Co., Ltd. ADR (China) (NON) 1,277 8,939 James River Coal Co. (NON) (S) 1,344 32,484 Magma Energy Corp. (Canada) (NON) 4,912 5,831 Murphy Oil Corp. 8,400 616,728 Nexen, Inc. (Canada) 6,147 153,374 Nordex AG (Germany) (NON) 582 6,380 Occidental Petroleum Corp. 1,195 124,866 Oceaneering International, Inc. (NON) 6,800 608,260 Oil States International, Inc. (NON) 566 43,095 Oilsands Quest, Inc. (Canada) (NON) 3,790 1,819 Peabody Energy Corp. 11,014 792,567 Petrofac, Ltd. (United Kingdom) 3,137 75,044 Petroleo Brasileiro SA ADR (Preference) (Brazil) 1,751 62,231 Petroleo Brasileiro SA ADR (Brazil) 600 24,258 Petroleum Development Corp. (NON) 1,952 93,716 Petroquest Energy, Inc. (NON) (S) 1,400 13,104 Ram Power Corp. (Canada) (NON) 3,427 4,670 Rosetta Resources, Inc. (NON) (S) 1,817 86,380 Royal Dutch Shell PLC Class B (United Kingdom) 10,141 368,211 Saipem SpA (Italy) 4,611 245,610 Sasol, Ltd. ADR (South Africa) 692 40,101 Schlumberger, Ltd. 2,100 195,846 SouthGobi Resources, Ltd. (Canada) (NON) 400 5,831 Stallion Oilfield Holdings, Ltd. 143 5,792 Statoil ASA (Norway) 14,871 413,095 Stone Energy Corp. (NON) 3,276 109,320 Suncor Energy, Inc. (Canada) 567 25,424 Sunoco, Inc. 11,800 537,962 Suzlon Energy, Ltd. (India) (NON) 8,827 8,828 Swift Energy Co. (NON) 1,109 47,332 Technip SA (France) 777 83,029 TETRA Technologies, Inc. (NON) 2,082 32,063 Tidewater, Inc. 984 58,892 Total SA (France) 1,291 78,749 Trina Solar, Ltd. ADR (China) (NON) (S) 453 13,644 Tullow Oil PLC (United Kingdom) 3,982 92,636 Unit Corp. (NON) 680 42,126 Vaalco Energy, Inc. (NON) 3,852 29,892 Valero Energy Corp. 27,900 831,978 W&T Offshore, Inc. 1,957 44,600 Walter Energy, Inc. (S) 3,370 456,399 Yanzhou Coal Mining Co., Ltd. (China) 2,000 7,276 Financials (7.4%) 3i Group PLC (United Kingdom) 10,878 52,238 ACE, Ltd. 1,017 65,800 AerCap Holdings NV (Netherlands) (NON) 1,466 18,428 Affiliated Managers Group (NON) 6,400 699,968 Aflac, Inc. 5,500 290,290 Ageas (Belgium) 16,666 47,451 Agree Realty Corp. (R) 1,181 26,513 AIA Group, Ltd. (Hong Kong) (NON) 5,400 16,626 Allianz SE (Germany) 630 88,595 Allied World Assurance Company Holdings, Ltd. 6,668 418,017 American Capital Agency Corp. (R) 909 26,488 American Equity Investment Life Holding Co. 3,752 49,226 American Express Co. 15,500 700,600 American Financial Group, Inc. 944 33,059 American Safety Insurance Holdings, Ltd. (NON) 1,913 40,996 Annaly Capital Management, Inc. (R) 24,500 427,525 Anworth Mortgage Asset Corp. (R) 3,111 22,057 Arch Capital Group, Ltd. (NON) 968 96,016 Ashford Hospitality Trust, Inc. (NON)(R) 2,992 32,972 Aspen Insurance Holdings, Ltd. (S) 1,216 33,513 Assicurazioni Generali SpA (Italy) 10,383 225,294 Assurant, Inc. 8,500 327,335 Assured Guaranty, Ltd. (Bermuda) 8,064 120,154 Australia & New Zealand Banking Group, Ltd. (Australia) 14,038 346,445 AXA SA (France) 6,789 142,152 Banca Intesa SpA RSP (Italy) 26,743 70,826 Banca Monte dei Paschi di Siena SpA (Italy) (NON) (S) 52,067 65,102 Banco Bradesco SA ADR (Brazil) (S) 5,329 110,577 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,647 46,217 Banco Popolare SC (Italy) 19,709 58,886 Banco Santander Central Hispano SA (Spain) 2,728 31,735 Bank of America Corp. 31,604 421,281 Bank of Baroda (India) 1,598 34,574 Bank of Marin Bancorp. 496 18,511 Bank of the Ozarks, Inc. 1,323 57,828 Barclays PLC (United Kingdom) 84,855 378,378 Berkshire Hathaway, Inc. Class B (NON) 5,500 459,965 BNP Paribas SA (France) 5,022 368,056 Broadridge Financial Solutions, Inc. 16,200 367,578 Cardtronics, Inc. (NON) (S) 1,909 38,848 CBL & Associates Properties, Inc. (R) 2,992 52,121 CFS Retail Property Trust (Australia) (R) 14,356 27,379 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 65,201 China Construction Bank Corp. (China) 122,000 114,331 Sumitomo Mitsui Trust Holdings, Inc. (Japan) 34,000 120,727 Citigroup, Inc. (NON) 43,794 193,569 CNO Financial Group, Inc. (NON) 5,173 38,849 CommonWealth REIT (R) 5,507 143,017 Community Bank System, Inc. 1,091 26,479 Credit Suisse Group (Switzerland) 3,893 165,814 Criteria Caixacorp SA (Spain) 9,800 69,262 Danske Bank A/S (Denmark) (NON) 10,156 225,343 Delek Group, Ltd. (Israel) 236 63,938 Dexus Property Group (Australia) 22,059 19,435 Dollar Financial Corp. (NON) (S) 2,654 55,071 E*Trade Financial Corp. (NON) 2,641 41,279 Endurance Specialty Holdings, Ltd. (Bermuda) (S) 6,600 322,212 Evercore Partners, Inc. Class A 612 20,985 Fifth Third Bancorp 16,300 226,244 Financial Institutions, Inc. 1,539 26,933 First Financial Bancorp 1,749 29,191 First Industrial Realty Trust (NON)(R) 2,088 24,826 Flagstone Reinsurance Holdings SA (Luxembourg) 2,802 25,246 Flushing Financial Corp. 2,691 40,096 Glimcher Realty Trust (R) 4,359 40,321 Goldman Sachs Group, Inc. (The) 1,053 166,869 Hang Lung Group, Ltd. (Hong Kong) 5,000 30,949 Hang Seng Bank, Ltd. (Hong Kong) 2,500 40,365 Hartford Financial Services Group, Inc. (The) 9,300 250,449 Henderson Land Development Co., Ltd. (Hong Kong) 4,000 27,716 Home Bancshares, Inc. 1,144 26,026 HSBC Holdings PLC (London Exchange) (United Kingdom) 21,641 222,866 Hudson City Bancorp, Inc. 53,500 517,880 Huntington Bancshares, Inc. 26,400 175,296 IMMOFINANZ AG (Austria) (NON) 25,397 114,903 Industrial and Commercial Bank of China, Ltd. (China) 35,000 29,065 ING Groep NV (Netherlands) (NON) 6,497 82,398 International Bancshares Corp. 1,930 35,396 Intesa Sanpaolo SpA (Italy) 91,320 270,770 Invesco Mortgage Capital, Inc. (R) 1,134 24,778 JPMorgan Chase & Co. 21,943 1,011,572 Julius Baer Group, Ltd. (Switzerland) 727 31,624 Kinnevik Investment AB Class B (Sweden) 5,570 130,059 KKR & Co. LP 3,064 50,280 Lexington Realty Trust (R) 4,417 41,299 Liberty Property Trust (R) 4,720 155,288 Lloyds Banking Group PLC (United Kingdom) (NON) 319,796 298,457 LTC Properties, Inc. (R) 1,660 47,044 Maiden Holdings, Ltd. (Bermuda) 2,545 19,062 Mediobanca SpA (Italy) 12,347 126,591 Merchants Bancshares, Inc. 712 18,854 Metro Bancorp, Inc. (NON) 1,250 15,438 Mission West Properties (R) 2,197 14,434 Mitsubishi Estate Co., Ltd. (Japan) 2,000 33,871 Mitsubishi UFJ Financial Group, Inc. (Japan) 4,700 21,724 Nasdaq OMX Group, Inc. (The) (NON) 21,400 552,976 National Australia Bank, Ltd. (Australia) 2,531 67,814 National Bank of Canada (Canada) 1,108 90,120 National Health Investors, Inc. (R) 1,746 83,668 Nelnet, Inc. Class A 2,014 43,966 Newcastle Investment Corp. (NON)(R) 2,882 17,407 Omega Healthcare Investors, Inc. (R) 1,250 27,925 ORIX Corp. (Japan) 1,260 118,144 Orrstown Financial Services, Inc. 635 17,780 Park National Corp. 224 14,968 Ping An Insurance (Group) Co. of China, Ltd. (China) 3,000 30,409 Platinum Underwriters Holdings, Ltd. (Bermuda) 374 14,246 PNC Financial Services Group, Inc. 9,800 617,302 Popular, Inc. (Puerto Rico) (NON) 5,804 16,890 Protective Life Corp. 1,189 31,568 Prudential PLC (United Kingdom) 11,305 128,319 PS Business Parks, Inc. (R) 820 47,511 RenaissanceRe Holdings, Ltd. 1,981 136,669 Republic Bancorp, Inc. Class A 545 10,617 Resolution, Ltd. (Guernsey) 1,431 6,803 Rossi Residencial SA (Brazil) 5,500 45,892 Saul Centers, Inc. (R) 601 26,775 Sberbank OJSC (Russia) (NON) 26,394 99,189 SCOR (France) 944 25,758 Shinhan Financial Group Co., Ltd. (South Korea) 1,410 64,076 SLM Corp. (NON) 39,700 607,410 Societe Generale (France) 482 31,383 Soho China, Ltd. (China) 34,500 29,582 Southside Bancshares, Inc. 1,327 28,398 St. Joe Co. (The) (NON) (S) 1,274 31,939 Standard Chartered PLC (United Kingdom) 1,241 32,240 Starwood Property Trust, Inc. (R) 882 19,669 Suffolk Bancorp 676 14,182 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,100 65,366 Swiss Life Holding AG (Switzerland) (NON) 1,153 191,003 Symetra Financial Corp. 2,519 34,258 Tokio Marine Holdings, Inc. (Japan) 7,700 206,124 U.S. Bancorp 13,400 354,162 UniCredito Italiano SpA (Italy) 71,720 177,619 Universal Health Realty Income Trust (R) 388 15,726 Universal Insurance Holdings, Inc. 3,448 18,688 Uranium Participation Corp. (Canada) (NON) 637 4,314 Urstadt Biddle Properties, Inc. Class A (R) 1,238 23,547 Virginia Commerce Bancorp, Inc. (NON) (S) 3,704 21,261 Warsaw Stock Exchange (Poland) (NON) 1,062 18,255 Wells Fargo & Co. 14,385 456,005 Westpac Banking Corp. (Australia) 6,959 175,492 World Acceptance Corp. (NON) 464 30,253 Health care (5.2%) Abbott Laboratories 3,600 176,580 Aetna, Inc. 11,922 446,240 Akorn, Inc. (NON) 3,653 21,078 Allergan, Inc. 7,600 539,752 Alliance HealthCare Services, Inc. (NON) 2,891 12,778 AMAG Pharmaceuticals, Inc. (NON) 913 15,247 Amedisys, Inc. (NON) 812 28,420 American Medical Systems Holdings, Inc. (NON) 1,337 28,933 AmerisourceBergen Corp. (S) 9,400 371,864 AMN Healthcare Services, Inc. (NON) 2,951 25,556 AmSurg Corp. (NON) 602 15,315 Amylin Pharmaceuticals, Inc. (NON) 896 10,188 Astellas Pharma, Inc. (Japan) 2,900 107,511 AstraZeneca PLC (United Kingdom) 7,253 333,616 Auxilium Pharmaceuticals, Inc. (NON) 979 21,019 BioMarin Pharmaceuticals, Inc. (NON) (S) 838 21,059 BioMerieux (France) 249 26,169 Biotest AG (Preference) (Germany) 473 30,978 Bruker Corp. (NON) 1,183 24,666 Cardinal Health, Inc. 10,200 419,526 Cephalon, Inc. (NON) 150 11,367 Coloplast A/S Class B (Denmark) 401 58,196 Complete Genomics, Inc. (NON) (S) 2,741 24,751 Continucare Corp. (NON) 4,071 21,780 Cooper Companies, Inc. (The) 879 61,047 Covidien PLC (Ireland) (S) 739 38,384 Cubist Pharmaceuticals, Inc. (NON) 906 22,867 Dendreon Corp. (NON) (S) 1,673 62,620 Endo Pharmaceuticals Holdings, Inc. (NON) 2,317 88,417 Enzon Pharmaceuticals, Inc. (NON) 2,590 28,231 Forest Laboratories, Inc. (NON) 15,325 494,998 Miraca Holdings, Inc. (Japan) 700 26,836 Gentiva Health Services, Inc. (NON) (S) 1,267 35,514 Gilead Sciences, Inc. (NON) 16,300 691,772 GlaxoSmithKline PLC (United Kingdom) 15,590 297,933 Grifols SA (Spain) 936 16,349 Health Management Associates, Inc. Class A (NON) 3,565 38,859 Health Net, Inc. (NON) 5,800 189,660 HealthSouth Corp. (NON) (S) 1,881 46,987 HealthSpring, Inc. (NON) 1,655 61,847 Healthways, Inc. (NON) 1,465 22,517 Hi-Tech Pharmacal Co., Inc. (NON) 1,354 27,256 Human Genome Sciences, Inc. (NON) (S) 1,437 39,446 Humana, Inc. (NON) 5,500 384,670 Illumina, Inc. (NON) 1,934 135,515 Impax Laboratories, Inc. (NON) 3,502 89,126 Ironwood Pharmaceuticals, Inc. (NON) 1,148 16,072 Johnson & Johnson 10,910 646,418 Kensey Nash Corp. (NON) (S) 1,141 28,422 Kindred Healthcare, Inc. (NON) (S) 576 13,755 Kinetic Concepts, Inc. (NON) 1,574 85,657 Laboratory Corp. of America Holdings (NON) 3,400 313,242 LHC Group, Inc. (NON) (S) 575 17,250 Life Technologies Corp. (NON) 2,543 133,304 Lincare Holdings, Inc. (S) 1,925 57,096 Magellan Health Services, Inc. (NON) 1,518 74,503 Medco Health Solutions, Inc. (NON) 9,100 511,056 Medicis Pharmaceutical Corp. Class A 2,231 71,481 Merck & Co., Inc. 10,018 330,694 Mitsubishi Tanabe Pharma (Japan) 7,500 121,870 Momenta Pharmaceuticals, Inc. (NON) (S) 714 11,317 Nippon Shinyaku Co., Ltd. (Japan) 4,000 51,372 Novartis AG (Switzerland) 5,807 315,714 Obagi Medical Products, Inc. (NON) 3,239 40,941 OraSure Technologies, Inc. (NON) 4,114 32,336 Orion Oyj Class B (Finland) (S) 2,238 54,409 Orthovita, Inc. (NON) 4,260 9,074 Pacific Biosciences of California, Inc. (NON) (S) 2,686 37,738 Pall Corp. 920 53,001 Par Pharmaceutical Cos., Inc. (NON) 3,266 101,507 Perrigo Co. 6,200 493,024 Pfizer, Inc. 29,123 591,488 PharMerica Corp. (NON) 875 10,010 Providence Service Corp. (The) (NON) 1,166 17,467 Questcor Pharmaceuticals, Inc. (NON) 2,742 39,512 Roche Holding AG (Switzerland) 1,368 195,866 Salix Pharmaceuticals, Ltd. (NON) 662 23,190 Sanofi-Aventis (France) 6,796 477,466 Sciclone Pharmaceuticals, Inc. (NON) 3,450 13,938 Select Medical Holdings Corp. (NON) 3,930 31,676 Sequenom, Inc. (NON) 3,435 21,744 Sirona Dental Systems, Inc. (NON) 501 25,130 STAAR Surgical Co. (NON) 3,799 21,160 Steris Corp. 1,383 47,769 Suzuken Co., Ltd. (Japan) 1,900 50,176 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,625 181,866 United Therapeutics Corp. (NON) (S) 418 28,014 UnitedHealth Group, Inc. 16,021 724,149 Vanda Pharmaceuticals, Inc. (NON) (S) 1,898 13,836 Viropharma, Inc. (NON) 2,426 48,277 Warner Chilcott PLC Class A (Ireland) 3,624 84,367 Waters Corp. (NON) 6,400 556,160 Watson Pharmaceuticals, Inc. (NON) 1,203 67,380 WellCare Health Plans, Inc. (NON) 892 37,419 West Pharmaceutical Services, Inc. 455 20,370 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 1,381 21,350 Young Innovations, Inc. 768 24,115 Miscellaneous (%) Silex Systems, Ltd. (Australia) (NON) 574 2,826 Technology (8.1%) A123 Systems, Inc. (NON) 1,277 8,109 Accenture PLC Class A 15,100 830,047 Acme Packet, Inc. (NON) 101 7,167 Actuate Corp. (NON) 2,427 12,620 Adobe Systems, Inc. (NON) (S) 2,079 68,940 Advanced Battery Technologies, Inc. (NON) (S) 1,893 3,672 Akamai Technologies, Inc. (NON) 2,188 83,144 Altek Corp. (Taiwan) 14,282 19,573 Amdocs, Ltd. (United Kingdom) (NON) 6,918 199,584 Amkor Technologies, Inc. (NON) 2,262 15,246 Analog Devices, Inc. 6,700 263,846 Anixter International, Inc. 1,258 87,922 Apple, Inc. (NON) 4,672 1,627,958 Applied Materials, Inc. 49,100 766,942 ASML Holding NV (Netherlands) 516 22,788 Asustek Computer, Inc. (Taiwan) 6,000 51,927 Autonomy Corp. PLC (United Kingdom) (NON) 559 14,271 Badger Meter, Inc. 600 24,726 Baidu, Inc. ADR (China) (NON) 394 54,297 Bitauto Holdings, Ltd. ADR (China) (NON) 1,244 14,916 Black Box Corp. 1,070 37,611 Blue Coat Systems, Inc. (NON) (S) 2,159 60,797 Brocade Communications Systems, Inc. (NON) 5,345 32,872 BYD Co., Ltd. (China) 4,500 17,239 CA, Inc. 10,300 249,054 CACI International, Inc. Class A (NON) 606 37,160 Cavium Networks, Inc. (NON) 1,217 54,680 Ceragon Networks, Ltd. (Israel) (NON) 2,097 25,332 Check Point Software Technologies, Ltd. (Israel) (NON) 1,523 77,749 China BAK Battery, Inc. (China) (NON) 2,393 4,331 China Water Industry Group, Ltd. (Hong Kong) (NON) 296,000 5,137 ChinaCache International Holdings, Ltd. ADR (China) (NON) 548 9,990 Cirrus Logic, Inc. (NON) 1,669 35,099 Cisco Systems, Inc. (NON) 27,901 478,502 Citrix Systems, Inc. (NON) 1,429 104,974 Coherent, Inc. (NON) 445 25,859 Computershare, Ltd. (Australia) 2,166 20,789 Concur Technologies, Inc. (NON) (S) 1,454 80,624 Convergys Corp. (NON) 2,794 40,122 CSG Systems International, Inc. (NON) 3,351 66,819 DDi Corp. 1,484 15,686 Dell, Inc. (NON) (S) 28,527 413,927 Elpida Memory, Inc. (Japan) (NON) 1,100 14,180 Elster Group SE ADR (Germany) (NON) 1,141 18,541 EMC Corp. (NON) (S) 4,213 111,855 Ener1, Inc. (NON) 2,257 6,681 EnerSys (NON) (S) 2,173 86,377 Entegris, Inc. (NON) 5,404 47,393 Entropic Communications, Inc. (NON) 1,901 16,063 F-Secure OYJ (Finland) 3,804 12,586 F5 Networks, Inc. (NON) 956 98,057 Fair Isaac Corp. (S) 1,044 33,001 Fairchild Semiconductor Intl., Inc. (NON) 5,521 100,482 FEI Co. (NON) 5,044 170,084 Fortinet, Inc. (NON) 1,946 85,624 Fujitsu, Ltd. (Japan) 40,000 226,288 Global Payments, Inc. (S) 1,580 77,294 Google, Inc. Class A (NON) 1,199 702,866 Greatbatch, Inc. (NON) 555 14,685 GS Yuasa Corp. (Japan) 1,000 6,656 Harris Corp. (S) 11,646 577,642 Hewlett-Packard Co. 25,359 1,038,958 Hitachi, Ltd. (Japan) 52,000 271,016 Hon Hai Precision Industry Co., Ltd. (Taiwan) 11,000 38,529 IBM Corp. (S) 5,572 908,626 Informatica Corp. (NON) 1,261 65,862 Infospace, Inc. (NON) 1,425 12,341 Integrated Silicon Solutions, Inc. (NON) 931 8,630 Intel Corp. 19,353 390,350 Intuit, Inc. (NON) 1,993 105,828 Ixia (NON) 2,304 36,588 KEMET Corp. (NON) 2,140 31,736 KEYW Holding Corp. (The) (NON) 956 11,740 Kingdee International Software Group Co., Ltd. (China) 16,000 10,037 Kyocera Corp. (Japan) 600 60,881 L-3 Communications Holdings, Inc. (S) 6,200 485,522 Lawson Software, Inc. (NON) 2,097 25,374 LDK Solar Co., Ltd. ADR (China) (NON) 966 11,824 Lexmark International, Inc. Class A (NON) 663 24,558 LG Electronics, Inc. (South Korea) 158 15,124 LivePerson, Inc. (NON) 1,567 19,807 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) 967 30,383 LTX-Credence Corp. (NON) 4,676 42,692 Magma Design Automation, Inc. (NON) 5,792 39,501 Mantech International Corp. Class A (NON) 512 21,709 MEMC Electronic Materials, Inc. (NON) 969 12,558 Microsoft Corp. 43,090 1,092,762 MicroStrategy, Inc. (NON) 604 81,226 Monotype Imaging Holdings, Inc. (NON) 1,531 22,200 Motech Industries, Inc. (Taiwan) 2,029 8,797 NCI, Inc. (NON) 308 7,506 NetApp, Inc. (NON) 1,430 68,897 NetSuite, Inc. (NON) 1,955 56,851 Nokia OYJ (Finland) 3,449 29,558 Nova Measuring Instruments, Ltd. (Israel) (NON) 3,437 33,683 NVE Corp. (NON) (S) 385 21,691 ON Semiconductor Corp. (NON) 61,200 604,044 Open Text Corp. (Canada) (NON) 690 43,001 Oplink Communications, Inc. (NON) 1,132 22,063 Oracle Corp. 11,182 373,143 Pacific Online, Ltd. (China) 10,000 5,348 Plantronics, Inc. 619 22,668 Polycom, Inc. (NON) 2,104 109,092 Powerwave Technologies, Inc. (NON) (S) 6,545 29,518 Progress Software Corp. (NON) 913 26,559 QLogic Corp. (NON) 23,082 428,171 Qualcomm, Inc. 3,139 172,111 Quest Software, Inc. (NON) 3,238 82,213 Renesola, Ltd. ADR (China) (NON) (S) 900 9,495 RF Micro Devices, Inc. (NON) 1,817 11,647 Riverbed Technolgy, Inc. (NON) 357 13,441 Rohm Co., Ltd. (Japan) 600 37,626 Rubicon Technology, Inc. (NON) 836 23,140 Saft Groupe SA (France) 172 7,323 SAIC, Inc. (NON) 1,581 26,751 Salesforce.com, Inc. (NON) (S) 848 113,276 Samsung Electronics Co., Ltd. (South Korea) 67 56,925 SanDisk Corp. (NON) 10,900 502,381 SAP AG (Germany) 700 42,942 SAVVIS, Inc. (NON) 302 11,201 Seagate Technology (NON) 29,500 424,800 Simplo Technology Co., Ltd. (Taiwan) 2,200 13,766 Sina Corp. (China) (NON) 350 37,464 SMART Modular Technologies (WWH), Inc. (NON) 3,814 29,635 Sohu.com, Inc. (China) (NON) 283 25,289 Solarworld AG (Germany) 350 5,716 SouFun Holdings, Ltd. ADR (China) (NON) 488 9,130 Sourcefire, Inc. (NON) 2,209 60,770 STEC, Inc. (NON) 1,008 20,251 Sumco Corp. (Japan) (NON) 1,300 26,241 Symantec Corp. (NON) 3,763 69,766 Synchronoss Technologies, Inc. (NON) (S) 1,850 64,288 Tech Data Corp. (NON) 1,870 95,108 TeleCommunication Systems, Inc. Class A (NON) 5,273 21,725 Tencent Holdings, Ltd. (China) 1,900 46,285 Teradata Corp. (NON) 15,300 775,710 Teradyne, Inc. (NON) 14,500 258,245 TIBCO Software, Inc. (NON) (S) 5,418 147,641 Trend Micro, Inc. (Japan) 1,700 45,324 TTM Technologies, Inc. (NON) 5,402 98,100 Ultralife Batteries, Inc. (NON) 656 3,319 Ultratech, Inc. (NON) 1,242 36,515 Unisys Corp. (NON) 2,606 81,359 Valence Technology, Inc. (NON) (S) 5,600 8,736 Veeco Instruments, Inc. (NON) 515 26,183 VeriFone Systems, Inc. (NON) (S) 1,169 64,237 VeriSign, Inc. (S) 1,505 54,496 VMware, Inc. Class A (NON) 6,882 561,158 Watts Water Technologies, Inc. Class A 919 35,097 Websense, Inc. (NON) 1,280 29,402 Western Digital Corp. (NON) 6,300 234,927 Yokogawa Electric Corp. (Japan) 3,500 26,709 Youku.com, Inc. ADR (China) (NON) (S) 627 29,789 Zix Corp. (NON) 3,008 11,069 Transportation (0.6%) Alaska Air Group, Inc. (NON) 939 59,551 CAI International, Inc. (NON) 4,370 113,008 Central Japan Railway Co. (Japan) 36 285,556 ComfortDelgro Corp., Ltd. (Singapore) 35,000 43,308 Deutsche Lufthansa AG (Germany) (NON) 2,124 45,107 Deutsche Post AG (Germany) 2,078 37,535 Genesee & Wyoming, Inc. Class A (NON) 766 44,581 HUB Group, Inc. Class A (NON) 615 22,257 Qantas Airways, Ltd. (Australia) (NON) 82,862 187,232 Quality Distribution, Inc. (NON) 1,298 15,381 Seaspan Corp. (Hong Kong) 1,345 26,160 Swift Transporation Co. (NON) 1,005 14,774 TAL International Group, Inc. 1,474 53,462 TNT NV (Netherlands) 699 17,966 Turk Hava Yollari (Turkey) (NON) 8,902 24,798 United Continental Holdings, Inc. (NON) 16,781 385,795 US Airways Group, Inc. (NON) 1,861 16,209 Wabtec Corp. 1,440 97,675 Utilities and power (1.7%) Alliant Energy Corp. 3,581 139,408 Ameren Corp. 3,400 95,438 Ameresco, Inc. Class A (NON) 727 10,280 Atco, Ltd. Class I (Canada) 814 49,326 BKW FMB Energie AG (Switzerland) 177 12,546 Centrica PLC (United Kingdom) 16,503 86,249 China Longyuan Power Group Corp. (China) (NON) 23,000 24,718 China Power New Energy Development Co., Ltd. (China) (NON) 218,000 18,496 China Water Affairs Group, Ltd. (Hong Kong) 30,000 11,415 China WindPower Group, Ltd. (China) (NON) 450,000 48,014 Chubu Electric Power, Inc. (Japan) 1,500 33,402 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) (S) 654 38,416 CMS Energy Corp. 6,800 133,552 DPL, Inc. 7,605 208,453 EDF (France) 344 14,274 EDF Energies Nouvelles SA (France) 148 7,818 Enel SpA (Italy) 52,627 332,412 Energias de Portugal (EDP) SA (Portugal) 61,674 240,670 Energy Development Corp. (Philippines) 108,800 15,067 EnerNOC, Inc. (NON) 329 6,287 Entergy Corp. 3,493 234,765 Exelon Corp. 13,812 569,607 FirstEnergy Corp. 12,232 453,685 Fortum OYJ (Finland) 2,839 96,595 GDF Suez (France) 845 34,498 Guangdong Investment, Ltd. (China) 116,000 58,604 Hokkaido Electric Power Co., Inc. (Japan) 500 9,708 Hokuriku Electric Power Co. (Japan) 300 6,803 Huaneng Power International, Inc. (China) 10,000 5,849 Infigen Energy (Australia) 13,382 5,132 International Power PLC (United Kingdom) 3,088 15,280 Kansai Electric Power, Inc. (Japan) 700 15,259 Kyushu Electric Power Co., Inc. (Japan) 600 11,736 Manila Water Co., Inc. (Philippines) 18,100 7,574 NextEra Energy, Inc. 631 34,781 NRG Energy, Inc. (NON) 7,300 157,242 Ormat Technologies, Inc. 256 6,484 Public Power Corp. SA (Greece) 2,430 42,306 Red Electrica Corp. SA (Spain) 5,250 298,956 Severn Trent PLC (United Kingdom) 1,390 32,627 Shikoku Electric Power Co., Inc. (Japan) 400 10,896 TECO Energy, Inc. (S) 21,500 403,340 Toho Gas Co., Ltd. (Japan) 8,000 41,310 Tokyo Gas Co., Ltd. (Japan) 8,000 36,591 Westar Energy, Inc. 5,002 132,153 Total common stocks (cost $98,576,967) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.2%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.5%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $2,496,057 $2,790,867 4 1/2s, TBA, April 1, 2041 8,000,000 8,254,375 U.S. Government Agency Mortgage Obligations (14.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, April 1, 2041 3,000,000 2,945,859 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 (FWC) 2,998,292 2,821,321 3 1/2s, TBA, April 1, 2041 3,000,000 2,819,297 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, May 1, 2041 9,000,000 9,595,800 5 1/2s, TBA, April 1, 2041 9,000,000 9,625,781 4s, TBA, April 1, 2041 2,000,000 1,967,500 4s, TBA, April 1, 2026 6,000,000 6,165,937 Total U.S. government and agency mortgage obligations (cost $46,842,418) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 (SEGSF) $20,000 $21,663 Total U.S. treasury obligations (cost $20,038) CORPORATE BONDS AND NOTES (16.2%)(a) Principal amount Value Basic materials (1.2%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $30,000 $30,338 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 139,417 Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 50,000 53,500 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 45,000 48,038 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 82,652 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 20,000 20,600 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,575 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 60,000 65,400 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 75,000 94,803 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 30,000 33,251 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 90,212 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.728s, 2014 30,000 30,062 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 30,000 30,863 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 70,000 74,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 35,000 36,104 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 57,200 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 327,000 359,700 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 30,000 30,188 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 15,000 15,863 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 20,000 20,738 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 49,050 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 20,000 21,800 International Paper Co. bonds 7.95s, 2018 80,000 96,246 JMC Steel Group 144A sr. notes 8 1/4s, 2018 15,000 15,338 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 15,000 15,225 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 64,262 Lyondell Chemical Co. sr. notes 11s, 2018 105,000 117,863 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 116,000 127,890 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 20,000 22,200 Momentive Performance Materials, Inc. 144A notes 9s, 2021 70,000 72,363 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 20,000 21,600 Nalco Co. 144A sr. notes 6 5/8s, 2019 20,000 20,575 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 65,000 65,081 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 30,000 30,600 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 45,900 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 75,000 82,500 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F)(NON) 55,000 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 25,000 25,313 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 22,000 28,911 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 25,000 30,076 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 25,000 23,305 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 5,000 4,775 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 5,000 7,288 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $40,000 40,900 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 50,000 55,000 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 40,000 43,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 5,000 5,325 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 47,588 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 20,000 25,540 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 45,000 54,113 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 40,000 42,300 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 40,000 41,800 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 15,000 15,675 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 10,000 10,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 30,000 31,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 10,000 9,850 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 20,000 20,800 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 38,765 Capital goods (0.7%) Acquisition Co., Lanza Parent 144A sr. notes 10s, 2017 55,000 60,638 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 10,000 10,450 Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 109,000 Allison Transmission 144A company guaranty 11s, 2015 50,000 54,250 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 51,500 55,942 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 75,075 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,338 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 25,000 24,875 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 25,000 24,750 Berry Plastics Holding Corp. company guaranty notes FRN 4.185s, 2014 25,000 23,531 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 125,000 131,736 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 35,000 36,663 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 20,000 20,350 Exide Technologies 144A sr. notes 8 5/8s, 2018 25,000 26,688 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 15,000 15,263 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 69,044 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 50,000 55,125 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 164,000 194,413 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 72,473 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $50,000 50,876 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 30,000 31,500 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 25,000 24,656 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 45,000 40,794 Ryerson Holding Corp. sr. disc. notes zero %, 2015 40,000 21,600 Ryerson, Inc. company guaranty sr. notes 12s, 2015 89,000 96,565 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 20,000 21,400 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 36,225 Terex Corp. sr. unsec. sub. notes 8s, 2017 15,000 15,806 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 60,000 63,375 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 50,000 54,000 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 50,000 53,688 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 119,922 Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2011 55,000 963 American Tower Corp. sr. unsec. notes 7s, 2017 70,000 78,704 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 90,000 98,244 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 30,000 30,235 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 34,000 30,455 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 132,000 159,404 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 21,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 89,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,350 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 25,000 27,000 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 97,895 117,229 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 20,000 21,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 35,000 35,788 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 112,567 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 95,000 99,038 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 20,250 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 47,250 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 115,000 124,200 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 169,835 Cox Communications, Inc. 144A notes 5 7/8s, 2016 82,000 90,864 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 15,000 15,094 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 70,525 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 120,725 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 15,713 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,010 CSC Holdings LLC sr. notes 6 3/4s, 2012 1,000 1,038 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 10,000 11,213 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 187,487 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 27,563 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 80,000 80,282 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 43,247 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 75,863 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 32,400 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 10,000 10,300 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 58,713 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) (FWC) 50,000 50,125 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 55,000 55,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 71,562 78,539 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 223,963 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 (FWC) 90,000 92,025 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 29,025 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 26,750 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 90,000 96,300 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 14,981 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 90,000 102,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 15,000 15,338 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 40,000 42,200 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 48,488 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 15,000 15,713 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 15,000 15,244 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 125,000 133,750 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 26,625 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 104,312 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 5,000 5,525 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 75,000 81,656 Sprint Capital Corp. company guaranty 6 7/8s, 2028 215,000 198,338 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 90,000 100,238 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 25,000 25,094 TCI Communications, Inc. company guaranty 7 7/8s, 2026 36,000 43,168 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 139,444 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 26,139 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 207,299 Verizon New England, Inc. sr. notes 6 1/2s, 2011 82,000 84,194 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 53,436 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 57,927 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 30,000 31,624 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 100,000 115,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,013 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,488 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 69,713 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 35,000 35,569 Conglomerates (%) Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 55,444 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 40,185 Consumer cyclicals (2.8%) Affinia Group Inc. 144A company guaranty sr. notes 11 5/8s, 2015 40,000 40,700 Affinion Group, Inc. 144A sr. sec. notes 10 3/4s, 2016 14,000 15,908 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 47,475 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 50,000 47,000 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 65,000 69,550 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 20,225 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 100,000 100,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 45,000 47,869 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (F)(PIK) 36,474 12,766 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 3,246 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 (FWC) 40,000 39,650 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 15,694 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 15,000 14,775 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 25,375 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 30,000 30,338 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 60,000 61,500 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 10,000 10,725 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 41,500 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 15,563 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 20,450 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 35,000 33,950 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 70,000 81,260 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 68,617 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,425 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 65,000 66,300 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 35,088 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 50,000 50,250 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 63,943 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 27,313 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 15,000 16,256 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 50,000 51,625 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 15,000 14,288 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 35,900 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 45,000 44,888 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 115,000 126,069 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 32,438 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 25,000 25,000 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,294 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 92,013 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,700 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 70,000 78,750 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 80,000 91,400 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 114,250 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 20,000 19,400 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 50,000 56,000 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 53,188 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 34,125 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 40,000 36,500 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 210,000 238,613 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 121,639 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 85,000 95,413 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 50,618 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 34,825 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 115,000 122,763 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 10,013 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 16,088 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 10,000 10,875 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 70,000 77,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 169,724 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 65,000 67,763 Liberty Media, LLC. debs. 8 1/4s, 2030 50,000 48,625 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 40,800 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 70,000 70,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 310,000 310,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 48,319 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 40,000 4,000 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 45,000 50,625 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 10,963 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 18,950 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,725 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 96,900 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 32,700 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 60,000 63,900 Navistar International Corp. sr. notes 8 1/4s, 2021 65,000 71,825 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 35,350 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 47,490 49,627 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 57,438 News America Holdings, Inc. debs. 7 3/4s, 2045 100,000 118,166 News America, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 10,000 9,797 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 37,538 Nortek, Inc. company guaranty sr. notes 11s, 2013 50,155 53,039 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 30,000 32,325 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 110,000 129,800 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 27,594 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 67,194 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 26,750 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 25,000 27,188 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,450 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 70,000 71,225 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 15,000 15,413 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 40,000 41,400 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 50,000 46,125 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 26,063 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 14,888 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 155,000 160,038 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,400 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 70,000 73,675 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 53,075 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 40,000 41,050 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 15,150 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 54,000 61,155 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 35,000 33,950 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 60,000 69,900 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 5,000 5,250 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 10,000 10,338 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 84,040 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,165 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 64,535 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 85,000 86,083 Time Warner, Inc. debs. 9.15s, 2023 40,000 52,546 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,575 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 120,000 136,200 Travelport LLC company guaranty 11 7/8s, 2016 10,000 9,325 Travelport LLC company guaranty 9 7/8s, 2014 45,000 43,819 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 20,000 18,575 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 74,524 Uncle Acquisition 2010 Corp. 144A sr. notes 8 5/8s, 2019 $20,000 21,000 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 90,000 97,988 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 60,000 62,100 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (NON) (F) (PIK) 44,015 2,201 Visteon Corp. 144A sr. notes 6 3/4s, 2019 (FWC) 35,000 35,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 161,629 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 9,301 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 25,000 26,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 89,063 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 52,750 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 75,000 77,813 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 20,000 20,150 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 72,000 80,100 Consumer staples (1.6%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 30,000 33,825 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 5,000 6,576 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,525 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 67,667 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 64,398 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 11,050 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 30,938 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 48,000 49,080 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 40,000 41,600 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 45,000 45,067 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 31,763 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 66,594 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 55,000 57,613 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 25,000 23,438 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 65,000 71,663 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON) 31,766 31,687 Claires Stores, Inc. 144A sr. notes 8 7/8s, 2019 35,000 33,425 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 64,875 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 38,000 37,335 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 78,346 89,858 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 76,302 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 10,000 10,875 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 54,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 47,688 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 10,000 10,263 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 54,379 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 61,651 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 40,000 49,360 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 45,000 48,825 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 15,730 Dole Food Co. 144A sr. notes 8s, 2016 35,000 37,144 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 41,750 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 27,630 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 82,507 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 17,000 17,425 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 15,000 14,869 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,525 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 76,685 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 63,800 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 145,000 153,835 Kroger Co. company guaranty 6.4s, 2017 137,000 157,627 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 15,000 16,163 Libbey Glass, Inc. sr. notes 10s, 2015 18,000 19,620 McDonald's Corp. sr. unsec. bond 6.3s, 2037 51,000 58,860 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 62,587 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 20,000 21,850 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 73,617 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 75,000 78,281 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 30,000 31,650 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 20,000 21,100 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 50,000 52,125 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 97,425 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 40,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 108,000 97,065 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 15,881 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 30,000 32,175 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 22,800 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 25,000 26,000 Service Corporation International sr. notes 7s, 2019 20,000 21,000 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 111,825 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 30,000 32,550 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 85,000 100,088 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 28,573 31,859 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 25,000 27,563 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 60,000 60,075 SUPERVALU, Inc. sr. unsec. notes 7 1/2s, 2014 40,000 40,200 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 54,000 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 20,000 20,900 Universal Corp. notes Ser. MTNC, 5.2s, 2013 460,000 478,698 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 93,500 West Corp. 144A sr. notes 7 7/8s, 2019 25,000 25,469 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 20,000 21,050 Energy (1.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 185,000 204,239 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 25,000 27,178 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 10,000 11,007 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 90,000 85,152 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 42,900 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 54,000 54,540 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 20,000 21,000 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 144,306 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 35,000 38,850 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 65,000 68,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 78,750 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 20,000 20,600 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 35,000 38,850 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 50,400 Complete Production Services, Inc. company guaranty 8s, 2016 65,000 68,575 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 38,275 27,175 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 60,000 63,600 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 99,788 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 54,750 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 5,000 5,006 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 59,950 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 61,325 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 25,000 25,625 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 101,625 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 25,000 24,250 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 65,000 67,925 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 45,000 46,125 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 106,250 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 200,000 240,316 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 50,000 50,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 110,000 116,050 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 25,000 25,625 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 10,063 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 50,000 52,125 International Coal Group, Inc. sr. notes 9 1/8s, 2018 60,000 67,800 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 15,000 15,525 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 25,000 25,438 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 35,000 36,444 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 105,000 107,100 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 35,569 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,749 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,863 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 56,238 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 85,335 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 40,000 21,350 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 100,000 52,875 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 10,000 9,988 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 5,000 5,081 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 72,150 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,363 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 249,900 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 60,000 68,025 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 5,219 Plains Exploration & Production Co. company guaranty 7s, 2017 100,000 103,250 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 10,000 9,875 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 69,900 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,300 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 61,050 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 102,750 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 10,000 10,375 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,950 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 97,289 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 20,000 20,525 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 28,014 22,726 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 15,000 15,599 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 25,000 27,629 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 35,000 47,647 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 20,000 21,477 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,900 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,750 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 11,000 13,689 Financials (3.4%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 35,000 35,613 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 78,682 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,406 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 27,219 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 24,000 23,285 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 32,213 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 35,000 35,656 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 21,325 American Express Co. sr. unsec. notes 8 1/8s, 2019 160,000 199,628 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 53,813 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 214,000 223,064 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 66,139 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 96,509 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 20,304 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.873s, 2027 43,000 33,114 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 35,000 30,436 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 25,633 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 25,000 24,718 Capital One Capital III company guaranty 7.686s, 2036 31,000 31,891 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 40,000 40,150 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 70,525 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,450 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 53,100 CIT Group, Inc. sr. bonds 7s, 2017 220,000 220,275 CIT Group, Inc. sr. bonds 7s, 2016 95,000 95,119 CIT Group, Inc. sr. bonds 7s, 2015 50,000 50,438 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 50,731 Citigroup, Inc. sr. notes 6 1/2s, 2013 195,000 213,204 Citigroup, Inc. sub. notes 5s, 2014 135,000 140,967 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 19,000 19,628 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 185,000 176,415 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 42,400 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 103,075 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 134,393 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, Perpetual, 2017 (United Kingdom) 34,000 32,980 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,080 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 130,336 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, Perpetual, 2016 55,000 49,638 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 62,802 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 65,000 77,513 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 29,000 22,072 GATX Financial Corp. notes 5.8s, 2016 25,000 26,921 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 138,206 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.512s, 2016 65,000 62,085 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.434s, 2012 10,000 9,981 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 392,000 436,889 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 196,834 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 194,000 193,520 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 63,856 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 95,750 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 221,000 229,395 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 36,225 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 5,225 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 97,613 JPMorgan Chase & Co. sr. notes 6s, 2018 270,000 296,051 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 121,158 KB Home company guaranty 6 3/8s, 2011 49,000 49,490 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) (NON) 285,000 29 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 54,000 56,700 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 91,962 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 110,000 113,652 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 60,000 64,898 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 76,305 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 318,000 353,200 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 63,577 Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 182,000 182,302 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 40,000 44,600 Nationwide Financial Services notes 5 5/8s, 2015 25,000 25,193 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 30,000 30,449 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 48,708 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 51,375 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 35,000 38,850 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 45,000 45,956 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 77,266 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 26,000 27,950 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 89,675 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 25,000 27,875 Provident Funding Associates 144A sr. notes 10 1/8s, 2019 25,000 26,031 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 35,453 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 50,438 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 105,000 104,804 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 25,000 26,375 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 41,000 45,949 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 23,921 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) 40,000 39,133 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 43,600 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 40,000 41,856 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 28,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 210,000 206,325 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.31s, 2037 75,000 60,783 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 5,000 4,863 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 300,000 304,200 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 70,000 71,676 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 106,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 425,790 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,157 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 30,000 29,816 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 82,342 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual, 2013 (Australia) 60,000 60,494 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 10,657 Health care (0.7%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 103,004 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 42,803 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 116,870 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 80,611 Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 (FWC) 50,000 52,125 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 25,000 27,406 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 50,000 53,250 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 75,000 79,125 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 10,000 10,125 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 35,000 35,350 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 55,000 53,281 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 45,000 46,181 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 45,000 46,913 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 38,000 40,945 HCA, Inc. sr. sec. notes 9 1/4s, 2016 42,000 45,203 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 55,000 56,788 HealthSouth Corp. company guaranty 10 3/4s, 2016 40,000 42,600 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 85,000 86,806 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 37,450 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 10,000 10,250 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 45,000 46,013 Select Medical Corp. company guaranty 7 5/8s, 2015 33,000 33,578 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,525 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 16,477 16,848 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 10,000 10,975 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 7,028 Tenet Healthcare Corp. sr. notes 9s, 2015 100,000 110,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 34,200 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 40,000 41,700 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 50,371 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 20,975 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 105,972 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 4,850 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 19,600 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 4,925 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 50,000 31,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 90,000 96,783 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 40,000 42,409 WellPoint, Inc. notes 7s, 2019 35,000 41,240 Technology (0.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,200 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 15,000 15,413 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 25,800 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 30,000 30,675 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 55,000 55,894 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 45,000 43,875 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 45,000 47,700 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 75,000 78,375 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 40,000 41,600 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 35,000 36,575 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 38,000 41,291 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 76,782 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 15,000 16,388 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 25,000 27,094 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 258,694 268,072 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 (FWC) 20,000 20,425 First Data Corp. 144A sr. bonds 12 5/8s, 2021 120,000 130,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 10,625 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 25,000 27,938 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 54,750 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 50,000 56,125 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 39,203 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,206 Hewlett-Packard Co. sr. unsec. notes 3 3/4s, 2020 70,000 67,249 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 100,700 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 24,000 23,340 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 25,147 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 88,076 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 75,000 77,906 Oracle Corp. 144A notes 3 7/8s, 2020 65,000 63,722 Oracle Corp. 144A sr. notes 5 3/8s, 2040 35,000 34,016 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 50,000 51,750 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 7,000 7,350 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 35,963 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 55,000 66,825 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 62,255 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 22,555 Transportation (0.2%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 10,000 10,000 AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 45,000 48,263 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 35,000 35,394 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 60,000 68,273 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 81,480 81,073 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 56,000 61,950 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 55,000 59,675 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 16,964 17,218 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 40,000 38,600 Utilities and power (1.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 104,000 110,760 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 91,375 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 24,941 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,247 Beaver Valley Funding Corp. sr. bonds 9s, 2017 23,000 25,531 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 116,000 126,673 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 37,282 38,930 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 42,400 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 98,800 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 10,000 10,811 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 16,775 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 99,826 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 45,000 49,217 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 165,000 162,113 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 25,000 28,001 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 96,725 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 130,000 100,913 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 12,750 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 9,950 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 46,800 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 39,220 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 134,304 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 68,783 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 15,895 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 11,660 9,649 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 24,000 25,432 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 66,000 67,980 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 35,000 38,063 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 60,000 63,057 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 50,000 48,832 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 70,000 69,577 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 3,000 3,090 GenOn Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2020 70,000 73,150 GenOn Energy, Inc. 144A sr. unsec. notes 9 1/2s, 2018 10,000 10,400 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 37,888 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 83,818 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 38,252 Kansas Gas & Electric bonds 5.647s, 2021 16,650 17,840 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 69,000 73,186 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 130,000 145,990 National Fuel Gas Co. notes 5 1/4s, 2013 114,000 120,321 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 47,118 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,825 NRG Energy, Inc. sr. notes 7 3/8s, 2016 150,000 155,250 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 25,442 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 41,026 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 114,624 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 82,211 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 16,271 16,281 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 39,872 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 25,106 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 95,550 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 54,797 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,636 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 72,517 42,060 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 30,000 24,750 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 30,122 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 56,725 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 27,467 Total corporate bonds and notes (cost $37,217,065) MORTGAGE-BACKED SECURITIES (5.2%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 $98,000 $102,562 Ser. 07-2, Class A2, 5.634s, 2049 246,232 248,353 Ser. 07-1, Class XW, IO, 0.288s, 2049 1,644,838 21,144 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.734s, 2035 723,793 3,380 Ser. 07-5, Class XW, IO, 0.427s, 2051 2,822,407 49,073 Ser. 04-4, Class XC, IO, 0.28s, 2042 1,372,378 22,287 Ser. 04-5, Class XC, IO, 0.266s, 2041 1,970,719 28,100 Ser. 06-5, Class XC, IO, 0.186s, 2047 6,791,200 99,687 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.883s, 2036 197,350 121,371 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.666s, 2040 52,575 54,074 Ser. 07-PW15, Class A4, 5.331s, 2044 104,000 108,949 Ser. 06-PW14, Class A2, 5.123s, 2038 58,000 58,965 Ser. 04-PR3I, Class X1, IO, 0.23s, 2041 489,679 8,875 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.683s, 2038 1,755,099 26,326 Ser. 06-PW14, Class X1, IO, 0.218s, 2038 1,630,283 26,492 Ser. 07-PW18, Class X1, IO, 0.121s, 2050 691,254 4,279 Ser. 05-PW10, Class X1, IO, 0.057s, 2040 5,470,217 11,980 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 160,000 165,973 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.113s, 2049 6,937,376 83,526 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.473s, 2036 234,277 136,324 FRB Ser. 07-6, Class 1A3A, 5.284s, 2046 605,733 314,981 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.371s, 2049 1,671,212 25,737 Ser. 07-CD4, Class XC, IO, 0.12s, 2049 5,589,513 51,424 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 58,002 60,076 Ser. 98-C2, Class F, 5.44s, 2030 412,036 429,073 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 68,000 69,682 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.172s, 2043 6,046,247 57,438 Ser. 06-C8, Class XS, IO, 0.134s, 2046 7,852,951 91,097 Ser. 05-C6, Class XC, IO, 0.061s, 2044 5,612,914 32,439 Countrywide Alternative Loan Trust Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 70,138 67,157 FRB Ser. 06-6CB, Class 2A13, 0.65s, 2036 209,615 121,577 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.211s, 2041 59,000 61,162 FRB Ser. 07-C4, Class A2, 5.802s, 2039 135,042 138,224 Ser. 07-C5, Class AAB, 5.62s, 2040 127,000 132,976 FRB Ser. 07-C3, Class A2, 5.525s, 2039 109,871 112,714 Ser. 07-C2, Class A2, 5.448s, 2049 222,318 225,528 Ser. 07-C1, Class AAB, 5.336s, 2040 61,000 63,977 Ser. 06-C5, Class AX, IO, 0.2s, 2039 3,308,494 53,088 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.152s, 2039 4,499,048 68,439 Ser. 07-C2, Class AX, IO, 0.107s, 2049 7,884,775 47,474 Ser. 07-C1, Class AX, IO, 0.066s, 2040 6,032,979 42,068 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 69,000 71,675 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 85,923 Ser. 02-CP3, Class AX, IO, 1.404s, 2035 1,267,840 16,407 FRB Ser. 04-TF2A, Class J, 1.205s, 2019 50,000 48,125 FRB Ser. 04-TF2A, Class H, 0.955s, 2019 50,000 47,500 Ser. 04-C4, Class AX, IO, 0.449s, 2039 574,545 14,793 Ser. 05-C1, Class AX, IO, 0.139s, 2038 6,637,390 62,410 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 35,902 35,887 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 128,560 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.767s, 2037 58,066 82,124 IFB Ser. 3072, Class SM, 22.862s, 2035 58,614 78,447 IFB Ser. 3072, Class SB, 22.715s, 2035 54,312 72,326 IFB Ser. 3249, Class PS, 21.434s, 2036 65,024 86,414 IFB Ser. 3065, Class DC, 19.095s, 2035 75,890 96,406 IFB Ser. 2990, Class LB, 16.294s, 2034 81,328 98,220 IFB Ser. 3287, Class SE, IO, 6.445s, 2037 252,951 39,465 IFB Ser. 3346, Class SC, IO, 6.295s, 2033 604,730 88,043 Ser. 3327, Class IF, IO, zero %, 2037 10,338 78 Ser. 3124, Class DO, PO, zero %, 2036 24,399 18,257 FRB Ser. 3326, Class YF, zero %, 2037 2,298 2,084 FRB Ser. 3147, Class SF, zero %, 2036 50,739 47,727 FRB Ser. 3003, Class XF, zero %, 2035 9,140 9,071 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.652s, 2036 73,387 101,414 IFB Ser. 05-45, Class DA, 23.505s, 2035 99,113 142,038 IFB Ser. 07-53, Class SP, 23.285s, 2037 76,483 104,442 IFB Ser. 05-75, Class GS, 19.502s, 2035 48,695 61,612 Ser. 06-26, Class NB, 1s, 2036 461 462 Ser. 06-46, Class OC, PO, zero %, 2036 55,367 46,595 FRB Ser. 06-115, Class SN, zero %, 2036 54,352 53,877 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.348s, 2033 199,067 9 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 140,421 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 43,003 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.119s, 2043 3,306,611 25,846 Ser. 05-C3, Class XC, IO, 0.07s, 2045 30,356,171 146,271 Ser. 07-C1, Class XC, IO, 0.068s, 2049 11,052,734 54,543 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.052s, 2029 74,664 2,690 Ser. 05-C1, Class X1, IO, 0.38s, 2043 2,918,228 36,643 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 17,243 15,864 Ser. 06-C1, Class XC, IO, 0.071s, 2045 7,052,179 36,594 Government National Mortgage Association FRB Ser. 07-35, Class UF, zero %, 2037 4,872 4,667 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 203,021 207,493 Ser. 05-GG5, Class A2, 5.117s, 2037 103,923 104,973 Ser. 05-GG5, Class XC, IO, 0.119s, 2037 7,838,868 19,125 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 274,633 276,440 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 47,677 47,963 Ser. 03-C1, Class X1, IO, 0.849s, 2040 588,594 6,053 Ser. 04-C1, Class X1, IO, 0.74s, 2028 200,617 20 Ser. 06-GG6, Class XC, IO, 0.108s, 2038 2,211,661 4,465 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.36s, 2037 (F) 278,084 150,165 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.473s, 2037 273,785 185,708 FRB Ser. 06-AR3, Class 2A1A, 3.012s, 2036 631,511 345,967 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 31,155 32,475 FRB Ser. 07-LD12, Class A3, 5.987s, 2051 498,000 528,313 Ser. 07-C1, Class ASB, 5.857s, 2051 58,000 60,463 Ser. 07-C1, Class A4, 5.716s, 2051 74,000 78,364 FRB Ser. 06-CB14, Class A3B, 5.482s, 2044 65,000 67,611 Ser. 06-CB17, Class A3, 5.45s, 2043 205,000 210,594 Ser. 06-LDP9, Class A2S, 5.298s, 2047 310,000 315,459 Ser. 06-LDP8, Class X, IO, 0.565s, 2045 2,073,079 46,764 Ser. 06-CB17, Class X, IO, 0.509s, 2043 3,517,187 79,099 Ser. 06-CB16, Class X1, IO, 0.45s, 2045 2,329,424 29,531 Ser. 06-LDP9, Class X, IO, 0.446s, 2047 5,542,307 101,326 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 3,430,126 44,527 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 35,602 35,663 Ser. 05-CB12, Class X1, IO, 0.175s, 2037 3,007,731 20,764 Ser. 07-CB20, Class X1, IO, 0.148s, 2051 6,199,049 59,973 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 35,191 Ser. 99-C1, Class G, 6.41s, 2031 37,135 36,417 Ser. 98-C4, Class H, 5.6s, 2035 50,000 51,804 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 238,000 244,300 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 760,319 11,791 Ser. 06-C7, Class XW, IO, 0.713s, 2038 1,429,450 36,529 Ser. 06-C7, Class XCL, IO, 0.323s, 2038 2,522,154 39,331 Ser. 05-C3, Class XCL, IO, 0.281s, 2040 4,220,869 77,938 Ser. 06-C6, Class XCL, IO, 0.247s, 2039 8,338,481 144,209 Ser. 05-C2, Class XCL, IO, 0.203s, 2040 2,951,650 23,214 Ser. 05-C5, Class XCL, IO, 0.187s, 2040 5,509,491 71,020 Ser. 05-C7, Class XCL, IO, 0.108s, 2040 3,325,481 21,400 Ser. 06-C1, Class XCL, IO, 0.102s, 2041 4,986,471 50,065 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.868s, 2027 116,305 99,433 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.755s, 2022 85,591 81,312 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.412s, 2030 31,000 32,895 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 64,000 67,202 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.828s, 2050 128,000 133,652 Ser. 05-MCP1, Class XC, IO, 0.177s, 2043 2,540,079 27,526 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.34s, 2039 647,939 12,850 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-6, Class A2, 5.331s, 2051 212,000 216,268 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.222s, 2049 8,158,554 98,914 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 4.372s, 2044 122,455 9,282 Ser. 06-C4, Class X, IO, 3.709s, 2045 495,429 24,524 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.737s, 2041 (F) 275,000 276,719 Ser. 07-IQ16, Class A2, 5.623s, 2049 92,000 95,110 Ser. 07-IQ14, Class A2, 5.61s, 2049 122,808 123,710 FRB 5.597s, 2049 222,153 224,566 FRB Ser. 07-HQ12, Class A2FL, 0.506s, 2049 102,172 94,529 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.089s, 2042 1,205,260 6,774 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 79,143 83,892 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.939s, 2036 1,001,642 16,227 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 431,643 304,308 FRB Ser. 06-9, Class 1A1, 5.224s, 2036 70,963 42,884 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 300,901 299,396 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.735s, 2049 88,419 91,893 Ser. 06-C27, Class A2, 5.624s, 2045 71,078 71,522 Ser. 07-C30, Class APB, 5.294s, 2043 140,000 141,996 Ser. 06-C29, Class A2, 5.275s, 2048 64,000 65,198 Ser. 07-C34, IO, 0.378s, 2046 1,618,757 24,395 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.088s, 2035 628,459 9,788 Ser. 05-C18, Class XC, IO, 0.14s, 2042 3,303,040 28,869 Ser. 06-C27, Class XC, IO, 0.108s, 2045 2,528,634 20,381 Ser. 06-C23, Class XC, IO, 0.047s, 2045 2,595,459 10,330 Ser. 06-C26, Class XC, IO, 0.042s, 2045 1,662,771 4,772 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 3,500 Total mortgage-backed securities (cost $11,775,007) FOREIGN GOVERNMENT BONDS AND NOTES (4.6%)(a) Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $150,000 $152,700 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 810,000 762,615 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 1,470,000 356,475 Brazil (Federal Republic of) notes (units) 10s, 2012 BRL 853 527,810 Canada (Government of) bonds 5s, 2037 CAD 600,000 743,277 Canada (Government of) notes 4s, 2017 CAD 1,900,000 2,079,781 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,930,000 310,443 Ukraine (Government of) 144A bonds 7 3/4s, 2020 $100,000 103,125 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 422,000 United Kingdom (Government of) bonds 4 1/2s, 2042 GBP 1,760,000 2,913,293 United Kingdom (Government of) bonds 4s, 2060 GBP 1,920,000 2,920,876 Total foreign government bonds and notes (cost $11,177,444) COMMODITY LINKED NOTES (2.2%)(a) Principal amount Value Citigroup Funding, Inc. 144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $2,100,000 $2,501,594 UBS AG/Jersey Branch 144A notes zero %, 2011 (Indexed to the UBS Bloomberg Constant Maturity Commodity Index) (United Kingdom) 2,464,000 2,927,688 Total commodity linked notes (cost $4,564,000) ASSET-BACKED SECURITIES (2.0%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.4s, 2036 $62,000 $38,685 FRB Ser. 06-HE3, Class A2C, 0.4s, 2036 75,000 35,770 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 24,055 25,499 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.41s, 2036 55,695 39,663 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 30,891 31,135 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A5, 8.32s, 2030 164,383 119,178 Ser. 00-A, Class A4, 8.29s, 2030 350,396 248,781 Ser. 00-A, Class A2, 7.575s, 2030 360,670 240,747 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 140,839 107,082 Ser. 00-5, Class A7, 8.2s, 2032 236,080 197,127 Ser. 00-5, Class A6, 7.96s, 2032 256,877 220,914 Ser. 02-1, Class M1F, 7.954s, 2033 112,000 121,059 Ser. 02-2, Class M1, 7.424s, 2033 32,000 32,067 Ser. 01-1, Class A5, 6.99s, 2031 556,713 566,455 FRB Ser. 02-1, Class M1A, 2.311s, 2033 356,000 312,851 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.64s, 2034 34,705 32,330 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.42s, 2036 230,000 145,801 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.005s, 2032 52,254 10,451 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 73,439 37,857 Ser. 96-6, Class M1, 7.95s, 2027 173,000 174,730 Ser. 99-5, Class A5, 7.86s, 2029 219,405 200,756 Ser. 97-6, Class A9, 7.55s, 2029 22,440 24,534 Ser. 97-6, Class M1, 7.21s, 2029 73,000 61,856 Ser. 93-3, Class B, 6.85s, 2018 5,807 5,235 Ser. 99-3, Class A7, 6.74s, 2031 11,000 11,000 Ser. 99-2, Class A7, 6.44s, 2030 110,523 111,825 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 524,767 540,510 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.51s, 2036 65,047 25,355 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 32,176 30,725 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 34,994 35,100 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.41s, 2036 66,695 36,149 FRB Ser. 06-2, Class A2C, 0.4s, 2036 82,000 45,514 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 50,176 40,322 Ser. 95-B, Class B1, 7.55s, 2021 14,697 10,683 Ser. 98-A, Class M, 6.825s, 2028 31,000 28,653 Ser. 01-E, Class A4, 6.81s, 2031 269,294 241,187 Ser. 01-C, Class A3, 6.61s, 2021 416,860 240,737 Ser. 99-B, Class A3, 6.45s, 2017 28,150 27,534 Ser. 01-E, Class A3, 5.69s, 2031 133,441 111,090 Ser. 02-C, Class A1, 5.41s, 2032 214,509 208,610 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 41,707 40,456 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.41s, 2037 114,000 74,371 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.46s, 2036 139,000 53,761 Total asset-backed securities (cost $5,270,639) INVESTMENT COMPANIES (1.3%)(a) Shares Value BlackRock Kelso Capital Corp. 2,385 $24,160 Financial Select Sector SPDR Fund 33,600 551,376 Harris & Harris Group, Inc. (NON) 9,005 48,447 iShares MSCI EAFE Index Fund (S) 1,481 88,993 MCG Capital Corp. 11,139 72,404 NGP Capital Resources Co. 3,795 36,584 SPDR S&P rust (S) 18,555 2,458,723 Total investment companies (cost $2,983,636) SENIOR LOANS (0.2%)(a)(c) Principal amount Value Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.761s, 2014 $118,465 $99,511 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 14,733 14,105 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 28,263 25,042 First Data Corp. bank term loan FRN Ser. B3, 3.002s, 2014 117,060 112,003 Caesars Entertainment OP bank term loan FRN Ser. B2, 3.303s, 2015 14,523 13,432 Health Management Associates, Inc. bank term loan FRN 2.053s, 2014 8,364 8,236 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 1,151 1,140 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.262s, 2014 12,124 12,010 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.262s, 2014 4,196 4,157 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 39,576 40,676 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 39,600 40,701 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 85,000 83,247 National Bedding Co., LLC bank term loan FRN Ser. B, 3.818s, 2013 6,385 6,361 Polypore, Inc. bank term loan FRN Ser. B, 2.27s, 2014 17,013 16,757 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 17,414 14,655 Univision Communications, Inc. bank term loan FRN 4.512s, 2017 17,604 17,120 West Corp. bank term loan FRN Ser. B2, 2.743s, 2013 3,623 3,602 West Corp. bank term loan FRN Ser. B5, 4.618s, 2016 8,811 8,818 Total senior loans (cost $510,357) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $31,000 $31,969 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 30,000 33,300 Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 9,000 9,878 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 15,000 21,647 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 10,883 General Growth Properties, Inc. 144A cv. escrow funding bonds zero %, 2027 (F) (R) 110,000 138 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 45,000 44,381 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 22,000 28,105 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 35,000 38,076 Total convertible bonds and notes (cost $200,125) PREFERRED STOCKS (0.1%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 128 $119,104 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 1,600 40,800 Total preferred stocks (cost $122,346) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 690 $48,783 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,280 25,676 General Motors Co. Ser. B, $2.375 cv. pfd. 943 45,441 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 140 77 Total convertible preferred stocks (cost $237,006) MUNICIPAL BONDS AND NOTES (%)(a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $19,952 4.071s, 1/1/14 50,000 50,063 Total municipal bonds and notes (cost $70,000) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Aventine Renewable Energy Holdings, Inc. (F) 3/15/15 40.94 57 $ Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 7,932 1,904 Total warrants (cost $29,774) SHORT-TERM INVESTMENTS (22.4%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 15,121,086 $15,121,086 Putnam Money Market Liquidity Fund 0.13% (e) 30,546,290 30,546,290 U.S. Treasury Bills, for effective yields ranging from 0.15% to 0.18%, November 17, 2011 (SEG) (SEGSF) $875,000 874,106 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.26%, October 20, 2011 (SEG) (SEGSF) 3,200,000 3,196,390 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 1,425,000 1,423,811 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, June 2, 2011 (SEG) (SEGSF) 3,570,000 3,568,344 Total short-term investments (cost $54,729,566) TOTAL INVESTMENTS Total investments (cost $274,326,388)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $140,136,228) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $1,598,029 $1,580,391 $17,638 Brazilian Real Sell 4/20/11 1,589 1,540 (49) British Pound Sell 4/20/11 1,618,836 1,628,710 9,874 Canadian Dollar Sell 4/20/11 429,293 426,299 (2,994) Chilean Peso Sell 4/20/11 107,343 108,012 669 Czech Koruna Sell 4/20/11 241,024 240,640 (384) Euro Sell 4/20/11 3,642,327 3,532,943 (109,384) Japanese Yen Sell 4/20/11 1,624,397 1,651,945 27,548 Mexican Peso Sell 4/20/11 69,230 68,752 (478) Norwegian Krone Buy 4/20/11 334,842 331,469 3,373 Singapore Dollar Buy 4/20/11 681,358 673,770 7,588 South African Rand Buy 4/20/11 3,482 3,433 49 South Korean Won Buy 4/20/11 432,687 425,649 7,038 Swedish Krona Sell 4/20/11 465,612 463,612 (2,000) Swiss Franc Sell 4/20/11 1,255,023 1,259,665 4,642 Taiwan Dollar Buy 4/20/11 58,260 58,633 (373) Turkish Lira Sell 4/20/11 116,626 110,760 (5,866) Barclays Bank PLC Australian Dollar Buy 4/20/11 160,962 159,471 1,491 Brazilian Real Buy 4/20/11 512,314 502,604 9,710 British Pound Sell 4/20/11 1,468,325 1,482,859 14,534 Canadian Dollar Sell 4/20/11 717,517 712,865 (4,652) Chilean Peso Buy 4/20/11 28,827 29,031 (204) Czech Koruna Sell 4/20/11 37,229 37,093 (136) Euro Buy 4/20/11 1,837,134 1,809,250 27,884 Hungarian Forint Buy 4/20/11 742,262 736,053 6,209 Indian Rupee Sell 4/20/11 541,558 532,089 (9,469) Japanese Yen Sell 4/20/11 1,521,033 1,531,762 10,729 Mexican Peso Sell 4/20/11 43,542 43,282 (260) New Zealand Dollar Sell 4/20/11 133,142 128,509 (4,633) Norwegian Krone Buy 4/20/11 1,091,631 1,086,246 5,385 Philippines Peso Buy 4/20/11 231,362 232,214 (852) Polish Zloty Sell 4/20/11 231,966 232,048 82 Singapore Dollar Buy 4/20/11 814,536 809,153 5,383 South Korean Won Buy 4/20/11 548,761 537,112 11,649 Swedish Krona Sell 4/20/11 733,432 732,190 (1,242) Swiss Franc Sell 4/20/11 794,881 804,289 9,408 Taiwan Dollar Sell 4/20/11 103,918 103,563 (355) Thai Baht Buy 4/20/11 228,044 226,591 1,453 Turkish Lira Sell 4/20/11 74,886 71,952 (2,934) Citibank, N.A. Australian Dollar Buy 4/20/11 184,444 180,263 4,181 Brazilian Real Sell 4/20/11 219,459 216,345 (3,114) British Pound Buy 4/20/11 2,141,368 2,175,805 (34,437) Canadian Dollar Sell 4/20/11 632,071 627,938 (4,133) Chilean Peso Buy 4/20/11 108,652 109,370 (718) Czech Koruna Buy 4/20/11 106,634 105,973 661 Danish Krone Sell 4/20/11 289,323 284,123 (5,200) Euro Buy 4/20/11 1,339,556 1,326,333 13,223 Hungarian Forint Buy 4/20/11 131,048 131,172 (124) Japanese Yen Buy 4/20/11 574,919 584,686 (9,767) Mexican Peso Buy 4/20/11 531,185 523,734 7,451 New Zealand Dollar Sell 4/20/11 57,497 55,457 (2,040) Norwegian Krone Buy 4/20/11 21,129 20,926 203 Polish Zloty Sell 4/20/11 219,785 218,991 (794) Singapore Dollar Buy 4/20/11 246,209 242,916 3,293 South African Rand Buy 4/20/11 502,110 493,413 8,697 South Korean Won Buy 4/20/11 245,578 241,269 4,309 Swedish Krona Buy 4/20/11 617,771 615,756 2,015 Swiss Franc Sell 4/20/11 117,982 112,163 (5,819) Taiwan Dollar Buy 4/20/11 298,991 298,144 847 Turkish Lira Buy 4/20/11 84,707 81,399 3,308 Credit Suisse AG Australian Dollar Buy 4/20/11 33,206 33,935 (729) Brazilian Real Buy 4/20/11 292,122 286,766 5,356 British Pound Sell 4/20/11 1,233,001 1,243,682 10,681 Canadian Dollar Sell 4/20/11 562,931 559,321 (3,610) Czech Koruna Buy 4/20/11 1,811 1,800 11 Euro Buy 4/20/11 1,538,162 1,504,621 33,541 Indian Rupee Sell 4/20/11 81,306 80,334 (972) Japanese Yen Sell 4/20/11 2,620,475 2,664,278 43,803 Malaysian Ringgit Buy 4/20/11 367,097 367,266 (169) Mexican Peso Buy 4/20/11 265,895 265,342 553 Norwegian Krone Buy 4/20/11 739,752 737,613 2,139 Polish Zloty Sell 4/20/11 364,336 364,165 (171) South African Rand Buy 4/20/11 190,468 187,713 2,755 South Korean Won Buy 4/20/11 676,209 667,773 8,436 Swedish Krona Sell 4/20/11 1,491,830 1,485,123 (6,707) Swiss Franc Sell 4/20/11 1,053,547 1,061,177 7,630 Taiwan Dollar Sell 4/20/11 120,595 120,183 (412) Turkish Lira Buy 4/20/11 277,060 266,567 10,493 Deutsche Bank AG Australian Dollar Buy 4/20/11 129,721 126,735 2,986 Brazilian Real Buy 4/20/11 120,455 118,471 1,984 British Pound Sell 4/20/11 884,593 889,727 5,134 Canadian Dollar Buy 4/20/11 590,381 586,348 4,033 Chilean Peso Buy 4/20/11 19,982 20,090 (108) Czech Koruna Sell 4/20/11 80,847 80,197 (650) Euro Buy 4/20/11 493,745 482,616 11,129 Hungarian Forint Buy 4/20/11 397,254 394,767 2,487 Malaysian Ringgit Buy 4/20/11 363,568 363,507 61 Mexican Peso Buy 4/20/11 112,948 110,894 2,054 New Zealand Dollar Sell 4/20/11 118,272 114,130 (4,142) Norwegian Krone Buy 4/20/11 666,280 663,386 2,894 Philippines Peso Buy 4/20/11 230,874 231,564 (690) Polish Zloty Sell 4/20/11 497,939 493,252 (4,687) Singapore Dollar Buy 4/20/11 505,744 500,931 4,813 South Korean Won Buy 4/20/11 407,940 400,999 6,941 Swedish Krona Sell 4/20/11 379,516 377,552 (1,964) Swiss Franc Buy 4/20/11 60,792 44,101 16,691 Taiwan Dollar Buy 4/20/11 963 959 4 Turkish Lira Buy 4/20/11 134,459 131,107 3,352 Goldman Sachs International Australian Dollar Buy 4/20/11 1,201,418 1,180,401 21,017 British Pound Sell 4/20/11 598,349 607,920 9,571 Canadian Dollar Sell 4/20/11 337,346 335,114 (2,232) Chilean Peso Buy 4/20/11 32,811 33,022 (211) Euro Sell 4/20/11 3,167,037 3,094,052 (72,985) Hungarian Forint Buy 4/20/11 406,367 406,088 279 Japanese Yen Sell 4/20/11 2,815,063 2,862,977 47,914 Norwegian Krone Buy 4/20/11 244,315 241,642 2,673 Polish Zloty Sell 4/20/11 164,161 163,982 (179) South African Rand Buy 4/20/11 20,540 20,070 470 Swedish Krona Sell 4/20/11 471,243 470,475 (768) Swiss Franc Sell 4/20/11 534,141 526,214 (7,927) HSBC Bank USA, National Association Australian Dollar Sell 4/20/11 850,034 830,882 (19,152) British Pound Sell 4/20/11 4,095,240 4,160,756 65,516 Euro Buy 4/20/11 968,893 967,426 1,467 Indian Rupee Sell 4/20/11 81,306 80,121 (1,185) Japanese Yen Sell 4/20/11 785,443 798,821 13,378 New Zealand Dollar Sell 4/20/11 426,573 411,551 (15,022) Norwegian Krone Buy 4/20/11 627,426 621,006 6,420 Philippines Peso Buy 4/20/11 230,874 231,296 (422) Singapore Dollar Buy 4/20/11 974,603 967,261 7,342 South Korean Won Buy 4/20/11 180,504 179,597 907 Swiss Franc Buy 4/20/11 47,040 46,332 708 Taiwan Dollar Sell 4/20/11 99,268 99,299 31 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 2,023,501 1,989,606 33,895 Brazilian Real Buy 4/20/11 139,522 137,158 2,364 British Pound Sell 4/20/11 281,746 263,652 (18,094) Canadian Dollar Buy 4/20/11 34,467 34,238 229 Chilean Peso Sell 4/20/11 126,964 125,964 (1,000) Czech Koruna Sell 4/20/11 146,577 145,743 (834) Euro Buy 4/20/11 2,051,355 2,003,124 48,231 Hong Kong Dollar Sell 4/20/11 250,041 249,766 (275) Hungarian Forint Buy 4/20/11 106,106 102,148 3,958 Japanese Yen Buy 4/20/11 271,003 282,117 (11,114) Malaysian Ringgit Buy 4/20/11 323,461 323,770 (309) Mexican Peso Buy 4/20/11 202,375 198,705 3,670 New Zealand Dollar Sell 4/20/11 138,861 133,965 (4,896) Norwegian Krone Buy 4/20/11 503,657 498,714 4,943 Polish Zloty Buy 4/20/11 107,622 106,597 1,025 Singapore Dollar Sell 4/20/11 397,710 400,559 2,849 South African Rand Buy 4/20/11 449,683 442,042 7,641 South Korean Won Buy 4/20/11 75,311 74,353 958 Swedish Krona Sell 4/20/11 632,109 628,120 (3,989) Swiss Franc Sell 4/20/11 814,199 816,062 1,863 Taiwan Dollar Buy 4/20/11 31,135 31,344 (209) Thai Baht Buy 4/20/11 231,011 229,475 1,536 Turkish Lira Sell 4/20/11 151,323 145,321 (6,002) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 1,268,141 1,245,118 23,023 Brazilian Real Buy 4/20/11 402,188 399,962 2,226 British Pound Sell 4/20/11 7,702,403 7,806,926 104,523 Canadian Dollar Sell 4/20/11 751,881 746,991 (4,890) Chilean Peso Sell 4/20/11 5,946 5,980 34 Czech Koruna Sell 4/20/11 110,639 110,553 (86) Euro Buy 4/20/11 3,687,755 3,615,594 72,161 Hungarian Forint Buy 4/20/11 380,519 380,315 204 Indian Rupee Sell 4/20/11 443,486 437,503 (5,983) Japanese Yen Sell 4/20/11 1,095,255 1,100,642 5,387 Malaysian Ringgit Buy 4/20/11 367,064 367,354 (290) Mexican Peso Buy 4/20/11 540,162 535,230 4,932 New Zealand Dollar Sell 4/20/11 280,620 276,007 (4,613) Norwegian Krone Buy 4/20/11 583,248 575,469 7,779 Polish Zloty Buy 4/20/11 53,089 52,992 97 Singapore Dollar Buy 4/20/11 424,441 420,173 4,268 South African Rand Buy 4/20/11 352,826 346,168 6,658 South Korean Won Buy 4/20/11 458,588 450,359 8,229 Swedish Krona Buy 4/20/11 604,907 604,916 (9) Swiss Franc Sell 4/20/11 913,300 922,944 9,644 Taiwan Dollar Sell 4/20/11 85,445 85,371 (74) Turkish Lira Buy 4/20/11 85,935 85,892 43 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 490,333 485,367 4,966 Brazilian Real Buy 4/20/11 383,120 376,119 7,001 British Pound Sell 4/20/11 1,259,023 1,263,403 4,380 Canadian Dollar Sell 4/20/11 1,631,931 1,620,820 (11,111) Euro Buy 4/20/11 336,167 326,519 9,648 Hungarian Forint Buy 4/20/11 405,625 401,257 4,368 Japanese Yen Sell 4/20/11 700,809 712,449 11,640 Malaysian Ringgit Buy 4/20/11 381,939 382,405 (466) Mexican Peso Buy 4/20/11 266,802 261,916 4,886 Norwegian Krone Buy 4/20/11 1,024,387 1,014,244 10,143 Philippines Peso Buy 4/20/11 230,874 232,003 (1,129) Polish Zloty Buy 4/20/11 143,108 143,033 75 Singapore Dollar Buy 4/20/11 458,152 453,806 4,346 South African Rand Buy 4/20/11 274,767 270,796 3,971 Swedish Krona Sell 4/20/11 375,012 373,688 (1,324) Swiss Franc Sell 4/20/11 1,255,787 1,260,305 4,518 Taiwan Dollar Buy 4/20/11 177,814 176,984 830 Thai Baht Buy 4/20/11 231,014 229,629 1,385 UBS AG Australian Dollar Buy 4/20/11 832,014 829,169 2,845 Brazilian Real Buy 4/20/11 545,805 542,572 3,233 British Pound Sell 4/20/11 683,484 694,448 10,964 Canadian Dollar Sell 4/20/11 2,356,878 2,344,456 (12,422) Czech Koruna Sell 4/20/11 112,907 112,713 (194) Euro Buy 4/20/11 4,505,883 4,364,935 140,948 Hungarian Forint Buy 4/20/11 429,977 428,314 1,663 Indian Rupee Sell 4/20/11 450,676 444,475 (6,201) Japanese Yen Sell 4/20/11 2,849,727 2,897,752 48,025 Mexican Peso Buy 4/20/11 667,210 660,901 6,309 New Zealand Dollar Sell 4/20/11 276,731 272,258 (4,473) Norwegian Krone Buy 4/20/11 1,208,646 1,200,107 8,539 Polish Zloty Buy 4/20/11 143,848 143,424 424 Singapore Dollar Buy 4/20/11 993,878 985,921 7,957 South African Rand Buy 4/20/11 136,506 134,524 1,982 South Korean Won Buy 4/20/11 546,855 535,043 11,812 Swedish Krona Sell 4/20/11 1,679,265 1,671,504 (7,761) Swiss Franc Sell 4/20/11 1,910,202 1,920,589 10,387 Taiwan Dollar Sell 4/20/11 2,021 2,019 (2) Thai Baht Buy 4/20/11 228,044 226,446 1,598 Turkish Lira Buy 4/20/11 270,405 269,051 1,354 Westpac Banking Corp. Australian Dollar Sell 4/20/11 832,324 788,633 (43,691) British Pound Sell 4/20/11 1,302,233 1,323,038 20,805 Canadian Dollar Buy 4/20/11 408,241 400,368 7,873 Euro Buy 4/20/11 330,985 321,697 9,288 Japanese Yen Sell 4/20/11 2,853,774 2,902,269 48,495 New Zealand Dollar Buy 4/20/11 83,652 78,895 4,757 Norwegian Krone Buy 4/20/11 1,200,861 1,194,036 6,825 Swedish Krona Sell 4/20/11 1,187,307 1,171,676 (15,631) Swiss Franc Sell 4/20/11 234,667 237,328 2,661 Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange index (Short) 7 $723,856 Apr-11 $4,987 Australian Government Treasury Bond 3 yr (Short) 17 4,516,328 Jun-11 (41) Australian Government Treasury Bond 10 yr (Long) 8 5,876,955 Jun-11 (501) Canadian Government Bond 10 yr (Short) 26 3,220,811 Jun-11 13,599 DAX Index (Long) 10 2,512,956 Jun-11 16,076 Euro STOXX 50 Index (Short) 153 6,179,092 Jun-11 (122,049) Euro-Bobl 5 yr (Long) 1 162,695 Jun-11 (160) Euro-Bund 10 yr (Short) 1 172,224 Jun-11 536 Euro-Buxl 30yr Bond (Long) 1 144,476 Jun-11 (3,240) Euro-CAC 40 Index (Short) 31 1,756,900 Apr-11 (11,307) Euro-Dollar 90 day (Short) 29 7,188,013 Mar-12 10,078 Euro-Schatz 2 yr (Long) 11 1,674,211 Jun-11 52 Euro-Swiss Franc 3 Month (Short) 17 4,607,355 Dec-11 213 Euro-Swiss Franc 3 Month (Short) 17 4,570,252 Dec-12 539 Euro-Swiss Franc 3 Month (Short) 17 4,582,774 Jun-12 4,441 Euro-Swiss Franc 3 Month (Short) 17 4,597,152 Mar-12 922 Euro-Swiss Franc 3 Month (Short) 17 4,616,631 Sep-11 622 FTSE 100 Index (Long) 5 472,702 Jun-11 (3,329) FTSE 100 Index (Short) 33 3,119,832 Jun-11 (67,957) FTSE/MIB Index (Long) 5 758,058 Jun-11 6,479 IBEX 35 Index (Short) 3 450,213 Apr-11 7,477 Japanese Government Bond 10 yr (Short) 3 5,039,119 Jun-11 (24,932) Japanese Government Bond 10 yr Mini (Long) 10 1,679,947 Jun-11 7,451 MSCI EAFE Index E-Mini (Long) 10 843,500 Jun-11 11,980 NASDAQ 100 Index E-Mini (Short) 36 1,682,100 Jun-11 (20,232) OMXS 30 Index (Short) 66 1,174,680 Apr-11 (49,554) Russell 2000 Index Mini (Short) 82 6,901,940 Jun-11 (167,325) S&P 500 Index (Long) 1 330,250 Jun-11 (679) S&P 500 Index E-Mini (Long) 390 25,759,500 Jun-11 196,682 S&P 500 Index E-Mini (Short) 18 1,188,900 Jun-11 (9,486) S&P Mid Cap 400 Index E-Mini (Long) 57 5,625,900 Jun-11 165,186 S&P Mid Cap 400 Index E-Mini (Short) 21 2,072,700 Jun-11 (9,569) S&P/TSX 60 Index (Long) 2 333,354 Jun-11 313 SGX MSCI Singapore Index (Short) 9 523,831 Apr-11 (11,036) SPI 200 Index (Short) 15 1,890,965 Jun-11 (63,784) Tokyo Price Index (Long) 20 2,084,738 Jun-11 (177,527) Tokyo Price Index (Short) 33 3,439,817 Jun-11 292,563 U.K. Gilt 10 yr (Short) 63 11,859,455 Jun-11 (133,068) U.S. Treasury Bond 20 yr (Long) 78 9,374,625 Jun-11 21,102 U.S. Treasury Bond 30 yr (Long) 16 1,977,000 Jun-11 33,556 U.S. Treasury Bond 30 yr (Short) 4 494,250 Jun-11 (8,258) U.S. Treasury Note 2 yr (Long) 11 2,399,375 Jun-11 (1,083) U.S. Treasury Note 2 yr (Short) 182 39,698,750 Jun-11 (3,143) U.S. Treasury Note 5 yr (Long) 135 15,766,523 Jun-11 71,556 U.S. Treasury Note 5 yr (Short) 171 19,970,930 Jun-11 (128,364) U.S. Treasury Note 10 yr (Long) 163 19,402,094 Jun-11 132,518 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $2,492,377) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $877,000 Aug-11/4.7 $2,026 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 877,000 Aug-11/4.7 74,466 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 874,000 Aug-11/4.55 63,566 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 874,000 Aug-11/4.55 3,566 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,141,000 Aug-11/4.475 5,728 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,141,000 Aug-11/4.475 76,470 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,319,000 Jul-11/4.5475 98,002 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,319,000 Jul-11/4.5475 3,363 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,638,000 Jul-11/4.52 190,358 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,638,000 Jul-11/4.52 7,281 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,748,000 Aug-11/4.49 119,284 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,748,000 Aug-11/4.49 8,233 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.46 9,199 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.46 189,990 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.525 7,651 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.525 204,083 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 4,219,500 Jul-11/4.745 6,793 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 4,219,500 Jul-11/4.745 378,151 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 243,066 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 16,431 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $15,407,344) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 3 1/2s, TBA, April 1, 2041 $3,000,000 4/13/11 $2,819,297 FHLMC, 4s, TBA, April 1, 2041 3,000,000 4/13/11 2,945,859 FNMA, 5 1/2s, TBA, April 1, 2041 9,000,000 4/13/11 9,625,781 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. $1,329,400 $364 12/10/12 3 month USD-LIBOR-BBA 0.81% $4,350 400,000 3/4/41 3 month USD-LIBOR-BBA 4.335% 4,836 7,100,000 3/4/13 3 month USD-LIBOR-BBA 0.88625% 738 2,900,000 3/4/16 2.3875% 3 month USD-LIBOR-BBA (4,263) Credit Suisse International 2,996,500 (3,994) 3/14/16 3 month USD-LIBOR-BBA 2.35% (8,114) MXN 5,250,000 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (28,024) $1,854,700 161 2/24/20 3.54% 3 month USD-LIBOR-BBA (27,318) 1,036,500 132 2/24/21 3 month USD-LIBOR-BBA 3.69% 17,059 Deutsche Bank AG 10,082,000 (12,460) 2/3/14 2.25% 3 month USD-LIBOR-BBA (274,828) 10,503,300 (27,689) 3/10/19 3.58% 3 month USD-LIBOR-BBA (313,055) MXN 5,250,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (26,205) Goldman Sachs International $17,498,800 (98,924) 2/15/25 3 month USD-LIBOR-BBA 4.2% 499,630 JPMorgan Chase Bank, N.A. 3,762,800 454 2/16/13 3 month USD-LIBOR-BBA 1.04% 14,776 2,272,900 (996) 2/16/16 3 month USD-LIBOR-BBA 2.58% 27,373 2,595,300 3,936 2/16/21 3.76% 3 month USD-LIBOR-BBA (56,732) 2,051,100 12,667 2/16/41 4.49% 3 month USD-LIBOR-BBA (71,282) 784,800 2,415 2/18/41 4.43% 3 month USD-LIBOR-BBA (21,353) 12,010,300 (5,744) 3/11/13 3 month USD-LIBOR-BBA 0.91% (2,801) 10,000,000 12/6/12 3 month USD-LIBOR-BBA 0.78375% 26,287 2,600,000 1/4/21 3.4675% 3 month USD-LIBOR-BBA (8,133) 5,300,000 1/4/13 3 month USD-LIBOR-BBA 0.8575% 11,451 MXN 750,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (3,564) $2,052,600 (1,451) 1/31/21 3.51% 3 month USD-LIBOR-BBA (9,682) JPY 56,400,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (8,920) JPY 75,800,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 13,385 $6,700,000 2/7/13 3 month USD-LIBOR-BBA 0.916% 12,307 MXN 1,330,000 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (8,541) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $2,905,107 1/12/40 5.00% (1 month Synthetic TRS $36,624 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 92,299 1/12/40 5.00% (1 month Synthetic TRS 1,164 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. basket 36,321 3/28/12 (3 month USD- A basket 75,474 LIBOR-BBA) (CGPUTNAT) of common stocks $1,494 (F) 2/22/12 (1 month USD- MSCI Daily Total 48,479 LIBOR-BBA plus Return Net 0.45%) Brazil USD Index 1,431 (F) 2/22/12 (1 month USD- MSCI Daily Total 46,422 LIBOR-BBA plus Return Net 0.50%) Brazil USD Index 406 (F) 2/22/12 (1 month USD- MSCI Daily Total 13,161 LIBOR-BBA plus Return Net 0.50%) Brazil USD Index Goldman Sachs International baskets 85 9/26/11 (1 month USD- A basket (383) LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks JPMorgan Chase Bank, N.A. shares 122,265 10/20/11 (3 month USD- iShares MSCI 209,976 LIBOR-BBA plus Emerging Markets 5 bp) Index Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ $(166,343) $7,393,000 6/20/16 500 bp $279 Citibank, N.A. DJ CDX NA IG Series 16 Version 1 Index BBB+ (4,758) 2,045,000 6/20/16 100 bp 575 Credit Suisse International DJ CDX NA HY Series 16 Version 1 Index B+ (90,957) 4,410,000 6/20/16 500 bp 8,435 DJ CMB NA CMBX AJ Index (120,890) 376,000 2/17/51 (96 bp) (44,181) Deutsche Bank AG DJ CDX NA HY Series 15 Version 1 Index B+ 5,625 180,000 12/20/15 500 bp 12,142 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 135,000 12/20/13 112 bp 1,322 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 90,000 9/20/13 715 bp 17,922 Universal Corp., 5.2%, 10/15/13 $115,000 3/20/15 (95 bp) 5,297 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- EUR 125,000 9/20/13 477 bp 14,264 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- EUR 125,000 9/20/13 535 bp 16,765 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $65,000 9/20/13 495 bp 5,205 Lighthouse International Co, SA, 8%, 4/30/14 Caa2 EUR 110,000 3/20/13 680 bp (80,149) Southern California Edison Co., 7 5/8%, 1/15/10 A3 $90,000 12/20/13 118.1 bp 983 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (67,096) 2,982,000 6/20/16 500 bp (301) Merrill Lynch International Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 145,000 12/20/13 113 bp 1,459 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 (3,736) EUR 314,000 12/20/14 (500 bp) (32,960) Universal Corp., 5.2%, 10/15/13 $345,000 3/20/13 (89 bp) 4,353 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNC Medium Term Notes Class C MTNI Medium Term Notes Class I OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $244,124,362. (b) The aggregate identified cost on a tax basis is $276,688,726, resulting in gross unrealized appreciation and depreciation of $30,617,843 and $5,385,133, respectively, or net unrealized appreciation of $25,232,710. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $14,789,156. The fund received cash collateral of $15,121,086 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $12,802 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $39,801,559 and $46,970,074, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $145,577,573 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, ADS or SDR, after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN, are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to equitize cash, and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund did not have any activity on purchased options contracts during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries, and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $123,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $781,298 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,645,894 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,525,187. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $9,628,172 $ $ Capital goods 8,050,201 Communication services 5,508,372 Conglomerates 2,860,468 Consumer cyclicals 15,233,893 44,226 170 Consumer staples 10,374,822 Energy 14,011,867 5,792 Financials 18,008,980 Health care 12,688,588 Miscellaneous 2,826 Technology 19,874,077 Transportation 1,490,355 Utilities and power 4,248,022 Total common stocks Asset-backed securities 4,944,145 Commodity linked notes 5,429,282 Convertible bonds and notes 218,239 138 Convertible preferred stocks 119,977 Corporate bonds and notes 39,433,504 38,307 Foreign government bonds and notes 11,292,395 Investment Companies 3,280,687 Mortgage-backed securities 12,642,108 Municipal bonds and notes 70,015 Preferred stocks 159,904 Senior loans 521,573 U.S. Government and Agency Mortgage Obligations 46,986,737 U.S. Treasury Obligations 21,663 Warrants 1,904 Short-term investments 30,546,290 24,183,737 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $866,872 $ Futures contracts (17,696) Written options (1,707,707) TBA sale commitments (15,390,937) Interest rate swap contracts (109,494) Total return swap contracts 430,917 Credit default contracts 379,565 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $488,938 $109,373 Foreign exchange contracts 1,391,449 524,577 Equity contracts 1,097,159 714,217 Interest rate contracts 1,069,078 2,854,096 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Equity Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Airlines (0.8%) Cathay Pacific Airways, Ltd. (Hong Kong) 434,000 $1,039,949 Qantas Airways, Ltd. (Australia) (NON) 417,257 942,821 Auto components (0.2%) Autoliv, Inc. (Sweden) 7,200 534,456 Automobiles (2.4%) Dongfeng Motor Group Co., Ltd. (China) 1,126,000 1,916,473 Fiat SpA (Italy) 60,644 550,291 Ford Motor Co. (NON) 32,200 480,102 Kia Motors Corp. (South Korea) 25,225 1,586,695 Nissan Motor Co., Ltd. (Japan) 162,500 1,443,488 Chemicals (4.2%) Agrium, Inc. (Canada) 13,700 1,266,193 Ashland, Inc. (S) 61,095 3,528,847 BASF SE (Germany) 21,215 1,838,612 CF Industries Holdings, Inc. 4,200 574,518 Honam Petrochemical Corp. (South Korea) 6,204 2,191,577 Nitto Denko Corp. (Japan) 19,300 1,024,470 Commercial banks (5.8%) Banco Santander Brasil (Unit) (Brazil) 279,700 3,395,292 BNP Paribas SA (France) 25,859 1,895,175 Bond Street Holdings, LLC 144A Class A (F)(NON) 7,244 148,502 Sberbank OJSC (Russia) (NON) 540,044 2,029,485 Wells Fargo & Co. 220,302 6,983,573 Commercial services and supplies (1.9%) R. R. Donnelley & Sons Co. 251,700 4,762,164 Communications equipment (1.4%) Research in Motion, Ltd. (Canada) (NON) 31,700 1,794,272 HTC Corp. (Taiwan) 44,000 1,720,708 Computers and peripherals (0.2%) Asustek Computer, Inc. (Taiwan) 51,000 441,382 Construction and engineering (1.1%) Aveng, Ltd. (South Africa) 237,930 1,255,143 KBR, Inc. 38,600 1,457,922 Consumer finance (2.1%) Capital One Financial Corp. 98,700 5,128,452 Diversified financial services (2.4%) Criteria Caixacorp SA (Spain) 199,747 1,411,730 ING Groep NV ADR (Netherlands) (NON) (S) 60,200 765,142 JPMorgan Chase & Co. 86,100 3,969,210 Diversified telecommunication services (2.8%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 74,200 3,335,785 Verizon Communications, Inc. (S) 95,600 3,684,424 Electrical equipment (3.3%) Mitsubishi Electric Corp. (Japan) 527,000 6,229,104 Schneider Electric SA (France) 11,347 1,943,265 Electronic equipment, instruments, and components (0.9%) Vishay Intertechnology, Inc. (NON) 124,805 2,214,041 Energy equipment and services (2.7%) National Oilwell Varco, Inc. (S) 30,900 2,449,443 Oceaneering International, Inc. (NON) 25,770 2,305,127 Oil States International, Inc. (NON) 24,200 1,842,588 Food products (1.0%) Corn Products International, Inc. 45,660 2,366,101 Health-care providers and services (4.4%) Aetna, Inc. 186,400 6,976,952 UnitedHealth Group, Inc. 88,200 3,986,640 Hotels, restaurants, and leisure (1.3%) Compass Group PLC (United Kingdom) 315,972 2,845,326 Kangwon Land, Inc. (South Korea) 17,760 412,044 Household durables (0.2%) Garmin, Ltd. 14,000 474,040 Household products (0.5%) Reckitt Benckiser Group PLC (United Kingdom) 24,981 1,285,106 Insurance (4.1%) Allied World Assurance Company Holdings, Ltd. 11,500 720,935 Aviva PLC (United Kingdom) 321,515 2,235,611 AXA SA (France) 235,455 4,930,107 Hartford Financial Services Group, Inc. (The) 42,300 1,139,139 Prudential Financial, Inc. 21,000 1,293,180 Internet software and services (0.7%) Telecity Group PLC (United Kingdom) (NON) 214,683 1,753,866 IT Services (1.8%) Accenture PLC Class A 71,100 3,908,367 Computer Sciences Corp. 12,800 623,744 Leisure equipment and products (0.4%) Sankyo Co., Ltd. (Japan) 21,200 1,088,325 Machinery (0.8%) ANDRITZ AG (Austria) (S) 12,190 1,138,852 Fiat Industrial SpA (Italy) (NON) 60,644 872,370 Media (2.2%) DIRECTV Class A (NON) 53,900 2,522,520 Fuji Media Holdings, Inc. (Japan) 631 884,068 Vivendi (France) 68,934 1,972,478 Metals and mining (4.9%) BHP Billiton, Ltd. (Australia) 23,283 1,123,625 First Quantum Minerals, Ltd. (Canada) 5,400 699,151 Fortescue Metals Group, Ltd. (Australia) 423,134 2,811,287 Freeport-McMoRan Copper & Gold, Inc. Class B 19,600 1,088,780 Rio Tinto PLC (United Kingdom) 42,570 2,994,928 Vedanta Resources PLC (United Kingdom) 40,247 1,538,281 Xstrata PLC (United Kingdom) 85,318 1,997,138 Oil, gas, and consumable fuels (13.0%) Chevron Corp. 84,195 9,045,069 CNOOC, Ltd. (China) 234,000 589,587 Gazprom OAO (Russia) 665,481 5,364,316 GS Holdings (South Korea) 11,122 946,985 Inpex Holdings, Inc. (Japan) 250 1,898,772 Lukoil OAO ADR (Russia) 53,076 3,802,895 Nexen, Inc. (Canada) 53,266 1,329,038 Occidental Petroleum Corp. 29,300 3,061,557 OMV AG (Austria) 17,210 779,362 Petroleo Brasileiro SA ADR (Brazil) 17,100 691,353 Sunoco, Inc. 39,700 1,809,923 Surgutneftegaz ADR (Russia) 126,346 1,373,381 Tatneft 144A ADR (Russia) (S) 35,344 1,561,851 Paper and forest products (1.9%) Domtar Corp. (Canada) (S) 50,238 4,610,844 Pharmaceuticals (7.1%) Astellas Pharma, Inc. (Japan) 60,100 2,228,069 AstraZeneca PLC (United Kingdom) 28,470 1,309,533 Eli Lilly & Co. (S) 60,200 2,117,234 Forest Laboratories, Inc. (NON) 15,000 484,500 Pfizer, Inc. 374,703 7,610,218 Sanofi-Aventis (France) 54,620 3,837,436 Real estate investment trusts (REITs) (0.3%) CommonWealth REIT (R) 33,439 868,411 Real estate management and development (0.8%) Henderson Land Development Co., Ltd. (Hong Kong) 76,000 526,650 Hongkong Land Holdings, Ltd. (Hong Kong) 222,000 1,554,000 Road and rail (3.9%) Avis Budget Group, Inc. (NON) 95,865 1,716,942 Canadian National Railway Co. (Canada) 90,400 6,826,427 Seino Holdings Co., Ltd. (Japan) 148,000 1,118,729 Semiconductors and semiconductor equipment (3.1%) GT Solar International, Inc. (NON) (S) 139,400 1,486,004 Jusung Engineering Co., Ltd. (South Korea) (NON) 79,936 1,308,037 Macronix International Co., Ltd. (Taiwan) 2,802,130 1,858,145 Radiant Opto-Electronics Corp. (Taiwan) 511,000 1,228,562 Samsung Electronics Co., Ltd. (South Korea) 2,044 1,736,641 Software (4.0%) Adobe Systems, Inc. (NON) (S) 72,900 2,417,364 CA, Inc. 104,200 2,519,556 Intuit, Inc. (NON) 23,640 1,255,284 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 42,526 1,336,167 Microsoft Corp. 94,376 2,393,375 Specialty retail (1.6%) Industria de Diseno Textil (Inditex) SA (Spain) 34,453 2,770,133 Kingfisher PLC (United Kingdom) 289,997 1,145,671 Textiles, apparel, and luxury goods (2.0%) Christian Dior SA (France) 4,966 700,472 Coach, Inc. 40,352 2,099,918 LVMH Moet Hennessy Louis Vuitton SA (France) 13,755 2,181,812 Tobacco (2.7%) Philip Morris International, Inc. 104,200 6,838,646 Trading companies and distributors (2.2%) Mitsui & Co., Ltd. (Japan) 165,000 2,961,182 W.W. Grainger, Inc. (S) 17,700 2,436,936 Wireless telecommunication services (1.1%) China Mobile, Ltd. (China) 288,000 2,652,680 Total common stocks (cost $210,192,299) SHORT-TERM INVESTMENTS (9.2%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 18,599,674 $18,599,674 Putnam Money Market Liquidity Fund 0.13% (e) 3,554,353 3,554,353 SSgA Prime Money Market Fund 0.11% (i)(P) 250,000 250,000 U.S. Treasury Bills with an effective yield of 0.24%, October 20, 2011 (SEGSF) $96,000 95,892 U.S. Treasury Bills with an effective yield of 0.21%, June 2, 2011 (SEGSF) 75,000 74,965 U.S. Treasury Bills with an effective yield of 0.15%, November 17, 2011 (SEGSF) 199,000 198,797 Total short-term investments (cost $22,773,682) TOTAL INVESTMENTS Total investments (cost $232,965,981)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $133,621,296) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/20/11 $3,346,779 $3,270,532 $(76,247) British Pound Sell 4/20/11 12,047 12,240 193 Canadian Dollar Sell 4/20/11 1,352,581 1,343,151 (9,430) Euro Sell 4/20/11 911,398 884,028 (27,370) Norwegian Krone Sell 4/20/11 867,015 858,282 (8,733) Swedish Krona Sell 4/20/11 155,172 154,506 (666) Swiss Franc Buy 4/20/11 1,911,730 1,883,907 27,823 Barclays Bank PLC British Pound Sell 4/20/11 126,256 127,642 1,386 Euro Sell 4/20/11 896,350 869,728 (26,622) Hong Kong Dollar Sell 4/20/11 2,645,639 2,642,592 (3,047) Japanese Yen Buy 4/20/11 1,256,136 1,277,470 (21,334) Norwegian Krone Buy 4/20/11 17,381 17,220 161 Swedish Krona Buy 4/20/11 1,127,208 1,124,373 2,835 Swiss Franc Buy 4/20/11 471,166 464,069 7,097 Citibank, N.A. Australian Dollar Buy 4/20/11 1,201,005 1,173,780 27,225 British Pound Sell 4/20/11 818,735 831,901 13,166 Canadian Dollar Buy 4/20/11 1,150,112 1,142,591 7,521 Danish Krone Buy 4/20/11 1,167,118 1,146,140 20,978 Euro Buy 4/20/11 2,096,073 2,033,332 62,741 Hong Kong Dollar Buy 4/20/11 514,713 514,133 580 Norwegian Krone Sell 4/20/11 663,437 657,071 (6,366) Singapore Dollar Sell 4/20/11 916,462 912,303 (4,159) Swedish Krona Sell 4/20/11 255,559 254,726 (833) Swiss Franc Buy 4/20/11 3,664,004 3,610,251 53,753 Credit Suisse AG Australian Dollar Sell 4/20/11 349,957 342,102 (7,855) British Pound Sell 4/20/11 822,750 835,869 13,119 Canadian Dollar Buy 4/20/11 306,800 304,832 1,968 Euro Buy 4/20/11 1,566,128 1,518,731 47,397 Japanese Yen Buy 4/20/11 2,936,298 2,985,381 (49,083) Norwegian Krone Buy 4/20/11 2,780,722 2,752,863 27,859 Swedish Krona Buy 4/20/11 20,636 20,551 85 Swiss Franc Buy 4/20/11 1,009,890 995,289 14,601 Deutsche Bank AG Australian Dollar Sell 4/20/11 2,729,725 2,666,890 (62,835) Canadian Dollar Sell 4/20/11 25,799 25,623 (176) Euro Buy 4/20/11 3,181,517 3,085,860 95,657 Swedish Krona Buy 4/20/11 366,700 364,803 1,897 Swiss Franc Buy 4/20/11 305,270 300,847 4,423 Goldman Sachs International Australian Dollar Buy 4/20/11 1,414,310 1,382,157 32,153 British Pound Buy 4/20/11 68,107 69,197 (1,090) Euro Sell 4/20/11 468,192 454,177 (14,015) Japanese Yen Sell 4/20/11 1,088,367 1,106,891 18,524 Norwegian Krone Sell 4/20/11 4,104,773 4,059,864 (44,909) Swedish Krona Buy 4/20/11 378,802 377,167 1,635 HSBC Bank USA, National Association Australian Dollar Sell 4/20/11 3,846,835 3,760,164 (86,671) British Pound Buy 4/20/11 2,681,248 2,724,143 (42,895) Euro Sell 4/20/11 5,126,401 4,973,821 (152,580) Hong Kong Dollar Sell 4/20/11 1,132,306 1,131,054 (1,252) Norwegian Krone Buy 4/20/11 2,234,120 2,211,261 22,859 Swiss Franc Sell 4/20/11 553,568 545,230 (8,338) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 5,741,133 5,610,838 130,295 British Pound Buy 4/20/11 2,963,155 3,010,421 (47,266) Canadian Dollar Sell 4/20/11 526,503 523,000 (3,503) Euro Sell 4/20/11 3,634,661 3,525,917 (108,744) Hong Kong Dollar Buy 4/20/11 560,895 560,277 618 Japanese Yen Buy 4/20/11 478 486 (8) Norwegian Krone Buy 4/20/11 188,677 186,825 1,852 Singapore Dollar Buy 4/20/11 2,702,111 2,689,934 12,177 Swedish Krona Sell 4/20/11 36,910 36,779 (131) Swiss Franc Sell 4/20/11 2,112,879 2,081,210 (31,669) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 5,082,701 4,959,832 122,869 British Pound Buy 4/20/11 1,505,110 1,529,053 (23,943) Canadian Dollar Sell 4/20/11 272,023 270,123 (1,900) Euro Sell 4/20/11 1,204,834 1,168,236 (36,598) Israeli Shekel Buy 4/20/11 317,608 305,738 11,870 Japanese Yen Sell 4/20/11 10,335,005 10,512,358 177,353 Swedish Krona Buy 4/20/11 545,966 543,776 2,190 Swiss Franc Buy 4/20/11 1,969,794 1,941,063 28,731 State Street Bank and Trust Co. Australian Dollar Sell 4/20/11 912,184 891,156 (21,028) Canadian Dollar Buy 4/20/11 627,531 623,155 4,376 Euro Sell 4/20/11 2,005,927 1,946,350 (59,577) Israeli Shekel Buy 4/20/11 317,579 305,729 11,850 Norwegian Krone Sell 4/20/11 905,815 896,595 (9,220) Swedish Krona Buy 4/20/11 1,735,874 1,729,749 6,125 UBS AG Australian Dollar Sell 4/20/11 800,566 782,243 (18,323) British Pound Buy 4/20/11 3,068,528 3,117,892 (49,364) Canadian Dollar Buy 4/20/11 342,609 340,209 2,400 Euro Buy 4/20/11 1,191,064 1,155,462 35,602 Israeli Shekel Buy 4/20/11 317,579 305,576 12,003 Norwegian Krone Buy 4/20/11 2,331,020 2,304,857 26,163 Swedish Krona Sell 4/20/11 69,616 69,288 (328) Swiss Franc Buy 4/20/11 1,679,149 1,654,515 24,634 Westpac Banking Corp. Australian Dollar Buy 4/20/11 3,296,918 3,221,314 75,604 British Pound Sell 4/20/11 1,842,916 1,872,359 29,443 Canadian Dollar Buy 4/20/11 1,627,803 1,617,398 10,405 Euro Sell 4/20/11 4,710,025 4,568,677 (141,348) Japanese Yen Sell 4/20/11 552,695 562,171 9,476 Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $248,709,869. (b) The aggregate identified cost on a tax basis is $233,914,899, resulting in gross unrealized appreciation and depreciation of $38,649,888 and $5,638,057, respectively, or net unrealized appreciation of $33,011,831. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $18,148,955. The fund received cash collateral of $18,599,674 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,441 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $15,228,290 and $15,946,606, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $557,255 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 47.0% Japan 9.0 France 7.0 United Kingdom 6.9 Canada 6.7 Russia 5.7 South Korea 3.3 Taiwan 2.1 China 2.1 Australia 2.0 Hong Kong 1.8 Spain 1.7 Brazil 1.6 Austria 0.8 Germany 0.7 Italy 0.6 Other 1.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $110,000 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $540,818 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $179,885. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $25,608,312 $ $ Consumer staples 10,489,853 Energy 38,851,247 Financials 38,846,092 148,502 Health care 28,550,582 Industrials 34,701,806 Information technology 29,995,515 Materials 27,288,251 Telecommunication services 9,672,889 Total common stocks Short-term investments 3,804,353 18,969,328 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $34,216 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,243,672 $1,209,456 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Health Care Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (98.9%)(a) Shares Value Biotechnology (27.5%) Acorda Therapeutics, Inc. (NON) (S) 24,500 $568,400 Amarin Corp. PLC ADR (United Kingdom) (NON) (S) 49,500 361,350 Amgen, Inc. (NON) 30,200 1,614,190 Amylin Pharmaceuticals, Inc. (NON) 30,900 351,333 Arqule, Inc. (NON) 62,995 451,044 AVEO Pharmaceuticals, Inc. (NON) 63,885 855,420 BioMarin Pharmaceuticals, Inc. (NON) (S) 31,600 794,108 CSL, Ltd. (Australia) 36,967 1,369,041 Celgene Corp. (NON) 92,900 5,344,537 Actelion NV (Switzerland) (NON) 8,348 481,466 Pharmasset, Inc. (NON) (S) 11,398 897,137 Chelsea Therapeutics International, Ltd. (NON) 57,426 223,961 Codexis, Inc. (NON) 29,178 346,051 Cubist Pharmaceuticals, Inc. (NON) 10,600 267,544 Dendreon Corp. (NON) (S) 118,900 4,450,427 Dyax Corp. (NON) 107,156 172,521 Genzyme Corp. (NON) 74,700 5,688,405 Human Genome Sciences, Inc. (NON) (S) 107,700 2,956,366 Incyte Corp., Ltd. (NON) 7,400 117,290 Ironwood Pharmaceuticals, Inc. (NON) 53,994 755,916 Momenta Pharmaceuticals, Inc. (NON) (S) 40,200 637,170 United Therapeutics Corp. (NON) (S) 40,400 2,707,608 Vertex Pharmaceuticals, Inc. (NON) (S) 15,200 728,536 Food and staples retail (0.9%) CVS Caremark Corp. 29,000 995,280 Food products (0.1%) Mead Johnson Nutrition Co. Class A 3,100 179,583 Health-care equipment and supplies (15.9%) Baxter International, Inc. 92,900 4,995,233 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 10,210 178,777 China Medical Technologies, Inc. ADR (China) (NON) (S) 99,000 1,152,360 Covidien PLC (Ireland) 83,100 4,316,214 Edwards Lifesciences Corp. (NON) 8,530 742,110 Medtronic, Inc. 94,800 3,730,380 Microport Scientific Corp. (China) (NON) 72,000 50,721 Smith & Nephew PLC (United Kingdom) 32,107 362,629 St. Jude Medical, Inc. (NON) 22,600 1,158,476 Synthes, Inc. (Switzerland) 7 949 West Pharmaceutical Services, Inc. (S) 20,200 904,354 Zimmer Holdings, Inc. (NON) 15,800 956,374 Health-care providers and services (12.3%) Aetna, Inc. 81,200 3,039,316 AmerisourceBergen Corp. (S) 52,300 2,068,988 Cardinal Health, Inc. 23,100 950,103 CIGNA Corp. 41,100 1,819,908 Coventry Health Care, Inc. (NON) 13,200 420,948 Express Scripts, Inc. (NON) 13,000 722,930 Fresenius Medical Care AG & Co. KGaA (Germany) 8,036 540,792 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 2,213 149,422 McKesson Corp. 9,800 774,690 Quest Diagnostics, Inc. 29,800 1,720,056 Sinopharm Group Co. (China) 34,800 123,471 WellPoint, Inc. 28,300 1,975,057 Life sciences tools and services (4.7%) Sequenom, Inc. (NON) (S) 29,600 187,368 Agilent Technologies, Inc. (NON) (S) 2,700 120,906 Life Technologies Corp. (NON) 41,100 2,154,462 Thermo Fisher Scientific, Inc. (NON) 28,000 1,555,400 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 36,858 569,825 Complete Genomics, Inc. (NON) (S) 34,100 307,923 ShangPharma Corp. ADR (China) (NON) (S) 50,212 608,067 Personal products (0.4%) Synutra International, Inc. (NON) (S) 37,276 428,674 Pharmaceuticals (37.1%) Abbott Laboratories 91,100 4,468,455 Astellas Pharma, Inc. (Japan) 34,300 1,271,594 Bayer AG (Germany) 10,653 826,583 GlaxoSmithKline PLC (United Kingdom) 128,623 2,458,051 Johnson & Johnson 91,000 5,391,750 Hospira, Inc. (NON) 29,400 1,622,880 Auxilium Pharmaceuticals, Inc. (NON) (S) 106,100 2,277,967 Merck & Co., Inc. 111,300 3,674,013 Mitsubishi Tanabe Pharma (Japan) 23,900 388,361 Novartis AG (Switzerland) 65,286 3,549,461 Pfizer, Inc. 440,315 8,942,798 Roche Holding AG (Switzerland) 4,070 582,729 Sanofi-Aventis (France) 36,631 2,573,583 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (NON) 204,000 124,566 Somaxon Pharmaceuticals, Inc. (NON) (S) 211,300 597,979 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 84,706 4,249,700 Watson Pharmaceuticals, Inc. (NON) 4,500 252,045 Total common stocks (cost $94,215,148) SHORT-TERM INVESTMENTS (15.2%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 17,146,809 $17,146,809 Putnam Money Market Liquidity Fund 0.13% (e) 463,342 463,342 SSgA Prime Money Market Fund 0.11% (i)(P) 120,000 120,000 U.S. Treasury Bills for an effectice yield 0.20%, June 2, 2011 $40,000 39,981 Total short-term investments (cost $17,770,137) TOTAL INVESTMENTS Total investments (cost $111,985,285)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $14,144,583) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 4/20/11 $3,830,285 $3,715,257 $115,028 Citibank, N.A. British Pound Buy 4/20/11 3,233,496 3,285,495 (51,999) Danish Krone Buy 4/20/11 1,785,160 1,753,072 32,088 Credit Suisse AG Japanese Yen Buy 4/20/11 2,072,453 2,107,096 (34,643) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 1,863,678 1,821,688 41,990 JPMorgan Chase Bank, N.A. Swiss Franc Buy 4/20/11 1,484,221 1,461,975 22,246 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $116,692,328. (b) The aggregate identified cost on a tax basis is $112,960,647, resulting in gross unrealized appreciation and depreciation of $24,050,035 and $3,886,468, respectively, or net unrealized appreciation of $20,163,567. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $16,964,193. The fund received cash collateral of $17,146,809 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $346 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,185,000 and $6,960,657, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $58,053 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 77.4 % Switzerland 4.0 Ireland 3.7 Israel 3.7 United Kingdom 2.7 China 2.4 France 2.2 Japan 1.4 Germany 1.3 Australia 1.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge against foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $54,554 on derivative contracts subject to the Master Agreements. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $1,603,537 $ $ Health care 113,750,545 Total common stocks Short-term investments 583,342 17,186,790 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 124,710 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $211,352 $86,642 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Utilities Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (97.3%)(a) Shares Value Air freight and logistics (1.3%) Deutsche Post AG (Germany) 106,952 $ 1,931,878 Electric utilities (44.0%) American Electric Power Co., Inc. 143,794 5,052,921 E.ON AG (Germany) 284,887 8,718,134 EDF (France) 99,388 4,123,992 Edison International 107,615 3,937,633 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 424,000 2,003,085 Endesa SA (Spain) 80,399 2,496,340 Entergy Corp. (S) 56,614 3,805,027 Fortum OYJ (Finland) (S) 179,124 6,094,586 Great Plains Energy, Inc. (S) 98,500 1,971,970 Power Assets Holdings, Ltd. (Hong Kong) 634,500 4,241,419 Iberdrola SA (Spain) 246,298 2,146,100 ITC Holdings Corp. 20,200 1,411,980 Kansai Electric Power, Inc. (Japan) 67,100 1,462,664 Kyushu Electric Power Co., Inc. (Japan) 65,100 1,273,321 Northeast Utilities 34,104 1,179,998 NV Energy, Inc. 150,258 2,237,342 Verbund AG (Austria) (S) 33,517 1,492,129 Pepco Holdings, Inc. (S) 50,000 932,500 Pinnacle West Capital Corp. 45,897 1,963,933 PPL Corp. (S) 173,147 4,380,619 Terna SPA (Italy) 446,128 2,140,044 Gas utilities (10.5%) Questar Corp. 65,600 1,144,720 Snam Rete Gas SpA (Italy) 879,498 4,953,261 Tokyo Gas Co., Ltd. (Japan) 1,587,000 7,258,787 UGI Corp. 53,500 1,760,150 Independent power producers and energy traders (5.6%) Calpine Corp. (NON) 53,400 847,458 AES Corp. (The) (NON) 397,007 $5,161,091 International Power PLC (United Kingdom) 404,412 2,001,163 Multi-utilities (33.5%) Centrica PLC (United Kingdom) 1,233,365 6,445,898 CMS Energy Corp. (S) 211,167 4,147,320 AGL Energy, Ltd. (Australia) (S) 151,164 2,242,112 Alliant Energy Corp. (S) 41,458 1,613,960 Ameren Corp. 229,428 6,440,044 OGE Energy Corp. 21,300 1,076,928 PG&E Corp. 152,879 6,754,194 Wisconsin Energy Corp. 53,608 1,635,044 National Grid PLC (United Kingdom) 422,343 4,030,505 GDF Suez (France) 220,759 9,012,802 Sempra Energy (S) 69,737 3,730,930 United Utilities Group PLC (United Kingdom) 95,988 912,178 Water utilities (2.4%) American Water Works Co., Inc. 72,212 2,025,547 Northumbrian Water Group PLC (United Kingdom) 113,489 605,705 Severn Trent PLC (United Kingdom) 34,003 798,133 Total common stocks (cost $106,342,040) CONVERTIBLE PREFERRED STOCKS (1.5%)(a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 11,115 $712,916 PPL Corp. $4.75 cv. pfd. 28,398 1,501,402 Total convertible preferred stocks (cost $2,165,745) SHORT-TERM INVESTMENTS (14.9%)(a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.23%, November 17, 2011 (SEGSF) $110,000 $109,888 U.S. Treasury Bills with an effective yield of 0.26%, October 20, 2011 (SEGSF) 110,000 109,876 Putnam Cash Collateral Pool, LLC 0.19% (d) 19,426,473 19,426,473 Putnam Money Market Liquidity Fund 0.13% (e) 1,652,914 1,652,914 Total short-term investments (cost $21,299,070) TOTAL INVESTMENTS Total investments (cost $132,922,102)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $43,347,253) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/20/11 $479,057 $468,143 $(10,914) British Pound Sell 4/20/11 887,645 901,816 14,171 Euro Sell 4/20/11 1,146,062 1,111,644 (34,418) Barclays Bank PLC British Pound Sell 4/20/11 429,526 436,450 6,924 Euro Buy 4/20/11 1,063,298 1,031,718 31,580 Hong Kong Dollar Sell 4/20/11 468,119 467,580 (539) Japanese Yen Buy 4/20/11 210,032 216,066 (6,034) Citibank, N.A. British Pound Sell 4/20/11 2,027,159 2,059,759 32,600 Euro Buy 4/20/11 608,166 589,962 18,204 Hong Kong Dollar Sell 4/20/11 2,044,078 2,041,776 (2,302) Credit Suisse AG British Pound Buy 4/20/11 2,955,444 2,996,597 (41,153) Euro Buy 4/20/11 3,782,444 3,667,973 114,471 Japanese Yen Buy 4/20/11 1,564,889 1,599,932 (35,043) Deutsche Bank AG Euro Sell 4/20/11 600,926 582,859 (18,067) Goldman Sachs International Australian Dollar Sell 4/20/11 820,014 801,372 (18,642) Euro Buy 4/20/11 966,763 937,826 28,937 Japanese Yen Buy 4/20/11 2,676,751 2,797,317 (120,566) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 437,472 427,615 9,857 British Pound Buy 4/20/11 987,718 1,003,520 (15,802) Euro Sell 4/20/11 1,101,627 1,068,839 (32,788) Hong Kong Dollar Buy 4/20/11 2,001,637 1,999,425 2,212 JPMorgan Chase Bank, N.A. British Pound Sell 4/20/11 77,263 78,496 1,233 Canadian Dollar Buy 4/20/11 2,153,171 2,138,848 14,323 Euro Sell 4/20/11 919,206 891,705 (27,501) Hong Kong Dollar Buy 4/20/11 368,658 368,253 405 Japanese Yen Buy 4/20/11 414,151 421,234 (7,083) Royal Bank of Scotland PLC (The) British Pound Sell 4/20/11 2,596,917 2,638,228 41,311 Euro Sell 4/20/11 417,653 404,966 (12,687) Japanese Yen Buy 4/20/11 733,130 754,084 (20,954) State Street Bank and Trust Co. Australian Dollar Sell 4/20/11 355,853 347,650 (8,203) Euro Sell 4/20/11 2,789,275 2,768,998 (20,277) UBS AG British Pound Buy 4/20/11 871,100 885,114 (14,014) Euro Buy 4/20/11 2,748,106 2,665,964 82,142 Westpac Banking Corp. British Pound Buy 4/20/11 824,839 838,017 (13,178) Euro Buy 4/20/11 587,582 569,949 17,633 Japanese Yen Buy 4/20/11 357,343 367,558 (10,215) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $143,420,188. (b) The aggregate identified cost on a tax basis is $133,861,631, resulting in gross unrealized appreciation and depreciation of $31,793,757 and $2,546,374, respectively, or net unrealized appreciation of $29,247,383. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $18,772,318. The fund received cash collateral of $19,426,473 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $347 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $9,777,595 and $8,124,681, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $318,879 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 47.0% United Kingdom 10.3 France 9.1 Germany 7.4 Japan 7.0 Italy 4.9 Hong Kong 4.3 Finland 4.2 Spain 3.2 Australia 1.6 Austria 1.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $130,000 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $248,885 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $129,837. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Industrials $1,931,878 $ $ Utilities 137,663,667 Total common stocks Convertible preferred stocks 2,214,318 Short-term investments 1,652,914 19,646,237 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(54,377) $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $416,003 $470,380 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth and Income Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.2%)(a) Shares Value Aerospace and defense (3.8%) Embraer SA ADR (Brazil) 43,500 $1,465,950 General Dynamics Corp. 84,900 6,499,944 Goodrich Corp. 16,200 1,385,586 Honeywell International, Inc. (S) 190,200 11,356,842 Huntington Ingalls Industries, Inc. (NON) 29,883 1,240,144 L-3 Communications Holdings, Inc. (S) 101,600 7,956,296 Northrop Grumman Corp. 179,300 11,243,903 Precision Castparts Corp. 24,800 3,650,064 Raytheon Co. 56,300 2,863,981 Safran SA (France) 127,034 4,499,042 United Technologies Corp. 35,200 2,979,680 Airlines (0.5%) Delta Air Lines, Inc. (NON) 424,500 4,160,100 United Continental Holdings, Inc. (NON) 134,400 3,089,856 Automobiles (0.4%) Dongfeng Motor Group Co., Ltd. (China) 770,000 1,310,554 Ford Motor Co. (NON) 80,600 1,201,746 General Motors Co. (NON) 105,100 3,261,253 Beverages (0.6%) Coca-Cola Co. (The) 85,100 5,646,385 Coca-Cola Enterprises, Inc. 107,800 2,942,940 Biotechnology (0.8%) Amgen, Inc. (NON) 112,700 6,023,815 Genzyme Corp. (NON) 70,000 5,330,500 Building products (0.3%) Masco Corp. (S) 136,900 1,905,648 Owens Corning, Inc. (NON) 80,900 2,911,591 Capital markets (3.8%) Bank of New York Mellon Corp. (The) 476,100 14,221,107 Goldman Sachs Group, Inc. (The) 85,669 13,575,966 KKR & Co. LP 259,698 4,261,644 Morgan Stanley 380,264 10,388,812 State Street Corp. 270,600 12,160,764 Chemicals (2.0%) CF Industries Holdings, Inc. 10,900 1,491,011 Dow Chemical Co. (The) 263,600 9,950,900 E.I. du Pont de Nemours & Co. 119,400 6,563,418 Huntsman Corp. 326,000 5,665,880 LyondellBasell Industries NV Class A (Netherlands) (NON) 135,500 5,359,025 Commercial banks (4.6%) Barclays PLC (United Kingdom) 297,134 1,324,956 First Horizon National Corp. (S) 256,100 2,870,881 PNC Financial Services Group, Inc. 117,800 7,420,222 SunTrust Banks, Inc. 267,300 7,708,932 U.S. Bancorp 319,900 8,454,957 Wells Fargo & Co. 1,206,420 38,243,514 Commercial services and supplies (0.2%) R. R. Donnelley & Sons Co. 122,800 2,323,376 Communications equipment (1.9%) Cisco Systems, Inc. (NON) 689,300 11,821,495 Harris Corp. (S) 92,400 4,583,040 Motorola Solutions, Inc. (NON) 47,842 2,138,059 Qualcomm, Inc. 162,300 8,898,909 Computers and peripherals (2.0%) Hewlett-Packard Co. 458,510 18,785,155 SanDisk Corp. (NON) 143,700 6,623,133 Seagate Technology (NON) 194,600 2,802,240 Construction and engineering (0.7%) Fluor Corp. (S) 84,200 6,202,172 Foster Wheeler AG (Switzerland) (NON) 110,200 4,145,724 Consumer finance (0.4%) Discover Financial Services 209,600 5,055,552 Diversified consumer services (0.3%) Apollo Group, Inc. Class A (NON) 114,300 4,767,453 Diversified financial services (7.2%) Bank of America Corp. 2,586,845 34,482,644 Citigroup, Inc. (NON) 3,634,500 16,064,490 JPMorgan Chase & Co. 1,156,058 53,294,274 Diversified telecommunication services (4.4%) AT&T, Inc. 804,400 24,614,640 Verizon Communications, Inc. 1,004,000 38,694,160 Electric utilities (1.8%) American Electric Power Co., Inc. 163,041 5,729,261 Edison International 169,200 6,191,028 Entergy Corp. 72,922 4,901,088 Great Plains Energy, Inc. (S) 222,700 4,458,454 NV Energy, Inc. 107,900 1,606,631 PPL Corp. (S) 110,400 2,793,120 Electrical equipment (0.9%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) (S) 143,120 1,475,567 Emerson Electric Co. 197,000 11,510,710 Electronic equipment, instruments, and components (0.5%) Elster Group SE ADR (Germany) (NON) 103,100 1,675,375 Jabil Circuit, Inc. 192,200 3,926,646 Yokogawa Electric Corp. (Japan) 180,379 1,376,508 Energy equipment and services (3.0%) Halliburton Co. (S) 55,100 2,746,184 Helix Energy Solutions Group, Inc. (NON) (S) 189,900 3,266,280 National Oilwell Varco, Inc. 136,500 10,820,355 Schlumberger, Ltd. 168,289 15,694,632 Transocean, Ltd. (Switzerland) (NON) (S) 90,300 7,038,885 Weatherford International, Ltd. (Switzerland) (NON) 163,814 3,702,196 Food and staples retail (1.2%) CVS Caremark Corp. 188,500 6,469,320 SUPERVALU, Inc. (S) 280,700 2,506,651 Wal-Mart Stores, Inc. 172,680 8,987,994 Food products (0.3%) Kraft Foods, Inc. Class A 115,313 3,616,216 Health-care equipment and supplies (2.7%) Baxter International, Inc. 297,200 15,980,444 Boston Scientific Corp. (NON) (S) 901,730 6,483,439 Covidien PLC (Ireland) 167,454 8,697,561 Medtronic, Inc. 199,900 7,866,065 Health-care providers and services (2.8%) Aetna, Inc. 316,900 11,861,567 AmerisourceBergen Corp. (S) 106,000 4,193,360 CIGNA Corp. 215,600 9,546,768 Lincare Holdings, Inc. (S) 84,200 2,497,372 WellPoint, Inc. 166,500 11,620,035 Hotels, restaurants, and leisure (0.7%) Domino's Pizza, Inc. (NON) 91,100 1,678,973 McDonald's Corp. 48,100 3,659,929 Wyndham Worldwide Corp. 160,339 5,100,384 Household durables (0.6%) D.R. Horton, Inc. (S) 218,300 2,543,195 Newell Rubbermaid, Inc. 238,900 4,570,157 Toll Brothers, Inc. (NON) (S) 103,600 2,048,172 Household products (1.8%) Colgate-Palmolive Co. 55,600 4,490,256 Energizer Holdings, Inc. (NON) (S) 54,200 3,856,872 Kimberly-Clark Corp. (S) 56,700 3,700,809 Procter & Gamble Co. (The) 223,600 13,773,760 Independent power producers and energy traders (0.4%) AES Corp. (The) (NON) 443,700 5,768,100 Industrial conglomerates (3.6%) General Electric Co. 1,827,070 36,632,754 Tyco International, Ltd. 351,475 15,735,536 Insurance (6.1%) ACE, Ltd. 157,400 10,183,780 Aflac, Inc. 222,900 11,764,662 Allstate Corp. (The) 360,600 11,459,868 Assured Guaranty, Ltd. (Bermuda) 329,267 4,906,078 Chubb Corp. (The) 151,117 9,264,983 Everest Re Group, Ltd. 51,600 4,550,088 Hartford Financial Services Group, Inc. (The) 308,900 8,318,677 Marsh & McLennan Cos., Inc. 129,700 3,866,357 MetLife, Inc. 280,513 12,547,346 Prudential Financial, Inc. 77,900 4,797,082 Travelers Cos., Inc. (The) 50,100 2,979,948 XL Group PLC 157,600 3,876,960 IT Services (0.9%) Alliance Data Systems Corp. (NON) 50,200 4,311,678 IBM Corp. 35,900 5,854,213 Unisys Corp. (NON) 100,888 3,149,723 Leisure equipment and products (0.1%) Hasbro, Inc. 32,900 1,541,036 Machinery (2.9%) Bucyrus International, Inc. Class A 84,100 7,690,945 Deere & Co. 23,700 2,296,293 Eaton Corp. 39,800 2,206,512 Illinois Tool Works, Inc. 96,200 5,167,864 Ingersoll-Rand PLC 226,500 10,942,215 Lonking Holdings, Ltd. (China) 2,093,000 1,471,746 Parker Hannifin Corp. 129,863 12,295,429 Media (5.5%) CBS Corp. Class B 241,400 6,044,656 Comcast Corp. Class A 681,000 16,834,320 DIRECTV Class A (NON) 200,135 9,366,318 DISH Network Corp. Class A (NON) 362,900 8,840,244 Time Warner Cable, Inc. 96,948 6,916,270 Time Warner, Inc. 379,100 13,533,870 Viacom, Inc. Class B 133,000 6,187,160 Walt Disney Co. (The) 265,600 11,444,704 Metals and mining (1.6%) Alcoa, Inc. (S) 182,700 3,224,655 Freeport-McMoRan Copper & Gold, Inc. Class B 157,552 8,752,014 Newmont Mining Corp. 42,000 2,292,360 Nucor Corp. 98,400 4,528,368 Steel Dynamics, Inc. (S) 206,100 3,868,497 Multiline retail (0.4%) Macy's, Inc. (S) 52,500 1,273,650 Target Corp. 95,200 4,760,952 Multi-utilities (1.1%) Ameren Corp. 237,600 6,669,432 CMS Energy Corp. 111,200 2,183,968 PG&E Corp. 169,500 7,488,510 Oil, gas, and consumable fuels (12.7%) Apache Corp. 123,803 16,208,289 BP PLC ADR (United Kingdom) 117,446 5,184,066 Chevron Corp. 386,200 41,489,466 ConocoPhillips 128,800 10,285,968 CONSOL Energy, Inc. 101,500 5,443,445 EOG Resources, Inc. (S) 34,128 4,044,509 Exxon Mobil Corp. 403,318 33,931,143 Nexen, Inc. (Canada) 182,700 4,552,884 Noble Energy, Inc. 81,400 7,867,310 Nordic American Tanker Shipping (Bermuda) (S) 49,100 1,219,644 Occidental Petroleum Corp. 218,886 22,871,398 Petrohawk Energy Corp. (NON) 330,400 8,108,016 Petroleo Brasileiro SA ADR (Brazil) 118,700 4,799,041 QEP Resources, Inc. 56,200 2,278,348 Royal Dutch Shell PLC ADR (United Kingdom) 62,100 4,524,606 Sunoco, Inc. 68,200 3,109,238 Total SA ADR (France) (S) 114,200 6,962,774 Paper and forest products (0.3%) International Paper Co. 137,600 4,152,768 Personal products (0.1%) Estee Lauder Cos., Inc. (The) Class A 16,340 1,574,522 Pharmaceuticals (5.5%) Abbott Laboratories 104,300 5,115,915 Johnson & Johnson 353,200 20,927,100 Merck & Co., Inc. 613,425 20,249,159 Pfizer, Inc. 1,639,416 33,296,539 Real estate investment trusts (REITs) (0.1%) MFA Financial, Inc. (R) 258,400 2,118,880 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) 308,200 4,817,166 Semiconductors and semiconductor equipment (2.4%) First Solar, Inc. (NON) (S) 23,200 3,731,488 Intel Corp. 313,300 6,319,261 KLA-Tencor Corp. (S) 149,500 7,081,815 Marvell Technology Group, Ltd. (NON) 161,200 2,506,660 MEMC Electronic Materials, Inc. (NON) (S) 266,500 3,453,840 Novellus Systems, Inc. (NON) 182,700 6,783,651 Texas Instruments, Inc. 145,500 5,028,480 Software (1.6%) CA, Inc. 297,200 7,186,296 Microsoft Corp. 356,700 9,045,912 Oracle Corp. 199,500 6,657,315 Specialty retail (1.7%) Bed Bath & Beyond, Inc. (NON) 98,100 4,735,287 Lowe's Cos., Inc. 547,400 14,467,782 Office Depot, Inc. (NON) 658,900 3,050,707 Staples, Inc. 139,600 2,711,032 Textiles, apparel, and luxury goods (0.4%) Hanesbrands, Inc. (NON) (S) 230,500 6,232,720 Tobacco (0.9%) Philip Morris International, Inc. 206,600 13,559,158 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) (S) 205,400 5,905,251 Total common stocks (cost $1,082,386,260) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,880,000 $3,410,057 Total convertible bonds and notes (cost $1,880,000) SHORT-TERM INVESTMENTS (5.6%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 79,040,435 $79,040,435 Putnam Money Market Liquidity Fund 0.13% (e) 1,357,369 1,357,369 Total short-term investments (cost $80,397,804) TOTAL INVESTMENTS Total investments (cost $1,164,664,064) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,445,312,717. (b) The aggregate identified cost on a tax basis is $1,205,478,326, resulting in gross unrealized appreciation and depreciation of $335,095,909 and $22,841,160, respectively, or net unrealized appreciation of $312,254,749. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $76,767,098. The fund received cash collateral of $79,040,435 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the closeof the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management.Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,503 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,971,646 and $54,603,894, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. ADR and ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $148,082,524 $ $ Consumer staples 71,124,883 Energy 226,148,677 Financials 320,163,424 Health care 169,689,639 Industrials 192,122,636 Information technology 133,740,892 Materials 55,848,896 Telecommunication services 69,214,051 Utilities 47,789,592 Total common stocks Convertible bonds and notes 3,410,057 Short-term investments 1,357,369 79,040,435 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (97.1%)(a) Shares Value Aerospace and defense (4.4%) Goodrich Corp. 2,620 $224,089 Honeywell International, Inc. 3,300 197,043 Huntington Ingalls Industries, Inc. (NON) 133 5,520 MTU Aero Engines Holding AG (Germany) 1,285 87,315 Northrop Grumman Corp. 800 50,168 Precision Castparts Corp. 2,657 391,057 United Technologies Corp. 3,840 325,056 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 2,900 215,528 Auto components (0.4%) Lear Corp. 2,280 111,424 Automobiles (0.7%) Ford Motor Co. (NON) 13,800 205,758 Beverages (1.9%) Coca-Cola Co. (The) 3,300 218,955 Coca-Cola Enterprises, Inc. 7,990 218,127 PepsiCo, Inc. 1,900 122,379 Biotechnology (1.5%) Celgene Corp. (NON) 4,000 230,120 Dendreon Corp. (NON) (S) 3,239 121,236 Human Genome Sciences, Inc. (NON) (S) 2,807 77,052 Building materials (0.3%) Owens Corning, Inc. (NON) 2,100 75,579 Capital markets (1.4%) Apollo Global Management, LLC. Class A (NON) (FWC) (SEG) 2,484 44,712 Goldman Sachs Group, Inc. (The) 400 63,388 Invesco, Ltd. 4,300 109,908 LPL Investment Holdings, Inc. (NON) 1,205 43,151 State Street Corp. 3,280 147,403 Chemicals (3.9%) Agrium, Inc. (Canada) 1,400 129,164 Albemarle Corp. 4,600 274,942 Celanese Corp. Ser. A 5,580 247,585 Huabao International Holdings, Ltd. (China) 29,000 44,587 Huntsman Corp. 9,660 167,891 LyondellBasell Industries NV Class A (Netherlands) (NON) 6,300 249,165 Commercial banks (0.7%) Bond Street Holdings, LLC 144A Class A (F)(NON) 844 17,302 PNC Financial Services Group, Inc. 2,300 144,877 SunTrust Banks, Inc. 1,510 43,548 Communications equipment (4.9%) ADTRAN, Inc. 2,900 123,134 Cisco Systems, Inc. (NON) 24,791 425,166 Polycom, Inc. (NON) 3,820 198,067 Qualcomm, Inc. 12,450 682,634 Computers and peripherals (10.6%) Apple, Inc. (NON) 4,899 1,707,057 EMC Corp. (NON) 18,050 479,228 Hewlett-Packard Co. 13,960 571,941 SanDisk Corp. (NON) 5,100 235,059 Seagate Technology (NON) 3,700 53,280 Diversified financial services (1.5%) CME Group, Inc. 800 241,240 JPMorgan Chase & Co. 3,900 179,790 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 8,436 67,235 Electrical equipment (1.0%) Emerson Electric Co. 3,100 181,133 GrafTech International, Ltd. (NON) 4,900 101,087 Electronic equipment, instruments, and components (1.2%) Tech Data Corp. (NON) 3,000 152,580 TE Connectivity, Ltd. (Switzerland) 5,990 208,572 Energy equipment and services (4.2%) National Oilwell Varco, Inc. 4,570 362,264 Oil States International, Inc. (NON) 2,480 188,827 Schlumberger, Ltd. 6,450 601,527 Technip SA (France) 680 72,664 Food and staples retail (0.7%) Costco Wholesale Corp. 2,600 190,632 Health-care equipment and supplies (3.2%) Baxter International, Inc. 7,350 395,210 Covidien PLC (Ireland) (S) 6,300 327,222 St. Jude Medical, Inc. (NON) 3,500 179,410 Stryker Corp. 500 30,400 Health-care providers and services (4.0%) Aetna, Inc. 7,800 291,954 CIGNA Corp. 3,030 134,168 Express Scripts, Inc. (NON) 4,600 255,806 HealthSouth Corp. (NON) (S) 6,300 157,374 McKesson Corp. 1,450 114,623 Quest Diagnostics, Inc. 3,465 200,000 Hotels, restaurants, and leisure (2.4%) Carnival Corp. 3,000 115,080 Las Vegas Sands Corp. (NON) 1,100 46,442 McDonald's Corp. 3,440 261,750 Starbucks Corp. 7,100 262,345 Household durables (0.4%) Newell Rubbermaid, Inc. 4,400 84,172 NVR, Inc. (NON) 37 27,972 Household products (1.7%) Colgate-Palmolive Co. 3,600 290,736 Procter & Gamble Co. (The) 3,500 215,600 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 14,700 191,100 Industrial conglomerates (1.4%) General Electric Co. 5,800 116,290 Tyco International, Ltd. 6,250 279,813 Insurance (2.0%) Aflac, Inc. 5,864 309,502 Assured Guaranty, Ltd. (Bermuda) 1,850 27,565 Hartford Financial Services Group, Inc. (The) 8,800 236,984 Internet and catalog retail (2.3%) Amazon.com, Inc. (NON) 1,740 313,426 Priceline.com, Inc. (NON) 685 346,911 Internet software and services (3.4%) Baidu, Inc. ADR (China) (NON) 1,350 186,044 Google, Inc. Class A (NON) 1,344 787,866 IT Services (1.5%) Accenture PLC Class A 550 30,234 Mastercard, Inc. Class A 1,180 297,030 Western Union Co. (The) 4,800 99,696 Leisure equipment and products (0.5%) Amer Sports OYJ Class A (Finland) 4,400 56,609 Hasbro, Inc. 2,100 98,364 Life sciences tools and services (1.9%) Agilent Technologies, Inc. (NON) 3,400 152,252 Thermo Fisher Scientific, Inc. (NON) 7,100 394,405 Machinery (3.7%) Eaton Corp. 5,400 299,376 Ingersoll-Rand PLC 4,100 198,071 Lonking Holdings, Ltd. (China) 73,000 51,332 Pall Corp. 840 48,392 Parker Hannifin Corp. 4,200 397,656 Timken Co. 1,327 69,402 Media (3.2%) DIRECTV Class A (NON) 4,440 207,792 Interpublic Group of Companies, Inc. (The) 19,450 244,487 Time Warner, Inc. 6,600 235,620 Walt Disney Co. (The) 5,700 245,613 Metals and mining (1.3%) Freeport-McMoRan Copper & Gold, Inc. Class B 4,230 234,977 Teck Resources Limited Class B (Canada) 2,699 143,101 Multiline retail (1.7%) Kohl's Corp. 4,830 256,183 Target Corp. 4,795 239,798 Oil, gas, and consumable fuels (4.5%) Alpha Natural Resources, Inc. (NON) (S) 2,400 142,488 CONSOL Energy, Inc. 820 43,977 Hess Corp. 1,400 119,294 Linn Energy, LLC (Units) 5,200 202,436 Nexen, Inc. (Canada) 4,200 104,794 Noble Energy, Inc. 1,340 129,511 Occidental Petroleum Corp. 3,000 313,470 Petroleo Brasileiro SA ADR (Brazil) 4,620 186,787 Warren Resources, Inc. (NON) 10,222 52,030 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A 1,100 105,996 Pharmaceuticals (0.7%) Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,770 189,141 Real estate management and development (0.8%) CB Richard Ellis Group, Inc. Class A (NON) 8,500 226,950 Road and rail (1.5%) Hertz Global Holdings, Inc. (NON) 11,220 175,369 Kansas City Southern (NON) 1,925 104,816 Swift Transporation Co. (NON) 9,510 139,797 Semiconductors and semiconductor equipment (3.2%) First Solar, Inc. (NON) (S) 1,112 178,854 Intel Corp. 5,300 106,901 KLA-Tencor Corp. (S) 1,900 90,003 Marvell Technology Group, Ltd. (NON) 7,600 118,180 Novellus Systems, Inc. (NON) 4,750 176,368 Texas Instruments, Inc. (S) 7,080 244,685 Software (5.1%) Adobe Systems, Inc. (NON) 3,500 116,060 BMC Software, Inc. (NON) 5,300 263,622 Microsoft Corp. 9,840 249,542 Nintendo Co., Ltd. ADR (Japan) 1,200 40,488 Oracle Corp. 21,670 723,128 Salesforce.com, Inc. (NON) 200 26,716 Synchronoss Technologies, Inc. (NON) 1,700 59,075 Specialty retail (2.1%) American Eagle Outfitters, Inc. 1,470 23,358 Bed Bath & Beyond, Inc. (NON) 3,300 159,291 Lowe's Cos., Inc. 6,980 184,481 Office Depot, Inc. (NON) 4,800 22,224 TJX Cos., Inc. (The) 2,270 112,887 Urban Outfitters, Inc. (NON) 3,870 115,442 Textiles, apparel, and luxury goods (0.8%) Hanesbrands, Inc. (NON) (S) 3,670 99,237 Iconix Brand Group, Inc. (NON) (S) 4,200 90,216 VF Corp. 560 55,177 Tobacco (1.4%) Philip Morris International, Inc. 6,100 400,343 Wireless telecommunication services (1.1%) American Tower Corp. Class A (NON) 3,562 184,583 NII Holdings, Inc. (NON) 2,999 124,968 Total common stocks (cost $20,993,484) WARRANTS (0.5%)(a)(NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/04/19 $10.61 12,850 $11,823 JPMorgan Chase & Co. (W) 10/28/18 42.42 7,759 130,196 Total warrants (cost $96,388) PURCHASED OPTIONS OUTSTANDING (0.1%)(a) Expiration date/ Contract Value strike price amount Honeywell International, Inc. (Call) Apr-11/60.00 25,348 $22,166 JPMorgan Chase & Co. (Call) Jan-12/45.00 4,160 18,951 Total purchased options outstanding (cost $32,558) SHORT-TERM INVESTMENTS (7.1%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.22%, November 17, 2011 (SEG) $116,000 $115,881 U.S. Treasury Bills for an effective yield of 0.26%, October 20, 2011 (SEG) 15,000 14,983 U.S. Treasury Bills for an effective yield of 0.22%, June 2, 2011 (SEG) 10,000 9,995 Putnam Cash Collateral Pool, LLC 0.19% (d) 1,282,396 1,282,396 Putnam Money Market Liquidity Fund 0.13% (e) 613,101 613,101 Total short-term investments (cost $2,036,310) TOTAL INVESTMENTS Total investments (cost $23,158,740) (b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $122,294) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 4/20/11 $126,062 $122,294 $(3,768) Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 2 $93,450 Jun-11 $1,116 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $6,337) (Unaudited) Contract Expiration date/ amount strike price Value Honeywell International, Inc. (Call) 25,348 Apr-11/62.50 $3,712 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation Goldman Sachs International baskets 1,144 $ 9/26/11 (1 month USD- A basket $3,702 LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks baskets 601 9/14/11 (1 month USD- A basket 5,491 LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $28,852,619. (b) The aggregate identified cost on a tax basis is $23,862,070, resulting in gross unrealized appreciation and depreciation of $6,671,455 and $298,047, respectively, or net unrealized appreciation of $6,373,408. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,254,943. The fund received cash collateral of $1,282,396 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $217 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,628,487 and $1,509,398, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $1,626,200 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. For the reporting period, the transaction volume of futures contracts was minimal. Options contracts: The fund uses options contracts to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 23,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 19,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,768 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,222,059 $ $ Consumer staples 1,762,768 Energy 2,520,069 Financials 1,819,018 17,302 Health care 3,250,373 Industrials 3,733,889 Information technology 8,631,210 Materials 1,491,412 Telecommunication services 376,786 Utilities 191,100 Total common stocks Purchased options outstanding 41,117 Warrants 142,019 Short-term investments 613,101 1,423,255 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(3,768) $ Futures contracts 1,116 Written options (3,712) Total return swap contracts 9,193 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $3,768 Equity contracts 193,445 3,712 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT High Yield Fund The fund's portfolio 3/31/11 (Unaudited) CORPORATE BONDS AND NOTES (82.0%)(a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $1,095,000 $1,155,225 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 960,000 902,400 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 280,000 300,300 Automotive (2.2%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 823,000 935,134 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,180,000 1,180,000 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 465,000 465,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,100,000 1,256,750 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 227,125 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 1,070,000 1,177,000 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default) (NON) 820,000 233,700 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default) (NON) 765,000 227,588 Navistar International Corp. sr. notes 8 1/4s, 2021 1,145,000 1,265,215 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 960,000 1,430,841 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $500,000 550,000 Uncle Acquisition 2010 Corp. 144A sr. notes 8 5/8s, 2019 380,000 399,000 Visteon Corp. 144A sr. notes 6 3/4s, 2019 (FWC) 610,000 610,000 Basic materials (6.0%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 930,000 995,100 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 830,000 886,025 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 370,000 381,100 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 180,000 190,350 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,105,000 1,204,450 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 323,813 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 1,025,000 1,054,459 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,220,000 1,293,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 615,000 634,396 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 1,055,000 1,097,200 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 350,000 374,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 230,000 243,225 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 485,000 502,884 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 515,000 561,350 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 390,000 425,100 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 470,000 514,650 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 660,000 915,311 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $320,000 327,200 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 295,000 299,425 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 452,000 642,883 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $1,052,000 1,159,820 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 90,000 99,900 Momentive Performance Materials, Inc. 144A notes 9s, 2021 1,325,000 1,369,719 Nalco Co. 144A sr. notes 6 5/8s, 2019 325,000 334,344 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,060,000 1,061,325 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 260,000 265,200 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 846,600 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,380,000 1,518,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F)(NON) 1,320,000 1 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 515,000 521,438 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 290,000 469,086 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $325,000 373,750 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 330,000 336,188 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 120,000 114,600 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 90,000 131,187 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $560,000 572,600 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 435,000 478,500 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 715,000 773,988 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 486,450 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 750,000 957,750 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 715,000 756,113 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 350,000 365,750 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 515,000 538,175 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 175,000 187,250 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 100,000 106,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 110,000 108,350 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 395,000 410,800 Broadcasting (2.3%) Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 255,000 276,356 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 705,000 671,513 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 715,000 641,713 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 855,000 852,863 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 360,000 393,300 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 925,000 1,014,031 DISH DBS Corp. company guaranty 7 1/8s, 2016 570,000 608,475 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,025,000 1,109,563 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 800,000 851,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 940,000 1,017,550 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 245,000 275,931 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,075,000 1,112,625 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 5,000 5,288 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 285,000 338,438 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 910,000 960,050 Building materials (1.3%) Building Materials Corp. 144A sr. notes 7s, 2020 700,000 726,250 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 337,425 Nortek, Inc. company guaranty sr. notes 11s, 2013 758,688 802,313 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 505,000 544,138 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 1,520,000 1,793,600 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 310,000 318,525 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 1,325,000 1,394,563 Capital goods (4.9%) Acquisition Co., Lanza Parent 144A sr. notes 10s, 2017 1,020,000 1,124,550 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 180,000 188,100 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 1,136,100 1,234,089 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,365,000 1,463,963 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 165,000 238,999 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 367,679 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $220,000 227,425 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 485,000 482,575 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 495,000 490,050 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 725,000 759,438 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 345,000 351,038 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 294,402 Exide Technologies 144A sr. notes 8 5/8s, 2018 $440,000 469,700 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 315,000 320,513 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 915,000 1,008,788 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,235,000 2,649,474 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 130,000 144,625 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 510,000 535,500 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 515,000 507,919 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 445,000 470,588 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 845,000 874,575 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 590,000 604,750 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 170,000 171,275 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 240,000 237,600 Ryerson Holding Corp. sr. disc. notes zero %, 2015 700,000 378,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,460,000 1,584,100 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 600,000 642,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 352,275 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 645,000 667,575 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 1,115,000 1,177,719 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 925,000 999,000 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 950,000 1,020,063 Coal (1.8%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 875,000 938,438 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 500,000 505,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,729,650 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 1,007,400 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 130,000 130,163 International Coal Group, Inc. sr. notes 9 1/8s, 2018 1,080,000 1,220,400 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 310,000 320,850 Peabody Energy Corp. company guaranty 7 3/8s, 2016 2,110,000 2,342,100 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 85,800 Commercial and consumer services (1.6%) Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 230,000 246,675 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 464,938 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 1,610,000 1,807,225 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,015,000 1,056,869 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 430,000 467,625 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,425,000 1,375,125 Travelport LLC company guaranty 11 7/8s, 2016 620,000 578,150 Travelport LLC company guaranty 9 7/8s, 2014 480,000 467,400 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 955,000 886,956 Communication services (10.0%) Adelphia Communications Corp. escrow bonds zero %, 2011 80,000 1,400 Adelphia Communications Corp. escrow bonds zero %, 2011 130,000 2,275 Adelphia Communications Corp. escrow bonds zero %, 2011 290,000 5,075 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 13,213 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 527,150 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 320,000 339,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 930,000 1,034,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 272,500 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 470,000 507,600 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 898,502 1,075,956 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 725,000 770,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 930,000 950,925 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 1,955,000 2,038,088 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 375,000 379,688 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 880,000 831,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 990,000 1,069,200 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 885,000 955,800 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 245,000 246,531 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,485,000 1,496,138 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 600,000 637,500 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 324,725 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 40,000 44,850 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 500,000 572,500 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 890,000 943,400 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 795,000 861,581 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 594,000 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 270,000 291,263 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 625,000 643,750 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 670,000 715,225 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) (FWC) 955,000 957,388 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 980,000 980,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 2,969,218 3,258,717 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,560,000 1,704,300 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 11,000 11,033 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 401,600 Level 3 Financing, Inc. company guaranty sr. unsec. Unsub. notes 9 1/4s, 2014 (FWC) 975,000 996,938 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 259,375 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 219,350 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,635,000 1,749,450 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 350,000 349,563 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 410,000 411,538 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,340,000 1,527,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 285,000 291,413 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 1,275,000 1,345,125 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 505,000 544,138 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 175,000 183,313 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 182,925 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 591,075 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 155,000 171,275 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 785,000 854,669 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,535,000 2,338,538 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,425,000 1,587,094 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 440,000 441,650 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 275,000 312,813 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 1,215,000 1,269,675 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 750,000 862,500 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 85,000 141,764 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $231,477 280,087 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 277,550 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 730,000 801,175 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 890,000 954,525 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 625,000 635,156 Consumer (0.9%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 198,781 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $360,000 393,750 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 855,000 912,713 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 650,000 667,063 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,330,000 1,379,875 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 470,000 473,525 Consumer staples (6.4%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 585,000 659,588 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F)(NON) 172,499 5,520 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 195,000 215,475 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 799,219 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 365,000 373,213 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 680,000 707,200 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 577,019 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 1,000,000 1,047,500 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 445,000 417,188 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 745,000 821,363 Claires Stores, Inc. 144A sr. notes 8 7/8s, 2019 640,000 611,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,151,531 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 190,000 206,625 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 976,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 760,000 724,850 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 200,000 205,250 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 1,095,000 1,188,075 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 273,460 Dole Food Co. 144A sr. notes 8s, 2016 195,000 206,944 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 793,250 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 (In default) (NON) 970,000 232,800 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.3s, 2012 (In default) (NON) 510,000 114,750 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 149,000 152,725 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 330,000 327,113 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 305,325 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,165,609 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 394,400 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 325,000 350,188 Libbey Glass, Inc. sr. notes 10s, 2015 450,000 490,500 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 375,000 409,688 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 495,000 516,656 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 660,000 696,300 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 325,000 342,875 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 895,000 933,038 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 570,000 617,025 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 322,656 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 410,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 990,000 889,763 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 248,806 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 520,000 557,700 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 440,000 457,600 Service Corporation International sr. notes 7s, 2019 345,000 362,250 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 520,000 564,200 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 560,000 659,400 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 821,010 915,426 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 485,000 534,713 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 685,000 685,856 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 845,000 1,014,000 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 320,000 334,400 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 1,140,000 1,254,000 West Corp. 144A sr. notes 7 7/8s, 2019 450,000 458,438 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 350,000 368,375 Energy (oil field) (1.3%) Complete Production Services, Inc. company guaranty 8s, 2016 670,000 706,850 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 765,000 757,350 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 800,000 820,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,065,000 2,178,575 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 450,000 461,250 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 445,000 452,788 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 541,597 439,371 Entertainment (0.7%) AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 1,270,000 1,358,900 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 146,475 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 365,000 398,763 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 745,000 797,150 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 360,000 391,950 Financials (9.7%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, (perpetual maturity) 1,385,000 1,322,675 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 650,000 661,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 965,000 1,057,881 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 462,719 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 448,000 434,646 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 510,031 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 635,000 646,906 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 458,488 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,025,000 1,103,156 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 600,000 523,591 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 230,063 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 725,000 727,719 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 255,000 262,650 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 590,000 CIT Group, Inc. sr. bonds 7s, 2017 3,866,448 3,871,281 CIT Group, Inc. sr. bonds 7s, 2016 1,752,462 1,754,653 CIT Group, Inc. sr. bonds 7s, 2015 808,477 815,551 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 925,000 938,523 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 425,000 450,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 732,375 Dresdner Funding Trust I 144A bonds 8.151s, 2031 720,000 669,600 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 360,000 361,350 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,001,000 1,193,693 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, (perpetual maturity) (Jersey) 1,115,000 1,018,831 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 875,954 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 346,725 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,500,000 1,541,250 ING Groep NV jr. unsec. sub. notes 5.775s, (perpetual maturity) (Netherlands) 285,000 263,625 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 625,000 592,188 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 221,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 620,000 651,000 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 160,000 208,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 350,000 348,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 120,000 115,433 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 940,000 1,048,100 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 220,913 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 670,000 688,425 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 685,000 760,350 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 855,000 873,169 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 835,000 931,025 Provident Funding Associates 144A sr. notes 10 1/8s, 2019 430,000 447,738 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 1,130,000 1,011,350 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 1,835,000 1,851,056 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 1,915,000 1,771,375 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 555,000 585,525 SLM Corp. sr. notes Ser. MTN, 8s, 2020 655,000 713,950 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 790,000 826,664 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 2,250,000 2,520,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 2,100,000 1,918,875 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 475,000 464,313 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 1,010,000 992,325 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 215,000 209,088 Gaming and lottery (2.9%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 865,000 920,144 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021(FWC) 765,000 758,306 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,322,000 2,118,825 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 230,000 230,288 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,620,000 1,840,725 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,355,000 1,344,838 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 635,000 631,825 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 1,445,000 144,500 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 1,235,000 1,315,275 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 248,344 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 261,600 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,075,000 1,093,813 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 465,000 492,900 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,345,000 1,496,313 Health care (5.2%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 (FWC) 965,000 1,006,013 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 525,000 575,531 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 880,000 937,200 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 1,310,000 1,382,050 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 467,830 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,790,250 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 215,000 217,688 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 645,000 651,450 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,263,713 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 1,050,000 1,017,188 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 740,000 759,425 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 770,000 802,725 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 320,000 358,400 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 1,335,000 1,438,463 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,020,000 1,097,775 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,065,000 1,099,613 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 679,450 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 355,000 362,988 Select Medical Corp. company guaranty 7 5/8s, 2015 505,000 513,838 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,319,625 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 174,488 178,414 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 205,000 224,988 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 292,813 Tenet Healthcare Corp. sr. notes 9s, 2015 1,110,000 1,221,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 655,000 746,700 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 775,000 807,938 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 409,013 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 126,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 313,600 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 130,000 128,050 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 945,000 600,075 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 700,000 752,759 Homebuilding (1.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 530,000 522,050 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 510,000 515,738 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 1,305,000 1,305,000 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 835,000 770,288 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (FWC) 145,000 147,175 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 245,000 243,163 Realogy Corp. 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (FWC) 1,525,000 1,574,563 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 630,000 733,950 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 160,000 168,000 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 751,000 850,508 Lodging/Tourism (0.7%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 945,000 975,713 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,225,000 1,399,563 MGM Resorts International company guaranty sr. notes 9s, 2020 175,000 191,844 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 390,000 369,525 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 177,475 Media (0.4%) Affinion Group Holding Inc. 144A company guaranty sr. notes 11 5/8s, 2015 425,000 432,438 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 650,000 697,125 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 425,000 426,063 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 220,000 224,400 Oil and gas (7.7%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,550,000 1,711,191 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 730,000 793,589 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 170,000 187,118 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 365,000 352,624 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 365,000 383,250 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 630,000 699,300 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 1,220,000 1,293,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,060,000 1,113,000 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 320,000 329,600 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 605,000 671,550 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 692,988 492,021 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 664,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 1,325,000 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 885,000 951,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,771,250 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 174,763 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 760,430 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 450,000 461,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,783,519 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 445,000 431,650 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 1,390,000 1,452,550 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 910,000 910,000 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 990,000 1,032,075 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 595,000 619,544 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 630,000 640,238 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 284,875 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,120,000 1,145,200 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 765,000 408,319 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 1,750,000 925,313 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 225,000 224,719 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 35,000 35,569 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 160,825 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,167,763 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 255,719 Plains Exploration & Production Co. company guaranty 7s, 2017 1,600,000 1,652,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 290,000 286,375 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 371,863 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 599,975 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 362,100 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,087,800 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,360,000 1,397,400 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 190,000 197,125 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 287,015 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 485,000 538,350 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 390,000 400,238 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 729,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 704,000 836,087 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 337,000 419,381 Publishing (0.8%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (F) (PIK) 1,395,512 488,429 American Media, Inc. 144A notes 13 1/2s, 2018 116,844 119,765 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 1,085,000 1,106,700 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 690,000 691,725 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 221,100 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 785,000 883,125 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F)(NON) (PIK) 837,116 41,856 Retail (3.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 277,256 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,335,000 1,368,365 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 640,000 620,800 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 380,000 368,600 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 714,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 825,000 959,063 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,302,540 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 640,000 646,400 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 13,618 14,231 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 470,000 495,263 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,335,000 1,380,056 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 476,150 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,005,000 1,055,250 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 489,975 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 615,000 596,550 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 206,213 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 865,375 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 1,505,000 1,708,175 Technology (5.0%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 400,000 416,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 265,000 272,288 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 124,700 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 280,000 285,600 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,090,000 1,107,713 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 875,000 853,125 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 970,000 1,028,200 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 950,300 993,064 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,110,000 1,154,400 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 650,000 679,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 235,000 256,738 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 465,000 503,944 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 612,986 635,207 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,585,000 1,579,056 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 (FWC) 395,000 403,394 First Data Corp. 144A sr. bonds 12 5/8s, 2021 2,275,000 2,468,375 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 585,000 653,738 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 800,000 876,000 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 1,660,000 1,863,350 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 410,000 412,050 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 648,000 630,180 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,580,000 1,769,600 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 830,000 859,050 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 125,000 136,250 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 705,000 740,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 635,000 652,463 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 280,000 314,300 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 796,000 967,140 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 560,625 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 650,000 704,438 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 83,400 Tire and rubber (0.2%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 980,000 1,097,600 Transportation (0.7%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,174,388 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 1,080,000 1,171,800 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 785,000 757,525 Utilities and power (4.0%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 410,400 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 784,750 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 360,000 367,200 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 747,300 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,345,000 1,398,800 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,055,000 1,140,535 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 2,065,000 1,602,956 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 446,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 120,000 119,400 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 429,000 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 24,075 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 453,745 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 317,903 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 205,110 169,729 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 460,000 487,451 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 690,000 750,375 GenOn Energy Inc. 144A sr. unsec. notes 9 7/8s, 2020 1,285,000 1,342,825 GenOn Energy Inc. 144A sr. unsec. notes 9 1/2s, 2018 195,000 202,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 184,025 GenOn Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 670,000 671,675 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 690,000 712,425 NRG Energy, Inc. sr. notes 7 3/8s, 2016 2,465,000 2,551,275 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 488,490 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 340,000 384,200 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 155,569 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 1,310,905 760,325 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 910,000 750,750 Total corporate bonds and notes (cost $350,765,604) SENIOR LOANS (5.5%)(a)(c) Principal amount Value Basic materials (0.3%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) (FWC) $533,559 $548,399 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) (FWC) 536,086 550,996 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 295,326 295,880 Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.912s, 2016 1,507,649 1,325,685 Univision Communications, Inc. bank term loan FRN 4.512s, 2017 907,542 882,585 Capital goods (0.1%) Pinafore, LLC bank term loan FRN Ser. B1, 4 1/4s, 2016 226,356 226,865 Commercial and consumer services (0.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 224,438 228,646 Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 381,225 367,882 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.762s, 2014 785,000 767,338 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 75,000 80,100 Consumer cyclicals (1.3%) CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 1,205,000 1,219,309 Cedar Fair LP bank term loan FRN 4s, 2017 (FWC) 343,795 345,082 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 470,964 450,893 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 146,969 130,221 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 (FWC) 378,401 168,010 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 (FWC) 141,194 62,690 Golden Nugget, Inc. bank term loan FRN 2.268s, 2014 (PIK) 231,243 199,013 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014 (PIK) 406,238 349,619 Goodman Global, Inc. bank term loan FRN 9s, 2017 290,000 297,794 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 655,840 658,705 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 953,019 958,261 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 1,346,625 937,378 Consumer staples (0.5%) Claire's Stores, Inc. bank term loan FRN 3.026s, 2014 885,085 843,657 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 530,000 530,083 Huish Detergents, Inc. bank term loan FRN 4.52s, 2014 245,000 235,404 Revlon Consumer Products bank term loan FRN 6.001s, 2015 633,600 635,184 Rite-Aid Corp. bank term loan FRN Ser. B, 2.013s, 2014 80,341 77,188 Financials (0.5%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 475,000 475,223 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 320,667 323,072 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 190,000 192,613 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 453,100 450,155 iStar Financial, Inc. bank term loan FRN Ser. A2, 5s, 2014 700,000 697,000 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.804s, 2017 162,749 162,697 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.303s, 2014 139,286 133,715 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 281,438 294,876 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 405,000 374,562 Health care (0.7%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 881,100 884,037 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 314,213 313,329 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 670,000 655,030 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) (FWC) 450,000 452,813 IASIS Healthcare Corp. bank term loan FRN 5.554s, 2014 (PIK) 743,506 733,739 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,210,000 1,309,825 Oil and gas (0.1%) MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) (FWC) 525,000 527,888 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 235,000 231,732 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 275,396 268,509 Utilities and power (0.6%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.761s, 2014 2,694,010 2,262,968 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 765,736 644,449 Total senior loans (cost $25,074,372) COMMON STOCKS (3.4%)(a) Shares Value AES Corp. (The) (NON) 46,340 $602,420 Alliance HealthCare Services, Inc. (NON) 108,703 480,467 Ameristar Casinos, Inc. 27,155 482,001 Avis Budget Group, Inc. (NON) 23,540 421,601 Bohai Bay Litigation, LLC (Escrow) (F) 2,670 8,329 Cincinnati Bell, Inc. (NON) 225,755 605,023 CIT Group, Inc. (NON) 6,665 283,596 CONSOL Energy, Inc. 10,840 581,349 FelCor Lodging Trust, Inc. (NON)(R) 59,595 365,317 Fortescue Metals Group, Ltd. (Australia) 64,240 426,808 Freeport-McMoRan Copper & Gold, Inc. Class B 15,354 852,915 General Motors Co. (NON) 19,560 606,947 Interpublic Group of Companies, Inc. (The) 41,465 521,215 Kinder Morgan, Inc./Kansas (NON) 33,887 1,004,411 L-3 Communications Holdings, Inc. 8,610 674,249 LyondellBasell Industries NV Class A (Netherlands) (NON) 12,133 479,860 Macy's, Inc. 19,385 470,280 NII Holdings, Inc. (NON) 11,530 480,455 Nortek, Inc. (NON) 3,413 146,759 Owens Corning, Inc. (NON) 6,765 243,472 Petrohawk Energy Corp. (NON) 29,380 720,985 Sealy Corp. (NON) 201,201 511,051 Spectrum Brands Holdings, Inc. (NON) 17,194 477,305 Sprint Nextel Corp. (NON) 133,510 619,486 Stallion Oilfield Holdings, Ltd. 5,032 203,796 Terex Corp. (NON) 15,379 569,638 Trump Entertainment Resorts, Inc. (NON) (F) 913 4,565 TRW Automotive Holdings Corp. (NON) 9,485 522,434 Vantage Drilling Co. (NON) 119,292 214,726 Verso Paper Corp. (NON) 33,307 178,192 Visteon Corp. (NON) 2,396 149,726 Visteon Corp. 144A (NON) 22,487 1,247,804 Total common stocks (cost $12,700,106) CONVERTIBLE PREFERRED STOCKS (1.8%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 12,347 $872,933 Crown Castle International Corp. $3.125 cum. cv. pfd. 11,043 670,862 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 34,307 688,178 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 823,573 Great Plains Energy, Inc. $6.00 cv. pfd. 6,470 414,986 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 24,660 638,078 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 18,312 949,935 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 1,120 616 MetLife, Inc. $3.75 cv. pfd. 10,405 888,379 Nielsen Holdings NV $3.125 cv. pfd. 12,680 719,844 Unisys Corp. Ser. A, 6.25%cv. pfd. 8,213 733,010 XL Group, Ltd. $2.688 cv. pfd. 22,965 772,543 Total convertible preferred stocks (cost $8,518,616) CONVERTIBLE BONDS AND NOTES (1.5%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $100,000 $103,125 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 575,000 638,250 Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 187,000 205,233 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 629,000 690,265 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 255,000 367,997 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 729,172 General Growth Properties, Inc. 144A cv. escrow funding bonds zero %, 2027 (F)(R) 460,000 575 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 300,000 295,875 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 840,000 828,450 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 420,000 536,550 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 680,000 741,200 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 545,000 923,094 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 522,000 687,083 Total convertible bonds and notes (cost $5,278,023) PREFERRED STOCKS (0.5%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,474 $1,371,557 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 30,000 765,000 Total preferred stocks (cost $1,383,626) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $435 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/01/13 EUR 0.001 432 28,411 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 192,571 46,217 Total warrants (cost $60,279) SHORT-TERM INVESTMENTS (1.9%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) $8,682,453 $8,682,453 Total short-term investments (cost $8,682,453) TOTAL INVESTMENTS Total investments (cost $412,463,079)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $8,984,580) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 4/20/11 $268,308 $266,437 $(1,871) Euro Sell 4/20/11 1,008,216 977,938 (30,278) Barclays Bank PLC Euro Sell 4/20/11 476,142 462,000 (14,142) Citibank, N.A. Euro Buy 4/20/11 361,294 350,480 10,814 Credit Suisse AG Euro Sell 4/20/11 957,110 928,144 (28,966) Deutsche Bank AG Euro Sell 4/20/11 1,577,485 1,530,056 (47,429) Goldman Sachs International Euro Sell 4/20/11 830,621 805,759 (24,862) HSBC Bank USA, National Association Euro Sell 4/20/11 255,958 248,340 (7,618) JPMorgan Chase Bank, N.A. Euro Sell 4/20/11 70,555 68,444 (2,111) Royal Bank of Scotland PLC (The) Euro Buy 4/20/11 581,052 563,401 17,651 State Street Bank and Trust Co. Euro Sell 4/20/11 494,029 479,356 (14,673) UBS AG Euro Sell 4/20/11 1,071,389 1,039,365 (32,024) Westpac Banking Corp. Australian Dollar Sell 4/20/11 450,609 440,276 (10,333) Canadian Dollar Buy 4/20/11 289,257 287,408 1,849 Euro Sell 4/20/11 553,795 537,176 (16,619) Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $451,331,269. (b) The aggregate identified cost on a tax basis is $412,242,601, resulting in gross unrealized appreciation and depreciation of $33,381,364 and $9,755,465, respectively, or net unrealized appreciation of $23,625,899. (NON) Non-income-producing security. (FWC) Forward commitments, in part or in entirety. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,189 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $40,272,094 and $41,581,415, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $608,298 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer cyclicals 23.5% Financials 11.7 Energy 11.5 Communication services 11.1 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $230,926 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,937,775 $ $ Capital goods 569,638 Communication services 1,704,964 Conglomerates Consumer cyclicals 4,019,202 1,247,804 4,565 Consumer staples 898,906 Energy 1,517,060 203,796 8,329 Financials 283,596 Health care 480,467 Technology 674,249 Transportation Utilities and power 1,606,831 Total common stocks Convertible bonds and notes 6,746,294 575 Convertible preferred stocks 8,172,937 Corporate bonds and notes 368,970,354 1,165,986 Preferred stocks 2,136,557 Senior loans 24,761,099 Warrants 435 74,628 Short-term investments 8,682,453 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (200,612) Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 30,314 (230,926) Equity contracts 75,063 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Income Fund The fund's portfolio 3/31/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (51.5%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (51.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 (FWC) $33,848,636 $31,850,775 3 1/2s, TBA, April 1, 2041 2,000,000 1,879,531 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 343,910 360,031 4 1/2s, TBA, April 1, 2041 2,000,000 2,035,469 4s, TBA, April 1, 2041 76,000,000 74,765,000 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 (FWC) 45,807,727 43,193,466 3 1/2s, TBA, April 1, 2041 74,000,000 69,687,191 Total U.S. government and agency mortgage obligations (cost $223,395,878) U.S. TREASURY OBLIGATIONS (0.5%)(a) Principal amount Value U.S. Treasury Inflation Protected Notes 1 1/4's, July 15, 2020 (i) $1,931,154 $2,000,589 U.S. Treasury Notes 2 5/8s, November 15, 2020 128,000 119,460 Total U.S. treasury obligations (cost $2,120,534) MORTGAGE-BACKED SECURITIES (33.0%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $3,349,603 $3,378,463 Ser. 06-6, Class A2, 5.309s, 2045 932,000 940,964 Ser. 07-1, Class XW, IO, 0.288s, 2049 6,301,145 81,001 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.734s, 2035 3,253,127 15,190 Ser. 07-5, Class XW, IO, 0.427s, 2051 13,462,889 234,078 Ser. 04-4, Class XC, IO, 0.28s, 2042 12,984,852 210,870 Ser. 04-5, Class XC, IO, 0.266s, 2041 23,456,876 334,467 Ser. 06-5, Class XC, IO, 0.186s, 2047 46,528,157 682,982 Ser. 05-1, Class XW, IO, 0.079s, 2042 130,903,418 90,808 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.282s, 2032 412,000 440,433 FRB Ser. 07-PW16, Class A2, 5.666s, 2040 800,610 823,436 Ser. 06-PW14, Class A2, 5.123s, 2038 526,000 534,749 Ser. 05-PWR9, Class A2, 4.735s, 2042 454,233 455,285 Ser. 04-PR3I, Class X1, IO, 0.23s, 2041 2,199,059 39,858 Ser. 05-PWR9, Class X1, IO, 0.197s, 2042 29,506,323 267,327 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.683s, 2038 8,341,519 125,123 Ser. 06-PW14, Class X1, IO, 0.218s, 2038 7,939,229 129,012 Ser. 05-PW10, Class X1, IO, 0.057s, 2040 11,478,027 25,137 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 1,865,192 1,967,412 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 403,650 415,860 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.371s, 2049 24,081,793 370,860 Ser. 07-CD4, Class XC, IO, 0.12s, 2049 34,953,425 321,572 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 529,994 548,942 Ser. 98-C2, Class F, 5.44s, 2030 1,113,918 1,159,977 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.172s, 2043 16,378,803 155,595 Ser. 06-C8, Class XS, IO, 0.134s, 2046 31,861,507 369,603 Ser. 05-C6, Class XC, IO, 0.061s, 2044 24,790,435 143,273 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 3,237,140 2,125,385 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.669s, 2034 1,794,632 209,154 Ser. 05-R3, Class AS, IO, 5.532s, 2035 184,796 22,715 FRB Ser. 04-R2, Class 1AF1, 0.67s, 2034 1,768,035 1,520,510 FRB Ser. 05-R3, Class AF, 0.65s, 2035 181,657 156,225 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.802s, 2039 2,999,109 3,069,764 Ser. 07-C5, Class AAB, 5.62s, 2040 1,243,000 1,301,492 Ser. 07-C5, Class A2, 5.589s, 2040 536,000 549,818 FRB Ser. 07-C3, Class A2, 5.525s, 2039 497,704 510,586 Ser. 07-C1, Class AAB, 5.336s, 2040 946,000 992,165 Ser. 06-C5, Class AX, IO, 0.2s, 2039 14,597,431 234,230 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.152s, 2039 29,995,265 456,282 Ser. 07-C2, Class AX, IO, 0.107s, 2049 48,054,867 289,338 Ser. 07-C1, Class AX, IO, 0.066s, 2040 50,710,498 353,604 CS First Boston Mortgage Securities Corp. Ser. 04-C3, Class A3, 4.302s, 2036 2,982 2,981 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 808,000 839,321 FRB Ser. 03-CK2, Class G, 5.744s, 2036 785,000 802,972 Ser. 02-CP3, Class AX, IO, 1.404s, 2035 13,454,580 174,114 FRB Ser. 04-TF2A, Class J, 1.205s, 2019 278,000 267,575 FRB Ser. 04-TF2A, Class H, 0.955s, 2019 Ser. 04-C4, Class AX, IO, 0.449s, 2039 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.227s, 2031 Ser. 99-CG2, Class B3, 6.1s, 2032 Ser. 99-CG2, Class B4, 6.1s, 2032 Federal Home Loan Mortgage Corp. IFB Ser. 3211, Class SI, IO, 26.593s, 2036 IFB Ser. 3408, Class EK, 24.767s, 2037 IFB Ser. 2976, Class LC, 23.485s, 2035 IFB Ser. 2979, Class AS, 23.338s, 2034 IFB Ser. 3072, Class SM, 22.862s, 2035 IFB Ser. 3065, Class DC, 19.095s, 2035 IFB Ser. 2990, Class LB, 16.294s, 2034 IFB Ser. 3184, Class SP, IO, 7.095s, 2033 IFB Ser. 3287, Class SE, IO, 6.445s, 2037 IFB Ser. 3398, Class SI, IO, 6.395s, 2036 IFB Ser. 3677, Class KS, IO, 6.295s, 2040 IFB Ser. 3346, Class SC, IO, 6.295s, 2033 IFB Ser. 3751, Class SB, IO, 5.785s, 2039 IFB Ser. 3725, Class CS, IO, 5.745s, 2040 Ser. 3645, Class ID, IO, 5s, 2040 Ser. 3632, Class CI, IO, 5s, 2038 Ser. 3626, Class DI, IO, 5s, 2037 Ser. 3623, Class CI, IO, 5s, 2036 Ser. 3747, Class HI, IO, 4 1/2s, 2037 Ser. 3707, Class PI, IO, 4 1/2s, 2025 Ser. 3768, Class MI, IO, 4s, 2035 Ser. 3738, Class MI, IO, 4s, 2034 Ser. 3736, Class QI, IO, 4s, 2034 Ser. 3751, Class MI, IO, 4s, 2034 Ser. 3707, Class HI, IO, 4s, 2023 Ser. T-56, Class A, IO, 0.524s, 2043 Ser. T-56, Class 3, IO, 0.008s, 2043 Ser. T-56, Class 1, IO, zero %, 2043 Ser. T-56, Class 2, IO, zero %, 2043 Ser. 3369, Class BO, PO, zero %, 2037 Ser. 3327, Class IF, IO, zero %, 2037 Ser. 3391, PO, zero %, 2037 Ser. 3300, PO, zero %, 2037 Ser. 3175, Class MO, PO, zero %, 2036 Ser. 3210, PO, zero %, 2036 FRB Ser. 3274, Class TX, zero %, 2037 FRB Ser. 3326, Class YF, zero %, 2037 FRB Ser. 3263, Class TA, zero %, 2037 FRB Ser. 3147, Class SF, zero %, 2036 FRB Ser. 3117, Class AF, zero %, 2036 FRB Ser. 3326, Class WF, zero %, 2035 FRB Ser. 3033, Class YF, zero %, 2035 FRB Ser. 3036, Class AS, zero %, 2035 FRB Ser. 3003, Class XF, zero %, 2035 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.364s, 2037 IFB Ser. 06-62, Class PS, 38.403s, 2036 IFB Ser. 06-8, Class HP, 23.652s, 2036 IFB Ser. 05-45, Class DA, 23.505s, 2035 IFB Ser. 07-53, Class SP, 23.285s, 2037 IFB Ser. 05-122, Class SE, 22.227s, 2035 IFB Ser. 05-75, Class GS, 19.502s, 2035 IFB Ser. 05-106, Class JC, 19.35s, 2035 IFB Ser. 05-83, Class QP, 16.745s, 2034 IFB Ser. 11-4, Class CS, 12.401s, 2040 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 Ser. 03-W10, Class 1, IO, 1.554s, 2043 Ser. 07-64, Class LO, PO, zero %, 2037 Ser. 372, Class 1, PO, zero %, 2036 FRB Ser. 06-115, Class SN, zero %, 2036 FRB Ser. 06-104, Class EK, zero %, 2036 FRB Ser. 05-117, Class GF, zero %, 2036 FRB Ser. 06-1, Class HF, zero %, 2032 IFB Ser. 06-48, Class FG, zero %, 2036 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.348s, 2033 79 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 Ser. 97-C2, Class G, 7 1/2s, 2029 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.119s, 2043 Ser. 05-C3, Class XC, IO, 0.07s, 2045 Ser. 07-C1, Class XC, IO, 0.068s, 2049 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.052s, 2029 Ser. 05-C1, Class X1, IO, 0.38s, 2043 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 Ser. 06-C1, Class XC, IO, 0.071s, 2045 Government National Mortgage Association IFB Ser. 10-158, Class SD, 14.24s, 2040 IFB Ser. 11-26, Class SP, 14.24s, 2040 IFB Ser. 11-25, Class SP, 13.79s, 2040 Ser. 11-56, Class SA, 5 1/2s, 2041 (FWC) Ser. 06-36, Class OD, PO, zero %, 2036 FRB Ser. 07-73, Class KI, IO, zero %, 2037 FRB Ser. 07-73, Class KM, zero %, 2037 FRB Ser. 07-35, Class UF, zero %, 2037 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 Ser. 05-GG5, Class A2, 5.117s, 2037 Ser. 05-GG5, Class XC, IO, 0.119s, 2037 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 Ser. 03-C1, Class X1, IO, 0.849s, 2040 Ser. 04-C1, Class X1, IO, 0.74s, 2028 Ser. 06-GG6, Class XC, IO, 0.108s, 2038 GSMPS Mortgage Loan Trust 144A IFB Ser. 04-4, Class 1AS, IO, 5.368s, 2034 FRB Ser. 04-4, Class 1AF, 0.65s, 2034 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.36s, 2037 (F) JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 FRB Ser. 07-LD12, Class A3, 5.987s, 2051 Ser. 07-C1, Class ASB, 5.857s, 2051 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 Ser. 06-CB17, Class A3, 5.45s, 2043 Ser. 06-LDP9, Class A2S, 5.298s, 2047 Ser. 06-LDP8, Class X, IO, 0.565s, 2045 Ser. 06-CB17, Class X, IO, 0.509s, 2043 Ser. 06-CB16, Class X1, IO, 0.45s, 2045 Ser. 06-LDP9, Class X, IO, 0.446s, 2047 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 Ser. 03-ML1A, Class X1, IO, 1.302s, 2039 Ser. 05-CB12, Class X1, IO, 0.175s, 2037 Ser. 07-CB20, Class X1, IO, 0.148s, 2051 Ser. 06-LDP6, Class X1, IO, 0.075s, 2043 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 Ser. 99-C1, Class G, 6.41s, 2031 Ser. 98-C4, Class G, 5.6s, 2035 Ser. 98-C4, Class H, 5.6s, 2035 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 Ser. 07-C2, Class XW, IO, 0.558s, 2040 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 Ser. 06-C7, Class XW, IO, 0.713s, 2038 Ser. 06-C7, Class XCL, IO, 0.323s, 2038 Ser. 05-C3, Class XCL, IO, 0.281s, 2040 Ser. 05-C2, Class XCL, IO, 0.203s, 2040 Ser. 05-C5, Class XCL, IO, 0.187s, 2040 Ser. 07-C2, Class XCL, IO, 0.117s, 2040 Ser. 05-C7, Class XCL, IO, 0.108s, 2040 Ser. 06-C1, Class XCL, IO, 0.102s, 2041 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.868s, 2027 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.755s, 2022 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.412s, 2030 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.828s, 2050 Ser. 05-MCP1, Class XC, IO, 0.177s, 2043 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.34s, 2039 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.965s, 2049 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.222s, 2049 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.667s, 2037 Ser. 05-C3, Class X, IO, 4.372s, 2044 Ser. 06-C4, Class X, IO, 3.709s, 2045 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 FRB 5.597s, 2049 Ser. 06-T21, Class A2, 5.09s, 2052 Ser. 05-HQ6, Class A2A, 4.882s, 2042 FRB Ser. 07-HQ12, Class A2FL, 0.506s, 2049 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.089s, 2042 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 Ser. 00-C1, Class J, 6 5/8s, 2033 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.939s, 2036 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.6s, 2034 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 Ser. 07-4, Class 1A4, IO, 1s, 2045 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.6s, 2035 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,238,476 1,232,283 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.74s, 2049 556,000 587,936 FRB Ser. 07-C32, Class A2, 5.735s, 2049 1,806,939 1,877,933 Ser. 06-C27, Class A2, 5.624s, 2045 732,369 736,952 Ser. 06-C29, Class A2, 5.275s, 2048 904,000 920,916 Ser. 07-C34, IO, 0.378s, 2046 9,322,181 140,485 Ser. 06-C29, IO, 0.376s, 2048 36,177,458 610,415 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.555s, 2018 313,000 187,800 Ser. 03-C3, Class IOI, IO, 1.088s, 2035 7,697,179 119,876 Ser. 07-C31, IO, 0.258s, 2047 56,756,125 639,642 Ser. 06-C27, Class XC, IO, 0.108s, 2045 16,833,846 135,681 Ser. 06-C23, Class XC, IO, 0.047s, 2045 34,861,920 138,750 Ser. 06-C26, Class XC, IO, 0.042s, 2045 14,234,386 40,842 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 25,550 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 6.992s, 2031 572,000 569,632 Total mortgage-backed securities (cost $129,227,538) CORPORATE BONDS AND NOTES (31.7%)(a) Principal amount Value Basic materials (2.3%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $330,000 $347,454 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 481,623 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 436,164 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 400,000 449,000 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 380,000 480,337 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 7,000 7,759 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,029,000 1,131,900 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 425,000 427,656 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 190,000 208,763 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 660,000 651,732 International Paper Co. bonds 7.95s, 2018 492,000 591,913 International Paper Co. sr. unsec. notes 9 3/8s, 2019 337,000 433,729 International Paper Co. sr. unsec. notes 8.7s, 2038 145,000 185,883 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 260,000 290,878 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 415,000 448,200 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 270,000 354,812 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 680,000 642,004 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 995,000 1,182,665 Sealed Air Corp. sr. notes 7 7/8s, 2017 245,000 273,969 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 225,356 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 75,000 95,775 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 133,478 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,430 Temple-Inland, Inc. sr. unsec. unsub. notes 6 7/8s, 2018 355,000 384,359 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 87,617 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 337,808 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 474,150 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 338,000 400,681 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 231,230 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 225,314 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 245,000 275,764 Communication services (3.4%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 545,000 612,607 American Tower Corp. sr. unsec. notes 7s, 2017 505,000 567,795 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 395,000 431,180 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 513,995 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 820,000 990,238 Century Telephone Enterprises, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 665,000 671,978 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 280,000 299,938 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 400,000 500,486 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 223,180 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 308,683 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 138,513 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 635,428 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 270,058 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 85,000 85,299 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 513,558 France Telecom notes 8 1/2s, 2031 (France) 85,000 114,374 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 298,031 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 91,588 NBC Universal, Inc. 144A notes 6.4s, 2040 325,000 335,915 NBC Universal, Inc. 144A notes 5.15s, 2020 255,000 262,405 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 343,488 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 532,779 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 950,000 984,053 TCI Communications, Inc. company guaranty 7 7/8s, 2026 795,000 953,290 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 152,732 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 470,910 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 634,070 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 45,447 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 298,403 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 130,697 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 268,084 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 115,166 Verizon New England, Inc. sr. notes 6 1/2s, 2011 975,000 1,001,081 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 47,499 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 469,209 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 268,808 Consumer cyclicals (2.0%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 376,811 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 219,713 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 780,000 905,471 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 378,741 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 70,000 78,750 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 499,331 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 725,000 786,625 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 241,937 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 190,715 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 320,000 349,039 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 710,133 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 280,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 215,000 215,000 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 482,477 News America Holdings, Inc. debs. 7 3/4s, 2045 265,000 313,139 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 105,000 122,369 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 65,000 63,769 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 261,000 307,980 QVC Inc. 144A sr. notes 7 1/8s, 2017 220,000 231,000 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 239,000 231,830 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 265,000 318,150 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 215,767 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 460,000 536,433 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 39,714 Time Warner, Inc. debs. 9.15s, 2023 325,000 426,938 Consumer staples (2.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 290,000 381,384 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 750,416 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 806,000 1,096,544 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 834,000 1,026,077 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 467,986 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 410,000 410,614 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 459,502 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 790,000 776,175 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 783,461 898,582 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 817,518 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 460,000 467,834 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 93,943 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 275,000 326,653 Kraft Foods, Inc. notes 6 1/8s, 2018 295,000 329,096 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 1,616,000 1,714,459 Kroger Co. company guaranty 6 3/4s, 2012 20,000 21,193 Kroger Co. company guaranty 6.4s, 2017 200,000 230,113 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 254,121 McDonald's Corp. sr. unsec. bond 6.3s, 2037 345,000 398,172 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 153,816 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 465,000 537,925 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 235,000 242,050 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 312,000 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 646,916 Energy (1.7%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 940,000 1,037,754 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 360,000 396,250 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 470,400 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 253,000 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 170,065 Forest Oil Corp. sr. notes 8s, 2011 250,000 261,250 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 94,492 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 280,000 320,012 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 288,050 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 123,723 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 361,418 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 185,000 198,413 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 221,495 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 827,490 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 536,607 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 412,422 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 95,000 98,796 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 115,000 127,095 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 184,978 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 405,000 515,799 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 195,000 209,399 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 260,000 275,376 Financials (12.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 482,584 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 321,173 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 370,907 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.556s, 2017 570,000 540,894 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 998,138 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 175,000 174,538 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 295,969 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 641,048 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,182,923 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.873s, 2027 465,000 358,093 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 180,000 191,060 Barclays Bank PLC 144A sub. notes 10.179s, 2021 1,230,000 1,562,235 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 600,000 625,124 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 509,835 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 833,072 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 226,250 223,702 Capital One Capital III company guaranty 7.686s, 2036 475,000 488,656 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 629,300 Citigroup, Inc. sr. notes 6 1/2s, 2013 50,000 54,668 Citigroup, Inc. sr. unsec. sub. FRN 0.58s, 2016 812,000 764,003 Citigroup, Inc. sub. notes 5s, 2014 565,000 589,975 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 190,719 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 336,386 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 261,073 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 160,000 165,223 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,427 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 225,680 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturity (United Kingdom) 576,000 558,720 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 495,000 446,738 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 203,832 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,751 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 50,000 49,756 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 165,000 169,950 Erac USA Finance LLC 144A company guaranty sr. notes 2 3/4s, 2013 90,000 91,456 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 377,067 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 675,000 513,738 GATX Financial Corp. notes 5.8s, 2016 235,000 253,060 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 578,419 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 97,301 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.512s, 2016 100,000 95,516 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 960,000 1,069,933 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,060,000 1,063,391 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 975,000 860,438 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 249,361 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 46,314 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,197,028 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 434,389 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 334,482 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 436,349 HSBC Finance Capital Trust IX FRN 5.911s, 2035 800,000 766,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,024,845 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 359,625 ING Bank NV 144A sr. unsec. notes FRN 1.36s, 2013 (Netherlands) 710,000 711,504 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 442,976 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 343,111 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.313s, 2047 2,137,000 1,725,008 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 45,231 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 211,627 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 827,657 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 345,000 357,110 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,610,000 1,582,801 Loews Corp. notes 5 1/4s, 2016 210,000 227,341 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) (FWC) 940,000 938,167 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 655,000 676,745 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 427,242 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 370,000 505,997 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 1,004,668 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 392,428 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 138,837 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,612,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 81,864 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 476,450 Nationwide Financial Services notes 5 5/8s, 2015 260,000 262,003 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 270,000 274,038 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 195,000 208,260 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 221,894 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 495,000 478,342 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 704,000 718,960 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 442,134 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 485,000 521,375 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,782,950 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 193,729 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 182,105 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 297,479 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 220,330 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 154,424 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 891,000 1,228,116 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 778,024 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.31s, 2037 1,525,000 1,235,913 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 258,861 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 407,414 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 682,154 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 465,000 476,135 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,032,580 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 1,190,000 1,223,232 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 841,969 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 230,000 263,264 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,084,267 Wells Fargo Bank NA unsec. sub. notes FRN 0.524s, 2016 400,000 381,558 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 375,000 409,688 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 645,000 650,308 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 165,000 163,713 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 261,107 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 218,000 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 850,437 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 83,000 99,109 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 207,000 229,935 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 545,000 527,969 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 178,000 171,441 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 97,469 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 198,688 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 190,000 201,442 WellPoint, Inc. notes 7s, 2019 405,000 477,211 Technology (0.4%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 405,000 437,400 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 105,875 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 265,000 287,949 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 71,297 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 431,871 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 185,000 189,766 Transportation (0.6%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 40,000 40,000 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 220,644 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 135,000 153,614 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 178,289 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 570,000 595,071 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 123,537 128,478 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 547,726 544,988 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 302,862 331,634 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 313,848 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 245,972 249,661 Utilities and power (4.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 159,750 Ameren Illinois Co. sr. notes 9 3/4s, 2018 200,000 257,980 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 254,403 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 412,304 Beaver Valley Funding Corp. sr. bonds 9s, 2017 401,000 445,122 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 742,567 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 932,051 973,243 CMS Energy Corp. sr. notes 8 1/2s, 2011 766,000 767,327 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.253s, 2013 375,000 370,313 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 117,422 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 197,553 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 80,000 88,379 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 320,412 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 1,750,000 1,719,375 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 84,002 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 630,000 597,703 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 465,437 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 482,501 Electricite de France 144A sr. notes 4.6s, 2020 (France) 105,000 107,021 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 283,335 Energy East Corp. company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 178,085 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 410,000 400,425 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 580,000 576,495 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 160,000 173,200 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 496,291 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 153,006 Kansas Gas & Electric bonds 5.647s, 2021 212,282 227,455 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 663,712 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 519,728 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 204,595 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 175,000 196,525 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 330,000 428,840 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 194,000 198,978 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 167,629 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 267,825 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 226,690 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 486,773 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 578,122 578,469 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 284,268 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 594,750 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 55,637 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 395,757 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 119,293 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 755,000 948,033 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 918,730 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 260,000 299,536 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 433,977 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,825,000 1,831,844 Total corporate bonds and notes (cost $130,441,383) ASSET-BACKED SECURITIES (5.3%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.38s, 2037 2,069,000 $1,427,610 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.4s, 2036 307,000 191,555 FRB Ser. 06-HE3, Class A2C, 0.4s, 2036 418,000 199,359 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.41s, 2036 313,145 223,004 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 137,029 138,113 Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 1,076,122 925,465 Ser. 01-1, Class A5, 6.99s, 2031 2,945,113 2,996,653 Countrywide Asset Backed Certificates Ser. 05-4, Class AF6, 4.74s, 2035 515,602 492,400 FRB Ser. 07-12, Class 2A2, 0.75s, 2047 (F) 635,000 488,950 FRB Ser. 04-6, Class 2A5, 0.64s, 2034 227,285 211,728 FRB Ser. 06-BC1, Class 2A3, 0.54s, 2036 994,000 725,620 FRB Ser. 07-1, Class 2A2, 0.35s, 2037 2,050,000 1,660,500 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.42s, 2036 1,287,000 815,851 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.005s, 2032 192,816 38,563 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 4,633,450 4,239,607 Ser. 97-6, Class A9, 7.55s, 2029 203,727 222,742 Ser. 99-1, Class A6, 6.37s, 2025 248,601 257,302 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,256,238 1,293,925 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.50s, 2035 503,821 428,248 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.51s, 2036 326,220 127,157 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.50s, 2032 1,626,445 1,520,726 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 175,548 167,633 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 390,518 391,698 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.41s, 2036 333,475 180,743 FRB Ser. 06-2, Class A2C, 0.4s, 2036 410,000 227,570 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 462,496 371,665 Ser. 02-C, Class A1, 5.41s, 2032 1,584,968 1,541,382 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 120,117 116,513 Popular ABS Mortgage Pass-Through Trust FRB Ser. 06-D, Class A3, 0.51s, 2046 800,000 540,400 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.41s, 2037 640,000 417,521 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.46s, 2036 704,000 272,285 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 748,400 89,808 Total asset-backed securities (cost $25,119,523) PURCHASED OPTIONS OUTSTANDING (1.5%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $62,404,500 $3,054,076 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 62,404,500 2,076,822 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,422,900 640,482 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,422,900 270,723 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 31,230,300 167,082 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 16,437,018 160,261 Total purchased options outstanding (cost $7,884,617) MUNICIPAL BONDS AND NOTES (0.4%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $376,999 IL State G.O. Bonds 4.421s, 1/1/15 165,000 164,602 4.071s, 1/1/14 490,000 490,617 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 283,395 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 233,595 Total municipal bonds and notes (cost $1,547,469) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 $400,000 $404,946 Total foreign government bonds and notes (cost $398,068) SENIOR LOANS (0.1%)(a)(c) Principal amount Value Caesars Entertainment OP bank term loan FRN Ser. B2, 3.303s, 2015 $104,084 $96,261 National Bedding Co., LLC bank term loan FRN Ser. B, 3.818s, 2013 44,697 44,529 Polypore, Inc. bank term loan FRN Ser. B, 2.27s, 2014 121,924 120,095 SunGard Data Systems, Inc. bank term loan FRN 2.008s, 2014 2,824 2,794 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.933s, 2016 58,505 58,578 Total senior loans (cost $314,193) SHORT-TERM INVESTMENTS (30.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 65,649,493 $65,649,493 SSgA Prime Money Market Fund 0.11% (i) (P) 40,000 40,000 U.S. Treasury Bills, with an effective yield of 0.24%, August 25, 2011 (SEGSF) $3,436,000 3,432,616 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 13,713,000 13,701,563 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, June 2, 2011 (SEG) (SEGSF) 47,858,000 47,835,794 Total short-term investments (cost $130,664,674) TOTAL INVESTMENTS Total investments (cost $651,113,877) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 355 $87,991,188 Mar-12 $171,718 U.S. Treasury Bond 20 yr (Long) 169 20,311,688 Jun-11 65,211 U.S. Treasury Bond 20 yr (Short) 14 1,682,625 Jun-11 (32,511) U.S. Treasury Bond 30 yr (Long) 286 35,338,875 Jun-11 363,567 U.S. Treasury Note 2 yr (Long) 3 654,375 Jun-11 744 U.S. Treasury Note 5 yr (Long) 45 5,255,508 Jun-11 20,657 U.S. Treasury Note 10 yr (Short) 120 14,283,750 Jun-11 108,694 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $40,551,731) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $26,524,000 Aug-11/4.49 $1,809,998 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.525 1,849,227 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,061,000 Aug-11/4.475 80,626 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,061,000 Aug-11/4.475 1,076,408 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 13,262,000 Aug-11/4.55 54,109 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 26,524,000 Aug-11/4.49 124,928 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 13,262,000 Aug-11/4.55 964,545 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 17,810,000 Aug-11/4.7 41,141 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 17,810,000 Aug-11/4.7 1,512,247 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,233,500 Jul-11/4.745 61,556 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,233,500 Jul-11/4.745 3,426,486 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 11,952,000 Jul-11/4.5475 30,478 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 23,904,000 Jul-11/4.52 65,975 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.525 69,330 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.46 83,349 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 11,952,000 Jul-11/4.5475 888,034 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.46 1,721,527 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 23,904,000 Jul-11/4.52 1,724,913 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,187,600 Aug-15/4.375 1,415,442 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 37,603,200 Jan-12/4.8 405,261 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 37,603,200 Jan-12/4.8 3,064,285 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,187,600 Aug-15/4.375 695,134 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,187,600 Aug-15/4.46 737,029 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,187,600 Aug-15/4.46 1,347,086 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 22,561,920 Jan-12/4.72 279,542 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 6,574,807 Apr-11/3.89 12,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,050,600 Sep-15/4.04 346,483 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,050,600 Sep-15/4.04 1,058,827 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,173,720 Feb-15/5.36 210,773 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,173,720 Feb-15/5.36 334,732 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 11,318,460 Feb-15/5.27 603,773 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 11,318,460 Feb-15/5.27 863,033 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 1,155,614 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 22,561,920 Jan-12/4.72 1,716,285 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 78,117 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $123,997,266) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 3 1/2s, April 1, 2041 $2,000,000 4/13/11 $1,879,531 FNMA, 4 1/2s, April 1, 2041 2,000,000 4/13/11 2,035,469 FNMA, 4s, April 1, 2041 76,000,000 4/13/11 74,765,000 FNMA, 3 1/2s, April 1, 2041 48,000,000 4/13/11 45,202,502 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $57,324,400 $(52,503) 7/23/20 3 month USD-LIBOR-BBA 2.96% $(2,089,541) Barclays Bank PLC 9,132,500 2/25/16 3 month USD-LIBOR-BBA 2.3525% 5,933 21,226,700 42,353 3/30/21 3 month USD-LIBOR-BBA 3.55% 45,570 17,293,400 (22,837) 3/30/31 4.17% 3 month USD-LIBOR-BBA (34,057) 2,093,000 4/1/21 3.562% 3 month USD-LIBOR-BBA (1,842) 76,327,000 182,598 10/25/16 3 month USD-LIBOR-BBA 1.65% (3,206,759) Citibank, N.A. 23,565,600 (7,456) 6/28/19 3 month USD-LIBOR-BBA 3.04% (248,659) 111,158,300 (30,098) 6/28/14 1.81% 3 month USD-LIBOR-BBA (1,150,716) Credit Suisse International 17,900,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (383,090) 56,067,100 12/21/15 3 month USD-LIBOR-BBA 2.1475% (84,052) 79,643,500 2/3/13 0.83125% 3 month USD-LIBOR-BBA (23,703) 64,885,500 (86,479) 3/14/16 3 month USD-LIBOR-BBA 2.35% (175,698) 168,329,900 (334,768) 3/14/20 3 month USD-LIBOR-BBA 3.42% 155,114 9,761,800 22,378 3/14/41 4.36% 3 month USD-LIBOR-BBA (126,921) 19,900,000 (E) 3/21/13 1.15625% 3 month USD-LIBOR-BBA 49,551 4,700,000 3/23/21 3.452% 3 month USD-LIBOR-BBA 35,768 6,634,400 11/17/40 3.95% 3 month USD-LIBOR-BBA 282,438 67,836,500 (7,227) 2/24/13 0.96% 3 month USD-LIBOR-BBA (136,399) 74,928,800 (15,330) 2/24/15 2.04% 3 month USD-LIBOR-BBA (382,793) 7,968,800 (1,276) 2/24/21 3.69% 3 month USD-LIBOR-BBA (131,407) 29,277,200 8,567 2/24/26 4.16% 3 month USD-LIBOR-BBA (658,165) Deutsche Bank AG 103,681,600 (2,941) 11/3/12 0.50% 3 month USD-LIBOR-BBA 189,499 58,349,000 10,287 12/31/14 1.91% 3 month USD-LIBOR-BBA (332,194) 49,775,400 1/14/13 0.85625% 3 month USD-LIBOR-BBA (85,268) Goldman Sachs International 7,730,200 2/28/41 3 month USD-LIBOR-BBA 4.31% 64,048 105,994,400 (64,155) 10/1/14 1.14% 3 month USD-LIBOR-BBA 1,671,163 19,851,400 (E) 3/19/13 1.09375% 3 month USD-LIBOR-BBA 60,150 15,885,900 4/4/16 3 month USD-LIBOR-BBA 2.415% JPMorgan Chase Bank, N.A. 10,246,700 (17,579) 3/11/21 3 month USD-LIBOR-BBA 3.64% 86,135 6,948,300 22,012 3/11/26 4.12% 3 month USD-LIBOR-BBA (90,608) 39,900,000 (E) 3/21/13 1.1685% 3 month USD-LIBOR-BBA 94,563 4,100,000 (E) 3/22/13 1.185% 3 month USD-LIBOR-BBA 9,184 60,749,000 10,845 3/31/16 3 month USD-LIBOR-BBA 2.42% 26,560 5,452,800 10,246 3/31/41 3 month USD-LIBOR-BBA 4.28% 9,526 83,569,900 14,394 1/31/15 1.79% 3 month USD-LIBOR-BBA 212,809 64,540,300 175,514 2/3/16 3 month USD-LIBOR-BBA 2.19% (134,492) 47,688,300 2/4/13 0.879% 3 month USD-LIBOR-BBA (57,537) 20,000,000 9/24/17 3 month USD-LIBOR-BBA 2.055% (1,006,782) 40,098,900 12/3/12 0.8025% 3 month USD-LIBOR-BBA (124,752) UBS, AG 9,755,200 12/9/40 4.1075% 3 month USD-LIBOR-BBA 169,243 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,656,765 $ 1/12/40 5.00% (1 month Synthetic TRS $20,886 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 633,247 1/12/40 4.50% (1 month Synthetic TRS 3,659 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,009,039 1/12/40 5.00% (1 month Synthetic TRS 25,327 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 901,452 1/12/40 5.00% (1 month Synthetic TRS 11,364 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,787,075 1/12/38 (6.50%) 1 month Synthetic TRS (143,400) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,503,287 1/12/38 (6.50%) 1 month Synthetic TRS (95,360) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,459,941 (18,118) 1/12/40 4.50% (1 month Synthetic TRS (2,245) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,548,997 (32,659) 1/12/41 5.00% (1 month Synthetic TRS (1,646) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,698,853 1/12/38 (6.50%) 1 month Synthetic TRS (30,266) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 19,340,461 1/12/40 5.00% (1 month Synthetic TRS 243,820 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,183,638 1/12/40 5.00% (1 month Synthetic TRS 27,528 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,898,185 1/12/40 5.00% (1 month Synthetic TRS 36,537 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,391,000 1/12/40 4.50% (1 month Synthetic TRS 8,038 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,327,748 1/12/38 (6.50%) 1 month Synthetic TRS (70,962) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,767,816 1/12/39 5.50% (1 month Synthetic TRS 49,026 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,867,269 1/12/39 5.50% (1 month Synthetic TRS 15,872 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,327,748 1/12/38 (6.50%) 1 month Synthetic TRS (70,962) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 1,799,059 1,124 1/12/40 5.00% (1 month Synthetic TRS 23,063 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,406,245 1/12/39 5.50% (1 month Synthetic TRS 54,452 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,801,551 1/12/39 5.50% (1 month Synthetic TRS 66,313 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation Credit Suisse International DJ CMB NA CMBX AJ Index $(433,724) $1,349,000 2/17/51 (96 bp) $(158,992) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 31, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $434,823,124. (b) The aggregate identified cost on a tax basis is $664,196,429, resulting in gross unrealized appreciation and depreciation of $13,737,900 and $8,470,569, respectively, or net unrealized appreciation of $5,267,331. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $34,090 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $56,651,276 and $83,226,025, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $159,325,989 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin.. The fund had an average number of contracts of approximately 1,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased and written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,058,300,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $1,700,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,303,058 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $34,007,693 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $35,104,778. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $22,942,304 $ Corporate bonds and notes 137,851,308 Foreign government bonds and notes 404,946 Mortgage-backed securities 143,473,313 Municipal bonds and notes 1,549,208 Purchased options outstanding 6,369,446 Senior loans 322,257 U.S. Government and Agency Mortgage Obligations 223,771,463 U.S. Treasury Obligations 2,120,049 Short-term investments 65,689,493 64,969,973 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $698,080 Written options (29,909,180) TBA sale commitments (123,882,502) Interest rate swap contracts (7,354,726) Total return swap contracts 220,697 Credit default contracts 274,732 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $274,732 $ Interest rate contracts 11,241,263 41,216,946 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Equity Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.5%)(a) Shares Value Australia (3.2%) CSL, Ltd. 71,720 $2,656,089 National Australia Bank, Ltd. 199,448 5,343,915 Qantas Airways, Ltd. (NON) 1,821,536 4,115,888 Telstra Corp., Ltd. 1,891,829 5,529,684 Belgium (1.4%) Anheuser-Busch InBev NV 134,761 7,692,011 Brazil (0.7%) Petroleo Brasileiro SA ADR (Preference) (S) 111,872 3,975,931 Canada (3.6%) Agrium, Inc. 47,320 4,373,449 National Bank of Canada 73,887 6,009,659 Nexen, Inc. 370,397 9,241,763 China (6.7%) Changyou.com, Ltd. ADR (NON) (S) 50,604 1,629,449 China Construction Bank Corp. 4,732,000 4,434,539 China Mobile, Ltd. 546,500 5,033,645 China National Materials Co., Ltd. 3,093,000 2,783,263 China Power New Energy Development Co., Ltd. (NON) 13,944,000 1,183,062 China Shanshui Cement Group, Ltd. 2,747,000 2,563,725 China WindPower Group, Ltd. (NON) 25,560,000 2,727,189 Industrial and Commercial Bank of China, Ltd. 8,464,000 7,028,852 PCD Stores, Ltd. 9,880,000 2,705,283 Perfect World Co., Ltd. ADR (NON) 71,500 1,514,370 Ping An Insurance (Group) Co. of China, Ltd. 530,000 5,372,220 Denmark (1.0%) Pandora A/S (NON) (S) 108,454 5,546,066 Finland (0.7%) Fortum OYJ 112,092 3,813,863 France (13.6%) Arkema 52,214 4,752,049 AXA SA 247,539 5,183,129 BNP Paribas SA 137,300 10,062,550 Christian Dior SA 71,918 10,144,290 Sanofi-Aventis 209,079 14,689,258 Schneider Electric SA 27,716 4,746,588 Societe Generale 69,082 4,497,880 Technip SA 58,773 6,280,410 Total SA 240,645 14,678,923 Germany (11.7%) Allianz SE 56,817 7,990,036 BASF SE 102,746 8,904,549 Biotest AG (Preference) 31,056 2,033,941 Deutsche Post AG 573,306 10,355,647 Henkel AG & Co. KGaA 89,297 5,542,699 Kabel Deutschland Holding AG (NON) 133,061 7,066,852 Metro AG 99,708 6,826,779 MTU Aero Engines Holding AG 98,205 6,672,970 Porsche Automobil Holding SE (Rights) (NON) 126,639 1,100,043 Porsche Automobil Holding SE (Preference) (S) 126,639 8,310,116 Hong Kong (1.2%) Henderson Land Development Co., Ltd. 617,000 4,275,138 Longtop Financial Technologies Ltd. ADR (NON) (S) 80,400 2,526,168 Ireland (2.9%) Covidien PLC 79,462 4,127,256 Kerry Group PLC Class A 121,007 4,514,131 WPP PLC 585,732 7,231,870 Israel (0.9%) Teva Pharmaceutical Industries, Ltd. ADR 97,500 4,891,575 Italy (1.0%) Fiat SpA 616,413 5,593,405 Japan (20.1%) Aisin Seiki Co., Ltd. 145,000 5,040,443 Inpex Holdings, Inc. 864 6,562,157 Japan Tobacco, Inc. 3,348 12,109,701 Kyocera Corp. 28,600 2,901,998 Lawson, Inc. 60,900 2,939,444 Mitsubishi Electric Corp. 545,000 6,441,863 Mitsubishi Tanabe Pharma 336,500 5,467,922 Mitsui & Co., Ltd. 548,100 9,836,508 Nintendo Co., Ltd. 9,800 2,650,530 Nippon Telegraph & Telephone (NTT) Corp. 173,500 7,799,982 Nissan Motor Co., Ltd. 876,300 7,784,177 NTT DoCoMo, Inc. 3,637 6,400,209 ORIX Corp. (S) 122,370 11,474,029 Sankyo Co., Ltd. 104,700 5,374,886 Sumitomo Heavy Industries, Ltd. 834,000 5,450,915 Sumitomo Mitsui Financial Group, Inc. 213,000 6,629,971 Toyo Suisan Kaisha, Ltd. 288,000 6,260,568 Netherlands (1.4%) ING Groep NV (NON) 603,823 7,657,965 Russia (2.9%) Mobile Telesystems ADR (S) 132,000 2,802,360 Sberbank OJSC (NON) (FWC) 2,117,938 7,959,211 Synergy Co. (NON) (FWC) 53,757 2,118,026 Uralkali GDR 80,921 3,355,794 South Korea (2.2%) KEPCO Engineering & Construction Co., Inc. 42,330 2,828,560 Samsung Electronics Co., Ltd. 3,626 3,080,753 Shinhan Financial Group Co., Ltd. 139,175 6,324,695 Spain (2.0%) Banco Santander Central Hispano SA 659,380 7,670,600 Criteria Caixacorp SA 473,889 3,349,253 Sweden (0.8%) Volvo AB Class B (NON) (S) 240,230 4,232,758 Switzerland (1.6%) Actelion NV (NON) 44,191 2,548,692 Syngenta AG 20,099 6,547,227 Taiwan (1.2%) Taiwan Semiconductor Manufacturing Co., Ltd. 1,072,000 2,573,689 Wistron Corp. 2,605,000 4,128,101 United Kingdom (16.2%) Barclays PLC 1,361,714 6,072,044 BG Group PLC 410,380 10,225,999 Britvic PLC 277,827 1,765,341 Cairn Energy PLC (NON) 1,122,201 8,331,331 Centrica PLC 814,559 4,257,105 GlaxoSmithKline PLC 333,396 6,371,367 Kingfisher PLC 685,967 2,710,001 Reckitt Benckiser Group PLC 161,127 8,288,910 Rio Tinto PLC 212,093 14,921,382 Schroders PLC 103,455 2,885,420 Telecity Group PLC (NON) 417,603 3,411,633 Tullow Oil PLC 173,616 4,038,928 Vedanta Resources PLC 131,371 5,021,133 Xstrata PLC 483,037 11,307,008 United States (2.5%) ACE, Ltd. 70,300 4,548,410 First Solar, Inc. (NON) (S) 19,900 3,200,716 Tyco International, Ltd. 137,898 6,173,692 Total common stocks (cost $477,104,842) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 1.25s, July 15, 2020 (i) $121,139 $125,494 Total U.S. treasury obligations (cost $125,494) SHORT-TERM INVESTMENTS (6.0%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 32,098,534 $32,098,534 SSgA Prime Money Market Fund 0.11% (i) (P) 20,000 20,000 U.S. Treasury Bills, for an effective yield of 0.15%, November 17, 2011 (SEGSF) $498,000 497,462 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.26%, October 20, 2011 (SEGSF) 448,000 447,495 Total short-term investments (cost $33,063,415) TOTAL INVESTMENTS Total investments (cost $510,293,751)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $315,702,934) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $1,459,412 $1,426,164 $33,248 British Pound Buy 4/20/11 1,183,206 1,202,094 (18,888) Canadian Dollar Sell 4/20/11 6,794,794 6,747,418 (47,376) Euro Sell 4/20/11 23,245,759 22,547,660 (698,099) Norwegian Krone Sell 4/20/11 120,691 119,475 (1,216) Swedish Krona Buy 4/20/11 9,047,942 9,009,081 38,861 Swiss Franc Sell 4/20/11 1,098,623 1,082,633 (15,990) Barclays Bank PLC British Pound Sell 4/20/11 4,172,061 4,229,040 56,979 Canadian Dollar Buy 4/20/11 2,641,698 2,616,468 25,230 Euro Buy 4/20/11 1,551,506 1,505,426 46,080 Hong Kong Dollar Sell 4/20/11 1,653,627 1,651,723 (1,904) Japanese Yen Buy 4/20/11 1,011,875 1,040,950 (29,075) Norwegian Krone Buy 4/20/11 4,338,242 4,297,937 40,305 Singapore Dollar Buy 4/20/11 2,594,474 2,581,610 12,864 Swedish Krona Sell 4/20/11 213,717 213,179 (538) Swiss Franc Buy 4/20/11 3,563,921 3,510,239 53,682 Citibank, N.A. Australian Dollar Buy 4/20/11 1,097,042 1,072,174 24,868 British Pound Sell 4/20/11 372,021 378,003 5,982 Canadian Dollar Sell 4/20/11 1,381,579 1,372,544 (9,035) Danish Krone Buy 4/20/11 1,127,971 1,107,696 20,275 Euro Sell 4/20/11 8,987,065 8,718,059 (269,006) Hong Kong Dollar Buy 4/20/11 2,226,208 2,223,702 2,506 Norwegian Krone Buy 4/20/11 1,955,061 1,936,299 18,762 Singapore Dollar Buy 4/20/11 1,047,974 1,043,219 4,755 Swedish Krona Buy 4/20/11 3,489,148 3,477,771 11,377 Swiss Franc Buy 4/20/11 215,337 212,178 3,159 Credit Suisse AG Australian Dollar Buy 4/20/11 2,433,664 2,379,043 54,621 British Pound Buy 4/20/11 7,824,482 7,949,246 (124,764) Canadian Dollar Buy 4/20/11 3,075,118 3,055,399 19,719 Euro Buy 4/20/11 6,598,834 6,447,194 151,640 Japanese Yen Buy 4/20/11 1,032,228 1,061,992 (29,764) Norwegian Krone Sell 4/20/11 4,477,563 4,432,704 (44,859) Swedish Krona Sell 4/20/11 430,082 428,310 (1,772) Swiss Franc Buy 4/20/11 1,926,246 1,898,395 27,851 Deutsche Bank AG Australian Dollar Sell 4/20/11 9,444,696 9,227,290 (217,406) Euro Buy 4/20/11 3,350,168 3,249,441 100,727 Swedish Krona Buy 4/20/11 2,727,356 2,713,242 14,114 Swiss Franc Buy 4/20/11 4,434,219 4,369,965 64,254 Goldman Sachs International Australian Dollar Sell 4/20/11 3,517,774 3,437,803 (79,971) British Pound Buy 4/20/11 2,781,160 2,825,645 (44,485) Euro Buy 4/20/11 366,263 355,300 10,963 Japanese Yen Buy 4/20/11 1,332,396 1,370,511 (38,115) Norwegian Krone Sell 4/20/11 1,541,351 1,524,488 (16,863) Swedish Krona Buy 4/20/11 1,251,593 1,246,188 5,405 HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 13,655 13,347 308 British Pound Buy 4/20/11 5,360,889 5,446,653 (85,764) Euro Sell 4/20/11 341,135 330,982 (10,153) Hong Kong Dollar Sell 4/20/11 1,088,657 1,087,079 (1,578) Norwegian Krone Buy 4/20/11 1,824,158 1,805,494 18,664 Swiss Franc Sell 4/20/11 1,842,644 1,814,888 (27,756) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 5,114,976 4,998,892 116,084 British Pound Buy 4/20/11 4,762,540 4,838,509 (75,969) Canadian Dollar Sell 4/20/11 1,401,599 1,392,276 (9,323) Euro Sell 4/20/11 887,832 861,270 (26,562) Hong Kong Dollar Buy 4/20/11 1,647,739 1,645,926 1,813 Japanese Yen Sell 4/20/11 4,057,772 4,127,167 69,395 Norwegian Krone Buy 4/20/11 10,305,900 10,204,753 101,147 Singapore Dollar Buy 4/20/11 6,103,744 6,076,238 27,506 Swedish Krona Sell 4/20/11 3,752,241 3,738,960 (13,281) Swiss Franc Buy 4/20/11 3,430,877 3,379,453 51,424 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/20/11 986,975 963,116 (23,859) British Pound Buy 4/20/11 200,628 203,819 (3,191) Canadian Dollar Sell 4/20/11 883,352 877,184 (6,168) Euro Sell 4/20/11 4,321,048 4,189,791 (131,257) Israeli Shekel Buy 4/20/11 1,637,189 1,576,001 61,188 Japanese Yen Sell 4/20/11 9,079,568 9,235,241 155,673 Swedish Krona Buy 4/20/11 2,274,924 2,265,798 9,126 Swiss Franc Buy 4/20/11 6,716,595 6,618,628 97,967 State Street Bank and Trust Co. Australian Dollar Sell 4/20/11 869,358 849,317 (20,041) Canadian Dollar Sell 4/20/11 552,508 548,656 (3,852) Euro Sell 4/20/11 8,317,145 8,250,229 (66,916) Israeli Shekel Buy 4/20/11 1,637,218 1,576,129 61,089 Norwegian Krone Buy 4/20/11 936,811 927,276 9,535 Swedish Krona Sell 4/20/11 2,033,292 2,026,117 (7,175) UBS AG Australian Dollar Buy 4/20/11 9,296,562 9,083,779 212,783 British Pound Sell 4/20/11 7,922,306 8,038,239 115,933 Canadian Dollar Buy 4/20/11 3,379,235 3,355,570 23,665 Euro Buy 4/20/11 6,408,036 6,216,498 191,538 Israeli Shekel Sell 4/20/11 3,953,341 3,803,916 (149,425) Norwegian Krone Sell 4/20/11 7,960,777 7,871,426 (89,351) Swedish Krona Buy 4/20/11 1,895,313 1,886,398 8,915 Swiss Franc Buy 4/20/11 9,256,874 9,121,069 135,805 Westpac Banking Corp. Australian Dollar Buy 4/20/11 9,380,249 9,165,143 215,106 British Pound Buy 4/20/11 2,099,604 2,133,148 (33,544) Canadian Dollar Sell 4/20/11 3,289,971 3,268,941 (21,030) Euro Sell 4/20/11 4,133,800 4,009,745 (124,055) Japanese Yen Sell 4/20/11 12,372,504 12,584,975 212,471 Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $553,023,052. (b) The aggregate identified cost on a tax basis is $513,227,042, resulting in gross unrealized appreciation and depreciation of $87,147,912 and $17,080,395, respectively, or net unrealized appreciation of $70,067,517. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $30,922,970. The fund received cash collateral of $32,098,534 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,945 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $49,495,282 and $58,844,336, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,310,521 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. The fund had the following industry concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Commercial banks 13.0% Oil, gas, and consumable fuels 10.3 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $527,513 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,230,832 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $944,905. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $17,645,576 $ $ Belgium 7,692,011 Brazil 3,975,931 Canada 19,624,871 China 36,975,597 Denmark 5,546,066 Finland 3,813,863 France 75,035,077 Germany 64,803,632 Hong Kong 6,801,306 Ireland 15,873,257 Isreal 4,891,575 Italy 5,593,405 Japan 111,125,303 Netherlands 7,657,965 Russia 16,235,391 South Korea 12,234,008 Spain 11,019,853 Sweden 4,232,758 Switzerland 9,095,919 Taiwan 6,701,790 United Kingdom 89,607,602 United States 13,922,818 Total common stocks U.S Treasury obligations 125,494 Short-term investments 20,000 33,043,491 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $125,986 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,745,362 $2,619,376 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Growth Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Aerospace and defense (0.7%) MTU Aero Engines Holding AG (Germany) $191,481 Safran SA (France) (NON) Airlines (1.1%) Deutsche Lufthansa AG (Germany) (NON) Turk Hava Yollari (Turkey) (NON) Automobiles (4.5%) Bayerische Motoren Werke (BMW) AG (Germany) Dongfeng Motor Group Co., Ltd. (China) Fiat SpA (Italy) Ghabbour Auto (Egypt) Kia Motors Corp. (South Korea) Nissan Motor Co., Ltd. (Japan) Porsche Automobil Holding SE (Preference) (Germany) (S) Porsche Automobil Holding SE (Rights) (Germany) (NON) Beverages (2.1%) Anheuser-Busch InBev NV (Belgium) Synergy Co. (Russia) (NON) (FWC) Biotechnology (1.0%) Biotest AG (Preference) (Germany) Dendreon Corp. (NON) (S) Grifols SA (Spain) Building products (1.3%) Compagnie de Saint-Goban (France) JS Group Corp. (Japan) Capital markets (0.5%) Julius Baer Group, Ltd. (Switzerland) Chemicals (5.3%) Agrium, Inc. (Canada) Arkema (France) BASF SE (Germany) JSR Corp. (Japan) Petronas Chemicals Group Bhd (Malaysia) (NON) Syngenta AG (Switzerland) TSRC Corp. (Taiwan) Uralkali (Russia) (NON) Commercial banks (9.7%) Banco Bradesco SA ADR (Brazil) (S) Bank of Baroda (India) Barclays PLC (United Kingdom) BNP Paribas SA (France) China Construction Bank Corp. (China) Danske Bank A/S (Denmark) (NON) Hang Seng Bank, Ltd. (Hong Kong) HSBC Holdings PLC (London Exchange) (United Kingdom) Lloyds Banking Group PLC (United Kingdom) (NON) National Australia Bank, Ltd. (Australia) Sberbank OJSC (Russia) (NON) Shinhan Financial Group Co., Ltd. (South Korea) Standard Chartered PLC (United Kingdom) Computers and peripherals (1.2%) Hewlett-Packard Co. SanDisk Corp. (NON) Construction and engineering (0.5%) Carillion PLC (United Kingdom) Construction materials (1.6%) BBMG Corp. (China) 639,500 1,044,048 China Shanshui Cement Group, Ltd. (China) 292,000 272,518 Diversified financial services (3.2%) Criteria Caixacorp SA (Spain) 67,732 478,702 ING Groep NV (Netherlands) (NON) 38,342 486,271 JPMorgan Chase & Co. 12,900 594,690 ORIX Corp. (Japan) 7,830 734,180 Warsaw Stock Exchange (Poland) (NON) 13,029 223,955 Diversified telecommunication services (1.3%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 9,900 445,071 Telenet Group Holding NV (Belgium) (NON) 13,046 612,561 Electric utilities (0.8%) Fortum OYJ (Finland) (S) 18,294 622,442 Electrical equipment (3.2%) Mitsubishi Electric Corp. (Japan) 122,000 1,442,032 Schneider Electric SA (France) 6,350 1,087,488 Electronic equipment, instruments, and components (2.1%) Hitachi High-Technologies Corp. (Japan) 6,900 137,784 Hon Hai Precision Industry Co., Ltd. (Taiwan) 135,000 472,855 Kyocera Corp. (Japan) 7,000 710,279 Yokogawa Electric Corp. (Japan) 43,800 334,247 Energy equipment and services (0.9%) Technip SA (France) 7,041 752,393 Food and staples retail (1.0%) Metro AG (Germany) 11,489 786,626 Food products (3.4%) Kerry Group PLC Class A (Ireland) 18,182 678,274 Nestle SA (Switzerland) 35,083 2,015,736 Health-care equipment and supplies (1.0%) BioMerieux (France) 3,060 321,600 Covidien PLC (Ireland) 9,310 483,561 Hotels, restaurants, and leisure (0.9%) Compass Group PLC (United Kingdom) 75,768 682,290 Household durables (1.6%) LG Electronics, Inc. (South Korea) 1,933 185,027 Persimmon PLC (United Kingdom) 74,862 535,216 Rossi Residencial SA (Brazil) 67,100 559,887 Household products (1.7%) Henkel AG & Co. KGaA (Germany) 8,788 545,475 Reckitt Benckiser Group PLC (United Kingdom) 15,157 779,727 Independent power producers and energy traders (0.6%) China Power New Energy Development Co., Ltd. (China) (NON) 2,666,000 226,194 China WindPower Group, Ltd. (China) (NON) 2,680,000 285,949 Industrial conglomerates (2.2%) Cookson Group PLC (United Kingdom) (NON) 33,655 372,813 Rheinmetall AG (Germany) 4,400 365,333 Siemens AG (Germany) 7,559 1,038,100 Insurance (2.7%) AIA Group, Ltd. (Hong Kong) (NON) 65,800 202,585 AXA SA (France) 33,830 708,354 Ping An Insurance (Group) Co. of China, Ltd. (China) 39,500 400,382 Prudential PLC (United Kingdom) 73,902 838,834 Internet software and services (1.0%) Open Text Corp. (Canada) (NON) (S) 8,500 529,720 Telecity Group PLC (United Kingdom) (NON) 31,355 256,157 Machinery (3.9%) Asahi Diamond Industrial Co., Ltd. (Japan) 36,000 691,574 Fiat Industrial SpA (Italy) (NON) 37,535 539,945 Sumitomo Heavy Industries, Ltd. (Japan) 40,000 261,435 Vallourec SA (France) 6,845 769,454 Tata Motors, Ltd. (India) 11,130 311,563 Volvo AB Class B (Sweden) (NON) 30,858 543,706 Media (2.5%) CyberAgent, Inc. (Japan) 137 483,161 DIRECTV Class A (NON) 3,914 183,175 Kabel Deutschland Holding AG (Germany) (NON) 9,793 520,105 Reed Elsevier PLC (United Kingdom) 38,792 336,545 WPP PLC (Ireland) 38,572 476,238 Metals and mining (8.0%) BHP Billiton, Ltd. (Australia) 10,569 510,054 Fortescue Metals Group, Ltd. (Australia) 47,488 315,509 Hidili Industry International Development, Ltd. (China) 204,000 180,162 Rio Tinto, Ltd. (Australia) 31,484 2,765,661 Vale SA ADR (Preference) (Brazil) (S) 22,000 649,440 Vedanta Resources PLC (United Kingdom) 23,204 886,880 Xstrata PLC (United Kingdom) 44,449 1,040,469 Multiline retail (0.8%) PPR SA (France) 4,189 643,340 Multi-utilities (0.6%) Centrica PLC (United Kingdom) 89,008 465,180 Office electronics (0.9%) Canon, Inc. (Japan) 16,100 701,517 Oil, gas, and consumable fuels (8.4%) BG Group PLC (United Kingdom) 63,806 1,589,941 Cairn Energy PLC (United Kingdom) (NON) 158,457 1,176,400 Inpex Holdings, Inc. (Japan) 131 994,957 Nexen, Inc. (Canada) 43,441 1,083,895 Petroleo Brasileiro SA ADR (Preference) (Brazil) 21,300 757,002 Tullow Oil PLC (United Kingdom) 48,917 1,137,984 Pharmaceuticals (5.5%) Astellas Pharma, Inc. (Japan) 23,900 886,038 Mitsubishi Tanabe Pharma (Japan) 72,900 1,184,581 Nippon Shinyaku Co., Ltd. (Japan) 43,000 552,251 Sanofi-Aventis (France) 11,277 792,288 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 20,138 1,010,323 Semiconductors and semiconductor equipment (2.6%) ASML Holding NV (Netherlands) 6,332 279,644 Elpida Memory, Inc. (Japan) (NON) 13,700 176,609 First Solar, Inc. (NON) (S) 3,657 588,192 Samsung Electronics Co., Ltd. (South Korea) 824 700,094 Sumco Corp. (Japan) (NON) 16,600 335,077 Software (1.7%) Autonomy Corp. PLC (United Kingdom) (NON) 6,840 174,617 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 11,555 363,058 Nintendo Co., Ltd. (Japan) 1,200 324,555 SAP AG (Germany) 8,585 526,657 Textiles, apparel, and luxury goods (2.0%) Christian Dior SA (France) 6,393 901,755 Pandora A/S (Denmark) (NON) (S) 13,649 697,976 Tobacco (2.5%) Imperial Tobacco Group PLC (United Kingdom) 25,906 802,029 Japan Tobacco, Inc. (Japan) 325 1,175,524 Trading companies and distributors (1.3%) Mitsui & Co., Ltd. (Japan) 58,100 1,042,695 Wireless telecommunication services (1.2%) Mobile Telesystems ADR (Russia) 9,700 205,931 NTT DoCoMo, Inc. (Japan) 309 543,763 Vodafone Group PLC (United Kingdom) 69,621 197,419 Total common stocks (cost $64,884,405) SHORT-TERM INVESTMENTS (4.9%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 3,118,395 $3,118,395 Putnam Money Market Liquidity Fund 0.13% (e) 144,898 144,898 SSgA Prime Money Market Fund 0.11% (i) (P) 190,000 190,000 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.18%, November 17, 2011 (SEGSF) $350,000 349,626 U.S. Treasury Bills with effective yields ranging from 0.19% to 0.20%, August 25, 2011 (SEGSF) 110,000 109,892 Total short-term investments (cost $3,912,840) TOTAL INVESTMENTS Total investments (cost $68,797,245) (b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $92,367,228) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/20/11 $2,927,203 $2,850,923 $(76,280) British Pound Buy 4/20/11 824,357 837,517 (13,160) Canadian Dollar Sell 4/20/11 706,579 701,652 (4,927) Euro Buy 4/20/11 6,743,635 6,541,116 202,519 Norwegian Krone Sell 4/20/11 327,165 323,870 (3,295) Swedish Krona Buy 4/20/11 1,987,595 1,979,058 8,537 Swiss Franc Buy 4/20/11 472,694 465,814 6,880 Barclays Bank PLC Australian Dollar Buy 4/20/11 331,233 323,818 7,415 British Pound Sell 4/20/11 1,978,006 2,000,422 22,416 Canadian Dollar Buy 4/20/11 685,939 679,388 6,551 Euro Sell 4/20/11 350,505 340,095 (10,410) Hong Kong Dollar Buy 4/20/11 424,097 423,671 426 Japanese Yen Buy 4/20/11 381,953 388,440 (6,487) Norwegian Krone Buy 4/20/11 12,547 12,430 117 Swedish Krona Sell 4/20/11 106,668 106,400 (268) Swiss Franc Sell 4/20/11 1,421,028 1,396,711 (24,317) Citibank, N.A. Australian Dollar Buy 4/20/11 245,166 239,609 5,557 British Pound Buy 4/20/11 2,162,571 2,197,349 (34,778) Canadian Dollar Sell 4/20/11 832,064 826,623 (5,441) Danish Krone Buy 4/20/11 16,356 16,062 294 Euro Sell 4/20/11 2,242,578 2,175,452 (67,126) Hong Kong Dollar Sell 4/20/11 254,811 254,182 (629) Norwegian Krone Sell 4/20/11 262,456 259,938 (2,518) Singapore Dollar Buy 4/20/11 635,670 632,785 2,885 Swedish Krona Sell 4/20/11 185,468 184,863 (605) Swiss Franc Buy 4/20/11 98,009 96,572 1,437 Credit Suisse AG Australian Dollar Buy 4/20/11 424,024 414,507 9,517 British Pound Sell 4/20/11 1,198,466 1,217,576 19,110 Canadian Dollar Sell 4/20/11 1,104,809 1,097,725 (7,084) Euro Sell 4/20/11 2,291,130 2,221,792 (69,338) Japanese Yen Buy 4/20/11 1,312,396 1,334,333 (21,937) Norwegian Krone Buy 4/20/11 474,290 469,538 4,752 Swedish Krona Buy 4/20/11 576,864 574,486 2,378 Swiss Franc Sell 4/20/11 537,742 529,967 (7,775) Deutsche Bank AG Australian Dollar Buy 4/20/11 178,547 174,437 4,110 Canadian Dollar Buy 4/20/11 612,464 608,281 4,183 Euro Buy 4/20/11 1,707,239 1,655,908 51,331 Swedish Krona Buy 4/20/11 433,286 431,044 2,242 Swiss Franc Buy 4/20/11 86,440 85,188 1,252 Goldman Sachs International Australian Dollar Sell 4/20/11 55,343 54,085 (1,258) British Pound Buy 4/20/11 317,085 319,733 (2,648) Euro Sell 4/20/11 6,470,216 6,276,545 (193,671) Japanese Yen Sell 4/20/11 1,506,034 1,517,254 11,220 Norwegian Krone Buy 4/20/11 298,468 295,203 3,265 Swedish Krona Sell 4/20/11 54,119 53,885 (234) HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 1,821,989 1,780,939 41,050 British Pound Buy 4/20/11 1,534,344 1,558,891 (24,547) Euro Buy 4/20/11 1,322,663 1,283,296 39,367 Hong Kong Dollar Sell 4/20/11 98,728 98,619 (109) Norwegian Krone Buy 4/20/11 626,213 619,805 6,408 Swiss Franc Sell 4/20/11 127,478 125,558 (1,920) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 1,679,855 1,641,730 38,125 British Pound Buy 4/20/11 2,341,192 2,374,302 (33,110) Canadian Dollar Sell 4/20/11 738,879 733,964 (4,915) Euro Sell 4/20/11 5,077,991 4,926,066 (151,925) Hong Kong Dollar Sell 4/20/11 958,301 957,342 (959) Japanese Yen Buy 4/20/11 150,863 153,443 (2,580) Norwegian Krone Buy 4/20/11 788,274 780,538 7,736 Singapore Dollar Buy 4/20/11 720,700 717,453 3,247 Swedish Krona Sell 4/20/11 152,317 150,506 (1,811) Swiss Franc Buy 4/20/11 2,294,709 2,260,315 34,394 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/20/11 346,853 335,461 (11,392) British Pound Sell 4/20/11 149,387 151,763 2,376 Canadian Dollar Buy 4/20/11 114,237 113,440 797 Euro Sell 4/20/11 3,327,454 3,226,378 (101,076) Japanese Yen Sell 4/20/11 1,640,439 1,673,198 32,759 Swedish Krona Buy 4/20/11 49,726 49,526 200 Swiss Franc Sell 4/20/11 530,430 522,693 (7,737) State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 1,264,417 1,235,269 29,148 Canadian Dollar Buy 4/20/11 1,299,745 1,290,683 9,062 Euro Buy 4/20/11 1,014,605 984,470 30,135 Norwegian Krone Sell 4/20/11 443,293 438,781 (4,512) Swedish Krona Buy 4/20/11 23,618 23,534 84 UBS AG Australian Dollar Sell 4/20/11 533,366 521,158 (12,208) British Pound Sell 4/20/11 1,618,515 1,644,552 26,037 Canadian Dollar Sell 4/20/11 592,238 588,091 (4,147) Euro Buy 4/20/11 4,624,280 4,486,059 138,221 Israeli Shekel Sell 4/20/11 391,161 376,376 (14,785) Norwegian Krone Sell 4/20/11 729,812 721,621 (8,191) Swedish Krona Sell 4/20/11 295,847 294,456 (1,391) Swiss Franc Buy 4/20/11 2,064,529 2,034,241 30,288 Westpac Banking Corp. Australian Dollar Sell 4/20/11 2,095,913 2,047,850 (48,063) British Pound Sell 4/20/11 51,562 52,386 824 Canadian Dollar Sell 4/20/11 415,052 412,399 (2,653) Euro Buy 4/20/11 3,470,694 3,366,539 104,155 Japanese Yen Sell 4/20/11 26,832 27,290 458 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International 1,045 baskets 9/26/11 (1 month USD- A basket $(4,703) LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $79,795,283. (b) The aggregate identified cost on a tax basis is $69,162,915, resulting in gross unrealized appreciation and depreciation of $14,638,263 and $916,658, respectively, or net unrealized appreciation of $13,721,605. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,078,242. The fund received cash collateral of $3,118,395 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $180 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,429,816 and $6,284,918, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $598,974 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Japan 18.2 % United Kingdom 17.3 France 9.8 Germany 8.1 Australia 4.8 Switzerland 4.6 China 4.5 United States 3.9 Brazil 3.5 South Korea 3.0 Russia 2.9 Canada 2.6 Belgium 2.3 Ireland 2.1 Denmark 1.6 Italy 1.5 Hong Kong 1.3 Israel 1.3 Netherlands 1.0 India 0.9 Spain 0.9 Taiwan 0.8 Malaysia 0.8 Finland 0.8 Sweden 0.7 Other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $212,717 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $559,762 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $349,622. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $9,836,180 $ $ Consumer staples 8,473,500 Energy 7,492,572 Financials 12,792,715 Health care 6,014,105 Industrials 11,298,514 Information technology 7,558,988 Materials 11,900,625 Telecommunication services 2,004,745 Utilities 1,599,765 Total common stocks Short-term investments 334,898 3,577,913 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(38,952) $ Total return swap contracts (4,703) Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $953,265 $992,217 Equity contracts 4,703 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Value Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (98.3%)(a) Shares Value Aerospace and defense (0.5%) Cobham PLC (United Kingdom) 238,049 $880,399 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 67,815 1,224,945 TNT NV (Netherlands) 22,354 574,563 Automobiles (4.1%) Bayerische Motoren Werke (BMW) AG (Germany) 19,928 1,662,552 Fiat SpA (Italy) 97,143 881,487 Nissan Motor Co., Ltd. (Japan) 347,800 3,089,509 Porsche Automobil Holding SE (Rights) (Germany) (NON) 13,776 119,664 Porsche Automobil Holding SE (Preference) (Germany) (S) 13,776 903,988 Beverages (1.1%) Anheuser-Busch InBev NV (Belgium) 31,090 1,774,583 Chemicals (4.7%) Arkema (France) 9,889 900,008 BASF SE (Germany) 28,011 2,427,592 JSR Corp. (Japan) 52,800 1,060,703 Nitto Denko Corp. (Japan) 17,000 902,383 Petronas Chemicals Group Bhd (Malaysia) (NON) 116,200 277,767 Syngenta AG (Switzerland) 4,281 1,394,531 Uralkali (Russia) (NON) 87,811 720,050 Commercial banks (14.6%) Banco Bradesco SA ADR (Brazil) (S) 67,413 1,398,820 Banco Santander Central Hispano SA (Spain) 88,206 1,026,105 Barclays PLC (United Kingdom) 507,805 2,264,363 BNP Paribas SA (France) 32,390 2,373,824 China Construction Bank Corp. (China) 1,385,000 1,297,937 Danske Bank A/S (Denmark) (NON) 36,848 817,589 HSBC Holdings PLC (London Exchange) (United Kingdom) 422,759 4,353,702 Industrial and Commercial Bank of China, Ltd. (China) 1,141,000 947,533 Mitsubishi UFJ Financial Group, Inc. (Japan) 158,400 732,133 National Australia Bank, Ltd. (Australia) 57,581 1,542,798 National Bank of Canada (Canada) 35,159 2,859,686 Shinhan Financial Group Co., Ltd. (South Korea) 19,120 868,893 Societe Generale (France) 16,138 1,050,734 Sumitomo Mitsui Financial Group, Inc. (Japan) 68,300 2,125,948 Commercial services and supplies (1.3%) Edenred (France) (NON) 68,132 2,060,309 Communications equipment (0.6%) Nokia OYJ (Finland) 113,594 973,501 Computers & peripherals (1.0%) Asustek Computer, Inc. (Taiwan) 181,000 1,566,473 Construction and engineering (2.0%) Carillion PLC (United Kingdom) 234,682 1,432,752 Vinci SA (France) 27,485 1,721,031 Construction materials (1.5%) BBMG Corp. (China) 433,000 706,916 China Shanshui Cement Group, Ltd. (China) 809,000 755,025 HeidelbergCement AG (Germany) 13,072 914,872 Diversified financial services (2.6%) Criteria Caixacorp SA (Spain) 138,867 981,455 ING Groep NV (Netherlands) (NON) 109,214 1,385,103 ORIX Corp. (Japan) (S) 20,060 1,880,927 Diversified telecommunication services (2.3%) BCE, Inc. (Canada) (S) 49,067 1,783,978 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 42,800 1,924,145 Electric utilities (0.9%) Fortum OYJ (Finland) (S) 44,016 1,497,618 Electrical equipment (1.8%) LS Corp. (South Korea) 7,966 798,815 Mitsubishi Electric Corp. (Japan) 179,000 2,115,768 Xinjiang Goldwind Science & Technology Co., Ltd. (China) (NON) 18,400 33,919 Energy equipment and services (0.4%) Technip SA (France) 6,503 694,903 Food products (3.1%) Ajinomoto Co., Inc. (Japan) 148,000 1,544,487 Kerry Group PLC Class A (Ireland) 55,351 2,064,853 Suedzucker AG (Germany) 42,757 1,194,912 Toyo Suisan Kaisha, Ltd. (Japan) 10,000 217,381 Food and staples retail (0.6%) Lawson, Inc. (Japan) 20,200 974,988 Gas utilities (0.7%) Tokyo Gas Co., Ltd. (Japan) 257,000 1,175,493 Health-care providers and services (0.8%) Miraca Holdings, Inc. (Japan) 33,000 1,265,106 Hotels, restaurants, and leisure (0.5%) TUI Travel PLC (United Kingdom) 225,151 821,122 Household durables (0.7%) Persimmon PLC (United Kingdom) 162,274 1,160,157 Household products (1.6%) Henkel AG & Co. KGaA (Germany) 20,478 1,271,077 Reckitt Benckiser Group PLC (United Kingdom) 24,742 1,272,811 Independent power producers and energy traders (0.6%) China WindPower Group, Ltd. (China) (NON) 5,090,000 543,090 International Power PLC (United Kingdom) 100,003 494,848 Industrial conglomerates (1.9%) Siemens AG (Germany) 16,749 2,300,191 LG Corp. (South Korea) 11,469 855,248 Insurance (6.5%) ACE, Ltd. 32,365 2,094,016 Allianz SE (Germany) 20,496 2,882,302 AXA SA (France) 133,585 2,797,088 Prudential PLC (United Kingdom) 175,908 1,996,666 SCOR (France) 30,538 833,268 Leisure equipment and products (0.4%) Altek Corp. (Taiwan) 439,703 602,589 Machinery (0.6%) Fiat Industrial SpA (Italy) (NON) 68,587 986,631 Media (3.6%) Kabel Deutschland Holding AG (Germany) (NON) 36,369 1,931,553 WPP PLC (Ireland) 133,422 1,647,324 United Business Media, Ltd. PLC (Ireland) 55,641 535,016 Vivendi (France) 28,816 824,541 Virgin Media, Inc. (United Kingdom) 35,200 978,208 Metals and mining (2.3%) Rio Tinto PLC (United Kingdom) 25,098 1,765,720 Xstrata PLC (United Kingdom) 83,122 1,945,733 Multi-utilities (2.6%) Atco, Ltd. Class I (Canada) 24,300 1,472,499 Centrica PLC (United Kingdom) 299,708 1,566,355 GDF Suez (France) 27,486 1,122,155 Multiline retail (1.5%) Myer Holdings, Ltd. (Australia) 172,714 574,648 PCD Stores, Ltd. (China) 4,116,000 1,127,019 PPR SA (France) 5,181 795,690 Office electronics (1.2%) Canon, Inc. (Japan) 43,900 1,912,831 Oil, gas, and consumable fuels (10.9%) BP PLC (United Kingdom) 398,109 2,903,793 Cairn Energy PLC (United Kingdom) (NON) 204,279 1,516,587 Inpex Holdings, Inc. (Japan) 122 926,601 Nexen, Inc. (Canada) 85,592 2,135,603 Petroleo Brasileiro SA ADR (Brazil) 20,100 812,643 Royal Dutch Shell PLC Class B (United Kingdom) 144,975 5,263,920 Statoil ASA (Norway) 57,028 1,584,154 Total SA (France) 42,002 2,562,048 Pharmaceuticals (5.8%) Astellas Pharma, Inc. (Japan) 31,500 1,167,790 Mitsubishi Tanabe Pharma (Japan) 49,100 797,845 Novartis AG (Switzerland) 73,993 4,022,842 Sanofi (France) 30,287 2,127,873 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 24,000 1,204,080 Real estate investment trusts (REITs) (0.9%) CFS Retail Property Trust (Australia) (R) 468,844 894,161 Dexus Property Group (Australia) 704,491 620,674 Real estate management and development (1.7%) Henderson Land Development Co., Ltd. (Hong Kong) 124,000 859,185 Mitsubishi Estate Co., Ltd. (Japan) 60,000 1,016,129 Soho China, Ltd. (China) 1,104,000 946,610 Semiconductors and semiconductor equipment (0.7%) Rohm Co., Ltd. (Japan) 19,000 1,191,502 Specialty retail (0.4%) JB Hi-Fi, Ltd. (Australia) (S) 27,439 572,508 Software (0.7%) Nintendo Co., Ltd. (Japan) 4,400 1,190,034 Textiles, apparel, and luxury goods (1.0%) Pandora A/S (Denmark) (NON) (S) 30,468 1,558,057 Tobacco (1.1%) Japan Tobacco, Inc. (Japan) 488 1,765,094 Trading companies and distributors (1.6%) Mitsui & Co., Ltd. (Japan) 142,900 2,564,563 Water Utilities (0.9%) Guangdong Investment, Ltd. (China) 2,816,000 1,422,661 Wireless telecommunication services (2.9%) China Mobile, Ltd. (China) 90,000 828,963 NTT DoCoMo, Inc. (Japan) 378 665,185 Vodafone Group PLC (United Kingdom) 1,132,801 3,212,228 Total common stocks (cost $140,400,238) SHORT-TERM INVESTMENTS (5.7%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 6,748,667 $6,748,667 Putnam Money Market Liquidity Fund 0.13% (e) 1,880,421 1,880,421 SSgA Prime Money Market Fund 0.11% (i) (P) 240,000 240,000 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.16%, November 17, 2011 (SEGSF) $380,000 379,612 Total short-term investments (cost $9,248,715) TOTAL INVESTMENTS Total investments (cost $149,648,953) (b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $103,598,019) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $3,721,149 $3,636,374 $84,775 British Pound Sell 4/20/11 735,689 747,433 11,744 Canadian Dollar Buy 4/20/11 1,642,044 1,630,595 11,449 Euro Buy 4/20/11 2,041,560 1,980,249 61,311 Swedish Krona Buy 4/20/11 1,030,881 1,026,454 4,427 Swiss Franc Buy 4/20/11 2,661,099 2,622,369 38,730 Barclays Bank PLC Australian Dollar Buy 4/20/11 53,999 52,790 1,209 British Pound Sell 4/20/11 794,479 807,286 12,807 Canadian Dollar Buy 4/20/11 1,465,683 1,451,685 13,998 Euro Buy 4/20/11 1,302,646 1,263,957 38,689 Hong Kong Dollar Sell 4/20/11 593,320 592,636 (684) Japanese Yen Sell 4/20/11 1,799,355 1,829,914 30,559 Swiss Franc Buy 4/20/11 226,251 222,843 3,408 Citibank, N.A. British Pound Buy 4/20/11 723,481 735,115 (11,634) Canadian Dollar Sell 4/20/11 384,919 382,401 (2,518) Danish Krone Sell 4/20/11 675,069 662,934 (12,135) Euro Sell 4/20/11 7,958,832 7,720,604 (238,228) Hong Kong Dollar Sell 4/20/11 1,647,430 1,644,039 (3,391) Norwegian Krone Buy 4/20/11 745,672 738,517 7,155 Singapore Dollar Buy 4/20/11 1,493,038 1,486,200 6,838 Swiss Franc Sell 4/20/11 185,978 183,249 (2,729) Credit Suisse AG Australian Dollar Sell 4/20/11 561,607 545,571 (16,036) British Pound Sell 4/20/11 5,071,111 5,151,971 80,860 Canadian Dollar Buy 4/20/11 2,081,966 2,068,615 13,351 Euro Sell 4/20/11 3,657,801 3,558,170 (99,631) Japanese Yen Sell 4/20/11 1,478,593 1,503,309 24,716 Norwegian Krone Sell 4/20/11 781,811 773,978 (7,833) Swedish Krona Buy 4/20/11 2,244,074 2,234,824 9,250 Swiss Franc Sell 4/20/11 726,231 715,730 (10,501) Deutsche Bank AG Australian Dollar Sell 4/20/11 1,508,756 1,474,026 (34,730) Canadian Dollar Buy 4/20/11 804,614 799,119 5,495 Euro Buy 4/20/11 3,334,978 3,234,707 100,271 Swedish Krona Buy 4/20/11 597,309 594,218 3,091 Swiss Franc Buy 4/20/11 522,135 514,569 7,566 Goldman Sachs International Australian Dollar Buy 4/20/11 602,675 588,974 13,701 British Pound Sell 4/20/11 1,997,282 2,029,229 31,947 Euro Buy 4/20/11 657,995 638,300 19,695 Japanese Yen Sell 4/20/11 2,051,062 2,085,972 34,910 Norwegian Krone Sell 4/20/11 700,970 693,301 (7,669) Swedish Krona Buy 4/20/11 118,453 117,942 511 HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 1,612,925 1,576,585 36,340 British Pound Buy 4/20/11 667,581 678,261 (10,680) Euro Sell 4/20/11 1,191,490 1,156,027 (35,463) Hong Kong Dollar Sell 4/20/11 1,626,615 1,624,567 (2,048) Norwegian Krone Buy 4/20/11 42,276 41,844 432 Swiss Franc Buy 4/20/11 117,655 115,883 1,772 JPMorgan Chase Bank, N.A. Australian Dollar Sell 4/20/11 332,888 325,333 (7,555) British Pound Buy 4/20/11 1,577,715 1,602,882 (25,167) Canadian Dollar Buy 4/20/11 669,738 665,283 4,455 Euro Buy 4/20/11 1,663,798 1,614,020 49,778 Hong Kong Dollar Sell 4/20/11 1,008,083 1,006,974 (1,109) Japanese Yen Sell 4/20/11 60,512 61,547 1,035 Norwegian Krone Sell 4/20/11 1,116,996 1,106,034 (10,962) Singapore Dollar Buy 4/20/11 1,089,538 1,084,628 4,910 Swedish Krona Buy 4/20/11 440,186 438,628 1,558 Swiss Franc Buy 4/20/11 879,793 866,606 13,187 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 2,772,965 2,705,932 67,033 British Pound Buy 4/20/11 1,451,459 1,474,549 (23,090) Canadian Dollar Buy 4/20/11 956,002 949,326 6,676 Euro Sell 4/20/11 1,184,533 1,148,552 (35,981) Israeli Shekel Buy 4/20/11 422,548 406,756 15,792 Japanese Yen Sell 4/20/11 429,713 440,671 10,958 Swedish Krona Sell 4/20/11 410,256 411,691 1,435 Swiss Franc Buy 4/20/11 1,163,781 1,146,806 16,975 State Street Bank and Trust Co. Australian Dollar Sell 4/20/11 1,755,991 1,715,510 (40,481) Canadian Dollar Sell 4/20/11 487,392 483,993 (3,399) Euro Buy 4/20/11 1,466,045 1,422,502 43,543 Israeli Shekel Buy 4/20/11 422,519 406,754 15,765 Swedish Krona Buy 4/20/11 571,392 569,376 2,016 UBS AG Australian Dollar Buy 4/20/11 1,256,865 1,228,098 28,767 British Pound Sell 4/20/11 1,696,742 1,724,038 27,296 Canadian Dollar Buy 4/20/11 342,299 339,902 2,397 Euro Sell 4/20/11 1,984,491 1,925,174 (59,317) Israeli Shekel Sell 4/20/11 873,522 840,506 (33,016) Norwegian Krone Buy 4/20/11 1,953,159 1,931,238 21,921 Swiss Franc Sell 4/20/11 170,152 167,656 (2,496) Westpac Banking Corp. Australian Dollar Buy 4/20/11 1,626,063 1,588,774 37,289 British Pound Sell 4/20/11 1,260,630 1,280,770 20,140 Canadian Dollar Buy 4/20/11 2,286,396 2,271,781 14,615 Euro Sell 4/20/11 1,300,091 1,261,075 (39,016) Japanese Yen Buy 4/20/11 1,033,514 1,051,318 (17,804) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $162,376,581. (b) The aggregate identified cost on a tax basis is $153,106,211, resulting in gross unrealized appreciation and depreciation of $21,476,363 and $5,770,626, respectively, or net unrealized appreciation of $15,705,737. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,443,645. The fund received cash collateral of $6,748,667 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,307 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,206,875 and $19,414,877, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $291,022 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United Kingdom 20.9% Japan 19.9 France 12.3 Germany 10.4 China 5.3 Canada 5.1 Switzerland 3.3 United States 2.7 Ireland 2.6 Australia 2.6 South Korea 1.6 Finland 1.5 Denmark 1.5 Brazil 1.4 Taiwan 1.3 Spain 1.2 Netherlands 1.2 Italy 1.2 Belgium 1.1 Norway 1.0 Israel 0.7 Hong Kong 0.5 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $286,556 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $279,636. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $19,785,632 $ $ Consumer staples 12,080,186 Energy 18,400,252 Financials 42,847,649 Health care 10,585,536 Industrials 17,549,134 Information technology 6,834,341 Materials 13,771,300 Telecommunication services 8,414,499 Utilities 9,294,719 Total common stocks Short-term investments 2,120,421 7,128,279 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $323,245 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,118,548 $795,303 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Investors Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.6%)(a) Shares Value Aerospace and defense (3.0%) General Dynamics Corp. 10,800 $826,848 Honeywell International, Inc. 13,700 818,027 Huntington Ingalls Industries, Inc. (NON) 3,066 127,239 L-3 Communications Holdings, Inc. (S) 14,100 1,104,171 Northrop Grumman Corp. (S) 18,400 1,153,864 Precision Castparts Corp. (S) 6,500 956,670 Raytheon Co. 13,297 676,418 Safran SA (France) 14,205 503,085 United Technologies Corp. (S) 24,010 2,032,447 Air freight and logistics (0.5%) United Parcel Service, Inc. Class B (S) 17,100 1,270,872 Auto components (0.7%) Autoliv, Inc. (Sweden) 9,300 690,339 Lear Corp. 11,200 547,344 TRW Automotive Holdings Corp. (NON) (S) 13,196 726,836 Automotive (0.6%) Ford Motor Co. (NON) 71,200 1,061,592 General Motors Co. (NON) 17,100 530,613 Beverages (2.6%) Coca-Cola Co. (The) 49,700 3,297,595 Coca-Cola Enterprises, Inc. 61,800 1,687,140 Dr. Pepper Snapple Group, Inc. (S) 11,600 431,056 PepsiCo, Inc. 29,120 1,875,619 Biotechnology (1.0%) Amgen, Inc. (NON) 20,530 1,097,329 Celgene Corp. (NON) 16,200 931,986 Cubist Pharmaceuticals, Inc. (NON) 11,200 282,688 Dendreon Corp. (NON) (S) 9,200 344,356 Capital markets (3.0%) Ameriprise Financial, Inc. 14,100 861,228 Apollo Global Management, LLC. Class A (NON) 7,600 138,543 BlackRock, Inc. 7,483 1,504,158 Goldman Sachs Group, Inc. (The) 18,820 2,982,405 Legg Mason, Inc. (S) 17,600 635,184 Morgan Stanley 43,700 1,193,884 State Street Corp. 21,000 943,740 Chemicals (2.6%) Albemarle Corp. (S) 11,042 659,980 Dow Chemical Co. (The) 36,001 1,359,038 E.I. du Pont de Nemours & Co. 27,600 1,517,172 Huntsman Corp. (S) 47,079 818,233 LyondellBasell Industries NV Class A (Netherlands) (NON) 26,700 1,055,985 Mosaic Co. (The) 5,000 393,750 PPG Industries, Inc. 9,600 914,016 W.R. Grace & Co. (NON) (S) 15,063 576,762 Commercial banks (2.5%) Bond Street Holdings, LLC 144A Class A (F)(NON) 34,856 714,548 First Southern Bancorp, Inc. Class B (F)(NON) 19,890 268,515 NBH Holdings Corp. 144A Class A (NON) 27,300 470,925 PNC Financial Services Group, Inc. 9,500 598,405 SunTrust Banks, Inc. 36,400 1,049,776 Wells Fargo & Co. 119,758 3,796,329 Commercial services and supplies (0.2%) Avery Dennison Corp. (S) 12,900 541,284 Communications equipment (2.1%) Cisco Systems, Inc. (NON) 118,641 2,034,693 Motorola Solutions, Inc. 8,571 383,038 Nokia Corp. ADR (Finland) 39,400 335,294 Qualcomm, Inc. 55,200 3,026,616 Computers and peripherals (5.7%) Apple, Inc. (NON) 20,217 7,044,614 EMC Corp. (NON) (S) 95,000 2,522,250 Hewlett-Packard Co. 92,370 3,784,399 SanDisk Corp. (NON) 40,700 1,875,863 Seagate Technology (NON) 39,600 570,240 Construction and engineering (0.3%) KBR, Inc. 23,500 887,595 Consumer finance (0.5%) Capital One Financial Corp. 16,300 846,948 Discover Financial Services 20,700 499,284 Containers and packaging (0.3%) Rock-Tenn Co. Class A (S) 3,900 270,465 Sealed Air Corp. (S) 21,400 570,524 Diversified financial services (4.3%) Bank of America Corp. 217,142 2,894,503 Citigroup, Inc. (NON) 421,800 1,864,356 CME Group, Inc. 3,400 1,025,270 JPMorgan Chase & Co. 132,927 6,127,935 Diversified telecommunication services (2.5%) AT&T, Inc. 89,620 2,742,372 Iridium Communications, Inc. (NON) (S) 156,488 1,247,209 Verizon Communications, Inc. 73,990 2,851,575 Electric utilities (1.0%) Edison International 40,450 1,480,066 Entergy Corp. 12,100 813,241 NV Energy, Inc. 40,600 604,534 Electrical equipment (0.2%) Emerson Electric Co. 11,800 689,474 Electronic equipment, instruments, and components (0.1%) Corning, Inc. 19,100 394,033 Energy equipment and services (2.3%) National Oilwell Varco, Inc. 24,400 1,934,188 Oceaneering International, Inc. (NON) 7,100 635,095 Schlumberger, Ltd. 33,184 3,094,740 Transocean, Ltd. (Switzerland) (NON) 5,084 396,298 Weatherford International, Ltd. (Switzerland) (NON) 19,800 447,480 Food and staples retail (1.9%) CVS Caremark Corp. 24,780 850,450 Safeway, Inc. (S) 39,000 918,060 Wal-Mart Stores, Inc. 38,700 2,014,335 Walgreen Co. (S) 35,000 1,404,900 Food products (0.4%) H.J. Heinz Co. (S) 9,300 454,026 Hershey Co. (The) (S) 10,200 554,370 Health-care equipment and supplies (1.3%) Baxter International, Inc. 26,400 1,419,528 Medtronic, Inc. 41,390 1,628,697 St. Jude Medical, Inc. (NON) 11,000 563,860 Health-care providers and services (3.6%) Aetna, Inc. 47,500 1,777,925 AmerisourceBergen Corp. (S) 19,800 783,288 Cardinal Health, Inc. 39,300 1,616,409 CIGNA Corp. 20,438 904,995 Coventry Health Care, Inc. (NON) 11,300 360,357 Lincare Holdings, Inc. (S) 18,100 536,846 McKesson Corp. 25,080 1,982,574 UnitedHealth Group, Inc. 15,700 709,640 WellPoint, Inc. 17,900 1,249,241 Hotels, restaurants, and leisure (1.4%) Carnival Corp. (S) 17,500 671,300 Las Vegas Sands Corp. (NON) 8,400 354,648 McDonald's Corp. 30,030 2,284,983 Wyndham Worldwide Corp. (S) 14,000 445,340 Household durables (0.2%) Newell Rubbermaid, Inc. 28,760 550,179 Household products (2.5%) Colgate-Palmolive Co. 18,800 1,518,288 Energizer Holdings, Inc. (NON) (S) 7,500 533,700 Kimberly-Clark Corp. (S) 20,500 1,338,035 Procter & Gamble Co. (The) 57,750 3,557,400 Independent power producers and energy traders (0.5%) AES Corp. (The) (NON) 112,400 1,461,200 Industrial conglomerates (2.5%) General Electric Co. 215,320 4,317,166 Tyco International, Ltd. 58,300 2,610,091 Insurance (3.8%) ACE, Ltd. 29,820 1,929,354 Aflac, Inc. 9,500 501,408 Assurant, Inc. 24,700 951,197 Berkshire Hathaway, Inc. Class B (NON) 12,730 1,064,610 Hartford Financial Services Group, Inc. (The) 19,513 525,485 MBIA, Inc. (NON) (S) 22,609 226,994 MetLife, Inc. 30,248 1,352,993 Prudential Financial, Inc. 22,500 1,385,550 RenaissanceRe Holdings, Ltd. 8,600 593,314 Travelers Cos., Inc. (The) (S) 23,990 1,426,925 XL Group PLC 24,100 592,860 Internet and catalog retail (0.2%) Expedia, Inc. (S) 20,900 473,594 Internet software and services (1.3%) Google, Inc. Class A (NON) 6,156 3,608,709 IT Services (4.0%) Accenture PLC Class A 21,776 1,197,027 Alliance Data Systems Corp. (NON) 9,100 781,599 Booz Allen Hamilton Holding Corp. (NON) 12,465 224,495 Gartner, Inc. (NON) 18,793 783,104 IBM Corp. 39,920 6,509,754 Mastercard, Inc. Class A 2,100 528,612 Unisys Corp. (NON) 15,980 498,896 Western Union Co. (The) 26,500 550,405 Leisure equipment and products (0.5%) Hasbro, Inc. (S) 29,100 1,363,044 Life sciences tools and services (0.5%) Agilent Technologies, Inc. (NON) (S) 30,100 1,347,878 Machinery (3.1%) AGCO Corp. (NON) 10,000 549,700 Caterpillar, Inc. 5,200 579,020 CNH Global NV (Netherlands) (NON) 16,975 824,136 Deere & Co. 9,600 930,144 Eaton Corp. 15,000 831,600 Ingersoll-Rand PLC 32,300 1,560,413 Pall Corp. 5,800 334,138 Parker Hannifin Corp. 20,300 1,922,004 Timken Co. 17,200 899,560 Media (4.1%) CBS Corp. Class B 60,800 1,522,432 Comcast Corp. Class A 119,170 2,945,882 DIRECTV Class A (NON) 34,986 1,637,345 Interpublic Group of Companies, Inc. (The) 92,700 1,165,239 McGraw-Hill Cos., Inc. (The) (S) 17,700 697,380 Omnicom Group, Inc. 8,400 412,104 Time Warner Cable, Inc. 18,600 1,326,924 Time Warner, Inc. 26,600 949,620 Walt Disney Co. (The) 17,400 749,766 Metals and mining (1.2%) Alcoa, Inc. (S) 23,600 416,540 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 34,100 1,894,255 Teck Resources Limited Class B (Canada) 8,800 466,576 Walter Energy, Inc. (S) 3,300 446,919 Multiline retail (0.4%) Target Corp. 24,000 1,200,240 Multi-utilities (0.5%) Ameren Corp. 47,972 1,346,574 Oil, gas, and consumable fuels (11.1%) Alpha Natural Resources, Inc. (NON) (S) 14,000 831,180 Apache Corp. 10,300 1,348,476 Chevron Corp. 66,340 7,126,906 Cimarex Energy Co. 8,900 1,025,636 ConocoPhillips 26,000 2,076,360 Devon Energy Corp. 14,900 1,367,373 Exxon Mobil Corp. 86,993 7,318,721 Linn Energy, LLC (Units) 16,054 624,982 Marathon Oil Corp. 37,000 1,972,470 Noble Energy, Inc. (S) 6,200 599,230 Occidental Petroleum Corp. 43,572 4,552,838 Plains Exploration & Production Co. (NON) 16,400 594,172 Scorpio Tankers, Inc. (Monaco) (NON) 35,445 365,792 Sunoco, Inc. 16,600 756,794 Paper and forest products (0.3%) International Paper Co. 15,300 461,754 MeadWestvaco Corp. 15,620 473,755 Personal products (0.2%) Estee Lauder Cos., Inc. (The) Class A (S) 4,500 433,620 Pharmaceuticals (5.2%) Abbott Laboratories 32,710 1,604,426 Johnson & Johnson 98,660 5,845,605 Novartis AG ADR (Switzerland) (S) 13,200 717,420 Pfizer, Inc. 290,101 5,891,951 Somaxon Pharmaceuticals, Inc. (NON) (S) 81,658 231,092 Real estate investment trusts (REITs) (0.8%) Campus Crest Communities, Inc. (R) (S) 31,969 378,193 CBL & Associates Properties, Inc. (R) 23,099 402,385 HCP, Inc. (R) (S) 14,964 567,734 Terreno Realty Corp. (NON)(R) 13,126 226,161 Weyerhaeuser Co. (R) 30,400 747,840 Road and rail (1.3%) Avis Budget Group, Inc. (NON) 30,800 551,628 CSX Corp. (S) 9,200 723,120 Kansas City Southern (NON) 7,000 381,150 Ryder System, Inc. 14,000 708,400 Union Pacific Corp. 11,600 1,140,628 Semiconductors and semiconductor equipment (2.4%) Altera Corp. (S) 14,300 629,486 Applied Materials, Inc. 45,200 706,024 First Solar, Inc. (NON) (S) 4,000 643,360 Intel Corp. 76,320 1,539,374 Novellus Systems, Inc. (NON) 22,500 835,425 Texas Instruments, Inc. (S) 65,100 2,249,856 Software (4.2%) Adobe Systems, Inc. (NON) (S) 17,900 593,564 Autodesk, Inc. (NON) 13,700 604,307 BMC Software, Inc. (NON) 15,500 770,970 CA, Inc. 57,900 1,400,022 Check Point Software Technologies, Ltd. (Israel) (NON) 9,200 469,660 Microsoft Corp. 141,450 3,587,172 Oracle Corp. 128,130 4,275,698 Specialty retail (1.9%) ANN, Inc. (NON) 29,600 861,656 Bed Bath & Beyond, Inc. (NON) 7,900 381,333 Best Buy Co., Inc. 25,900 743,848 Limited Brands, Inc. (S) 29,200 960,096 Lowe's Cos., Inc. 50,500 1,334,715 OfficeMax, Inc. (NON) (S) 39,400 509,836 Signet Jewelers, Ltd. (Bermuda) (NON) 12,300 566,046 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 13,700 712,948 Fossil, Inc. (NON) (S) 5,100 477,615 VF Corp. 4,100 403,973 Tobacco (1.7%) Philip Morris International, Inc. 72,180 4,737,173 Total common stocks (cost $215,395,290) CONVERTIBLE PREFERRED STOCKS (0.1%)(a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 2,904 $259,182 Total convertible preferred stocks (cost $290,400) PREFERRED STOCKS (%)(a) Shares Value First Southern Bancorp 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) (F)(RES)(NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (12.7%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 34,883,497 $34,883,497 Putnam Money Market Liquidity Fund 0.13% (e) 286,169 286,169 Total short-term investments (cost $35,169,666) TOTAL INVESTMENTS Total investments (cost $250,889,356) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $276,347,305. (b) The aggregate identified cost on a tax basis is $255,401,753, resulting in gross unrealized appreciation and depreciation of $58,950,213 and $3,586,834, respectively, or net unrealized appreciation of $55,363,379. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $34,000, or less than 0.1% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $33,943,599. The fund received cash collateral of $34,883,497 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $26 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,850,733 and $5,446,848, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $29,258,810 $ $ Consumer staples 25,605,767 Energy 37,068,731 Financials 39,834,951 470,925 983,063 Health care 31,828,091 Industrials 30,450,892 Information technology 54,958,559 Materials 12,295,724 Telecommunication services 6,841,156 Utilities 5,705,615 Total common stocks Convertible preferred stocks 259,182 Preferred stocks 34,000 Short-term investments 286,169 34,883,497 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Money Market Fund The fund's portfolio 3/31/11 (Unaudited) ASSET-BACKED COMMERCIAL PAPER (21.3%)(a) Yield (%) Maturity date Principal amount Value Alpine Securitization 0.220 4/28/11 $3,000,000 $2,999,502 Alpine Securitization 0.220 4/25/11 1,300,000 1,299,809 Atlantic Asset Securitization Corp. 0.240 4/11/11 1,170,000 1,169,922 Atlantic Asset Securitization Corp. 0.230 4/18/11 804,000 803,913 Bryant Park Funding, LLC 0.240 4/5/11 1,200,000 1,199,968 Bryant Park Funding, LLC 0.220 4/12/11 3,000,000 2,999,798 Fairway Finance, LLC 0.270 4/12/11 1,000,000 999,918 Fairway Finance, LLC 0.250 4/5/11 1,312,000 1,311,964 Fairway Finance, LLC 0.220 5/13/11 2,000,000 1,999,487 Falcon Asset Securitization Co., LLC 0.240 4/26/11 1,500,000 1,499,750 Falcon Asset Securitization Co., LLC 0.240 4/4/11 1,200,000 1,199,976 Falcon Asset Securitization Co., LLC 0.220 5/9/11 780,000 779,819 Falcon Asset Securitization Co., LLC 0.210 4/12/11 675,000 674,957 FCAR Owner Trust I 0.260 5/4/11 4,000,000 3,999,047 Govco, Inc. 0.250 4/11/11 250,000 249,983 Govco, Inc. 0.230 4/8/11 1,200,000 1,199,946 Jupiter Securitization Co., LLC 0.260 4/5/11 350,000 349,990 Jupiter Securitization Co., LLC 0.210 4/13/11 3,500,000 3,499,755 Liberty Street Funding, LLC 0.280 5/23/11 2,000,000 1,999,191 Liberty Street Funding, LLC 0.220 4/18/11 2,000,000 1,999,792 Manhattan Asset Funding Co., LLC 0.300 4/1/11 800,000 800,000 Manhattan Asset Funding Co., LLC 0.270 5/10/11 1,400,000 1,399,591 Old Line Funding Corp. 0.249 4/15/11 1,865,000 1,864,820 Old Line Funding Corp. 0.230 4/14/11 673,000 672,944 Old Line Funding Corp. 0.220 4/11/11 2,000,000 1,999,878 Sheffield Receivables (United Kingdom) 0.230 5/10/11 750,000 749,813 Sheffield Receivables (United Kingdom) 0.210 4/21/11 2,000,000 1,999,767 Straight-A Funding, LLC 0.250 6/7/11 2,561,000 2,559,808 Straight-A Funding, LLC 0.250 5/9/11 2,800,000 2,799,261 Straight-A Funding, LLC 0.250 4/12/11 1,500,000 1,499,885 Straight-A Funding, LLC 0.250 4/6/11 1,700,000 1,699,941 Thunder Bay Funding, Inc. 0.250 4/11/11 350,000 349,976 Thunder Bay Funding, Inc. 0.200 4/19/11 3,750,000 3,749,625 Variable Funding Capital Co., LLC 0.230 6/3/11 600,000 599,759 Variable Funding Capital Co., LLC 0.230 5/25/11 3,700,000 3,698,724 Victory Receivables Corp. 0.270 5/6/11 2,084,000 2,083,453 Total asset-backed commercial paper (cost $60,763,732) REPURCHASE AGREEMENTS (21.0%)(a) Principal amount Value Interest in $115,000,000 joint tri-party repurchase agreement dated March 31, 2011 with BNP Paribas SA due April 1, 2011 - maturity value of $6,000,033 for an effective yield of 0.20% (collateralized by various corporate bonds and notes with coupon rates ranging from 5.50% to 11.00% and due dates ranging from March 25, 2014 to June 1, 2043, valued at $120,750,001) $6,000,000 $6,000,000 Interest in $190,000,000 joint tri-party repurchase agreement dated March 31, 2011 with BNP Paribas SA due April 1, 2011 - maturity value of $5,000,022 for an effective yield of 0.16% (collateralized by various mortgage-backed securities with coupon rates ranging from zero % to 6.04% and due dates ranging from November 1, 2035 to February 1, 2041, valued at $193,800,001) 5,000,000 5,000,000 Interest in $310,000,000 joint tri-party repurchase agreement dated March 31, 2011 with Citigroup Global Markets, Inc. due April 1, 2011 - maturity value of $9,000,048 for an effective yield of 0.19% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.059% to 6.50% and due dates ranging from March 15, 2025 to January 15, 2041, valued at $316,200,001) 9,000,000 9,000,000 Interest in $57,000,000 joint tri-party repurchase agreement dated March 31, 2011 with Deutsche Bank Securities, Inc. due April 1, 2011 - maturity value of $2,000,012 for an effective yield of 0.22% (collateralized by various corporate bonds and notes with coupon rates ranging from 5.375% to 5.75% and due dates ranging from August 15, 2011 to February 1, 2021, valued at $59,850,000) 2,000,000 2,000,000 Interest in $190,000,000 joint tri-party repurchase agreement dated March 31, 2011 with Deutsche Bank Securities, Inc. due April 1, 2011 - maturity value of $5,000,028 for an effective yield of 0.20% (collateralized by various Federal National Mortgage Association securities with coupon rates ranging from 5.00% to 7.00% and due dates ranging from November 1, 2036 to December 1, 2038, valued at $193,800,000) 5,000,000 5,000,000 Interest in $310,000,000 joint tri-party repurchase agreement dated March 31, 2011 with Goldman Sachs & Co. due April 1, 2011 - maturity value of $10,000,042 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.758% to 6.00% and due dates ranging from June 1, 2019 to March 1, 2041, valued at $316,200,001) 10,000,000 10,000,000 Interest in $81,500,000 joint tri-party repurchase agreement dated March 31, 2011 with JPMorgan Securities, Inc. due April 1, 2011 - maturity value of $6,500,049 for an effective yield of 0.27% (collateralized by various corporate bonds and notes and various foreign government bonds and notes with coupon rates ranging from 3.625% to 8.875% and due dates ranging from November 20, 2013 to October 15, 2039, valued at $85,578,649) 6,500,000 6,500,000 Interest in $125,000,000 joint tri-party repurchase agreement dated March 31, 2011 with JPMorgan Securities, Inc. due April 1, 2011 - maturity value of $5,000,025 for an effective yield of 0.18% (collateralized by various Federal National Mortgage Association securities with coupon rates ranging from zero % to 7.00% and due dates ranging from August 1, 2024 to August 1, 2047, valued at $127,500,609) 5,000,000 5,000,000 Interest in $374,656,000 joint tri-party repurchase agreement dated March 31, 2011 with Merrill Lynch & Co., Inc. due April 1, 2011 - maturity value of $5,368,024 for an effective yield of 0.16% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.518% to 6.50% and due dates ranging from December 1, 2015 to March 20, 2061, valued at $382,149,120) 5,368,000 5,368,000 Interest in $6,000,000 tri-party term repurchase agreement dated February 4, 2011 with Merrill Lynch & Co., Inc. due November 4, 2011, 0.29% FRN (collateralized by corporate bonds and notes with a coupon rate of 5.50% and a due date of June 14, 2012, valued at $6,300,001) (TR) 6,000,000 6,000,000 Total repurchase agreements (cost $59,868,000) MUNICIPAL BONDS AND NOTES (13.3%)(a) Yield (%) Maturity date Rating(RAT) Principal amount Value California (0.4%) California Educational Facilities Authority Commercial Paper (Stanford University), Ser. STAN 0.250 5/20/11 P-1 $1,000,000 $1,000,000 Connecticut (1.2%) Yale University Commercial Paper 0.220 5/3/11 P-1 1,000,000 999,804 Yale University Commercial Paper 0.200 6/1/11 P-1 2,500,000 2,499,153 Illinois (0.2%) Chicago, Waste Water Transmission VRDN, Ser. C-3 (M) 0.220 1/1/39 VMIG1 500,000 500,000 Indiana (0.4%) Indiana State Finance Authority VRDN, Ser. A-2 (M) 0.210 2/1/37 VMIG1 1,200,000 1,200,000 Maryland (1.4%) Johns Hopkins University Commercial Paper, Ser. A 0.270 5/2/11 P-1 1,475,000 1,475,000 Johns Hopkins University Commercial Paper, Ser. A 0.260 6/1/11 P-1 750,000 750,000 Johns Hopkins University Commercial Paper, Ser. A 0.260 5/6/11 P-1 1,914,000 1,914,000 Massachusetts (2.7%) Harvard University Commercial Paper 0.210 6/15/11 P-1 500,000 499,781 Massachusetts State RAN, Ser. C (k) 2.000 6/23/11 MIG1 2,100,000 2,108,333 Massachusetts State G.O. Notes, Ser. B (k) 2.000 5/26/11 MIG1 2,100,000 2,105,520 Massachusetts Health & Educational Facilities Authority Commercial Paper (Harvard University), Ser. EE 0.250 6/1/11 P-1 3,000,000 3,000,000 Missouri (0.5%) Missouri State Health & Educational Facilities Authority Educational Facilities VRDN (Washington University (The)), Ser. D (M) 0.200 9/1/30 VMIG1 1,500,000 1,500,000 Montana (0.4%) Montana Facility Finance Authority VRDN (Sisters of Charity), Ser. A (M) 0.230 12/1/25 VMIG1 1,100,000 1,100,000 Nevada (0.9%) Reno, Sales Tax VRDN (Reno) (M) 0.220 6/1/42 VMIG1 2,670,000 2,670,000 Texas (2.9%) Board of Regents of Texas Technical University Revenue Financing System Commercial Paper, Ser. A 0.270 6/1/11 P-1 1,100,000 1,100,000 Denton, Independent School District VRDN, Ser. 05-A (M) 0.250 8/1/35 VMIG1 5,250,000 5,250,000 Houston, Independent School District VRDN (Schoolhouse), PSFG (M) 0.230 6/15/31 VMIG1 855,000 855,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.270 6/1/11 P-1 1,150,000 1,150,000 Utah (0.3%) Murray City, Hospital VRDN (IHC Health Services, Inc.), Ser. B (M) 0.220 5/15/37 VMIG1 785,000 785,000 Virginia (1.4%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.280 6/6/11 P-1 2,165,000 2,165,000 Regents of University of Virginia Commercial Paper, Ser. 03-A 0.280 6/2/11 P-1 1,000,000 1,000,000 Regents of University of Virginia Commercial Paper, Ser. 03-A 0.250 6/2/11 P-1 800,000 800,000 Wisconsin (0.6%) University of Wisconsin Hospitals & Clinics Authority VRDN, Ser. B (M) 0.220 4/1/34 VMIG1 1,600,000 1,600,000 Total municipal bonds and notes (cost $38,026,591) SHORT-TERM INVESTMENT FUND (9.8%)(a) Shares Value Putnam Money Market Liquidity Fund 0.13% (e) 28,000,188 $28,000,188 Total short-term investment fund (cost $28,000,188) COMMERCIAL PAPER (9.3%)(a) Yield (%) Maturity date Principal amount Value Barclays Bank, PLC 0.310 5/12/11 $3,000,000 $2,998,941 Barclays Bank, PLC 144A Ser. 10-1 0.310 5/4/11 1,530,000 1,529,565 Canadian Imperial Bank of Commerce/New York 0.220 5/10/11 3,000,000 2,999,285 Commonwealth Bank of Australia 144A (Australia) 0.260 6/15/11 800,000 799,567 Danske Corp. 144A Ser. A 0.260 4/26/11 1,250,000 1,249,774 DnB NOR Bank ASA (Norway) 0.270 6/10/11 350,000 349,816 DnB NOR Bank ASA (Norway) 0.265 6/30/11 1,800,000 1,798,808 General Electric Capital Services 0.240 5/24/11 4,500,000 4,498,410 HSBC USA, Inc. 0.250 5/2/11 1,400,000 1,399,699 HSBC USA, Inc. 0.220 6/30/11 2,900,000 2,898,405 Nationwide Building Society (United Kingdom) 0.270 5/27/11 1,400,000 1,399,412 Nordea North America, Inc. (Sweden) 0.285 4/7/11 800,000 799,962 Svenska Handelsbanken/New York, NY 0.290 4/8/11 200,000 199,989 Toronto Dominion Holdings (USA) 144A (Canada) 0.200 4/29/11 800,000 799,876 UBS Finance Delaware, LLC 0.230 5/6/11 1,400,000 1,399,687 Westpac Banking Corp./NY (Australia) 0.240 4/8/11 1,400,000 1,399,935 Total commercial paper (cost $26,521,131) CORPORATE BONDS AND NOTES (7.3%)(a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.374 6/28/11 $3,600,000 $3,600,000 JPMorgan Chase Bank, NA sr. notes FRN 0.254 6/21/11 4,600,000 4,600,000 Nordea Bank AB 144A FRN (Sweden) 0.414 6/20/11 3,800,000 3,800,000 Rabobank Nederland 144A sr. unsec. unsub. notes FRN (Netherlands) 0.384 6/16/11 2,000,000 2,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.695 5/15/14 3,925,000 3,925,873 Westpac Banking Corp. sr. unsec. notes FRN, MTN (Australia) 0.374 5/27/11 500,000 500,000 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.340 7/1/11 2,400,000 2,400,000 Total corporate bonds and notes (cost $20,825,873) CERTIFICATES OF DEPOSIT (6.5%)(a) Interest rate (%) Maturity date Principal amount Value DnB NOR Bank ASA (Norway) 0.245 4/1/11 $2,500,000 $2,500,000 Lloyds TSB Bank PLC/New York, NY FRN (United Kingdom) 1.260 5/6/11 2,400,000 2,400,000 National Australia Bank, Ltd. (Australia) 0.260 5/2/11 4,400,000 4,400,038 Natixis/New York, NY FRN (France) 0.314 7/1/11 1,440,000 1,440,000 Svenska Handelsbanken/New York, NY 0.300 6/17/11 4,200,000 4,200,000 Toronto-Dominion Bank/London (United Kingdom) 0.260 5/11/11 3,500,000 3,500,000 Total certificates of deposit (cost $18,440,038) U.S. GOVERNMENT AGENCY OBLIGATIONS (6.0%)(a) Yield (%) Maturity date Principal amount Value Federal Home Loan Bank discount notes 0.180 9/12/11 $1,000,000 $999,180 Federal Home Loan Mortgage Corp. discount notes 0.150 7/27/11 800,000 799,610 Federal Home Loan Mortgage Corp. discount notes 0.150 7/6/11 2,780,000 2,778,888 Federal Home Loan Mortgage Corp. discount notes, Ser. RB 0.180 9/15/11 600,000 599,499 Federal National Mortgage Association discount notes 0.180 5/4/11 500,000 499,918 Federal National Mortgage Association discount notes 0.180 4/20/11 1,000,000 999,905 Federal National Mortgage Association discount notes 0.175 4/13/11 2,000,000 1,999,883 Federal National Mortgage Association discount notes 0.150 7/20/11 2,775,000 2,773,728 General Electric Capital Corp. FDIC guaranteed notes FRN, MTN, Ser. G 1.240 12/9/11 1,403,000 1,412,702 General Electric Capital Corp. FDIC guaranteed notes, MTN Ser. G (k) 3.000 12/9/11 1,316,000 1,340,924 Wells Fargo & Co. FDIC guaranteed notes (k) 3.000 12/9/11 3,000,000 3,056,423 Total U.S. government agency obligations (cost $17,260,660) U.S. TREASURY OBLIGATIONS (4.3%)(a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes 1.125 1/15/12 $6,000,000 $6,038,101 U.S. Treasury Notes 1.000 10/31/11 3,200,000 3,214,107 U.S. Treasury Notes 0.750 11/30/11 3,000,000 3,009,664 Total U.S. treasury obligations (cost $12,261,872) TIME DEPOSITS (1.2%)(a) Interest rate (%) Maturity date Principal amount Value Credit Agricole Corporate & Investment Bank (France) 0.130 4/1/11 $3,500,000 $3,500,000 Total time deposits (cost $3,500,000) TOTAL INVESTMENTS Total investments (cost $285,468,085) (b) Key to holding's abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes G.O. Notes General Obligation Notes MTN Medium Term Notes PSFG Permanent School Funding Guaranteed RAN Revenue Anticipation Notes VRDN Variable Rate Demand Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $285,496,704. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $353 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $28,000,188 and no monies, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. (TR) Maturity value of term repurchase agreements will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN and VRDN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 84.6 Australia 4.6 United Kingdom 3.5 France 1.7 Canada 1.7 Norway 1.6 Sweden 1.6 Netherlands 0.7 Total 100.0% Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $60,763,732 $ Certificates of deposit 18,440,038 Commercial paper 26,521,131 Corporate bonds and notes 20,825,873 Municipal bonds and notes 38,026,591 Repurchase agreements 59,868,000 Short-term investment fund 28,000,188 Time deposits 3,500,000 U.S. Government agency obligations 17,260,660 U.S. Treasury obligations 12,261,872 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Multi-Cap Growth Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Aerospace and defense (4.6%) Goodrich Corp. 63,300 $5,414,049 Honeywell International, Inc. 87,600 5,230,596 Huntington Ingalls Industries, Inc. (NON) 3,866 160,439 L-3 Communications Holdings, Inc. 20,400 1,597,524 MTU Aero Engines Holding AG (Germany) 40,487 2,751,067 Northrop Grumman Corp. 35,300 2,213,663 Precision Castparts Corp. (S) 62,512 9,200,516 TransDigm Group, Inc. (NON) (S) 45,900 3,847,797 United Technologies Corp. 75,400 6,382,610 Air freight and logistics (0.6%) United Parcel Service, Inc. Class B (S) 67,100 4,986,872 Airlines (0.2%) Delta Air Lines, Inc. (NON) 205,900 2,017,820 Auto components (0.9%) Autoliv, Inc. (Sweden) (S) 45,100 3,347,773 Lear Corp. 85,000 4,153,950 Automobiles (0.6%) Ford Motor Co. (NON) (S) 300,400 4,478,964 Beverages (1.3%) Coca-Cola Co. (The) 50,000 3,317,500 Coca-Cola Enterprises, Inc. 221,300 6,041,490 Hansen Natural Corp. (NON) 15,300 921,519 Biotechnology (2.1%) Alexion Pharmaceuticals, Inc. (NON) (S) 28,200 2,782,776 Amarin Corp. PLC ADR (United Kingdom) (NON) (S) 64,000 467,200 Amylin Pharmaceuticals, Inc. (NON) 70,600 802,722 BioMarin Pharmaceuticals, Inc. (NON) (S) 88,600 2,226,518 Celgene Corp. (NON) 61,400 3,532,342 Cubist Pharmaceuticals, Inc. (NON) 35,983 908,211 Dendreon Corp. (NON) (S) 90,836 3,399,991 Human Genome Sciences, Inc. (NON) (S) 103,304 2,835,695 Building products (0.5%) Masco Corp. 178,790 2,488,757 Owens Corning, Inc. (NON) 47,800 1,720,322 Capital markets (1.4%) Apollo Global Management, LLC Class A (NON) (FWC) 69,627 1,253,286 Goldman Sachs Group, Inc. (The) 10,000 1,584,700 Invesco, Ltd. 131,500 3,361,140 LPL Investment Holdings, Inc. (NON) 35,697 1,278,310 State Street Corp. 93,400 4,197,396 Chemicals (4.1%) Agrium, Inc. (Canada) 44,869 4,139,614 Albemarle Corp. 75,100 4,488,727 Celanese Corp. Ser. A 124,273 5,513,993 CF Industries Holdings, Inc. 24,400 3,337,676 Cytec Industries, Inc. (S) 42,700 2,321,599 Huabao International Holdings, Ltd. (China) 971,000 1,492,886 Huntsman Corp. 254,446 4,422,271 LyondellBasell Industries NV Class A (Netherlands) (NON) 184,041 7,278,822 Commercial banks (1.5%) PNC Financial Services Group, Inc. 104,200 6,563,558 SunTrust Banks, Inc. 41,189 1,187,891 SVB Financial Group (NON) (S) 69,500 3,956,635 Communications equipment (4.6%) ADTRAN, Inc. 144,800 6,148,208 Aruba Networks, Inc. (NON) (S) 62,700 2,121,768 Cisco Systems, Inc. (NON) 339,419 5,821,036 Polycom, Inc. (NON) 151,759 7,868,704 Qualcomm, Inc. 262,500 14,392,875 RADWARE, Ltd. (Israel) (NON) (S) 21,700 769,048 Computers and peripherals (8.0%) Apple, Inc. (NON) 100,577 35,046,056 EMC Corp. (NON) 256,800 6,818,040 Hewlett-Packard Co. 357,167 14,633,132 SanDisk Corp. (NON) 151,611 6,987,751 Seagate Technology (NON) 74,100 1,067,040 Construction and engineering (0.2%) Shaw Group, Inc. (NON) 46,500 1,646,565 Consumer finance (0.2%) Green Dot Corp. Class A (NON) (S) 37,889 1,625,817 Diversified financial services (1.9%) CME Group, Inc. 18,200 5,488,210 IntercontinentalExchange, Inc. (NON) 23,600 2,915,544 JPMorgan Chase & Co. 147,000 6,776,700 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) 217,572 1,734,049 Electrical equipment (0.7%) Emerson Electric Co. 40,100 2,343,043 GrafTech International, Ltd. (NON) 174,600 3,601,998 Electronic equipment, instruments, and components (1.2%) Elster Group SE ADR (Germany) (NON) 91,678 1,489,768 Jabil Circuit, Inc. (S) 198,900 4,063,527 TE Connectivity, Ltd. (Switzerland) 46,100 1,605,202 Trimble Navigation, Ltd. (NON) (S) 47,200 2,385,488 Energy equipment and services (3.5%) Dril-Quip, Inc. (NON) (S) 27,165 2,146,850 National Oilwell Varco, Inc. 117,500 9,314,225 Oil States International, Inc. (NON) 74,919 5,704,333 Schlumberger, Ltd. 93,200 8,691,832 Technip SA (France) 19,181 2,049,682 Food and staples retail (0.4%) Costco Wholesale Corp. (S) 39,100 2,866,812 Food products (0.1%) Corn Products International, Inc. 19,500 1,010,490 Health-care equipment and supplies (3.5%) Baxter International, Inc. 174,076 9,360,067 Covidien PLC (Ireland) 195,000 10,128,300 Medtronic, Inc. 50,765 1,997,603 St. Jude Medical, Inc. (NON) 106,250 5,446,375 Stryker Corp. 26,400 1,605,120 Health-care providers and services (4.6%) Aetna, Inc. 224,300 8,395,549 CIGNA Corp. 84,600 3,746,088 Express Scripts, Inc. (NON) 109,600 6,094,856 HealthSouth Corp. (NON) (S) 239,300 5,977,714 Lincare Holdings, Inc. (S) 103,850 3,080,191 McKesson Corp. 48,200 3,810,210 Quest Diagnostics, Inc. 100,527 5,802,418 Health-care technology (0.5%) Cerner Corp. (NON) 12,700 1,412,240 SXC Health Solutions Corp. (Canada) (NON) 50,300 2,756,440 Hotels, restaurants, and leisure (1.8%) Carnival Corp. 52,900 2,029,244 Las Vegas Sands Corp. (NON) 106,092 4,479,204 Panera Bread Co. Class A (NON) 13,978 1,775,206 Starbucks Corp. 106,000 3,916,700 Wyndham Worldwide Corp. 66,233 2,106,872 Household durables (0.7%) Fortune Brands, Inc. 39,914 2,470,277 Newell Rubbermaid, Inc. 164,200 3,141,146 Household products (1.3%) Colgate-Palmolive Co. 79,900 6,452,724 Procter & Gamble Co. (The) 64,600 3,979,360 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 457,600 5,948,800 Industrial conglomerates (0.3%) General Electric Co. 140,800 2,823,040 Insurance (2.2%) Aflac, Inc. 153,100 8,080,618 AON Corp. 13,393 709,293 Assurant, Inc. 48,435 1,865,232 Assured Guaranty, Ltd. (Bermuda) 52,800 786,720 Hartford Financial Services Group, Inc. (The) 246,900 6,649,017 Internet and catalog retail (2.2%) Amazon.com, Inc. (NON) 52,900 9,528,877 Priceline.com, Inc. (NON) 16,885 8,551,239 Internet software and services (3.6%) Baidu, Inc. ADR (China) (NON) 33,557 4,624,490 Google, Inc. Class A (NON) 26,630 15,610,773 VeriSign, Inc. (S) 108,600 3,932,406 WebMD Health Corp. (NON) (S) 87,200 4,658,224 IT Services (2.1%) Accenture PLC Class A 15,400 846,538 Cognizant Technology Solutions Corp. (NON) 56,300 4,582,820 Mastercard, Inc. Class A 25,000 6,293,000 Unisys Corp. (NON) 64,680 2,019,310 Western Union Co. (The) 150,300 3,121,731 Leisure equipment and products (0.5%) Hasbro, Inc. 94,000 4,402,960 Life sciences tools and services (2.3%) Agilent Technologies, Inc. (NON) (S) 96,000 4,298,880 Bruker Corp. (NON) 191,590 3,994,652 Sequenom, Inc. (NON) (S) 38,833 245,813 Thermo Fisher Scientific, Inc. (NON) 179,700 9,982,335 Machinery (5.0%) AGCO Corp. (NON) 75,400 4,144,738 Cummins, Inc. 43,500 4,768,470 Eaton Corp. 126,866 7,033,451 Ingersoll-Rand PLC 126,000 6,087,060 Lincoln Electric Holdings, Inc. 37,586 2,853,529 Lonking Holdings, Ltd. (China) 2,009,000 1,412,679 Parker Hannifin Corp. 97,834 9,262,923 Timken Co. 94,197 4,926,503 Media (2.8%) DIRECTV Class A (NON) 122,500 5,733,000 Interpublic Group of Companies, Inc. (The) 531,000 6,674,670 Time Warner, Inc. 150,900 5,387,130 Walt Disney Co. (The) 114,800 4,946,732 Metals and mining (2.1%) Carpenter Technology Corp. (S) 28,000 1,195,880 Cliffs Natural Resources, Inc. (S) 38,087 3,743,190 Freeport-McMoRan Copper & Gold, Inc. Class B 88,800 4,932,840 Teck Resources Limited Class B (Canada) 60,300 3,197,106 Walter Energy, Inc. (S) 25,975 3,517,794 Multiline retail (1.4%) Kohl's Corp. (S) 131,900 6,995,976 Nordstrom, Inc. (S) 95,652 4,292,862 Office electronics (0.3%) Xerox Corp. 231,982 2,470,608 Oil, gas, and consumable fuels (4.4%) Alpha Natural Resources, Inc. (NON) (S) 131,000 7,777,470 Brigham Exploration Co. (NON) (S) 75,083 2,791,586 CONSOL Energy, Inc. 22,800 1,222,764 Linn Energy, LLC (Units) 126,583 4,927,876 Nexen, Inc. (Canada) 111,300 2,777,042 Noble Energy, Inc. 29,000 2,802,850 Occidental Petroleum Corp. 83,400 8,714,466 QEP Resources, Inc. 81,600 3,308,064 Warren Resources, Inc. (NON) 209,210 1,064,879 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A (S) 33,600 3,237,696 Pharmaceuticals (0.7%) Elan Corp. PLC ADR (Ireland) (NON) (S) 183,120 1,259,866 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 83,400 4,184,178 Real estate management and development (0.9%) CB Richard Ellis Group, Inc. Class A (NON) (S) 273,400 7,299,780 Road and rail (1.6%) Hertz Global Holdings, Inc. (NON) 196,700 3,074,421 Kansas City Southern (NON) 106,241 5,784,822 Swift Transporation Co. (NON) 277,047 4,072,591 Semiconductors and semiconductor equipment (3.1%) First Solar, Inc. (NON) (S) 32,476 5,223,440 Intel Corp. 81,507 1,643,996 KLA-Tencor Corp. (S) 81,800 3,874,866 Marvell Technology Group, Ltd. (NON) 335,300 5,213,915 Novellus Systems, Inc. (NON) 87,000 3,230,310 Texas Instruments, Inc. 158,400 5,474,304 Software (6.1%) Adobe Systems, Inc. (NON) (S) 97,800 3,243,048 BMC Software, Inc. (NON) 146,300 7,276,962 Check Point Software Technologies, Ltd. (Israel) (NON) 78,300 3,997,215 Microsoft Corp. 160,667 4,074,515 Nintendo Co., Ltd. (Japan) 4,300 1,162,987 Oracle Corp. 383,750 12,805,738 Quest Software, Inc. (NON) 55,100 1,398,989 Red Hat, Inc. (NON) 65,051 2,952,665 Salesforce.com, Inc. (NON) (S) 52,104 6,960,052 Synchronoss Technologies, Inc. (NON) (S) 47,900 1,664,525 Synopsys, Inc. (NON) (S) 59,200 1,636,880 VMware, Inc. Class A (NON) 29,550 2,409,507 Specialty retail (1.7%) Bed Bath & Beyond, Inc. (NON) 71,898 3,470,516 Dick's Sporting Goods, Inc. (NON) 79,200 3,166,416 Office Depot, Inc. (NON) 137,600 637,088 Signet Jewelers, Ltd. (Bermuda) (NON) 18,900 869,778 TJX Cos., Inc. (The) 49,202 2,446,815 Urban Outfitters, Inc. (NON) (S) 101,000 3,012,830 Textiles, apparel, and luxury goods (1.4%) Coach, Inc. 42,300 2,201,292 Hanesbrands, Inc. (NON) (S) 102,900 2,782,416 Iconix Brand Group, Inc. (NON) (S) 169,000 3,630,120 Steven Madden, Ltd. (NON) 57,891 2,716,825 Tobacco (1.1%) Philip Morris International, Inc. 135,140 8,869,238 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) (S) 16,302 1,018,875 Wireless telecommunication services (0.8%) American Tower Corp. Class A (NON) 34,523 1,788,982 NII Holdings, Inc. (NON) 105,500 4,396,185 Total common stocks (cost $625,099,963) WARRANTS (0.3%)(a)(NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/04/19 $10.61 359,195 $330,495 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.79 38,700 709,758 JPMorgan Chase & Co. (W) 10/28/18 42.42 76,800 1,288,704 Total warrants (cost $1,857,304) PURCHASED OPTIONS OUTSTANDING (0.1%)(a) Expiration date/ Contract strike price amount Value Honeywell International, Inc. (Call) Apr-11/$60.00 707,305 $618,524 JPMorgan Chase & Co. (Call) Jan-12/45.00 113,714 518,040 Total purchased options outstanding (cost $901,801) SHORT-TERM INVESTMENTS (14.6%)(a) Principal amount/shares Value U.S. Treasury Bills for effective yields from 0.20% to 0.22%, November 17, 2011 (SEGSF) $621,000 $620,365 U.S. Treasury Bills for effective yields from 0.23% to 0.24%, October 20, 2011 389,000 388,561 Putnam Cash Collateral Pool, LLC 0.19% (d) 107,645,794 107,645,794 Putnam Money Market Liquidity Fund 0.13% (e) 8,839,901 8,839,901 Total short-term investments (cost $117,494,338) TOTAL INVESTMENTS Total investments (cost $745,353,406)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $6,873,968) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 4/20/11 $7,085,764 $6,873,968 $(211,796) Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $176,826) (Unaudited) Contract Expiration date/ amount strike price Value Honeywell International, Inc. (Call) 707,305 Apr-11/$62.50 $103,585 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 17,916 $ 9/26/11 (1 month USD- A basket $57,981 LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks baskets 13,413 9/14/11 (1 month USD- A basket 122,464 LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $807,487,158. (b) The aggregate identified cost on a tax basis is $747,462,685, resulting in gross unrealized appreciation and depreciation of $183,332,148 and $10,444,257, respectively, or net unrealized appreciation of $172,887,891. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $105,031,681. The fund received cash collateral of $107,645,794 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,905 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,350,184 and $48,418,072, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $45,483,835 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 500,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $786,613 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $211,796 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $189,753. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $113,346,878 $ $ Consumer staples 36,696,829 Energy 63,293,919 Financials 65,579,847 Health care 110,534,350 Industrials 112,866,740 Information technology 233,621,457 Materials 49,582,398 Telecommunication services 7,919,216 Utilities 5,948,800 Total common stocks Purchased options outstanding 1,136,564 Warrants 2,328,957 Short-term investments 8,839,901 108,654,720 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(211,796) $ Written options (103,585) Total return swap contracts 180,445 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $211,796 Equity contracts 3,645,966 103,585 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Multi-Cap Value Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (96.4%)(a) Shares Value Aerospace and defense (1.2%) BE Aerospace, Inc. (NON) 7,910 $281,042 Embraer SA ADR (Brazil) 7,070 238,259 Airlines (0.3%) United Continental Holdings, Inc. (NON) 5,600 128,744 Auto components (0.6%) Autoliv, Inc. (Sweden) 3,380 250,897 Automobiles (0.5%) Ford Motor Co. (NON) 15,040 224,246 Beverages (1.3%) Coca-Cola Enterprises, Inc. 20,650 563,745 Biotechnology (0.4%) Amarin Corp. PLC ADR (United Kingdom) (NON) (S) 24,840 181,332 Building products (0.8%) USG Corp. (NON) (S) 21,040 350,526 Capital markets (1.9%) Ameriprise Financial, Inc. 9,418 575,251 Legg Mason, Inc. 7,640 275,728 Chemicals (1.1%) Huntsman Corp. 24,790 430,850 LyondellBasell Industries NV Class A (Netherlands) (NON) 1,359 53,748 Commercial banks (6.3%) Bancorp, Inc. (NON) 52,480 484,390 Bond Street Holdings, LLC 144A Class A (F)(NON) 1,103 22,612 Comerica, Inc. 5,600 205,632 First Horizon National Corp. 29,560 331,368 Huntington Bancshares, Inc. 61,910 411,082 Popular, Inc. (Puerto Rico) (NON) 41,570 120,969 SunTrust Banks, Inc. 18,910 545,364 SVB Financial Group (NON) (S) 9,300 529,449 Webster Financial Corp. (S) 5,740 123,008 Commercial services and supplies (0.8%) Healthcare Services Group, Inc. 20,965 368,565 Communications equipment (3.0%) ARRIS Group, Inc. (NON) 14,470 184,348 Polycom, Inc. (NON) 5,470 283,620 Sycamore Networks, Inc. 10,700 261,401 Qualcomm, Inc. 7,310 400,807 Tellabs, Inc. 37,050 194,142 Computers and peripherals (3.6%) SanDisk Corp. (NON) 7,650 352,589 Hewlett-Packard Co. 30,470 1,248,356 Consumer finance (0.5%) Discover Financial Services 9,130 220,216 Containers and packaging (2.3%) Silgan Holdings, Inc. 26,920 1,026,729 Diversified consumer services (0.8%) Apollo Group, Inc. Class A (NON) 6,150 256,517 Career Education Corp. (NON) 4,790 108,829 Diversified financial services (3.6%) JPMorgan Chase & Co. 26,420 1,217,962 Bank of America Corp. 28,450 379,239 Electric utilities (0.9%) Great Plains Energy, Inc. 20,020 400,800 Electrical equipment (1.0%) AMETEK, Inc. 10,195 447,255 Energy equipment and services (2.8%) Helix Energy Solutions Group, Inc. (NON) (S) 18,380 316,136 National Oilwell Varco, Inc. 11,740 930,630 Food and staples retail (0.4%) SUPERVALU, Inc. (S) 17,670 157,793 Food products (1.8%) Mead Johnson Nutrition Co. Class A 13,850 802,331 Gas utilities (0.4%) National Fuel Gas Co. 2,210 163,540 Health-care equipment and supplies (5.0%) Baxter International, Inc. 2,100 112,917 Boston Scientific Corp. (NON) 63,210 454,480 China Medical Technologies, Inc. ADR (China) (NON) (S) 13,520 157,373 Cooper Companies, Inc. (The) 3,990 277,106 Covidien PLC (Ireland) (S) 13,086 679,687 Merit Medical Systems, Inc. (NON) 13,656 267,931 St. Jude Medical, Inc. (NON) 5,120 262,451 Health-care providers and services (8.8%) Aetna, Inc. 13,540 506,802 AmerisourceBergen Corp. 10,860 429,622 Coventry Health Care, Inc. (NON) 18,640 594,430 Humana, Inc. (NON) 5,750 402,155 PSS World Medical, Inc. (NON) 5,070 137,651 Lincare Holdings, Inc. (S) 23,595 699,828 Mednax, Inc. (NON) 9,100 606,151 Quest Diagnostics, Inc. 5,900 340,548 Sunrise Senior Living, Inc. (NON) 17,320 206,628 Hotels, restaurants, and leisure (0.6%) Domino's Pizza, Inc. (NON) 14,680 270,552 Household durables (1.5%) Newell Rubbermaid, Inc. 22,116 423,079 NVR, Inc. (NON) 340 257,040 Household products (2.1%) Church & Dwight Co., Inc. 10,430 827,516 Spectrum Brands Holdings, Inc. (NON) 4,350 120,756 Industrial conglomerates (1.1%) Tyco International, Ltd. 10,790 483,068 Insurance (7.1%) Aflac, Inc. 8,340 440,185 Assured Guaranty, Ltd. (Bermuda) 7,540 112,346 Employers Holdings, Inc. 17,440 360,310 Hanover Insurance Group, Inc. (The) 9,820 444,355 Hartford Financial Services Group, Inc. (The) 14,886 400,880 HCC Insurance Holdings, Inc. 12,090 378,538 Marsh & McLennan Cos., Inc. 12,330 367,557 XL Group PLC 26,910 661,986 IT Services (0.5%) Unisys Corp. (NON) 7,240 226,033 Leisure equipment and products (0.5%) Mattel, Inc. 8,100 201,933 Machinery (2.4%) Ingersoll-Rand PLC 6,790 328,025 Oshkosh Corp. (NON) 9,800 346,724 Gardner Denver, Inc. 5,170 403,415 Marine (0.5%) Genco Shipping & Trading, Ltd. (NON) (S) 20,770 223,693 Metals and mining (1.4%) Freeport-McMoRan Copper & Gold, Inc. Class B 7,420 412,181 U.S. Steel Corp. 3,720 200,657 Multiline retail (0.8%) Dollar General Corp. (NON) 11,590 363,347 Multi-utilities (0.5%) DTE Energy Co. 4,820 235,987 Office electronics (1.4%) Xerox Corp. 58,580 623,877 Oil, gas, and consumable fuels (8.3%) Alpha Natural Resources, Inc. (NON) (S) 6,010 356,814 Apache Corp. 3,645 477,203 Cabot Oil & Gas Corp. Class A 5,360 283,919 James River Coal Co. (NON) (S) 7,260 175,474 Occidental Petroleum Corp. 3,380 353,176 Petrohawk Energy Corp. (NON) 17,600 431,904 Pioneer Natural Resources Co. 6,639 676,647 QEP Resources, Inc. 9,390 380,671 Southwestern Energy Co. (NON) 5,330 229,030 Swift Energy Co. (NON) 7,460 318,393 Paper and forest products (0.7%) Louisiana-Pacific Corp. (NON) 29,320 307,860 Pharmaceuticals (2.9%) Akorn, Inc. (NON) 7,772 44,844 Depomed, Inc. (NON) 20,083 201,633 Elan Corp. PLC ADR (Ireland) (NON) 29,890 205,643 ISTA Pharmaceuticals, Inc. (NON) 9,160 92,791 Pfizer, Inc. 21,880 444,383 Viropharma, Inc. (NON) 15,788 314,181 Real estate investment trusts (REITs) (0.8%) Host Marriott Corp. (R) 19,564 344,522 Real estate management and development (0.5%) CB Richard Ellis Group, Inc. Class A (NON) 8,280 221,076 Road and rail (1.5%) Avis Budget Group, Inc. (NON) 13,060 233,905 Dollar Thrifty Automotive Group (NON) 2,770 184,842 Hertz Global Holdings, Inc. (NON) 15,930 248,986 Semiconductors and semiconductor equipment (0.9%) Cymer, Inc. (NON) 7,288 412,355 Software (0.8%) CA, Inc. 15,350 371,163 Specialty retail (5.8%) Bed Bath & Beyond, Inc. (NON) 10,260 495,250 OfficeMax, Inc. (NON) (S) 24,040 311,078 Select Comfort Corp. (NON) 19,110 230,467 Staples, Inc. 14,770 286,833 Talbots, Inc. (The) (NON) (S) 77,440 467,738 TJX Cos., Inc. (The) 9,040 449,559 Urban Outfitters, Inc. (NON) 11,300 337,079 Textiles, apparel, and luxury goods (2.1%) Timberland Co. (The) Class A (NON) 7,220 298,114 K-Swiss, Inc. Class A (NON) 13,240 149,215 Hanesbrands, Inc. (NON) (S) 17,070 461,573 Thrifts and mortgage finance (1.0%) People's United Financial, Inc. (S) 17,670 222,289 MGIC Investment Corp. (NON) (S) 24,610 218,783 Trading companies and distributors (0.6%) WESCO International, Inc. (NON) 4,040 252,496 Total common stocks (cost $33,913,081) WARRANTS (0.5%)(a)(NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 80,780 $203,566 Total warrants (cost $214,067) PURCHASED OPTIONS OUTSTANDING (0.4%)(a) Expiration date/ Contract strike price amount Value Hewlett-Packard Co. (Call) Oct-11/$50.00 63,264 $31,910 U.S. Airways Group, Inc. (Call) Jan-12/$10.50 125,784 138,362 Total purchased options outstanding (cost $241,989) SHORT-TERM INVESTMENTS (11.4%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 3,934,517 $3,934,517 Putnam Money Market Liquidity Fund 0.13% (e) 893,997 893,997 SSgA Prime Money Market Fund 0.11% (i) (P) 230,000 230,000 Total short-term investments (cost $5,058,514) TOTAL INVESTMENTS Total investments (cost $39,427,651) (b) WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $153,047) (Unaudited) Contract Expiration date/ amount strike price Value Hewlett-Packard Co. (Call) 63,264 Oct-11/$54.00 $13,475 U.S. Airways Group, Inc. (Call) 125,784 Jan-12/$11.50 105,659 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $44,367,348. (b) The aggregate identified cost on a tax basis is $40,110,213, resulting in gross unrealized appreciation and depreciation of $8,916,116 and $802,241, respectively, or net unrealized appreciation of $8,113,875. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,790,091. The fund received cash collateral of $3,934,517 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the closeof the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $132 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,676,730 and $7,198,395, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $4,862,772 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to mitigate volatility due to the funds small cap exposure. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund had an average contract amount of approximately 200,000 on written options contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,843,346 $ $ Consumer staples 2,472,141 Energy 4,929,997 Financials 9,592,485 22,612 Health care 7,620,567 Industrials 4,519,545 Information technology 4,558,691 Materials 2,432,025 Utilities 800,327 Total common stocks Purchased options outstanding 170,272 Warrants 203,566 Short-term investments 1,123,997 3,934,517 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $ $(119,134) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $373,838 $119,134 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Research Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (97.3%)(a) Shares Value Aerospace and defense (2.8%) Embraer SA ADR (Brazil) 3,500 $117,950 General Dynamics Corp. 800 61,248 Honeywell International, Inc. 6,700 400,057 L-3 Communications Holdings, Inc. (S) 1,500 117,465 Northrop Grumman Corp. 7,000 438,970 Precision Castparts Corp. (S) 2,399 353,085 Raytheon Co. 1,249 63,537 Safran SA (France) 7,969 282,230 United Technologies Corp. (S) 1,629 137,895 Air freight and logistics (0.6%) FedEx Corp. 929 86,908 United Parcel Service, Inc. Class B (S) 4,758 353,615 Airlines (0.5%) Delta Air Lines, Inc. (NON) 7,700 75,460 United Continental Holdings, Inc. (NON) 6,700 154,033 US Airways Group, Inc. (NON) 13,100 114,101 Automobiles (0.6%) Ford Motor Co. (NON) 26,051 388,420 Beverages (2.2%) Coca-Cola Co. (The) 12,865 853,593 Coca-Cola Enterprises, Inc. 14,292 390,172 Hansen Natural Corp. (NON) 800 48,184 PepsiCo, Inc. 2,816 181,379 Biotechnology (1.5%) Amgen, Inc. (NON) 1,356 72,478 Celgene Corp. (NON) 7,672 441,370 Dendreon Corp. (NON) (S) 8,435 315,722 Genzyme Corp. (NON) 2,546 193,878 Capital markets (2.4%) Ameriprise Financial, Inc. 1,272 77,694 Bank of New York Mellon Corp. (The) 6,587 196,754 BlackRock, Inc. 509 102,314 Charles Schwab Corp. (The) 5,111 92,151 Franklin Resources, Inc. 1,022 127,832 Goldman Sachs Group, Inc. (The) 2,678 424,383 Invesco, Ltd. 3,725 95,211 Morgan Stanley 8,028 219,325 Northern Trust Corp. 1,300 65,975 State Street Corp. 2,700 121,338 T. Rowe Price Group, Inc. 1,567 104,080 Chemicals (2.1%) Air Products & Chemicals, Inc. 1,600 144,288 Albemarle Corp. (S) 600 35,862 Celanese Corp. Ser. A (S) 1,200 53,244 CF Industries Holdings, Inc. 600 82,074 Dow Chemical Co. (The) 7,860 296,715 E.I. du Pont de Nemours & Co. 3,128 171,946 FMC Corp. 8 679 Huntsman Corp. (S) 9,800 170,324 LyondellBasell Industries NV Class A (Netherlands) (NON) 3,900 154,245 Monsanto Co. 2,342 169,233 PPG Industries, Inc. 1,500 142,815 Commercial banks (2.8%) BB&T Corp. 3,222 88,444 Bond Street Holdings, LLC 144A Class A (F)(NON) 876 17,958 Comerica, Inc. 1,000 36,720 Fifth Third Bancorp 5,500 76,340 First Horizon National Corp. 1,468 16,456 Huntington Bancshares, Inc. 5,500 36,520 KeyCorp 4,324 38,397 M&T Bank Corp. 500 44,235 PNC Financial Services Group, Inc. 3,000 188,970 Popular, Inc. (Puerto Rico) (NON) 3,584 10,429 Regions Financial Corp. 7,500 54,450 SunTrust Banks, Inc. 3,080 88,827 U.S. Bancorp 10,132 267,789 Wells Fargo & Co. 27,859 883,130 Zions Bancorp. 758 17,479 Communications equipment (2.3%) Cisco Systems, Inc. (NON) 45,368 778,061 Harris Corp. (S) 700 34,720 Qualcomm, Inc. 12,856 704,894 Sycamore Networks, Inc. 2,300 56,189 Computers (6.4%) Apple, Inc. (NON) 5,163 1,799,047 EMC Corp. (NON) (S) 18,316 486,290 Hewlett-Packard Co. 29,072 1,191,080 SanDisk Corp. (NON) 17,300 797,357 Seagate Technology (NON) 4,200 60,480 Construction and engineering (0.4%) Aecom Technology Corp. (NON) 2,100 58,233 Fluor Corp. (S) 846 62,316 KBR, Inc. 3,900 147,303 Consumer finance (0.6%) American Express Co. 4,900 221,480 Capital One Financial Corp. 1,900 98,724 Discover Financial Services 4,100 98,892 SLM Corp. (NON) 1,200 18,360 Containers and packaging (0.2%) Crown Holdings, Inc. (NON) 1,331 51,350 Rock-Tenn Co. Class A 500 34,675 Smurfit-Stone Container Corp. (NON) 900 34,785 Distribution (%) Genuine Parts Co. 200 10,728 Diversified consumer services (0.5%) Apollo Group, Inc. Class A (NON) 5,519 230,197 Career Education Corp. (NON) 5,521 125,437 Diversified financial services (3.9%) Bank of America Corp. 53,527 713,515 Citigroup, Inc. (NON) 148,420 656,016 CME Group, Inc. 543 163,742 IntercontinentalExchange, Inc. (NON) 650 80,301 JPMorgan Chase & Co. 20,758 956,944 Moody's Corp. 1,200 40,692 Nasdaq OMX Group, Inc. (The) (NON) 300 7,752 NYSE Euronext 700 24,619 Diversified telecommunication services (2.3%) AT&T, Inc. 13,439 411,233 Verizon Communications, Inc. 29,600 1,140,784 Electric utilities (1.7%) Edison International 6,385 233,627 Entergy Corp. 2,900 194,909 Great Plains Energy, Inc. (S) 9,564 191,471 NV Energy, Inc. 18,300 272,487 PPL Corp. (S) 10,100 255,530 Electrical equipment (0.3%) Emerson Electric Co. 1,000 58,430 GrafTech International, Ltd. (NON) 5,400 111,402 Electronic equipment, instruments, and components (0.1%) Corning, Inc. 3,900 80,457 Energy equipment and services (2.3%) National Oilwell Varco, Inc. (S) 7,700 610,379 Schlumberger, Ltd. 9,927 925,792 Food and staples retail (1.2%) Costco Wholesale Corp. (S) 300 21,996 CVS Caremark Corp. 6,076 208,528 Wal-Mart Stores, Inc. 8,748 455,333 Walgreen Co. (S) 2,770 111,188 Food products (1.1%) Archer Daniels Midland Co. 2,149 77,385 Hershey Co. (The) (S) 8,200 445,670 Mead Johnson Nutrition Co. Class A 3,850 223,031 Health-care equipment and supplies (1.7%) Baxter International, Inc. 4,600 247,342 Becton, Dickinson and Co. 213 16,959 Boston Scientific Corp. (NON) 14,100 101,379 Covidien PLC (Ireland) (S) 3,489 181,219 Intuitive Surgical, Inc. (NON) 100 33,346 Medtronic, Inc. 6,864 270,098 St. Jude Medical, Inc. (NON) 3,398 174,181 Stryker Corp. 1,600 97,280 Health-care providers and services (2.3%) Aetna, Inc. 8,200 306,926 AmerisourceBergen Corp. (S) 3,073 121,568 Cardinal Health, Inc. 1,400 57,582 CIGNA Corp. 4,900 216,972 Coventry Health Care, Inc. (NON) 1,800 57,402 Express Scripts, Inc. (NON) 2,858 158,933 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 800 54,016 McKesson Corp. 1,357 107,271 Quest Diagnostics, Inc. 1,800 103,896 WellPoint, Inc. 4,800 334,992 Hotels, restaurants, and leisure (1.4%) Carnival Corp. (S) 2,600 99,736 Las Vegas Sands Corp. (NON) 1,700 71,774 McDonald's Corp. 6,921 526,619 Wyndham Worldwide Corp. (S) 8,322 264,723 Household durables (0.1%) Newell Rubbermaid, Inc. 4,330 82,833 Household products (2.8%) Colgate-Palmolive Co. (S) 9,300 751,068 Energizer Holdings, Inc. (NON) (S) 4,600 327,336 Procter & Gamble Co. (The) 13,508 832,093 Independent power producers and energy traders (0.5%) AES Corp. (The) (NON) 25,400 330,200 Industrial conglomerates (3.3%) General Electric Co. 83,900 1,682,195 Tyco International, Ltd. 11,735 525,376 Insurance (3.7%) ACE, Ltd. 2,300 148,810 Aflac, Inc. 5,900 311,402 Allstate Corp. (The) 3,700 117,586 AON Corp. 500 26,480 Assurant, Inc. 900 34,659 Assured Guaranty, Ltd. (Bermuda) 15,250 227,225 Berkshire Hathaway, Inc. Class B (NON) 5,325 445,330 Chubb Corp. (The) 1,000 61,310 Hartford Financial Services Group, Inc. (The) 7,700 207,361 Marsh & McLennan Cos., Inc. 3,400 101,354 MBIA, Inc. (NON) 8,300 83,332 MetLife, Inc. 6,100 272,853 Progressive Corp. (The) 4,200 88,746 Prudential Financial, Inc. 3,000 184,740 XL Group PLC 6,700 164,820 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 1,955 352,154 Priceline.com, Inc. (NON) 551 279,048 Internet software and services (1.8%) Akamai Technologies, Inc. (NON) 1,000 38,000 Google, Inc. Class A (NON) 1,767 1,035,833 Monster Worldwide, Inc. (NON) 400 6,360 Yahoo!, Inc. (NON) 7,600 126,540 IT Services (2.0%) Accenture PLC Class A 200 10,994 Alliance Data Systems Corp. (NON) 2,400 206,136 Automatic Data Processing, Inc. 1,237 63,470 Cognizant Technology Solutions Corp. (NON) 1,869 152,137 Fidelity National Information Services, Inc. 1,500 49,035 Fiserv, Inc. (NON) 600 37,632 IBM Corp. (S) 2,349 383,051 Mastercard, Inc. Class A 475 119,567 Paychex, Inc. 628 19,694 Teradata Corp. (NON) 600 30,420 Visa, Inc. Class A 2,483 182,798 Western Union Co. (The) 4,575 95,023 Leisure equipment and products (0.5%) Hasbro, Inc. (S) 6,950 325,538 Life sciences tools and services (0.6%) Agilent Technologies, Inc. (NON) (S) 3,000 134,340 Complete Genomics, Inc. (NON) (S) 630 5,689 Life Technologies Corp. (NON) 1,497 78,473 Thermo Fisher Scientific, Inc. (NON) 3,400 188,870 Machinery (2.8%) Caterpillar, Inc. 1,200 133,620 Cummins, Inc. 1,555 170,459 Deere & Co. 3,135 303,750 Eaton Corp. 2,000 110,880 Ingersoll-Rand PLC 10,500 507,255 Parker Hannifin Corp. 7,051 667,589 Media (3.3%) CBS Corp. Class B 4,400 110,176 Comcast Corp. Class A 26,492 654,882 DIRECTV Class A (NON) 3,661 171,335 Discovery Communications, Inc. Class A (NON) 1,600 63,840 Gannett Co., Inc. (S) 1,445 22,007 Interpublic Group of Companies, Inc. (The) 24,301 305,464 Time Warner, Inc. 7,033 251,078 Viacom, Inc. Class B 2,300 106,996 Walt Disney Co. (The) (S) 12,997 560,041 Metals and mining (0.8%) Cliffs Natural Resources, Inc. (S) 900 88,452 Freeport-McMoRan Copper & Gold, Inc. Class B 6,996 388,628 Newmont Mining Corp. 600 32,748 Multiline retail (1.0%) Dollar General Corp. (NON) 3,300 103,455 Kohl's Corp. (S) 3,800 201,552 Macy's, Inc. (S) 3,261 79,112 Nordstrom, Inc. (S) 1,300 58,344 Target Corp. 5,185 259,302 Multi-utilities (1.0%) Ameren Corp. 14,400 404,208 PG&E Corp. 6,200 273,916 Office electronics (0.2%) Xerox Corp. 11,588 123,412 Oil, gas, and consumable fuels (10.3%) Apache Corp. 5,400 706,968 Chevron Corp. 13,680 1,469,642 CONSOL Energy, Inc. 3,600 193,068 Exxon Mobil Corp. 29,641 2,493,697 Marathon Oil Corp. 6,600 351,846 Noble Energy, Inc. (S) 5,000 483,250 Occidental Petroleum Corp. 6,671 697,053 Patriot Coal Corp. (NON) (S) 1,600 41,328 Petrohawk Energy Corp. (NON) 6,789 166,602 Sunoco, Inc. 7,800 355,602 Paper and forest products (0.2%) International Paper Co. (S) 3,931 118,638 Personal products (0.1%) Estee Lauder Cos., Inc. (The) Class A (S) 516 49,722 Pharmaceuticals (5.0%) Abbott Laboratories 8,155 400,003 Auxilium Pharmaceuticals, Inc. (NON) 8,039 172,597 Hospira, Inc. (NON) 900 49,680 Johnson & Johnson 17,363 1,028,758 Merck & Co., Inc. 18,235 601,937 Pfizer, Inc. 55,718 1,131,633 Professional services (0.1%) Dun & Bradstreet Corp. (The) (S) 400 32,096 Robert Half International, Inc. 600 18,360 Real estate investment trusts (REITs) (1.6%) American Capital Agency Corp. (R) 660 19,232 Digital Realty Trust, Inc. (R) (S) 5,600 325,584 Equity Residential Trust (R) 2,885 162,743 HCP, Inc. (R) (S) 4,455 169,023 Invesco Mortgage Capital, Inc. (R) 900 19,665 MFA Financial, Inc. (R) 3,291 26,986 PennyMac Mortgage Investment Trust (R) 200 3,678 ProLogis (R) 11,015 176,020 Simon Property Group, Inc. (R) 1,448 155,168 Road and rail (0.2%) Hertz Global Holdings, Inc. (NON) 3,283 51,313 Swift Transportation Co. (NON) 4,100 60,270 Semiconductors and semiconductor equipment (1.9%) First Solar, Inc. (NON) (S) 2,547 409,659 Intel Corp. 12,800 258,176 Novellus Systems, Inc. (NON) 5,700 211,641 Texas Instruments, Inc. (S) 10,819 373,905 Software (3.9%) Adobe Systems, Inc. (NON) (S) 7,900 261,964 BMC Software, Inc. (NON) 5,512 274,167 CA, Inc. 14,522 351,142 Citrix Systems, Inc. (NON) 800 58,768 Microsoft Corp. 26,214 664,787 Oracle Corp. 26,828 895,250 Red Hat, Inc. (NON) 600 27,234 Salesforce.com, Inc. (NON) (S) 700 93,506 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) 7,200 347,544 Best Buy Co., Inc. 4,300 123,496 Limited Brands, Inc. (S) 900 29,592 Lowe's Cos., Inc. 15,500 409,665 Office Depot, Inc. (NON) 12,300 56,949 OfficeMax, Inc. (NON) (S) 6,300 81,522 O'Reilly Automotive, Inc. (NON) 122 7,010 Staples, Inc. 7,800 151,476 TJX Cos., Inc. (The) (S) 4,200 208,866 Urban Outfitters, Inc. (NON) (S) 3,606 107,567 Textiles, apparel, and luxury goods (0.5%) Coach, Inc. 3,232 168,193 Hanesbrands, Inc. (NON) (S) 4,059 109,755 NIKE, Inc. Class B 1,200 90,840 Thrifts and mortgage finance (%) Hudson City Bancorp, Inc. 1,300 12,584 MGIC Investment Corp. (NON) 227 2,018 People's United Financial, Inc. (S) 600 7,548 Tobacco (1.6%) Philip Morris International, Inc. 16,000 1,050,080 Wireless telecommunication services (0.1%) Sprint Nextel Corp. (NON) 21,200 98,372 Total common stocks (cost $56,901,213) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract strike price amount Value General Electric Co. (Call) Jun-11/$22.50 22,307 $3,307 Total purchased options outstanding (cost $3,792) SHORT-TERM INVESTMENTS (15.0%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 8,248,322 $8,248,322 Putnam Money Market Liquidity Fund 0.13% (e) 1,700,666 1,700,666 U.S. Treasury Bills with an effective yield of 0.24%, October 20, 2011 (SEG) $212,000 211,761 Total short-term investments (cost $10,160,697) TOTAL INVESTMENTS Total investments (cost $67,065,702)(b) FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 3 $990,750 Jun-11 $16,589 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 596 9/14/11 (1 month USD- A basket $5,444 LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $67,513,950. (b) The aggregate identified cost on a tax basis is $68,076,847, resulting in gross unrealized appreciation and depreciation of $9,156,969 and $1,379,509, respectively, or net unrealized appreciation of $7,777,460. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,058,193. The fund received cash collateral of $8,248,322 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,137 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,059,231 and $3,614,939, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $434,980 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin.. The fund had an average number of contracts of approximately 8 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 31,000 on purchased options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $7,597,266 $ $ Consumer staples 6,026,758 Energy 8,495,227 Financials 10,112,537 17,958 Health care 7,456,790 Industrials 7,457,401 Information technology 12,548,876 Materials 2,170,701 Telecommunication services 1,650,389 Utilities 2,156,348 Total common stocks Purchased options outstanding 3,307 Short-term investments 1,700,666 8,460,083 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $16,589 $ $ Total return swap contracts 5,444 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $25,340 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Small Cap Value Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (97.8%)(a) Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc. (NON) 150,731 $881,776 Airlines (0.4%) SkyWest, Inc. 67,680 1,145,146 Auto components (1.9%) American Axle & Manufacturing Holdings, Inc. (NON) 129,800 1,634,182 Exide Technologies (NON) 212,800 2,379,104 Stoneridge, Inc. (NON) 99,270 1,451,327 Building products (0.9%) NCI Building Systems, Inc. (NON) (S) 89,700 1,136,499 Universal Forest Products, Inc. (S) 35,692 1,308,112 Capital markets (1.7%) Cowen Group, Inc. (NON) (S) 206,215 826,922 Duff & Phelps Corp. Class A 56,386 901,048 Horizon Technology Finance Corp. 108,128 1,738,698 Waddell & Reed Financial, Inc. Class A (S) 33,943 1,378,425 Chemicals (3.4%) Innophos Holdings, Inc. 48,000 2,213,280 Koppers Holdings, Inc. 35,300 1,507,310 OM Group, Inc. (NON) 47,400 1,731,996 Omnova Solutions, Inc. (NON) 133,027 1,046,922 PolyOne Corp. (NON) 93,500 1,328,635 RPM International, Inc. 66,939 1,588,462 Commercial banks (8.2%) Bancorp, Inc. (NON) 307,465 2,837,902 Bond Street Holdings, LLC 144A Class A (F)(NON) 6,017 123,349 F.N.B. Corp. (S) 138,226 1,456,902 Financial Institutions, Inc. 90,900 1,590,750 First Citizens BancShares, Inc. Class A 8,948 1,794,790 First Financial Bancorp 107,980 1,802,186 First of Long Island Corp. (The) 63,245 1,755,049 Lakeland Financial Corp. 51,300 1,163,484 Metro Bancorp, Inc. (NON) 149,481 1,846,090 PacWest Bancorp 78,290 1,702,808 Popular, Inc. (Puerto Rico) (NON) 549,200 1,598,172 SVB Financial Group (NON) (S) 30,295 1,724,694 Tower Bancorp, Inc. 81,904 1,825,640 Trustmark Corp. 73,139 1,712,915 Commercial services and supplies (2.1%) ACCO Brands Corp. (NON) 162,827 1,553,370 Deluxe Corp. (S) 111,800 2,967,172 Ennis Inc. (S) 81,800 1,393,054 Communications equipment (2.0%) Ceragon Networks, Ltd. (Israel) (NON) 161,900 1,955,752 Oplink Communications, Inc. (NON) 98,742 1,924,482 Powerwave Technologies, Inc. (NON) (S) 350,287 1,579,794 Construction and engineering (2.2%) EMCOR Group, Inc. (NON) 66,800 2,068,796 Orion Marine Group, Inc. (NON) 89,800 964,452 Tutor Perini Corp. 100,100 2,438,436 UniTek Global Services, Inc. (NON) 69,117 615,141 Distributors (0.4%) Core-Mark Holding Co., Inc. (NON) 36,700 1,212,935 Diversified financial services (1.2%) Gain Capital Holdings, Inc. (NON) 194,546 1,492,168 NewStar Financial, Inc. (NON) 177,200 1,935,024 Diversified telecommunication services (0.5%) Cogent Communications Group, Inc. (NON) 102,700 1,465,529 Electric utilities (3.7%) Great Plains Energy, Inc. 112,275 2,247,746 NV Energy, Inc. 143,900 2,142,671 UIL Holdings Corp. 77,638 2,369,512 UniSource Energy Corp. 104,634 3,780,426 Electrical equipment (1.6%) EnerSys (NON) (S) 34,486 1,370,819 General Cable Corp. (NON) 41,600 1,801,280 Powell Industries, Inc. (NON) 36,200 1,427,728 Electronic equipment, instruments, and components (3.0%) Electro Scientific Industries, Inc. (NON) 118,223 2,052,351 Multi-Fineline Electronix, Inc. (NON) 51,900 1,464,618 SMART Modular Technologies (WWH), Inc. (NON) (S) 294,693 2,289,765 TTM Technologies, Inc. (NON) 138,654 2,517,957 Energy equipment and services (2.3%) Helix Energy Solutions Group, Inc. (NON) 89,300 1,535,960 Pioneer Drilling Co. (NON) 202,696 2,797,205 Tidewater, Inc. (S) 36,995 2,214,151 Food and staples retail (1.6%) Ruddick Corp. (S) 33,793 1,304,072 Spartan Stores, Inc. 114,959 1,700,244 Weiss Markets, Inc. 38,943 1,575,634 Food products (0.8%) Chiquita Brands International, Inc. (NON) 90,500 1,388,270 Sanderson Farms, Inc. (S) 20,300 932,176 Gas utilities (2.0%) Energen Corp. (S) 45,793 2,890,454 Southwest Gas Corp. 70,631 2,752,490 Health-care equipment and supplies (1.5%) Cutera, Inc. (NON) 165,204 1,415,798 Palomar Medical Technologies, Inc. (NON) 76,767 1,139,990 Solta Medical, Inc. (NON) 287,019 947,163 Syneron Medical, Ltd. (Israel) (NON) 65,100 848,904 Health-care providers and services (4.3%) Addus HomeCare Corp. (NON) 140,186 702,332 AmSurg Corp. (NON) 72,800 1,852,032 Ensign Group, Inc. (The) 51,800 1,653,974 Health Management Associates, Inc. Class A (NON) 155,686 1,696,977 MedQuist Holdings, Inc. (NON) 235,058 2,449,304 Providence Service Corp. (The) (NON) 107,100 1,604,358 Triple-S Management Corp. Class B (Puerto Rico) (NON) 106,200 2,185,596 Health-care technology (0.5%) Vital Images, Inc. (NON) 100,200 1,353,702 Hotels, restaurants, and leisure (2.7%) Denny's Corp. (NON) 540,300 2,193,618 DineEquity, Inc. (NON) 24,900 1,369,002 Domino's Pizza, Inc. (NON) 130,560 2,406,221 Summit Hotel Properties, Inc. (NON)(R) 174,410 1,733,635 Household durables (0.9%) Newell Rubbermaid, Inc. 61,788 1,182,004 M/I Homes, Inc. (NON) 81,544 1,222,345 Household products (0.6%) Spectrum Brands Holdings, Inc. (NON) 63,492 1,762,538 Insurance (7.2%) Allied World Assurance Company Holdings, Ltd. 43,800 2,745,822 American Equity Investment Life Holding Co. 137,976 1,810,245 Arch Capital Group, Ltd. (NON) 25,246 2,504,151 Assured Guaranty, Ltd. (Bermuda) 76,795 1,144,246 Employers Holdings, Inc. 90,911 1,878,221 Hanover Insurance Group, Inc. (The) 61,190 2,768,848 HCC Insurance Holdings, Inc. 69,793 2,185,219 Horace Mann Educators Corp. 75,416 1,266,989 Infinity Property & Casualty Corp. 29,843 1,775,360 Reinsurance Group of America, Inc. Class A 34,495 2,165,596 Internet software and services (2.0%) Earthlink, Inc. 213,800 1,674,054 Stamps.com, Inc. 117,269 1,565,541 Web.com Group, Inc. (NON) 161,186 2,351,704 IT Services (1.9%) Alliance Data Systems Corp. (NON) 23,298 2,001,065 BancTec, Inc. 144A (F)(NON) 152,299 685,346 Ciber, Inc. (NON) 185,819 1,244,987 CSG Systems International, Inc. (NON) 68,236 1,360,626 Machinery (2.2%) Cascade Corp. 25,529 1,138,083 Commercial Vehicle Group, Inc. (NON) 103,200 1,841,088 Meritor, Inc. (NON) (S) 77,200 1,310,084 NACCO Industries, Inc. Class A 16,000 1,770,720 Metals and mining (0.7%) Horsehead Holding Corp. (NON) 118,972 2,028,473 Multiline retail (0.7%) Gordmans Stores, Inc. (NON) 107,938 1,913,741 Multi-utilities (1.5%) Avista Corp. 120,131 2,778,630 CMS Energy Corp. 73,000 1,433,720 Oil, gas, and consumable fuels (5.0%) Cabot Oil & Gas Corp. Class A 43,000 2,277,710 James River Coal Co. (NON) (S) 54,341 1,313,422 Petroquest Energy, Inc. (NON) (S) 123,580 1,156,709 Rex Energy Corp. (NON) 110,105 1,282,723 Rosetta Resources, Inc. (NON) 37,100 1,763,734 Scorpio Tankers, Inc. (Monaco) (NON) 104,424 1,077,656 SM Energy Co. 38,901 2,886,065 Swift Energy Co. (NON) 55,200 2,355,936 Paper and forest products (1.1%) Buckeye Technologies, Inc. 67,300 1,832,579 Louisiana-Pacific Corp. (NON) 119,725 1,257,113 Pharmaceuticals (1.4%) ISTA Pharmaceuticals, Inc. (NON) 226,268 2,292,095 Questcor Pharmaceuticals, Inc. (NON) (S) 122,600 1,766,666 Real estate investment trusts (REITs) (4.5%) American Assets Trust, Inc. (R) 89,220 1,897,709 Campus Crest Communities, Inc. (R) 97,506 1,153,496 Chimera Investment Corp. (R) 137,002 542,528 Entertainment Properties Trust (R) (S) 35,300 1,652,746 LaSalle Hotel Properties (R) (S) 50,693 1,368,711 MFA Financial, Inc. (R) 170,381 1,397,124 One Liberty Properties, Inc. (R) 68,188 1,028,275 PS Business Parks, Inc. (R) 29,900 1,732,406 Taubman Centers, Inc. (R) 21,746 1,165,151 Winthrop Realty Trust (R) 62,030 759,868 Road and rail (1.3%) Celadon Group, Inc. (NON) (S) 64,879 1,053,635 RailAmerica, Inc. (NON) 73,736 1,256,461 Swift Transporation Co. (NON) 95,100 1,397,970 Semiconductors and semiconductor equipment (1.3%) Nova Measuring Instruments, Ltd. (Israel) (NON) 203,800 1,997,240 Pericom Semiconductor Corp. (NON) 160,311 1,662,425 Software (1.1%) Smith Micro Software, Inc. (NON) 174,300 1,631,448 TeleCommunication Systems, Inc. Class A (NON) 330,000 1,359,600 Specialty retail (5.1%) Aaron's, Inc. 105,900 2,685,624 Ascena Retail Group, Inc. (NON) (S) 52,536 1,702,692 Charming Shoppes, Inc. (NON) 287,300 1,223,898 Collective Brands, Inc. (NON) 59,500 1,284,010 Express, Inc. 117,569 2,297,298 Haverty Furniture Cos., Inc. 58,600 777,036 Lithia Motors, Inc. Class A 93,700 1,366,146 New York & Company, Inc. (NON) 94,571 662,943 Pier 1 Imports, Inc. (NON) (S) 65,146 661,232 Stage Stores, Inc. 82,535 1,586,323 Textiles, apparel, and luxury goods (2.5%) Iconix Brand Group, Inc. (NON) (S) 73,985 1,589,198 Kenneth Cole Productions, Inc. Class A (NON) 80,521 1,044,357 Perry Ellis International, Inc. (NON) 62,024 1,706,900 Phillips-Van Heusen Corp. 27,743 1,804,127 Steven Madden, Ltd. (NON) 22,032 1,033,962 Thrifts and mortgage finance (4.8%) Berkshire Hills Bancorp, Inc. 75,700 1,578,345 Brookline Bancorp, Inc. 134,700 1,418,391 ESSA Bancorp, Inc. 102,175 1,348,710 Oritani Financial Corp. 131,158 1,663,083 Provident Financial Services, Inc. 84,800 1,255,040 Provident New York Bancorp 150,000 1,548,000 United Financial Bancorp, Inc. 87,988 1,452,682 Walker & Dunlop, Inc. (NON) 149,694 1,818,782 Washington Federal, Inc. 77,060 1,336,220 Trading companies and distributors (2.1%) Applied Industrial Technologies, Inc. 49,393 1,642,811 DXP Enterprises, Inc. (NON) 84,739 1,955,776 H&E Equipment Services, Inc. (NON) 120,634 2,353,568 Wireless telecommunication services (0.7%) NTELOS Holdings Corp. 103,036 1,896,893 Total common stocks (cost $207,904,975) INVESTMENT COMPANIES (1.5%)(a) Shares Value American Capital, Ltd. (NON) (S) 193,400 $1,914,660 Hercules Technology Growth Capital, Inc. 204,375 2,248,125 Total investment companies (cost $3,191,915) SHORT-TERM INVESTMENTS (9.0%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 23,042,334 $23,042,334 Putnam Money Market Liquidity Fund 0.13% (e) 2,368,546 2,368,546 Total short-term investments (cost $25,410,880) TOTAL INVESTMENTS Total investments (cost $236,507,770) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $281,655,768. (b) The aggregate identified cost on a tax basis is $240,054,782, resulting in gross unrealized appreciation and depreciation of $72,609,642 and $7,761,250, respectively, or net unrealized appreciation of $64,848,392. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $22,552,718. The fund received cash collateral of $23,042,334 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,655 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $20,513,308 and $23,467,048, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $40,123,860 $ $ Consumer staples 8,662,934 Energy 20,661,271 Financials 77,445,631 123,349 Health care 21,908,891 Industrials 36,791,977 Information technology 30,633,409 685,346 Materials 14,534,770 Telecommunication services 3,362,422 Utilities 20,395,649 Total common stocks Investment companies 4,162,785 Short-term investments 2,368,546 23,042,334 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Voyager Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (94.4%)(a) Shares Value Aerospace and defense (3.1%) Embraer SA ADR (Brazil) 30,900 $1,041,330 Huntington Ingalls Industries, Inc. (NON) 14,116 585,814 L-3 Communications Holdings, Inc. (S) 46,500 3,641,415 Northrop Grumman Corp. 84,700 5,311,537 Precision Castparts Corp. 99,900 14,703,282 Safran SA (France) 249,566 8,838,641 Air freight and logistics (0.2%) TNT NV (Netherlands) 100,718 2,588,745 Airlines (2.0%) China Southern Airlines Co., Ltd. (China) (NON) 1,238,000 550,647 Delta Air Lines, Inc. (NON) 877,117 8,595,747 United Continental Holdings, Inc. (NON) 362,867 8,342,312 US Airways Group, Inc. (NON) 511,376 4,454,085 Auto components (0.5%) Visteon Corp. 144A (NON) 87,837 4,874,075 Automobiles (2.2%) Fiat SpA (Italy) 447,259 4,058,482 Ford Motor Co. (NON) 224,100 3,341,331 General Motors Co. (NON) 82,101 2,547,594 Nissan Motor Co., Ltd. (Japan) 1,094,400 9,721,560 Porsche Automobil Holding SE (Preference) (Germany) 27,353 1,794,918 Porsche Automobil Holding SE (Rights) (Germany) (NON) 27,353 237,600 Volkswagen AG (Preference) (Germany) 11,549 1,876,998 Biotechnology (2.4%) Amarin Corp. PLC ADR (United Kingdom) (NON) (S) 11,884 86,753 Celgene Corp. (NON) 195,100 11,224,103 Dendreon Corp. (NON) (S) 271,700 10,169,731 Human Genome Sciences, Inc. (NON) (S) 142,300 3,906,135 Ironwood Pharmaceuticals, Inc. (NON) (S) 18,803 263,242 Building products (0.1%) Owens Corning, Inc. (NON) 39,000 1,403,610 Capital markets (3.0%) Blackstone Group LP (The) 194,988 3,486,385 Goldman Sachs Group, Inc. (The) 102,520 16,246,344 KKR & Co., LP 385,557 6,326,990 Morgan Stanley 111,800 3,054,376 State Street Corp. 73,697 3,311,943 Chemicals (1.4%) CF Industries Holdings, Inc. 21,800 2,982,022 Dow Chemical Co. (The) 83,600 3,155,900 Huabao International Holdings, Ltd. (China) 1,911,000 2,938,110 Huntsman Corp. 94,400 1,640,672 Mosaic Co. (The) 11,300 889,875 Potash Corp. of Saskatchewan, Inc. (Canada) 25,500 1,502,715 Syngenta AG (Switzerland) 4,769 1,553,496 Commercial banks (1.8%) Bond Street Holdings, LLC 144A Class A (F)(NON) 9,593 196,657 China Construction Bank Corp. (China) 1,283,000 1,202,349 First Horizon National Corp. (S) 189,800 2,127,658 SunTrust Banks, Inc. 98,800 2,849,392 Wells Fargo & Co. 402,100 12,746,570 Communications equipment (4.6%) Alcatel-Lucent ADR (France) (NON) (S) 229,400 1,332,814 Cisco Systems, Inc. (NON) 844,420 14,481,803 Polycom, Inc. (NON) 46,600 2,416,210 Qualcomm, Inc. 565,691 31,016,838 Sycamore Networks, Inc. 40,500 989,415 Computers and peripherals (12.8%) Apple, Inc. (NON) 184,500 64,289,017 EMC Corp. (NON) 363,400 9,648,270 Fujitsu, Ltd. (Japan) 676,807 3,828,831 Hewlett-Packard Co. 855,300 35,041,641 SanDisk Corp. (NON) 342,300 15,776,607 Seagate Technology (NON) 423,977 6,105,269 Western Digital Corp. (NON) 124,777 4,652,934 Construction and engineering (0.5%) Aecom Technology Corp. (NON) 98,100 2,720,313 KBR, Inc. 33,400 1,261,518 KEPCO Engineering & Construction Co., Inc. (South Korea) 21,536 1,439,071 Consumer finance (0.1%) Air Lease Corp. 144A 34,828 731,388 Green Dot Corp. Class A (NON) (S) 5,270 226,136 Containers and packaging (0.3%) Rock-Tenn Co. Class A (S) 40,537 2,811,241 Diversified consumer services (0.6%) Apollo Group, Inc. Class A (NON) 60,771 2,534,758 Career Education Corp. (NON) 44,500 1,011,040 DeVry, Inc. (S) 20,100 1,106,907 Education Management Corp. (NON) (S) 86,400 1,809,216 Diversified financial services (0.7%) CME Group, Inc. 8,400 2,533,020 JPMorgan Chase & Co. 117,500 5,416,750 Diversified telecommunication services (0.4%) Iridium Communications, Inc. (NON) 196,914 1,569,405 Verizon Communications, Inc. 72,800 2,805,712 Electrical equipment (1.0%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) (S) 229,818 2,369,424 Emerson Electric Co. 17,700 1,034,211 GrafTech International, Ltd. (NON) 169,000 3,486,470 Mitsubishi Electric Corp. (Japan) 360,000 4,255,176 Electronics (1.5%) Corning, Inc. 358,500 7,395,855 KEMET Corp. (NON) 196,195 2,909,572 Kyocera Corp. (Japan) 10,700 1,085,713 Yokogawa Electric Corp. (Japan) 651,700 4,973,252 Energy equipment and services (2.8%) National Oilwell Varco, Inc. 166,200 13,174,674 Schlumberger, Ltd. 167,441 15,615,548 Weatherford International, Ltd. (Switzerland) (NON) 58,700 1,326,620 Food products (0.1%) Global Bio-Chem Technology Group Co., Ltd. (China) (NON) 5,558,000 907,399 Health-care equipment and supplies (0.8%) Baxter International, Inc. 117,900 6,339,483 China Medical Technologies, Inc. ADR (China) (NON) (S) 197,900 2,303,556 Health-care providers and services (1.5%) Aetna, Inc. 162,300 6,074,889 Express Scripts, Inc. (NON) 98,024 5,451,115 Lincare Holdings, Inc. (S) 45,100 1,337,666 WellPoint, Inc. 48,900 3,412,731 Health-care technology (0.4%) SXC Health Solutions Corp. (Canada) (NON) 68,729 3,766,349 Hotels, restaurants, and leisure (0.9%) Las Vegas Sands Corp. (NON) 79,900 3,373,378 Starbucks Corp. 186,100 6,876,395 Household durables (0.7%) M.D.C. Holdings, Inc. (S) 14,636 371,023 NVR, Inc. (NON) (S) 1,500 1,134,000 PDG Realty SA Empreendimentos e Participacoes (Brazil) 707,200 3,971,524 Pulte Group, Inc. (NON) (S) 165,500 1,224,700 Stanley Black & Decker, Inc. 15,300 1,171,980 Household products (0.4%) Colgate-Palmolive Co. 52,100 4,207,596 Independent power producers and energy traders (0.2%) China Power New Energy Development Co., Ltd. (China) (NON) 9,370,000 794,987 China WindPower Group, Ltd. (China) (NON) 7,500,000 800,231 Industrial conglomerates (2.1%) General Electric Co. 682,700 13,688,135 Tyco International, Ltd. 214,200 9,589,734 Insurance (4.1%) Aflac, Inc. 241,954 12,770,332 Assured Guaranty, Ltd. (Bermuda) (S) 1,061,364 15,814,324 Employers Holdings, Inc. 60,577 1,251,521 Hartford Financial Services Group, Inc. (The) 450,224 12,124,532 MBIA, Inc. (NON) (S) 142,300 1,428,692 Ping An Insurance (Group) Co. of China, Ltd. (China) 163,500 1,657,279 Internet and catalog retail (0.6%) Priceline.com, Inc. (NON) 12,400 6,279,856 Internet software and services (2.9%) Google, Inc. Class A (NON) 38,432 22,529,223 VeriSign, Inc. 137,100 4,964,391 WebMD Health Corp. (NON) (S) 85,400 4,562,068 IT Services (2.0%) Mastercard, Inc. Class A 6,900 1,736,868 Unisys Corp. (NON) 542,585 16,939,504 Visa, Inc. Class A 37,200 2,738,664 Leisure equipment and products (0.2%) Hasbro, Inc. 38,000 1,779,920 Life sciences tools and services (0.5%) Sequenom, Inc. (NON) (S) 514,558 3,257,152 Thermo Fisher Scientific, Inc. (NON) 47,500 2,638,625 Machinery (4.0%) Cummins, Inc. 60,200 6,599,124 Deere & Co. 17,400 1,685,886 Ingersoll-Rand PLC 195,900 9,463,929 Meritor, Inc. (NON) (S) 338,712 5,747,943 Parker Hannifin Corp. 181,400 17,174,952 Tata Motors, Ltd. (India) 119,227 3,337,527 Media (1.8%) CBS Corp. Class B 115,100 2,882,104 Comcast Corp. Class A 150,512 3,720,657 DIRECTV Class A (NON) 78,785 3,687,138 Gannett Co., Inc. (S) 168,500 2,566,255 Interpublic Group of Companies, Inc. (The) 224,200 2,818,194 Liberty Media Corp. - Capital Ser. A (NON) 6,747 497,051 Walt Disney Co. (The) 76,000 3,274,840 Metals and mining (4.6%) Cliffs Natural Resources, Inc. (S) 17,800 1,749,384 Freeport-McMoRan Copper & Gold, Inc. Class B 56,220 3,123,021 Goldcorp, Inc. (Toronto Exchange) (Canada) 38,600 1,922,280 Ivanhoe Mines Ltd. (Canada) (NON) 42,787 1,174,931 Nucor Corp. 55,600 2,558,712 Rio Tinto PLC (United Kingdom) 53,500 3,763,886 Teck Resources, Ltd. Class B (Canada) 115,800 6,149,223 Vedanta Resources PLC (United Kingdom) 770,473 29,448,259 Multiline retail (1.0%) Kohl's Corp. 57,094 3,028,266 Target Corp. 156,600 7,831,566 Office electronics (1.0%) Xerox Corp. 1,020,200 10,865,130 Oil, gas, and consumable fuels (5.4%) Apache Corp. 78,530 10,281,148 Cairn Energy PLC (United Kingdom) (NON) 1,415,889 10,511,700 Chevron Corp. 67,700 7,273,011 Exxon Mobil Corp. 38,900 3,272,657 Nexen, Inc. (Canada) 167,100 4,169,306 Nordic American Tanker Shipping (Bermuda) (S) 43,200 1,073,088 Occidental Petroleum Corp. 93,900 9,811,611 Petrohawk Energy Corp. (NON) 21,592 529,868 Petroleo Brasileiro SA ADR (Brazil) 218,000 8,813,740 Southwestern Energy Co. (NON) 79,800 3,429,006 Paper and forest products (0.6%) International Paper Co. 230,900 6,968,562 Pharmaceuticals (2.0%) Abbott Laboratories 54,700 2,683,035 Alapis Hldg. Industrial and Commercial SA of Pharmaceutical andChemical Products (Greece) 723,031 256,685 Auxilium Pharmaceuticals, Inc. (NON) (S) 196,800 4,225,296 Elan Corp. PLC ADR (Ireland) (NON) 316,400 2,176,832 Pfizer, Inc. 191,238 3,884,044 Sanofi-Aventis (France) 38,090 2,676,088 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 122,126 6,127,061 Real estate investment trusts (REITs) (0.1%) CreXus Investment Corp. (R) 89,100 1,017,522 Real estate management and development (0.1%) CB Richard Ellis Group, Inc. Class A (NON) 44,300 1,182,810 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) 233,790 3,654,138 Semiconductors and semiconductor equipment (3.3%) First Solar, Inc. (NON) (S) 107,733 17,327,776 Marvell Technology Group, Ltd. (NON) 993,502 15,448,956 Novellus Systems, Inc. (NON) 46,000 1,707,980 Texas Instruments, Inc. 43,800 1,513,728 Software (3.8%) Adobe Systems, Inc. (NON) (S) 47,700 1,581,732 CA, Inc. 181,200 4,381,416 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 105,123 3,302,965 Microsoft Corp. 361,200 9,160,032 Nintendo Co., Ltd. (Japan) 10,900 2,948,038 Oracle Corp. 386,000 12,880,820 Perfect World Co., Ltd. ADR (China) (NON) 14,000 296,520 Salesforce.com, Inc. (NON) (S) 34,550 4,615,189 Synchronoss Technologies, Inc. (NON) 69,400 2,411,650 Specialty retail (5.3%) Bed Bath & Beyond, Inc. (NON) 68,300 3,296,841 Best Buy Co., Inc. 432,900 12,432,888 hhgregg, Inc. (NON) (S) 178,389 2,388,629 Lowe's Cos., Inc. 550,700 14,555,001 Office Depot, Inc. (NON) 1,857,300 8,599,299 OfficeMax, Inc. (NON) (S) 591,052 7,648,213 Staples, Inc. 434,100 8,430,222 Textiles, apparel, and luxury goods (0.7%) Hanesbrands, Inc. (NON) (S) 288,900 7,811,856 Tobacco (0.7%) Philip Morris International, Inc. 116,131 7,621,678 Trading companies and distributors (0.3%) Mitsui & Co., Ltd. (Japan) 179,600 3,223,202 Total common stocks (cost $848,715,052) WARRANTS (2.9%)(a)(NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 2,452,179 $6,179,491 Citigroup, Inc. 1/04/19 10.61 697,085 641,388 Ford Motor Co. 1/01/13 9.20 361,073 2,303,646 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.79 177,232 3,250,435 JPMorgan Chase & Co. (W) 10/28/18 42.42 660,347 11,080,623 Pandora A/S 144A (Denmark) 3/30/12 0.00 26,197 1,334,061 Wells Fargo & Co. (W) 10/28/18 34.01 611,600 6,911,080 Total warrants (cost $25,328,488) INVESTMENT COMPANIES (1.0%)(a) Shares Value SPDR KBW Bank ETF 169,200 $4,368,744 SPDR KBW Regional Banking ETF 83,400 2,218,440 SPDR S&P Homebuilders ETF (S) 248,800 4,530,648 Total investment companies (cost $10,488,366) PURCHASED OPTIONS OUTSTANDING (0.5%)(a) Expiration date/ Contract strike price amount Value Best Buy Co., Inc. (Call) Jun-12/$32.50 390,091 $606,518 Best Buy Co., Inc. (Call) Jun-12/35.00 438,411 434,299 CurrencyShares Euro Trust (Put) Apr-11/138.00 202,615 65,698 Financial Select Sector SPDR (Call) Jun-11/18.00 1,855,107 198,311 Financial Select Sector SPDR (Call) Jun-11/19.00 4,177,088 127,192 General Electric Co. $19.75, JPMorgan Chase & Co. $45.00, Staples, Inc. $20.13 (Call) (woc) Jun-11/110.00 13,929,747 55,719 Goldman Sachs Group, Inc. (Call) Jun-11/180.00 188,721 136,719 Hartford Financial Services Group $28.41, Office Depot, Inc. $5.34, Sandisk Corp. $45.87 (Call) (woc) Jun-11/105.00 6,482,664 45,379 Hartford Financial Services Group $28.41, Office Depot, Inc. $5.34, Sandisk Corp. $45.87 (Call) (woc) Jun-11/110.00 4,187,715 16,751 Hewlett-Packard Co. (Call) Aug-11/47.50 126,811 73,659 Hewlett-Packard Co. (Call) May-11/46.00 717,595 136,343 Hewlett-Packard Co. (Call) May-11/60.00 1,667,415 333 Hewlett-Packard Co. $41.21, Staples, Inc. $19.66, Wells Fargo & Co. 32.04 (Call) (woc) Jun-11/105.00 4,259,595 34,929 Hewlett-Packard Co. $42.18, JPMorgan Chase & Co. $45.09, Staples, Inc. $19.63 (Call) (woc) Jun-11/105.00 4,502,555 32,869 Hewlett-Packard Co. $42.18, JPMorgan Chase & Co. $45.09, Staples, Inc. $19.63 (Call) (woc) Jun-11/110.00 8,779,983 22,828 Hewlett-Packard Co. $42.53, Northrop Grumman Corp. $66.99, Tyco Int'l, Ltd. $45.32 (Call) (woc) Jun-11/105.00 17,846,386 91,017 Hewlett-Packard Co. $42.53, Northrop Grumman Corp. $66.99, Tyco Int'l, Ltd. $45.32 (Call) (woc) Jun-11/110.00 11,574,648 19,677 iShares Russell 2000 Index Fund (Call) May-11/50.00 1,395,227 145,355 JPMorgan Chase & Co. $45.05, Staples, Inc. $20.12, Tyco Int'l, Ltd. $44.41 (Call) (woc) Jun-11/110.00 17,664,059 37,095 JPMorgan Chase & Co. $46.52, Parker Hannifin Corp. $86.44, Staples, Inc. $20.23 (Call) (woc) Jun-11/105.00 16,046,122 110,718 JPMorgan Chase & Co. $46.52, Parker Hannifin Corp. $86.44, Staples, Inc. $20.23 (Call) (woc) Jun-11/110.00 9,340,944 22,418 JPMorgan Chase & Co. (Call) Jan-12/45.00 212,645 968,734 Parker Hannifin Corp. (Call) May-11/105.00 262,125 126,234 Precision Castparts Corp. $141.82, Sandisk Corp. $45.68, Wells Fargo & Co. 32.69 (Call) (woc) Jun-11/105.00 3,498,946 34,989 Precision Castparts Corp. $141.82, Sandisk Corp. $45.68, Wells Fargo & Co. 32.69 (Call) (woc) Jun-11/110.00 6,485,851 25,943 SPDR Dow Jones Industrial Average ETF Trust (Call) Jun-11/138.00 2,776,065 42,757 State Street Corp. (Call) Jan-12/50.00 656,295 1,553,582 STOXX 600 Banks (Price) Index Jun-11/EUR 246.76 51,643 7,749 SunTrust Banks, Inc. (Call) Jul-11/$37.00 363,956 57,508 SunTrust Banks, Inc. (Call) Jul-11/40.00 864,951 38,387 TOPIX Index (Call) Jun-11/JPY 995.39 5,692,347 187,961 Wells Fargo & Co. (Call) Jun-11/$38.00 1,399,308 155,043 Wells Fargo & Co. (Call) Jun-11/36.00 356,769 100,891 Total purchased options outstanding (cost $10,236,530) CONVERTIBLE PREFERRED STOCKS (0.1%)(a) Shares Value Unisys Corp. Ser. A, 6.25% 11,675 $1,041,994 Total convertible preferred stocks (cost $1,167,500) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) $103,948 $114,487 U.S. Treasury Notes 1 3/8s, September 15, 2012 (i) 305,000 308,941 1s, December 31, 2011 (i) 227,000 228,836 Total U.S. treasury obligations (cost $652,264) SHORT-TERM INVESTMENTS (7.1%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.24%, August 25, 2011 (SEGSF) $38,000 $37,963 U.S. Treasury Bills for effective yields from 0.21% to 0.24%, October 20, 2011 (SEGSF) 135,000 134,848 U.S. Treasury Bills for an effective yield of 0.23%, July 28, 2011 (SEGSF) 69,000 68,942 U.S. Treasury Bills for effective yields from 0.15% to 0.22%, November 17, 2011 (SEGSF) 548,000 547,440 U.S. Treasury Bills zero%, July 7, 2011 (i) 30,000 29,991 SSgA Prime Money Market Fund 0.11% (i) (P) 1,529,000 1,529,000 Putnam Cash Collateral Pool, LLC 0.19% (d) 73,267,029 73,267,029 Putnam Money Market Liquidity Fund 0.13% (e) 1,444,554 1,444,554 Total short-term investments (cost $77,059,723) TOTAL INVESTMENTS Total investments (cost $973,647,923) (b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $94,634,818) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Euro Sell 4/20/11 $28,816,217 $27,965,354 $(850,863) Japanese Yen Sell 4/20/11 31,234,693 31,934,232 699,539 UBS AG British Pound Sell 4/20/11 34,198,438 34,735,232 536,794 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $2,576,131) (Unaudited) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) 828,502 Jan-12/$37.50 $518,096 CurrencyShares Euro Trust (Put) 202,615 Apr-11/135.00 19,970 Financial Select Sector SPDR Fund (Call) 1,194,095 Jun-11/20.00 11,941 Goldman Sachs Group, Inc. (The) (Call) 188,721 Jun-11/190.00 37,931 Hewlett-Packard Co. (Call) 126,811 Aug-11/52.50 19,918 Hewlett-Packard Co. (Call) 717,595 May-11/50.00 18,823 State Street Corp. (Call) 656,295 Jan-12/55.00 759,004 STOXX 600 Banks (Price) Index 51,643 Jun-11/EUR 268.21 550 SunTrust Banks, Inc. (Call) 363,956 Jul-11/$40.00 16,152 SunTrust Banks, Inc. (Call) 864,951 Jul-11/45.00 4,524 TOPIX Index (Call) 5,692,347 Jun-11/JPY 1040.64 64,748 Wells Fargo & Co. (Call) 1,399,308 Jun-11/$42.00 26,426 Wells Fargo & Co. (Call) 356,769 Jun-11/40.00 14,271 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 32,219 $ 12/21/11 (1 month USD- A basket $38,176 LIBOR-BBA) (GSCBPBAT) of common stocks Total Key to holding's currency abbreviations EUR Euro JPY Japanese Yen USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,088,814,223. (b) The aggregate identified cost on a tax basis is $991,417,795, resulting in gross unrealized appreciation and depreciation of $187,860,297 and $24,496,207, respectively, or net unrealized appreciation of $163,364,090. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $71,441,807. The fund received cash collateral of $73,267,029 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,972 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $142,696,482 and $141,251,928, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). (WOC) Represents a worst-of-call-option that is a basket of common stocks. All mature on the option's expiration date but have different underliers. At expiration, only one settles and this is chosen in the issuer's favor. At the close of the reporting period, the fund maintained liquid assets totaling $208,062 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 112,200,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $84,000,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $4,200,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,075,928 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $151,325 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $789,102. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $151,692,200 $4,874,075 $ Consumer staples 12,736,673 Energy 89,281,977 Financials 106,774,925 731,388 196,657 Health care 82,260,571 Industrials 150,787,918 Information technology 347,856,691 Materials 74,332,289 Telecommunication services 4,375,117 Utilities 1,595,218 Total common stocks Convertible preferred stocks 1,041,994 Investment companies 11,117,832 Purchased options outstanding 5,713,605 U.S. Treasury obligations 652,264 Warrants 30,366,663 1,334,061 Short-term investments 2,973,554 74,086,213 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $385,470 $ Written options (1,512,354) Total return swap contracts 38,176 Totals by level $ $ At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,236,333 $850,863 Equity contracts 37,452,505 1,512,354 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
